Exhibit 10.1

 

AMENDMENT NO. 4 TO

 

CREDIT AGREEMENT

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of December 13, 2013 (this
“Amendment”), among NEW ENTERPRISE STONE & LIME CO., INC. (the “Borrower”),
PROTECTION SERVICES INC., SCI PRODUCTS INC., WORK AREA PROTECTION CORP., EII
TRANSPORT INC., PRECISION SOLAR CONTROLS INC., ASTI TRANSPORTATION SYSTEMS, INC.
and GATEWAY TRADE CENTER INC. (each a “Guarantor” and collectively the
“Guarantors” and together with the Borrower, each a “Loan Party” and
collectively the “Loan Parties”), MANUFACTURERS AND TRADERS TRUST COMPANY, as
Agent (the “Agent”) and the Lenders signatories hereto.

 

PRELIMINARY STATEMENTS

 

A.                                    The Borrower, the lenders from time to
time parties thereto (the “Lenders”) and Manufacturers and Traders Trust
Company, individually, as the Issuing Bank, a Lender, as the Swing Lender and as
the Agent, are parties to that certain Credit Agreement, dated as of March 15,
2012 (as amended by (i) that certain Amendment No. 1 and Waiver to Credit
Agreement dated as of September 7, 2012 (the “First Amendment”), by and among
the Borrower, the Lenders party thereto and the Agent, (ii) that certain
Amendment No. 2 and Waiver to Credit Agreement, dated as of December 7, 2012
(the “Second Amendment”) by and among the Borrower, the Lenders party thereto
and the Agent, (iii) that certain Amendment No. 3 to Credit Agreement, dated as
of May 29, 2013 (the “Third Amendment”), by and among the Borrower, the Lenders
party thereto and the Agent, and (iv) this Amendment and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

 

B.                                    Immediately prior to the effectiveness of
this Amendment, Manufacturers and Traders Trust Company in its capacity as the
sole Lender under the Credit Agreement (the “Existing Lender”) will assign all
of its Loans and Commitments to Fortress Credit Corp. (the “New Lender”) on
terms and conditions separately agreed between the Existing Lender and the New
Lender (such assignment, the “Assignment”) so that after giving effect to the
Assignment, the Existing Lender will continue as the Agent and the Issuing Bank
and the New Lender will be the Swing Lender and the sole Lender under the Credit
Agreement.

 

C.                                    Borrower and the other Loan Parties have
requested that the Secured Parties agree, subject to the conditions and on the
terms set forth in this Amendment, to make certain amendments to the Credit
Agreement such that, from and after the Amendment No. 4 Effective Date, the
terms and provisions of the Credit Agreement shall be as set forth in the
Amended Credit Agreement (as defined below).

 

D.                                    The Secured Parties have agreed to such
amendments, subject to the conditions and on the terms set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Definitions.  Except as otherwise
expressly provided herein, capitalized terms used in this Amendment shall have
the meanings given in the Credit Agreement in effect immediately prior to the
date hereof (the “Existing Credit Agreement”) and the rules of interpretation
set forth in the Credit Agreement shall apply to this Amendment.  The following
terms used in this Amendment shall have the meanings set forth below:

 

“Cash Collateral Amount” shall have the meaning assigned to such term in
Section 3(a)(v).

 

“Commitments” shall have the meaning assigned to such term in the Amended Credit
Agreement.

 

“Existing Lender” shall have the meaning assigned to such term in the recitals.

 

“Existing RC Loans” shall have the meaning assigned to such term in
Section 3(a)(iii).

 

“Loans” shall have the meaning assigned to such term in the Amended Credit
Agreement.

 

“New Lender” has the meaning assigned to such term in the recitals.

 

“New Lender Fee Letter” has the meaning assigned to such term in
Section 3(a)(vi).

 

“New Term Loans” shall have the meaning assigned to such term in
Section 3(a)(iv).

 

“Prior Agent Fee Letters” means any fee letters entered into by and between
Agent and Borrower in effect immediately prior to the effectiveness of this
Amendment.

 

“RC Commitment Reduction” shall have the meaning assigned to such term in
Section 3(a)(iii).

 

“RC Loan Conversion” shall have the meaning assigned to such term in
Section 3(a)(iii).

 

“Re-Tranching Transactions” shall have the meaning assigned to such term in
Section 3(a).

 

“Swing Loan Conversion” shall have the meaning assigned to such term in
Section 3(a)(ii).

 

“Term Loans” shall have the meaning assigned to such term in the Amended Credit
Agreement.

 

2.                                      Amendments to Existing Credit
Agreement.  The terms and provisions of the Existing Credit Agreement are hereby
amended by replacing such terms and provisions in their entirety with the terms
and provisions set forth in the credit agreement attached hereto as Exhibit A
(the “Amended Credit Agreement”).

 

2

--------------------------------------------------------------------------------


 

3.                                      Other Agreements

 

a.                                      On the Amendment No. 4 Effective Date,
concurrently with the effectiveness of this Amendment:

 

(i)                                     the Swing Loan Commitment shall
immediately terminate and be of no further force and effect;

 

(ii)                                  all Swing Loans outstanding immediately
prior to the effectiveness of this Amendment and any accrued and unpaid interest
thereon shall automatically convert into Term Loans (the “Swing Loan
Conversion”);

 

(iii)                               all RC Loans outstanding immediately prior
to the effectiveness of this Amendment (the “Existing RC Loans”) and any accrued
and unpaid interest thereon shall automatically convert into Term Loans (the “RC
Loan Conversion”) and the RC Commitment shall be reduced to $60,000,000 in the
aggregate amount (the “RC Commitment Reduction”) and shall be held entirely by
the New Lender;

 

(iv)                              the New Lender shall make additional new Term
Loans to the Borrower in an aggregate principal amount equal to $32,050,755.94
(the “New Term Loans”) such that the total outstanding principal amount of Term
Loans, after giving effect to the making of such additional New Term Loans,
shall be $85,000,000 in the aggregate (and for the avoidance of doubt, all such
Term Loans outstanding shall be LIBOR Loans with a 3-month Interest Period);

 

(v)                                 the Borrower shall use a portion of the New
Term Loans in an amount equal to $10,840,750.00 (the “Cash Collateral Amount”)
to cash collateralize all Letters of Credit outstanding as of the Amendment
No. 4 Effective Date (which outstanding Letters of Credit are set forth on Annex
A hereto) at 103% of the face amount of such Letters of Credit (it being agreed
that the New Lender is hereby directed to distribute the Cash Collateral Amount
directly to the Issuing Bank and reduce the proceeds of the New Term Loans
distributed to the Borrower);

 

(vi)                              in consideration for the making of the New
Term Loans, the other agreements and amendments set forth in this Amendment and
other consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower shall pay directly to the New Lender the fees described
in that certain fee letter dated as of the date hereof (the “New Lender Fee
Letter”) by and between Borrower and New Lender, which fees shall be in addition
to any other fees, costs, and expenses payable pursuant to the Loan Documents;
and

 

(vii)                           in consideration for the other agreements and
amendments set forth in this Amendment and other consideration, the receipt and
sufficiency of which is hereby acknowledged, the Prior Agent Fee Letters shall
be deemed terminated and of no further force and effect;

 

such that after giving effect to the Assignment, the Swing Loan Conversion, the
RC Loan Conversion, the RC Commitment Reduction, the making of the New Term
Loans, the

 

3

--------------------------------------------------------------------------------


 

payment of the Cash Collateral Amount to the Issuing Bank, the payment of the
fees payable under the New Lender Fee Letter to the New Lender, (i) there will
be $85,000,000 aggregate principal amount of Term Loans outstanding as of the
Amendment No. 4 Effective Date and owing to the New Lender, (ii) the RC
Commitment will be $60,000,000 and there will be no RC Loans outstanding as of
the Amendment No. 4 Effective Date and (iii) all of the RC Commitments shall be
held by the New Lender (such transactions, collectively, the “Re-Tranching
Transactions”).

 

b.                                      Exhibit A-1, Form of Note, to the Credit
Agreement is hereby amended and restated by deleting such Form of Note in its
entirety and inserting in lieu thereof the Form of RC Note attached hereto as
Exhibit B.  Exhibit A-2, Form of Swing Note, to the Credit Agreement is hereby
amended and restated by deleting such Form of Swing Note in its entirety and
inserting in lieu thereof the Form of Term Note attached hereto as Exhibit C. 
Exhibit B, Form of Request for Advance, to the Credit Agreement is hereby
amended and restated by deleting such Form of Request for Advance in its
entirety and inserting in lieu thereof the Form of Request for Advance attached
hereto as Exhibit D.

 

4.                                      Representations and Warranties.  To
induce the New Lender, the Issuing Bank, the Swing Lender and the Agent to agree
to this Amendment, each of the Loan Parties represents and warrants to the New
Lender, the Issuing Bank, the Swing Lender and the Agent that as of the date
hereof and the Amendment No. 4 Effective Date:

 

a.                                      As of the date hereof, after giving
effect to the amendments herein, no Default or Event of Default has occurred and
is continuing;

 

b.                                      After giving effect to this Amendment,
each of the representations and warranties of the Borrower and the other Loan
Parties made herein and in the other Loan Documents is true and correct in all
respects (or in all material respects if any such representation or warranty is
not by its terms already qualified as to materiality) both before and after
giving effect to the amendments contemplated hereby as though each such
representation and warranty were made at and as of the Amendment No. 4 Effective
Date, unless relating solely to an earlier date, in which case such
representation and warranty shall be true and correct in all respects as of such
earlier date (or in all material respects as of such earlier date if any such
representation or warranty is not by its terms qualified as to materiality);

 

c.                                       This Amendment has been duly executed
and delivered by each of the Loan Parties, and each of the Credit Agreement and
the other Loan Documents, as amended by this Amendment, are the legal, valid and
binding obligations of each of the Loan Parties, enforceable in accordance with
their terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally, and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

 

d.                                      Each of the Loan Parties is duly
organized and existing and in good standing under the laws of the jurisdiction
of its organization and has all power and authority to enter into this Amendment
and to carry out the transactions contemplated hereby, and to perform its
obligations hereunder or in respect hereof;

 

4

--------------------------------------------------------------------------------


 

e.                                       The execution and delivery of this
Amendment and the performance of the obligations of each of the Loan Parties
hereunder or in respect hereof have been duly authorized by all necessary action
on the part of each of the Loan Parties;

 

f.                                        The execution and delivery of this
Amendment and the performance of the obligations of each of the Loan Parties
hereunder or in respect hereof do not and will not conflict with or violate
(i) any provision of the articles of incorporation or bylaws (or similar
constituent documents) of any Loan Party, (ii) any Law, (iii) any order,
judgment or decree of any court or other governmental agency binding on any Loan
Party, or (iv) any indenture, agreement or instrument to which any Loan Party is
a party or by which any Loan Party, or any property of any of them, is bound;

 

g.                                       No consent or approval of any third
party, including, without limitation, any governmental agency or authority, is
necessary with respect to any Loan Party in connection with the execution,
delivery and/or performance of this Amendment and/or the enforceability hereof.

 

5.                                      Effectiveness of this Amendment.  This
Amendment shall be effective only if and when each of the conditions in this
Section 4 shall have been satisfied:

 

a.                                      Approval.  This Amendment shall have
been executed by the Loan Parties, the Agent (acting at the direction of the New
Lender), the Issuing Bank, the Swing Lender, and the New Lender and executed
signature pages shall have been delivered to the Agent and the New Lender.

 

b.                                      Assignment.  The Assignment shall have
been consummated.

 

c.                                       Fees and Expenses.  (i) The Agent (or
its designee) shall have received all fees and other amounts due and payable in
cash on or prior to the Amendment No. 4 Effective Date, including reimbursement
for all documented out-of-pocket expenses incurred in connection with the Loan
Documents (including the fees, charges and disbursements of Bingham McCutchen
LLP) and (ii) the New Lender (or its designee) shall have received all fees and
other amounts due and payable in cash as contemplated by the New Lender Fee
Letter and reimbursement for all documented out-of-pocket expenses incurred in
connection with this Amendment and the Re-Tranching Transactions (including the
fees, charges and disbursements of Kirkland & Ellis LLP).

 

d.                                      Loan Documents.  The Loan Parties shall
have delivered to the Agent and the New Lender executed copies of any amendments
to, or reaffirmation agreements with respect to, any of the Loan Documents as
the Agent or the New Lender may reasonably request to protect, maintain or
perfect the security interests or other rights of the Agent, in its capacity as
the “collateral agent”, and the other Secured Parties contemplated thereby or to
make conforming changes to such documents to reflect the amendments and other
transactions contemplated hereby, all of which shall be in form and substance
satisfactory to the Agent and the New Lender and shall have been duly
authorized, executed and delivered by the parties thereto.  By executing this
Amendment, each Lender authorizes the Agent to enter into any such amendments
and reaffirmation agreements on its behalf.

 

5

--------------------------------------------------------------------------------


 

e.                                       Legal Opinions.  The Agent and the New
Lender shall have received legal opinions reasonably satisfactory to the Agent
and the New Lender.

 

f.                                        Approvals.  All material governmental
and third party approvals necessary in connection with the transactions
contemplated on the Amendment No. 4 Effective Date shall have been obtained on
terms satisfactory to the Agent and the New Lender and shall be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the foregoing, and no
injunction, writ, restraining order, or other order of any nature prohibiting,
directly or indirectly, the consummation of the transactions contemplated herein
shall have been issued and remain in force by any Governmental Authority against
any Loan Party, any Secured Party or the New Lender.

 

g.                                       Closing Certificate.  The Agent and the
New Lender shall have received an Officer’s Certificate from the Borrower,
certifying that (i) after giving effect to this Amendment, the representations
and warranties herein shall be true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date), (ii) after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing or shall result from the
consummation of the transactions contemplated herein and (iii) each of the
conditions precedent set forth in this Section 5 shall have been satisfied.

 

h.                                      Other Documents.  The Agent and New
Lender shall have received such other documents and evidence as are customary
for transactions of the type contemplated by this Amendment, as the Agent or New
Lender may reasonably request including, without limitation:

 

(i)                                     Corporate Proceedings. All corporate,
partnership and other legal proceedings and all instruments and documents in
connection with the transactions contemplated by this Amendment and any other
Loan Documents required pursuant to Section 5(d) hereof (including certified
Organizational Documents, resolutions and incumbency certificates) shall be
satisfactory in form and substance to the Agent, the New Lender and each of
their respective counsels, and the Agent, the New Lender and each of their
respective counsels shall have received all information and copies of all
documents and records of all corporate, limited liability, partnership and other
legal proceedings which the Agent, the New Lender or each of their respective
counsels have requested, such documents where appropriate to be certified by the
proper corporate, partnership, governmental or other authorities, and in form
and substance satisfactory to the Agent and the New Lender; and

 

(ii)                                  Term Note.  The Borrower shall have
delivered a duly executed Term Note to the New Lender.

 

6

--------------------------------------------------------------------------------


 

This Amendment shall be deemed to be effective on the date (the “Amendment No. 4
Effective Date”) on which each of the foregoing conditions is satisfied.

 

6.                                      Acknowledgments and Reaffirmation.  By
executing this Amendment, each of the Loan Parties (a) consents to this
Amendment, (b) acknowledges that notwithstanding the execution and delivery of
this Amendment or any prior amendment, the obligations of each of the Guarantors
under each of the Security Agreement and the Subsidiary Suretyship are not
impaired or affected (except as expressly provided for in this Amendment) and
each of the Security Agreement and the Subsidiary Suretyship continues in full
force and effect and shall apply to the Obligations as amended hereby,
(c) reaffirms and ratifies the Subsidiary Suretyship, (d) acknowledges that
notwithstanding the execution and delivery of this Amendment or any prior
amendment, the obligations of each of the Loan Parties under the Security
Agreement are not impaired or affected (except as provided for in this
Amendment) and the Security Agreement continues in full force and effect and
shall apply to the Obligations as amended hereby, (e) reaffirms and ratifies the
Security Agreement and its pledges and grants of security interests and agrees
that such pledges and grants of security interests shall continue to be in full
force and effect and shall continue to accrue to the benefit of the Lenders and
the other Secured Parties under the Credit Agreement, (f) acknowledges that
notwithstanding the execution and delivery of this Amendment or any prior
amendment, the obligations of each of the Loan Parties under the Loan Documents
to which it is a party are not impaired or affected (except as expressly
provided for in this Amendment) and such Loan Documents continue in full force
and effect and shall secure the Obligations as amended hereby and (g) affirms
and ratifies such Loan Documents, as may be amended hereby.

 

7.                                      No Novation.  This Amendment shall not
extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement, all of which shall hereafter be represented by the
Amended Credit Agreement, or discharge or release the priority of any Loan
Document or any other security therefor.  Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Existing Credit Agreement or the instruments, documents and agreements securing
the same, each of which shall remain in full force and effect.  Nothing in this
Amendment shall be construed as a release or other discharge of the Borrower or
any other Loan Party from any of their obligations and liabilities under the
Existing Credit Agreement or the other Loan Documents.

 

8.                                      Governing Law; Submission to
Jurisdiction; Waiver of Venue; Service of Process; Jury Trial Waiver.

 

a.                                      GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).

 

b.                                      SUBMISSION TO JURISDICTION. THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA
SITTING IN PHILADELPHIA COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
EASTERN DISTRICT OF

 

7

--------------------------------------------------------------------------------


 

PENNSYLVANIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION,
LITIGATION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

c.                                       WAIVER OF VENUE. THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION 11.8.2 OF THE
CREDIT AGREEMENT (SUBMISSION TO JURISDICTION). EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. THE BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST
(A) THE AGENT IN ANY COURT OUTSIDE THE COUNTY OF PHILADELPHIA, COMMONWEALTH OF
PENNSYLVANIA, OR (B) THE ISSUING BANK OR ANY OTHER LENDER OTHER THAN A STATE
WITHIN THE UNITED STATES DESIGNATED BY THE ISSUING BANK OR SUCH LENDER.

 

d.                                      SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.1 OF THE CREDIT AGREEMENT (NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION). NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

e.                                       WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT

 

8

--------------------------------------------------------------------------------


 

OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND CERTIFICATIONS IN THIS
SECTION.

 

9.                                      Severability.  If any provision of this
Amendment or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.                               Execution in Counterparts.  This Amendment may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. 
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

11.                               Successors and Assigns.  This Amendment shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided, however, that the
Borrower and the other Loan Parties may not assign or transfer its rights or
obligations hereunder without the prior written consent of the undersigned
Lenders and any such prohibited assignment or transfer shall be absolutely void
ab initio.

 

12.                               Miscellaneous.

 

a.                                      On and after the Amendment No. 4
Effective Date, each reference in each Loan Document to the Credit Agreement or
any other Loan Document or “thereunder”, “thereof” or words of like import
referring to the Loan Documents shall mean and be a reference to the Loan
Documents as amended or otherwise modified by this Amendment.

 

b.                                      The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any Default or Event of Default of the Borrower or any
other Loan Party, or an amendment of, any right, power or remedy of the Lenders,
the Agent or the other Secured Parties under any of the Loan Documents, nor
constitute a waiver of any provision of any of the other Loan Documents.

 

c.                                       To the extent any terms or provisions
of this Amendment conflict with those of the Amended Credit Agreement or other
Loan Documents, the terms and provisions of

 

9

--------------------------------------------------------------------------------


 

this Amendment shall control.  To the extent that any terms and conditions in
any of the Loan Documents shall contradict or be in conflict with any terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

d.                                      Unless the context of this Amendment
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”.

 

e.                                       This Amendment is a Loan Document.

 

13.                               Direction.  The New Lender hereby directs the
Agent to execute this Amendment and, to the extent applicable, any other
documents required to be delivered pursuant to this Amendment.  Without limiting
the foregoing, nothing in this Amendment impairs or otherwise affects the
limitations of liability, exculpations, reimbursements, indemnities and other
protections set forth in the Credit Agreement and the other Loan Documents to or
for the benefit of the Agent and the other Indemnitees.

 

14.                               Approvals.  Each of the Agent, the Issuing
Bank, the Swing Lender and the New Lender hereby irrevocably approves each of
the transactions and actions contemplated by this Amendment and acknowledges and
agrees that each of the foregoing shall be deemed to be consummated
simultaneously with the execution of this Amendment.

 

15.                               Release.

 

a.                                      Effective on the date hereof, each Loan
Party, for itself and on behalf of its successors, assigns, and officers,
directors, employees, agents and attorneys, and any Person acting for or on
behalf of, or claiming through it (each such party a “Releasing Party” and
collectively, the “Releasing Parties”), hereby waives, releases, remises and
forever discharges each Secured Party, New Lender, each of their respective
Affiliates, and each of their respective successors in title, past, present and
future officers, directors, employees, limited partners, general partners,
investors, attorneys, assigns, subsidiaries, shareholders, trustees, agents and
other professionals and all other Persons to whom any Secured Party would be
liable if such Persons were found to be liable to any Loan Party (each a
“Releasee” and collectively, the “Releasees”), from any and all claims, suits,
liens, lawsuits, adverse consequences, amounts paid in settlement, debts,
deficiencies, diminution in value, disbursements, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character,  whether based in equity, law, contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law, whether
known or unknown, fixed or contingent, direct, indirect, or derivative, asserted
or unasserted, matured or unmatured, foreseen or unforeseen, past or present,
liquidated or unliquidated, suspected or unsuspected, which any Loan Party ever
had or now has, or might hereafter have against any such Releasee which relates,
directly or indirectly to the Assignment, the Re-Tranching Transactions, this
Amendment, the Loan Documents or the Secured Obligations or any matter related
thereto, or to any acts or omissions of any such Releasee with respect to the
Assignment, the Re-Tranching Transactions, this Amendment, the

 

10

--------------------------------------------------------------------------------


 

Loan Documents or the Secured Obligations or any matter related thereto, or to
the lender-borrower, lender-guarantor or debtor-creditor relationship evidenced
by the Loan Documents, in each case, arising from the beginning of time to and
including the Amendment No. 4 Effective Date, except for the duties and
obligations set forth in this Amendment (each a “Claim” and collectively, the
“Claims”).  As to each and every Claim released hereunder, each Loan Party
hereby represents that it has received the advice of legal counsel with regard
to the releases contained herein, and having been so advised, specifically
waives the benefit of each provision of applicable federal or state law, if any,
pertaining to general releases.

 

b.                                      Each Loan Party acknowledges that it may
hereafter discover facts different from or in addition to those now known or
believed to be true with respect to such Claims and agrees that this instrument
shall be and remain effective in all respects notwithstanding any such
differences or additional facts.  This release shall be and remain in full force
and effect notwithstanding the discovery by any Loan Party after the date hereof
(i) of any new or additional Claim against any Releasee, (ii) of any new or
additional facts in any way relating to this release, (iii) that any fact relied
upon by it was incorrect, or (iv) that any representation or warranty made by
any Releasee was untrue or that any Releasee concealed any fact, circumstance or
claim relevant to a Loan Party’s execution of this release.  Each Loan Party
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

 

c.                                       Each Loan Party, for itself and on
behalf of its successors, assigns, and officers, directors, employees, agents
and attorneys, and any Person acting for or on behalf of, or claiming through
it, hereby absolutely, unconditionally and irrevocably, covenants and agrees
with and in favor of each Releasee above that (i) none of the provisions of the
above release shall be construed as or constitute an admission of any liability
on the part of any Releasee; (ii) it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to this Section 15; and
(3) any attempt to assert a Claim barred by the provisions of this Section 15
shall subject it to the provisions of applicable law setting forth the remedies
for the bringing of groundless, frivolous or baseless claims or causes of
action.  Each Loan Party further agrees that it shall not dispute the validity
or enforceability of the Credit Agreement or any of the other Loan Documents or
any of its obligations thereunder, or the validity, priority, enforceability or
the extent of the Agent’s Lien on any item of Collateral under the Credit
Agreement or the other Loan Documents.  If any Loan Party or any of its
respective successors, assigns, or officers, directors, employees, agents or
attorneys, or any Person acting for or on behalf of, or claiming through it
violate the foregoing covenant, such Person, for itself and its successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by such Releasee as a result of such
violation.  In agreeing to the foregoing release, each Loan Party expressly
disclaims any reliance on any representations or warranties, acts or omissions
by any of the Releasees and hereby agrees and acknowledges that the validity and
effectiveness of the above release do not depend in any way on any such
representations or warranties, acts or omissions or the accuracy, completeness
or validity thereof.

 

11

--------------------------------------------------------------------------------


 

d.                                      Effective on the date hereof, the
Existing Lender (for the avoidance of doubt, solely in its capacity as a Lender
on or prior to the date hereof under the Credit Agreement and not, for the
avoidance of doubt, in its capacity as the Agent, an Issuing Bank or a Banking
Services Provider), for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it (each such party an “Existing Lender
Releasing Party” and collectively, the “Existing Lender Releasing Parties”),
hereby waives, releases, remises and forever discharges each Loan Party and each
of their respective successors in title officers, directors, employees, limited
partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other Persons to
whom any Loan Party would be liable if such Persons were found to be liable to
the Existing Lender (each a “Company Releasee” and collectively, the “Company
Releasees”), from any and all known claims, suits, liens, lawsuits, adverse
consequences, amounts paid in settlement, debts, deficiencies, diminution in
value, disbursements, demands, obligations, liabilities, causes of action,
damages, losses, costs and expenses of any kind or character, whether based in
equity, law, contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law, whether fixed or contingent, direct,
indirect, or derivative, asserted or unasserted, matured or unmatured,
liquidated or unliquidated, which the Existing Lender ever had or now has
against any such Company Releasee which relates directly to the Loan Documents
or the Obligations or any matter directly related thereto, or to any acts or
omissions of any such Company Releasee with respect to the Loan Documents or the
Obligations or any matter directly related thereto and could have asserted
solely in its capacity as a Lender, in each case arising from the beginning of
time to and including the Amendment No. 4 Effective Date, except for the duties
and obligations set forth in this Amendment (each a “Company Claim”); provided,
that the Existing Lender is not releasing any Company Releasee from any payment
obligation in respect of the Secured Obligations, including, without limitation,
any contingent indemnification claims or any claim that could be asserted
against the Existing Lender in its capacity as the Agent, an Issuing Bank or a
Banking Services Provider.  As to each and every Company Claim released
hereunder, the Existing Lender hereby represents that it has received the advice
of legal counsel with regard to the releases contained herein, and having been
so advised, specifically waives the benefit of each provision of applicable
federal or state law, if any, pertaining to general releases.  For the avoidance
of doubt, the Existing Lender may report any such Company Claims to the extent
required or requested by any regulatory authority purporting to have
jurisdiction over the Existing Lender (including any self-regulatory authority,
such as the National Association of Insurance Commissioners) or to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process.

 

e.                                       The provisions of this Section 15 shall
survive the termination of this Amendment and the other Loan Documents and the
payment in full of the Obligations.

 

f.                                        Each Loan Party acknowledges that the
foregoing release is a material inducement to the Agent’s, the Issuing Bank’s,
the Swing Lender’s and the New Lender’s decision to enter into this Amendment.

 

g.                                       The New Lender shall be an express
third party beneficiary of (i) each Releasing Party’s release of M&T, in its
capacity as a Releasee, under this Section 15 and (ii) each Existing Lender
Releasing Party’s release of a Company Releasee under this Section 15.

 

12

--------------------------------------------------------------------------------


 

16.                               Headings. The paragraph headings used in this
Amendment are for convenience only and shall not affect the interpretation of
any of the provisions hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their officers or officers of their sole ultimate members thereunto duly
authorized as of the day and year first above written, to be effective as of the
Amendment No. 4 Effective Date.

 

 

NEW ENTERPRISE STONE & LIME CO., INC.,

 

a Delaware corporation, as the Borrower

 

 

 

 

 

By:

/s/ Paul I. Detwiler, III

 

Name:

Paul I. Detwiler, III

 

Title:

President, Chief Executive Officer and Secretary

 

 

 

 

 

PROTECTION SERVICES INC.,

 

a Pennsylvania corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Paul I. Detwiler, III

 

Name:

Paul I. Detwiler, III

 

Title:

Vice President, Treasurer and Secretary

 

 

 

 

 

SCI PRODUCTS INC.,

 

a Pennsylvania corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Paul I. Detwiler, III

 

Name:

Paul I. Detwiler, III

 

Title:

Vice President, Treasurer and Secretary

 

 

 

 

 

WORK AREA PROTECTION CORP.,

 

an Illinois corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Paul I. Detwiler, III

 

Name:

Paul I. Detwiler, III

 

Title:

Vice President, Treasurer and Secretary

 

Signature Page — Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

EII TRANSPORT INC.,

 

a Pennsylvania corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Paul I. Detwiler, III

 

Name:

Paul I. Detwiler, III

 

Title:

Vice President, Treasurer and Secretary

 

 

 

 

 

PRECISION SOLAR CONTROLS INC.,

 

a Texas corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Paul I. Detwiler, III

 

Name:

Paul I. Detwiler, III

 

Title:

Vice President, Treasurer and Secretary

 

 

 

 

 

ASTI TRANSPORTATION SYSTEMS, INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Paul I. Detwiler, III

 

Name:

Paul I. Detwiler, III

 

Title:

Vice President, Treasurer and Secretary

 

 

 

 

 

GATEWAY TRADE CENTER INC.,

 

a New York corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Paul I. Detwiler, III

 

Name:

Paul I. Detwiler, III

 

Title:

Vice President and Assistant Secretary

 

Signature Page — Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

 

as Agent and the Issuing Bank

 

 

 

 

 

By:

/s/ Stephen A. Foreman

 

Name:

Stephen A. Foreman

 

Title:

Administrative Vice President

 

Signature Page — Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FORTRESS CREDIT CORP.,

 

as Swing Lender and New Lender

 

 

 

 

 

By:

/s/ Glenn P. Cummins

 

Name:

Glenn P. Cummins

 

Title:

Chief Financial Officer

 

Signature Page — Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

Annex A

 

Existing Letters of Credit

 

Customer
Name

 

L/C #

 

Amount

 

Expiration

 

Beneficiary

 

Borrower

 

157150

 

$

50,000.00

 

3/12/2014

 

WEX Bank

 

Borrower

 

159599

 

$

5,000,000.00

 

5/15/2014

 

Liberty Mutual Insurance Company

 

Borrower

 

159817

 

$

5,000,000.00

 

7/24/2014

 

Fidelity and Deposit Company of MD

 

Borrower

 

150909

 

$

475,000.00

 

5/1/2014

 

National Fuel Resources, Inc.

 

Total:

 

 

 

$

10,525,000.00

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED CREDIT AGREEMENT

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF RC NOTE

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF TERM NOTE

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF REQUEST FOR ADVANCE

 

--------------------------------------------------------------------------------


 

Exhibit A

 

CONFORMED COPY SHOWING AMENDMENTS THROUGH
AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

 

 

CREDIT AGREEMENT

 

by and among

 

NEW ENTERPRISE STONE & LIME CO., INC.,

 

THE FINANCIAL INSTITUTIONS identified herein as Lenders, and

 

MANUFACTURERS AND TRADERS TRUST COMPANY,
as the Issuing Bank and the Administrative Agent

 

Dated as of March 15, 2012

 

 

 

 

THE TERMS OF THIS CREDIT AGREEMENT ARE SUBJECT TO CERTAIN INTERCREDITOR
AGREEMENTS, AS MORE FULLY SET OUT IN SECTION 11.16 HERETO.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 DEFINITIONS

2

 

 

 

1.1

Defined Terms

2

 

 

 

ARTICLE 2 THE LOANS

48

 

 

2.1

Revolving Credit Loans and RC Commitment

48

 

2.1.1

Commitment to Make RC Loans

48

 

2.1.2

Available RC Commitment

48

 

2.1.3

Voluntary Commitment Reductions

49

 

2.1.4

Determination of Borrowing Base

49

 

2.1.5

Other Commitment Reductions

49

2.1.6

Prepayment Premium

50

2.2

Overadvances

52

2.3

Term Loans

52

 

2.3.1

Term Loans

52

2.4

Borrowing Notice

52

2.5

Repayments of RC Loans and Term Loans

53

 

2.5.1

Repayments in Connection with Fluctuations in Borrowing Base

53

 

2.5.2

Repayment in Connection with Commitment Reductions

53

 

2.5.3

Repayment at Maturity

54

 

2.5.4

Repayment in Connection with Availability

54

 

2.5.5

Voluntary Prepayment

54

 

2.5.6

Excess Proceeds

54

2.6

Mandatory Prepayments

54

 

2.6.1

Out of Formula Payments

54

 

2.6.2

Asset Sales, Etc.

55

 

2.6.3

Excess Proceeds Payments

55

 

2.6.4

RC Commitment Increase

55

2.7

Hedging Agreements

56

2.8

Lenders’ Obligations Several

56

2.9

Notes

56

2.10

Fees to Lenders

56

 

2.10.1

Commitment Fees

56

 

2.10.2

Letter of Credit Fees

56

 

2.10.3

Other Fees

57

2.11

Interest

57

 

2.11.1

Rates

57

 

2.11.2

Applicable Margin

57

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

2.11.3

Reserved

57

 

2.11.4

LIBOR Election

57

 

2.11.5

Breakage

58

 

2.11.6

Default Rate

58

 

2.11.7

Source of Funds

58

 

2.11.8

Interest Due with Certain Repayments and Prepayments

58

2.12

Increased Costs; Unavailability

59

 

2.12.1

Increased Costs Generally

59

 

2.12.2

Capital Requirements

59

 

2.12.3

Certificates for Reimbursement

60

 

2.12.4

Delay in Requests

60

 

2.12.5

Inability to Determine LIBOR

60

 

2.12.6

Laws Affecting LIBOR Availability

60

 

2.12.7

Determination of LIBOR Inadequacy

61

2.13

Purpose

61

2.14

Mechanics of Payments: Borrower Payments

61

 

2.14.1

Manner of Making Payments

61

 

2.14.2

Payments by Borrower; Presumptions by Agent

61

 

2.14.3

Disbursements from the Agent to the Lenders

62

 

2.14.4

Authorization to Deduct Funds and Make Loans in Satisfaction of Obligations

62

 

2.14.5

Sharing of Payments by Lenders

63

 

2.14.6

Payments Due on Non-Business Days

63

2.15

Mechanics of Payments: Lender Payments

63

 

2.15.1

Funding by Lenders; Presumption by Agent

63

 

2.15.2

Special Purpose Funding Vehicle

64

2.16

Taxes

64

 

2.16.1

Payments Free of Taxes

64

 

2.16.2

Payment of Other Taxes by the Borrower

65

 

2.16.3

Indemnification by the Borrower

65

 

2.16.4

Evidence of Payments

65

 

2.16.5

Status of Lenders

65

 

2.16.6

Treatment of Certain Refunds

67

 

2.16.7

Survival

68

 

2.16.8

Issuing Bank

68

 

2.16.9

Indemnification by the Lenders

68

2.17

Designation of a Different Lending Office; Replacement of Lenders

68

 

2.17.1

Designation of a Different Lending Office

68

 

2.17.2

Replacement of Lenders

69

2.18

Defaulting Lenders

70

 

2.18.1

Defaulting Lender Adjustments

70

 

2.18.2

Defaulting Lender Cure

72

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

2.18.3

New Letters of Credit

72

2.19

Termination of Defaulting Lender

73

2.20

Cash Collateral

73

 

 

ARTICLE 3 LETTERS OF CREDIT

74

 

 

3.1

Letters of Credit

74

 

3.1.1

Commitment to Issue Letters of Credit

74

 

3.1.2

Reimbursement Obligations

74

 

3.1.3

Limitation on Amount

75

 

3.1.4

Obligations Absolute

75

 

3.1.5

Reliance by Issuing Bank

76

 

3.1.6

Fees

76

 

3.1.7

Participation by Lenders

76

 

3.1.8

Standard of Conduct

77

 

3.1.9

Cash Collateral Account

77

 

3.1.10

Obligations Secured

78

 

3.1.11

Resignation of Issuing Bank

78

 

 

 

 

ARTICLE 4 CONDITIONS TO EFFECTIVENESS AND FUNDINGS AND ISSUANCE OF LETTERS OF
CREDIT

78

 

 

4.1

Conditions to Effectiveness

78

 

4.1.1

Execution of this Agreement

78

 

4.1.2

Notes

79

 

4.1.3

Security Agreement

79

 

4.1.4

Guaranty and Suretyship Agreement

79

 

4.1.5

Reserved

79

 

4.1.6

Due Diligence

79

 

4.1.7

Intellectual Property Collateral Agreements

79

 

4.1.8

Mortgages

79

 

4.1.9

Real Estate Due Diligence

82

 

4.1.10

Environmental Indemnity Agreements

82

 

4.1.11

Bonding Arrangements

82

 

4.1.12

Payment of Fees and Costs

82

 

4.1.13

Corporate Proceedings

83

 

4.1.14

Financial Statements; Projections

83

 

4.1.15

Reserved

83

 

4.1.16

First Lien Note Documentation

83

 

4.1.17

Intercreditor Agreement

83

 

4.1.18

Consents and Approvals

84

 

4.1.19

Material Litigation

84

 

4.1.20

Material Adverse Change

84

 

4.1.21

Material Adverse Environmental Condition

84

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

4.1.22

Opinion of Counsel

84

 

4.1.23

Reserved

85

 

4.1.24

Good Standing

85

 

4.1.25

Lien Searches

85

 

4.1.26

Insurance

85

 

4.1.27

Repayment of Existing Indebtedness

85

 

4.1.28

Patriot Act

85

 

4.1.29

Reserved

85

 

4.1.30

Sources and Uses

85

 

4.1.31

Appraisals/Mineral Evaluations

85

 

4.1.32

Review of Accounts, Etc.

85

 

4.1.33

Borrowing Base Certificate

85

 

4.1.34

Other Requirements

86

4.2

Requirements for Each Loan/Letter of Credit

86

 

4.2.1

No Default

86

 

4.2.2

Borrowing Notice/Request for Letter of Credit

86

 

4.2.3

Out of Formula

86

 

4.2.4

Representations and Warranties

86

 

4.2.5

Method of Certifying Certain Conditions

86

 

4.2.6

Cash Collateral

86

 

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

87

 

 

5.1

Status

87

 

5.1.1

Organization and Qualification

87

 

5.1.2

Stock Ownership

87

 

5.1.3

Closing Date Designation of Subsidiaries

88

5.2

Power and Authority; Enforceability

88

5.3

No Violation of Agreements; Absence of Conflicts

89

5.4

Recording, Enforceability and Consent

89

5.5

Lines of Business

89

5.6

Security Interest in Collateral

90

5.7

Litigation; Compliance with Laws

91

5.8

Condition of Property

92

5.9

Licenses; Intellectual Property

92

5.10

Title to Properties; Liens

93

5.11

Management Agreements

93

5.12

Financial Statements and Projections

93

 

5.12.1

Financial Statements

93

 

5.12.2

Undisclosed Liabilities

94

 

5.12.3

Absence of Material Adverse Change

94

 

5.12.4

Projections

94

5.13

Tax Returns and Payments; Other Fees

94

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

5.14

Fiscal Year

94

5.15

Federal Reserve Regulations

95

5.16

Investment Company Act

95

5.17

Compliance with ERISA

95

 

5.17.1

Plans

95

 

5.17.2

Favorable Determination Letters

95

 

5.17.3

Compliance

95

 

5.17.4

Absence of Certain Conditions

95

 

5.17.5

Absence of Certain Liabilities

96

5.18

Accuracy and Completeness of Disclosure

96

5.19

Adequacy of Capital; Solvency

97

5.20

Absence of Restrictive Provisions

97

5.21

Environmental Compliance

97

5.22

Labor Matters

99

5.23

Brokers

99

5.24

Existing Indebtedness

99

5.25

Foreign Assets Control Regulations, Etc.

100

5.26

Borrowing Base Certificate

100

5.27

Material Contracts

100

5.28

Absence of Defaults

100

 

 

 

ARTICLE 6 REPORTING REQUIREMENTS AND NOTICES

100

 

 

6.1

Financial Data and Reporting Requirements; Notice of Certain Events

101

 

6.1.1

Delivery of Monthly Financial Statements

101

 

6.1.2

Delivery of Quarterly Financial Statements

101

 

6.1.3

Delivery of Annual Financial Statements

101

 

6.1.4

Delivery of Officer’s Compliance Certificates

102

 

6.1.5

SEC Filings, Etc.

102

 

6.1.6

Annual Budget

103

 

6.1.7

Borrowing Base Certificate

103

 

6.1.8

Quarterly Excess Availability Reports

103

 

6.1.9

Field Examinations

103

 

6.1.10

Aging Reports

103

 

6.1.11

Monthly Contracts in Progress Report

104

6.2

Notice of Defaults

104

6.3

Notice of Disputes and Other Matters

104

 

6.3.1

Certain Litigation

104

 

6.3.2

Conditions Affecting Collateral

104

 

6.3.3

Material Adverse Change

105

 

6.3.4

Representations and Warranties

105

 

6.3.5

Intellectual Property

105

 

6.3.6

Governmental Licenses

106

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

6.3.7

Leases

106

 

6.3.8

Bonding Arrangement Claims

106

6.4

ERISA Notices

106

6.5

Miscellaneous

107

6.6

Authorization of Third Parties to Deliver Information

107

6.7

Deliveries on Non-Business Days

107

 

 

 

ARTICLE 7 FINANCIAL COVENANTS

107

 

 

7.1

Fixed Charge Coverage Ratio

107

7.2

Additional Provisions Respecting Calculation of Financial Covenants

108

 

 

 

ARTICLE 8 BUSINESS COVENANTS

109

 

 

8.1

Indebtedness

109

 

8.1.1

In General

109

 

8.1.2

Limitation on Incurrence

111

8.2

Liens; Licenses

111

 

8.2.1

In General

111

 

8.2.2

Negative Pledge

114

8.3

Investments, Loans, Acquisitions, Etc.

115

8.4

Restricted Payments

117

8.5

Corporate Separateness

119

8.6

Transactions with Affiliates

120

8.7

Mergers and Dispositions

120

 

8.7.1

Consolidations and Mergers

120

 

8.7.2

Sales and Other Dispositions

121

8.8

Existence

123

8.9

Compliance with Law

123

8.10

Payment of Taxes and Claims

124

8.11

Tax Consolidation

124

8.12

Compliance with ERISA

124

8.13

Insurance

126

 

8.13.1

Liability, Property Damage, Etc.

126

 

8.13.2

PBGC

126

8.14

Maintenance of Properties

126

8.15

Maintenance of Records; Fiscal Year

127

8.16

Inspection

127

8.17

Exchange of Notes

127

8.18

Type of Business

128

8.19

Change in Documents

128

8.20

Certain Restrictions on Capital Stock

128

8.21

Compliance with Federal Reserve Regulations

128

8.22

Limitations on Certain Restrictive Provisions

129

 

vi

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

8.23

Environmental Matters

130

8.24

Certain Obligations Respecting Subsidiaries

130

8.25

Real Property

131

8.26

Additional Pari Passu Collateral

133

8.27

Primary Operating Accounts; Proceeds Into Blocked Account

133

8.28

Further Assurances

134

8.29

Post-Closing Undertakings

134

 

 

 

ARTICLE 9 EVENTS OF DEFAULT

134

 

 

9.1

Events of Default

134

 

9.1.1

Failure to Pay Principal or Reimbursement Obligations

134

 

9.1.2

Failure to Pay, Fees, Etc.

134

 

9.1.3

Cross-Default to Indebtedness

134

 

9.1.4

Bonding Arrangements

135

 

9.1.5

Other Cross-Defaults

135

 

9.1.6

Misrepresentations

135

 

9.1.7

Certain Covenant Defaults

135

 

9.1.8

Other Covenant Defaults

135

 

9.1.9

Validity of Loan Documents; Security

136

 

9.1.10

Custody or Control of Assets

136

 

9.1.11

Discontinuance of Business

136

 

9.1.12

Insolvency

136

 

9.1.13

Material Adverse Change

137

 

9.1.14

Judgments

137

 

9.1.15

Change of Control

137

 

9.1.16

Hedging Obligations

137

9.2

Acceleration; Remedies

137

 

9.2.1

Acceleration upon Insolvency

137

 

9.2.2

Acceleration upon Other Defaults

137

 

9.2.3

Remedies in General

138

9.3

Proceeds of Collateral

138

 

 

 

ARTICLE 10 AGENCY

139

 

 

10.1

Appointment and Authority

139

 

10.1.1

General

139

 

10.1.2

Certain Specific Authorizations

140

 

10.1.3

Agent May File Proofs of Claim

140

 

10.1.4

Collateral and Guaranty Matters

141

 

10.1.5

Certain Actions During a Default

142

10.2

Rights as a Lender

142

10.3

Exculpatory Provisions

142

10.4

Reliance by Issuing Bank and Agent

145

 

vii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

10.5

Delegation of Duties

145

10.6

Resignation; Termination

146

 

10.6.1

Resignation

146

 

10.6.2

Termination

146

 

10.6.3

Successor Agent

147

10.7

Non-Reliance on Agent and Other Lenders

147

10.8

No Other Duties, Etc.

148

10.9

Collateral Agency Arrangement

148

10.10

Assignment of Credit Facility

148

10.11

No Reliance on Agent’s Customer Identification Program

148

 

 

 

ARTICLE 11 MISCELLANEOUS

149

 

 

11.1

Notices; Effectiveness; Electronic Communication

149

 

11.1.1

Notices Generally

149

 

11.1.2

Electronic Communications

150

 

11.1.3

Change of Address, Etc.

150

 

11.1.4

Platform

150

11.2

No Implied Waivers

151

11.3

Severability

151

11.4

Amendments, Waivers and Consents

151

 

11.4.1

In General

151

 

11.4.2

Exception

153

11.5

Successors and Assigns

153

 

11.5.1

Successors and Assigns Generally

153

 

11.5.2

Assignments by Lenders

153

 

11.5.3

Register

155

 

11.5.4

Participations

156

 

11.5.5

Limitations upon Participant Rights

157

 

11.5.6

Certain Pledges

157

 

11.5.7

Assignment of Mortgages

157

11.6

Calculations and Financial Data

157

11.7

Descriptive Headings

158

11.8

Governing Law; Jurisdiction; Etc.

158

 

11.8.1

Governing Law

158

 

11.8.2

Submission to Jurisdiction

158

 

11.8.3

Waiver of Venue

158

 

11.8.4

Service of Process

158

11.9

Maximum Lawful Interest Rate

159

11.10

Right of Setoff

159

11.11

Counterparts; Integration; Effectiveness; Electronic Execution

160

 

11.11.1

Counterparts; Integration; Effectiveness

160

 

11.11.2

Electronic Execution of Assignments

160

 

viii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

11.12

Treatment of Certain Information; Confidentiality; Advertisement

160

 

11.12.1

Confidentiality

160

 

11.12.2

Information

161

 

11.12.3

Advertisement

161

11.13

Expenses; Indemnity; Damage Waiver

162

 

11.13.1

Costs and Expenses

162

 

11.13.2

Indemnification by the Borrower

162

 

11.13.3

Reimbursement by Lenders

163

 

11.13.4

Waiver of Consequential Damages, Etc.

163

 

11.13.5

Payments

163

11.14

Certification of Amounts

163

11.15

Termination of Security; Partial Release of Security

164

 

11.15.1

Termination of Security

164

 

11.15.2

Partial Release of Security

164

11.16

Intercreditor Agreement and Bonding Intercreditor Agreement

164

11.17

Waiver of Jury Trial

164

11.18

Excluded Swap Obligations

165

11.19

Banking Services Providers

165

 

ix

--------------------------------------------------------------------------------


 

List of Addenda (Exhibits and Schedules)

 

EXHIBITS

 

Exhibit A-1

Form of RC Loan Note (§2.9)

Exhibit A-2

Form of Term Loan Note (§2.9)

Exhibit B

Form of Request for Advance (§2.4)

Exhibit C

Form of LIBOR Election (§2.11.4)

Exhibit D

Form of Security Agreement (§4.1.3)

Exhibit E

Form of Guaranty and Suretyship Agreement (§4.1.4)

Exhibit F-1

Form of Copyright Security Agreement (§4.1.7)

Exhibit F-2

Form of Patent Security Agreement (§4.1.7)

Exhibit F-3

Form of Trademark Security Agreement (§4.1.7)

Exhibit G-1

Form of Fee and Leasehold Mortgage (Pennsylvania) (§4.1.8(a))

Exhibit G-2

Form of Fee Mortgage (Florida) (§4.1.8(c))

Exhibit I

Form of Environmental Indemnity Agreement (§4.1.9)

Exhibit J

Form of Intercreditor Agreement (§4.1.15)

Exhibit K

Form of Officer’s Compliance Certificate (§1.1)

Exhibit L

Form of Assignment and Assumption (§1.1)

Exhibit M

Form of Borrowing Base Certificate (§1.1)

Exhibit N

Form of Monthly Financial Report (§6.1.1)

Exhibit O-1

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes) (§2.16.5)

Exhibit O-2

Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes) (§2.16.5)

Exhibit O-3

Form of U.S. Tax Compliance Certificate (Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes) (§2.16.5)

Exhibit O-4

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes) (§2.16.5)

Exhibit P

Form of Monthly Contracts in Progress Report (§6.1.11)

 

SCHEDULES

 

Schedule 1.1A-1

Material Real Property (Fee interests)

Schedule 1.1A-2

Material Real Property (Leasehold interests)

Schedule 1.1B-1

Specific Real Property (Fee with second)

Schedule 1.1B-2

Specific Real Property (Leasehold)

Schedule 1.1C

Specific Real Property (Fee with no second)

Schedule 1.1D

Plant and Quarry Assets

Schedule 1.1E

Excluded Assets

Schedule 1.1F

Permitted Non-Job Surety Bonding Arrangements

Schedule 2.1.1

RC Commitments

Schedule 3.1.1

Outstanding Letters of Credit Included in the Credit Facility

Schedule 4.1.19

Material Litigation Not Covered by Insurance

Schedule 5.1.1

Organization and Qualification

Schedule 5.1.2

Stock Ownership

 

--------------------------------------------------------------------------------


 

Schedule 5.3

Consents Regarding Remedies under Mortgages

Schedule 5.4

Consents

Schedule 5.6

Inventory Locations

Schedule 5.7

Litigation

Schedule 5.9

Licenses; Intellectual Property

Schedule 5.11

Management Arrangements

Schedule 5.17

ERISA

Schedule 5.21

Environmental Compliance

Schedule 5.22

Labor Matters

Schedule 5.24

Indebtedness

Schedule 8.2.1(a)

Liens Existing on Closing Date

Schedule 8.3(b)

Investments Existing at Closing

Schedule 8.3(c)

Investments Required Pursuant to Agreements at Closing

Schedule 8.29

Post-Closing Undertakings

 

2

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of March 15, 2012 (this “Agreement”), is made by
and among MANUFACTURERS AND TRADERS TRUST COMPANY (“M&T”), individually, as the
Issuing Bank and the Agent, the LENDERS (as defined below), and NEW ENTERPRISE
STONE & LIME CO., INC., a Delaware corporation (the “Borrower”). Certain
financial institutions including Funds (as defined below) which may become
parties to this Agreement from time to time, are collectively referred to as the
“Lenders” and individually as a “Lender.” M&T, when acting in its capacity as
administrative agent for the Lenders and the Issuing Bank, or any successor or
assign that assumes that position pursuant to the terms of this Agreement, is
hereinafter referred to as the “Agent.” Certain capitalized terms used in this
Agreement are defined in ARTICLE 1 (Definitions).

 

Background of Agreement

 

The Borrower, directly and through its Subsidiaries, has been engaged in the
business of a vertically integrated construction materials supplier and highway
contractor.  The Borrower, M&T and certain Lenders entered into a Credit
Agreement, dated as of January 11, 2008 (the “Prior Credit Agreement”).

 

The Borrower has requested that the Lenders enter into certain credit facilities
to provide for ongoing working capital needs and for general corporate purposes,
including permitted acquisitions. The Lenders are willing, on the terms and
subject to the conditions specified herein, to enter into a senior secured
credit facility in an aggregate principal amount equal to $145,000,000,
consisting of (i) a revolving credit facility in a maximum principal amount not
to exceed at any time $60,000,000 (subject to adjustment pursuant to the terms
and conditions of this Agreement), with a $15,000,000 standby letter of credit
subfacility, and (ii) a term loan facility in an aggregate principal amount not
to exceed $85,000,000, all on the terms and conditions specified below.

 

The Subsidiaries of the Borrower will derive substantial benefits from the
credit facility provided herein. The Borrower may, among other things, use
proceeds of the Loans hereunder to make capital contributions in, and extend
credit to, its Subsidiaries. Such access to capital provided to the Subsidiaries
through this financing is on terms that are more advantageous to the
Subsidiaries than such Subsidiaries could obtain if they accessed capital
independently. Accordingly, the credit facilities provided for in this Agreement
are to be guaranteed by certain of the Borrower’s Subsidiaries and secured by
the equity of certain of the Borrower’s Subsidiaries as well as by certain
material assets of certain of the Borrower and its Subsidiaries.

 

NOW, THEREFORE, with the intent to be legally bound hereby, the parties agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

1.1                               Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings specified
in this Section 1.1 unless the context otherwise requires.

 

ABL Priority Collateral: the portion of the Collateral consisting of the
following, whether now owned or at any time hereafter acquired by any Loan Party
or in which any Loan Party now has or at any time in the future may acquire any
right, title or interest:

 

(a)                                 (i) Accounts and “payment intangibles” (as
defined in Article 9 of the Uniform Commercial Code), other than
(x) intercompany indebtedness of the Borrower and its Subsidiaries and
(y) “payment intangibles” (as defined in Article 9 of the Uniform Commercial
Code) which constitute identifiable proceeds of collateral which is First Lien
Note Priority Collateral;

 

(ii)                                  “deposit accounts” (as defined in
Article 9 of the Uniform Commercial Code) and “securities accounts” (as defined
in Article 8 of the Uniform Commercial Code), including all monies,
“uncertificated securities” and “securities entitlements” (as defined in
Article 8 of the Uniform Commercial Code) contained therein (including all cash,
marketable securities and other funds held in or on deposit in either of the
foregoing) other than the Collateral Agent Bank Accounts and other Excluded Bank
Accounts.

 

(iii)                               “instruments” and “chattel paper” (in each
case, as defined in Article 9 of the Uniform Commercial Code), in each case to
the extent evidencing, governing, securing or otherwise related to the items
referred to in clauses (a)(i) and (a)(iv) of this definition;

 

(iv)                              Inventory;

 

(v)                                 “general intangibles” (as defined in
Article 9 of the Uniform Commercial Code) (other than intellectual property and
equity interests in the Subsidiaries of any Loan Party) pertaining to the other
items of property included within clauses (a)(i), (a)(ii), (a)(iii), (a)(iv),
(a)(vi), (a)(vii) and (a) (viii) of this definition, including, without
limitation, all contingent rights with respect to warranties on accounts which
are not yet “payment intangibles” (as defined in Article 9 of the Uniform
Commercial Code);

 

(vi)                              “records”, “supporting obligations” (in each
case, as defined in Article 9 of the Uniform Commercial Code) and related
“letters of credit” (as defined in Article 5 of the Uniform Commercial Code),
commercial tort claims or other claims and causes of action, in each case, to
the extent related primarily to any of the other items described in this clause
(a);

 

2

--------------------------------------------------------------------------------


 

(vii)                           computer equipment, software and books and
records related to accounts and inventory; and

 

(viii)                        substitutions, replacements, accessions, products
and proceeds (including, without limitation, insurance proceeds related to
inventory and business interruption insurance, licenses, royalties, income,
payments, claims, damages and proceeds of suit) of any or all of the foregoing;

 

(b)                                 Specific Real Property, including all
minerals contained therein before extraction, improvements thereon and fixtures
attached thereto, Dedicated Processing Equipment used at the Specific Real
Property, and all substitutions, replacements, products, insurance proceeds with
respect to and other proceeds of the foregoing; and

 

(c)                                  All proceeds of the foregoing;

 

provided, that, notwithstanding the foregoing, with respect to any general
intangible that may otherwise be included in ABL Priority Collateral, it shall
be excluded to the extent, but only to the extent, and only for so long as the
grant of a security interest in such general intangible is prohibited by any
applicable Law or requires a consent not obtained of any Governmental Authority
pursuant to applicable Law (after giving effect to Section 9-406, 9-407, 9-408
or 9-409 of the Uniform Commercial Code of any relevant jurisdiction or any
other applicable Law).

 

Account: the meaning specified for “Account” under the Uniform Commercial Code
and includes (a) retainages held under any contracts and (b) the rights to
payment arising out of performed but unbilled work.

 

Account Debtor: the meaning specified for such term under the Uniform Commercial
Code, but in any event shall include, but not be limited to, each Person
obligated on an Account.

 

Acquisition: (a) an Investment by the Borrower or any Restricted Subsidiary in
any other Person pursuant to which such Person shall become a Restricted
Subsidiary or a merger, consolidation or similar arrangement with a Person
pursuant to which such Person shall become a Restricted Subsidiary or shall be
merged with or into the Borrower or any Restricted Subsidiary, or (b) the
acquisition by the Borrower or any Restricted Subsidiary of the assets of any
Person which constitute all or substantially all of the assets of such Person,
or any division or line of business of such Person or (c) the acquisition by the
Borrower or a Restricted Subsidiary of any operating or non-operating quarry
(regardless of whether such assets would constitute all or substantially all
assets or a division or line of business of a Person).

 

Additional Fee Mortgages: the meaning specified in Section 8.25 (Real Property).

 

Additional Leasehold Mortgages: the meaning specified in Section 8.25 (Real
Property).

 

3

--------------------------------------------------------------------------------


 

Adjusted GAAP: the meaning specified in clause (c)(i)(A) of Subsection 7.2
(Additional Provisions Respecting Calculation of Financial Covenants).

 

Adjusted LIBOR: the rate per annum (rounded upwards if necessary to the nearest
one-hundredth of one percent) determined by the Agent to be equal to the
quotient of (a) LIBOR, divided by (b) a number equal to 1.00 minus the Reserve
Percentage.

 

Administrative Questionnaire: an Administrative Questionnaire in a form supplied
by the Agent.

 

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. For the avoidance of doubt,
Rock Solid Insurance and members of the Detwiler Family shall be deemed to be an
Affiliate of the Borrower and its Subsidiaries.

 

Affiliate Transaction: the meaning specified in Section 8.6 (Transactions with
Affiliates).

 

Agent: the meaning specified in the preamble to this Agreement.

 

Agent Parties: the meaning specified in Subsection 11.1.4.2 (Platform).

 

Agreement: the meaning specified in the preamble to this Agreement.

 

Amendment No. 3 Effective Date:  the date that Amendment No. 3 to the Credit
Agreement becomes effective in accordance with its terms.

 

Amendment No. 4: that certain Amendment No. 4 to Credit Agreement dated as of
the Amendment No. 4 Effective Date among the Loan Parties, the Agent, and each
of the Lenders party thereto.

 

Amendment No. 4 Effective Date: December 13, 2013.

 

Appeal Bond Cash Collateral: the meaning specified in Section 8.1
(Indebtedness).

 

Applicable Margin: the meaning specified in Subsection 2.11.2 (Applicable
Margin).

 

Applicable Percentage: with respect to any Lender, the percentage obtained by
dividing (x) the sum of the Commitment of such Lender (or, in the event the
Commitment shall have been terminated, the then outstanding principal amount of
such Lender’s RC Loans and participation interests in outstanding Letters of
Credit) by (y) the sum of the Commitment of all Lenders (or, in the event the
Commitment shall have been terminated, the then outstanding principal amount of
the RC Loans of all Lenders and the then outstanding Letters of Credit).

 

4

--------------------------------------------------------------------------------


 

Applicable Premium:  the meaning ascribed to such term in Section 2.1.6
(Prepayment Premium).

 

Appraised Value: (a) with respect to Specific Real Property identified on
Schedule 1.1B-1, Schedule 1.1B-2, and Schedule 1.1C, the value attributed
thereto on such Schedules, subject to such reappraisal as the Agent (at the
direction of the Majority Lenders) may require pursuant to the terms of
Subsection 2.6.2 (Asset Sale, Etc.) or clauses (o) or (r) of Subsection 8.2.1
(Liens; Licenses — In General), and (b) with respect to any other Specific Real
Property, the value set forth in an appraisal in form and substance satisfactory
to the Majority Lenders.

 

Approved Fund: any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Assignment and Assumption: an assignment and assumption entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Subsection 11.5.2 (Assignments by Lenders) or the definition of
“Eligible Assignee”), and accepted by the Agent, in substantially the form of
Exhibit L or any other form approved by the Agent.

 

Attributable Debt: in respect of a Sale and Leaseback Transaction, as at the
time of determination, the present value (discounted at the rate of interest
implicit in such transaction) of the total obligations of the lessee for rental
payments during the remaining term of the lease included in such Sale and
Leaseback Transaction (including any period for which such lease has been or may
be extended).

 

Available RC Commitment: the meaning specified in Subsection 2.1.2 (Available RC
Commitment).

 

Banking Services: each and any of the following bank services provided to any
Loan Party by M&T, the Agent, a Lender, the Issuing Bank or an Affiliate of the
foregoing: treasury and/or cash management services (including controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services), provided that (i) in the case of any
Lender or Affiliate thereof, the Agent (at the direction of the Majority
Lenders) shall have consented to such Person being a Secured Party (which
consent shall not be unreasonably withheld or delayed) and (ii) in the case of
any such Affiliate, such Affiliate shall have executed and delivered to the
Agent a joinder to this Agreement (in form and substance satisfactory to the
Majority Lenders) agreeing to be bound by the provisions of this Agreement
respecting the role of the Agent, including all exculpatory provisions and
indemnification provisions, as if such Affiliate were a Lender hereunder and the
obligations under the Banking Services Obligations were Obligations hereunder or
such other arrangement as Agent (at the direction of the Majority Lenders) shall
agree to.

 

Banking Services Obligations: any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whenever created, arising,
evidenced or

 

5

--------------------------------------------------------------------------------


 

acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services.

 

Banking Services Provider: any provider of Banking Services.

 

Base Rate: the highest of (a) the variable per annum rate of interest so
designated from time to time by the Agent as its prime rate (which rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer), (b) the Federal Funds Rate plus one-half of one
percent (0.5%) and (c) One Month LIBOR plus two percent (2%).

 

Base Rate Loans: Loans bearing interest at a rate equal to the Base Rate plus
the Applicable Margin.

 

BCS: the meaning specified in clause (i) of Subsection 5.21 (Environmental
Compliance).

 

Board of Directors: (i) with respect to the Borrower or any Restricted
Subsidiary, its board of directors or any duly authorized committee thereof;
(ii) with respect to a corporation, the board of directors of such corporation
or any duly authorized committee thereof; and (iii) with respect to any other
entity, the board of directors or similar body of the general partner or
managers of such entity or any duly authorized committee thereof.

 

Bonding Arrangements: indemnity agreements and other contracts, agreements and
instruments entered into with any bonding company with respect to securing the
performance of tenders, bids, surety or performance bonds (other than in
connection with litigation or judgments), purchase, construction, sales or
servicing contracts and similar obligations incurred in the normal business
consistent with industry practice.

 

Bonding Intercreditor Agreement: the meaning specified in Subsection 4.1.11
(Bonding Arrangements).

 

Borrower: the meaning specified in the preamble to this Agreement.

 

Borrower Required Payment: the meaning specified in Subsection 2.14.2 (Payments
by Borrower; Presumptions by Agent).

 

Borrower Taxes: (without duplication) (a) all Taxes payable by the Borrower and
its Restricted Subsidiaries and (b) permitted Restricted Payments payable in
respect of Taxes of the shareholders of the Borrower. For the sake of clarity,
Borrower Taxes includes deferred Taxes of the Borrower and its Restricted
Subsidiaries.

 

Borrowing Base: an amount equal to the sum of:

 

(a)                                 the lesser of (i) $65,000,000 and
(ii) seventy-five percent (75%) of the Appraised Value of the Eligible Real
Property, plus

 

6

--------------------------------------------------------------------------------


 

(b)                                 eighty-five percent (85%) of all Eligible
Accounts, plus

 

(c)                                  sixty percent (60%) of Eligible Inventory
of the Borrower and its Subsidiaries, plus

 

(d)                                 an amount equal to the Letter of Credit Cash
Collateral Credit plus the Letter of Credit Cash Collateral Credit Additional
Amount, minus

 

(e)                                  any and all reserves that the Agent
establishes, at the direction of the Majority Lenders in their Permitted
Discretion, from time to time, minus

 

(f)                                   any and all reserves that the Agent
establishes, at the direction of the Majority Lenders in their sole discretion,
from time to time with respect to Inventory that is branded or otherwise
incorporates Intellectual Property.

 

Notwithstanding the foregoing, at any time that the Fixed Charge Coverage Ratio
calculated on a trailing twelve month basis using the financial statements most
recently delivered pursuant to Subsection 6.1.2 (Delivery of Quarterly Financial
Statements) is less than 1.00 to 1.00, the Borrowing Base shall be an amount
equal to the sum of:

 

(a)                                 the lesser of (i) $56,000,000 and
(ii) sixty-five percent (65%) of the Appraised Value of the Eligible Real
Property, plus

 

(b)                                 seventy-seven and a half percent (77.5%) of
all Eligible Accounts, plus

 

(c)                                  fifty percent (50%) of Eligible Inventory
of the Borrower and its Subsidiaries, plus

 

(d)                                 an amount equal to the Letter of Credit Cash
Collateral Credit plus the Letter of Credit Cash Collateral Credit Additional
Amount, minus

 

(e)                                  any and all reserves that the Agent
establishes, at the direction of the Majority Lenders in their Permitted
Discretion, from time to time, minus

 

(f)                                   any and all reserves that the Agent
establishes, at the direction of the Majority Lenders in their sole discretion,
from time to time with respect to Inventory that is branded or otherwise
incorporates Intellectual Property.

 

Borrowing Base Certificate: a full and complete certificate in substantially the
form attached hereto as Exhibit M and otherwise acceptable to the Majority
Lenders, certified as true, correct and complete by the Borrower’s chief
executive officer or chief financial officer.

 

Business Day: (a) any day other than a Saturday, Sunday or day which shall be in
the Commonwealth of Pennsylvania a legal holiday or day on which banking
institutions are required or authorized to close and (b) in addition to the
foregoing, with respect to any LIBOR Loans, a London Business Day.

 

7

--------------------------------------------------------------------------------


 

Capital Expenditures: for any period the sum of (without duplication) (a) all
expenditures by the Borrower or any Restricted Subsidiary during such period for
fixed or capital assets (including, but not limited to, the purchase,
construction or rehabilitation of equipment or other physical assets) that are
required to be capitalized under GAAP, whether or not financed, and (b) all
expenditures by the Borrower or any Restricted Subsidiary during such period in
respect of Synthetic Leases, for property, plant and equipment.

 

Capital Lease: any lease with respect to which the lessee is required to
recognize the acquisition of an asset and/or the incurrence of a liability in
accordance with GAAP, including Statement No. 13 of the Financial Accounting
Standards Board.

 

Capital Lease Obligation: with respect to any Capital Lease, the amount of the
obligation of the lessee thereunder which would in accordance with GAAP appear
on a balance sheet of such lessee in respect of such Capital Lease or otherwise
be disclosed in a note to such balance sheet.

 

Capital Stock: any class of preferred, common or other capital stock, share
capital or similar equity interest of a Person, including, without limitation,
any partnership interest in any partnership or limited partnership and any
membership interest in any limited liability company.

 

Cash Collateral Account: the meaning specified in Section 3.1.9 (Cash Collateral
Account).

 

Cash Collateralize: to deposit in a Controlled Account or to pledge and deposit
with or deliver to the Agent or the Issuing Bank, as applicable, for the benefit
of the Issuing Bank or the Lenders, as collateral for LC Outstandings or
obligations of the Lenders to fund participations in respect of LC Outstandings,
cash or deposit account balances or, if the Agent, the Majority Lenders and the
Issuing Bank shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the Agent,
the Majority Lenders and Issuing Bank. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

Cash Equivalents: any of the following Investments: (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) maturing not more than one year after the
date of acquisition; (ii) time deposits in and certificates of deposit of any
Eligible Bank, provided that such Investments have a maturity date not more than
two years after the date of their acquisition and that the Average Life of all
such Investments is one year or less from their respective dates of acquisition;
(iii) repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (i) above entered into
with any Eligible Bank; (iv) direct obligations issued by any state of the
United States or any political subdivision or public instrumentality thereof,
provided that such Investments mature, or are subject to tender at the option of
the holder thereof, within 365 days after the date of acquisition and, at the
time of acquisition, have a rating of at least A from S&P or A-2 from Moody’s
(or an equivalent rating by any other nationally recognized rating

 

8

--------------------------------------------------------------------------------


 

agency); (v) commercial paper of any Person other than an Affiliate of the
Borrower, provided that such Investments have one of the two highest ratings
obtainable from either S&P or Moody’s and mature within 180 days after the date
of their acquisition; (vi) overnight and demand deposits in and bankers’
acceptances of any Eligible Bank and demand deposits in any bank or trust
company to the extent insured by the Federal Deposit Insurance Corporation
against the Bank Insurance Fund; and (vii) money market funds substantially all
of the assets of which comprise Investments of the types described in clauses
(i) through (vi).

 

CERCLA: the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, and all rules and regulations promulgated in connection therewith.

 

Change in Law: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

Change of Control:

 

(a)                                 any person or group of persons (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended)
other than the Detwiler Family, shall obtain ownership or control in one or more
series of transactions of more than thirty three and one-third percent (331/3%)
of the voting power of the Borrower entitled to vote in the election of members
of the Board of Directors of the Borrower or Persons performing similar
functions; or

 

(b)                                 there shall have occurred under any
indenture or other instrument evidencing any Indebtedness in excess of
$1,000,000 any “change in control” or “change of control” or similar term (as
defined in such indenture or other evidence of Indebtedness) obligating the
Borrower to repurchase, redeem or repay all or any part of the Indebtedness or
Capital Stock provided for therein.

 

CIP Regulations: the meaning specified in Section 10.11 (No Reliance on Agent’s
Customer Identification Program).

 

Closing Date: March 15, 2012.

 

Closing Date GAAP: the meaning specified in Section 7.2. (Additional Provisions
Respecting Calculation and Financial Covenants).

 

Closing Fee Mortgages: the meaning specified in Subsection 4.1.8 (Mortgages).

 

9

--------------------------------------------------------------------------------


 

Closing First Lien Leasehold Mortgage: the meaning specified in Subsection 4.1.8
(Mortgages).

 

Closing FL First Lien Fee Mortgage: the meaning specified in Subsection 4.1.8
(Mortgages).

 

Closing Leasehold Mortgages: the meaning specified in Subsection 4.1.8
(Mortgages).

 

Closing Mortgages: the meaning specified in Subsection 4.1.8 (Mortgages).

 

Closing PA First Lien Fee Mortgages: the meaning specified in Subsection 4.1.8
(Mortgages).

 

COBRA: the group health plan continuation coverage requirements of Section 4980B
of the Code and Part 6 of Subtitle B of Title I of ERISA.

 

Code: the Internal Revenue Code of 1986, as amended.

 

Collateral: all collateral securing the Secured Obligations, including without
limitation, (a) the ABL Priority Collateral and (b) subject to the prior Liens
granted to the Collateral Agent for the benefit of the holders of the First Lien
Notes and all other Permitted Liens, the First Lien Note Priority Collateral
located in the Commonwealth of Pennsylvania.

 

Collateral Agent: Wells Fargo Bank, National Association, in its capacity as
Collateral Agent for the holders of the First Lien Notes, and its successors or
assigns.

 

Collateral Agent Bank Accounts: one or more accounts established by the
Collateral Agent or other authorized person under the First Lien Indenture on
behalf of the holders of the First Lien Notes into which shall, to the extent
required by the First Lien Indenture, be deposited any proceeds of the First
Lien Note Priority Collateral.

 

Commission: the Securities and Exchange Commission.

 

Commitments: the RC Commitment.

 

Commitment Fee: the meaning specified in Subsection 2.10.1 (Commitment Fees).

 

Commitment Fee Base: an amount at any time equal to the amount of the RC
Commitment less the sum of the aggregate principal amount of outstanding RC
Loans and the LC Obligations.

 

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

Common Stock: Capital Stock of a Person that has no mandatory redemption or
other mandatory payment features.

 

10

--------------------------------------------------------------------------------


 

Communications: the meaning specified in Subsection 11.1.4 (Platform).

 

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

 

Consent to Leasehold Mortgage: the meaning specified in Subsection 4.1.8
(Mortgages).

 

Consolidated: with respect to any Person and its Restricted Subsidiaries, refers
to the consolidation of financial statements of such Person and such Restricted
Subsidiaries and of particular items in such financial statements in accordance
with GAAP.

 

Control: (a) the direct or indirect ownership of ten percent (10%) or more of
the securities or other equity interests of a Person having ordinary voting
power, or (b) the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

Controlled Account: each deposit account and securities account that is subject
to an account control agreement in form and substance satisfactory to the Agent,
the Majority Lenders and the Issuing Bank.

 

Copyright Security Agreement: the meaning specified in Subsection 4.1.7
(Intellectual Property Collateral Agreements).

 

Credit Limit: at any time, the lesser of (a) the sum of (1) the RC Commitment
and (2) the Term Loans outstanding at such time and (b) the amount of the
Borrowing Base at such time.

 

Customer: the account debtor with respect to any Account and/or the prospective
purchaser of goods, services or both with respect to any contract or contract
right, and/or any party who enters into or proposes to enter into any contract
or other arrangement with a Person, pursuant to which such Person is to deliver
any personal property or perform any services.

 

Debtor Relief Laws: the Bankruptcy Code of the United States of America, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

Dedicated Processing Equipment: with respect to any ABL Priority Collateral,
equipment that is attached in any manner to a platform or footer at Specific
Real Property.

 

Default: any condition or event which, with notice or lapse of time or both,
would become an Event of Default.

 

Default Rate: the meaning specified in Subsection 2.11.6 (Default Rate).

 

11

--------------------------------------------------------------------------------


 

Defaulting Lender: subject to Subsection 2.18.2 (Defaulting Lender Cure), any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two (2) Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Agent, the Issuing Bank or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Agent or the Issuing
Bank in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Agent or the Borrower, to confirm in writing to the
Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Agent and the Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender provided, further, that the Agent may, at the direction of the Majority
Lenders, determine that a Lender (other than Bank) shall not be a Defaulting
Lender solely as a result of the facts and circumstances of such Lender’s Parent
described in this clause (d) and the Majority Lenders may, in their sole
discretion, determine that Bank shall not be a Defaulting Lender solely as a
result of the facts and circumstances of Bank’s Parent described in this clause
(d). Any determination by the Agent, at the direction of the Majority Lenders,
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Subsection
2.18.2 (Defaulting Lender Cure)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank and each Lender.

 

Designated Person: the meaning specified in Section 5.25 (Foreign Assets Control
Regulations, Etc.).

 

Detwiler Family: collectively, (1) Paul I. Detwiler, Jr., Donald L. Detwiler,
Paul I. Detwiler III, Steven Detwiler and James Van Buren, (2) any spouse of any
of them, (3)

 

12

--------------------------------------------------------------------------------


 

descendants, and spouses of descendants, of any of them, (4) any trust
established for the benefit of one or more of the foregoing individuals (so long
as the trustee of such trust is either a financial institution or similar
fiduciary (or a trust officer at a financial institution or similar fiduciary)
or one or more of the foregoing individuals), (5) any corporation, partnership,
limited liability company or other entity that is 100% owned and controlled by
one or more of the foregoing individuals and/or trusts, and (6) upon the death
of any of the foregoing individuals, the personal representative, executor or
administrator of such deceased individual’s estate.

 

Disqualified Stock: in any Person, any Capital Stock of such Person that by its
terms (or by terms of any security into which it is convertible or for which it
is exchangeable), or otherwise (including the passage of time or the happening
of an event), is required to be redeemed, is redeemable at the option of the
holder thereof in whole or in part (including by operation of a sinking fund),
or is convertible or exchangeable for Indebtedness of such Person at the option
of the holder thereof, in whole or in part, at any time or for which such Person
is required to pay cash dividends, interest or similar amounts; provided that
only the portion of such equity security which is required to be redeemed, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof or is required to be paid before such date will be deemed to be
Disqualified Stock. Notwithstanding the preceding sentence, any Capital Stock
that would constitute Disqualified Stock solely because the holders of the
Capital Stock have the right to require the Borrower to repurchase such Capital
Stock upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Capital Stock provide that
the Borrower may not repurchase or redeem any such Capital Stock pursuant to
such provisions unless such repurchase or redemption complies with Section 8.4
(Restricted Payments). The amount of Disqualified Stock deemed to be outstanding
at any time for purposes of this Agreement will be the maximum amount that the
Borrower and its Restricted Subsidiaries may become obligated to pay upon the
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof.

 

Dollars and $: dollars in lawful currency of the United States of America.

 

Domestic Account: an Account which arises out of a transaction between the
Borrower or any of its Subsidiaries and a Customer who is located in the United
States or in any state of the United States and such Customer maintains an
office in the United States to which such Account is invoiced.

 

Dry Run Fee Property: shall mean the real property owned by Borrower on West Dry
Run Road (Fannett Township, Franklin County), PA 17220, Tax Parcel Nos:
07-B23-007.

 

Dry Run Leasehold Property: shall mean the real property leased by Borrower on
West Dry Run Road (Fannett Township, Franklin County), PA 17220; Tax Parcel No:
07-B23-008.

 

Dry Run Property: shall mean collectively the Dry Run Fee Property and the Dry
Run Leasehold Property.

 

13

--------------------------------------------------------------------------------


 

EBITDA: for any Person for any period, the Net Income of such Person for such
period plus the sum of the following (to the extent deducted in the computation
of such Net Income and without duplication): (a) depreciation expense and cost
depletion; (b) amortization expense; (c) Interest Expense; (d) Borrower Taxes
(but, if there is a net tax benefit, such tax benefit shall be deducted from Net
Income in calculating EBITDA); and (e) such other nonrecurring expenses as the
Majority Lenders may approve.

 

Eligible Account: the net amount of each Account of any Loan Party arising in
the ordinary course of business that Agent, acting at the direction of the
Majority Lenders in their Permitted Discretion, shall deem to be an Eligible
Account. The net amount of Eligible Accounts at any time shall be the face
amount of such Eligible Accounts as originally billed minus all cash collections
and other proceeds of such Account received from or on behalf of the Customer
thereunder as of such date (net of credits, rebates, discounts, allowances,
freight claims, sales tax, finance charges and late charges). Among other
factors Lenders may consider, an Account shall not constitute an Eligible
Account if:

 

(a)                                 it is not subject to a perfected, first
priority Lien in favor of Agent or is subject to any other Lien other than a
second priority lien in favor of the Collateral Agent securing the First Lien
Notes;

 

(b)                                 it arises out of a sale made by a Loan Party
to another Loan Party or to an Affiliate of any Loan Party or to a Person
Controlled by an Affiliate of any Loan Party;

 

(c)                                  it is unpaid more than one hundred twenty
(120) days after the original invoice date;

 

(d)                                 more than 50% of the Accounts from such
Customer are ineligible as a result of clause (c) above;

 

(e)                                  the Customer shall (i) apply for, suffer,
or consent to the appointment of, or the taking of possession by, a receiver,
interim receiver, monitor, receiver and manager, custodian, trustee or
liquidator or similar officials of itself or of all or a substantial part of its
property or call a meeting of its creditors, (ii) admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (iii) make a general assignment for the
benefit of creditors, (iv) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (v) file a petition seeking to
take advantage of, or give notice of its intention to make a proposal under, any
law providing for the relief of debtors, (vi) be the subject of an order for
relief in respect of any petition which is filed against it in any involuntary
case under such bankruptcy laws, or (vii) take any corporate (or similar) action
for the purpose of effecting any of the foregoing;

 

(f)                                   the sale is to a Customer whose
jurisdiction of formation, principal place of business, or business location
from which the order was placed is outside the United States of America, unless
it is a Permitted Foreign Account;

 

(g)                                  the payment or collection of such Account,
in Majority Lenders’ Permitted Discretion, is insecure or doubtful;

 

14

--------------------------------------------------------------------------------


 

(h)                                 the Customer is the United States of
America, any state or any department, agency or instrumentality of any of them,
unless such Loan Party assigns its right to payment of such Account to Agent
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.), or has otherwise
complied with other applicable statutes or ordinances regarding assignment of
claims, in each case, except as otherwise permitted by the Majority Lenders in
their sole and absolute discretion;

 

(i)                                     the goods giving rise to such Account
have not been delivered to and accepted by the Customer or the services giving
rise to such Account have not been performed by such Loan Party and accepted by
the Customer, or the Account represents retainage held under any contracts,
costs and estimated earnings in excess of billings, bonded receivables or
otherwise does not represent a final sale;

 

(j)                                    the Account is a contra account or is
subject to any offset, deduction, defense, dispute, or counterclaim (but in each
case only to the extent of such offset, deduction, defense, dispute or
counterclaim), the Customer is also a creditor or supplier of such Loan Party
(but only to the extent of such Loan Party’s obligations then due to such
supplier or creditor) or the Account is contingent in any respect or for any
reason; or

 

(k)                                 it is determined by Agent, acting at the
direction of the Majority Lenders in their Permitted Discretion, to be
ineligible for any other reason.

 

Eligible Agent:

 

(a)                                 a Lender;

 

(b)                                 an Affiliate of a Lender;

 

(c)                                  an Approved Fund; and

 

(d)                                 any Person (other than a natural person)
approved by (i) the Majority Lenders, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have consented to any such appointment unless it shall object thereto by written
notice to the Majority Lenders within five (5) Business Days after having
received notice thereof; provided further that notwithstanding the foregoing,
“Eligible Agent” shall not include (x) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (y) any Defaulting Lender or any of its
Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender.

 

Eligible Assignee:

 

(a)                                 a Lender;

 

(b)                                 an Affiliate of a Lender;

 

15

--------------------------------------------------------------------------------


 

(c)                                  an Approved Fund; and

 

(d)                                 any Person (other than a natural person)
approved by (i) the Agent (acting at the direction of the Majority Lenders), and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within five (5) Business
Days after having received notice thereof; provided further that notwithstanding
the foregoing, “Eligible Assignee” shall not include (x) the Borrower or any of
the Borrower’s Affiliates or Subsidiaries or (y) any Defaulting Lender or any of
its Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender.

 

Eligible Bank: a bank or trust company that (i) is organized and existing under
the laws of the United States of America or Canada, or any state, territory,
province or possession thereof, (ii) as of the time of the making or acquisition
of an Investment in such bank or trust company, has combined capital and surplus
in excess of $500,000,000 and (iii) the senior Debt of which is rated least “A”
or the equivalent thereof from S&P or “A-2” or the equivalent thereof from
Moody’s (or an equivalent rating by any other nationally recognized rating
agency).

 

Eligible Inventory: finished goods Inventory of the Loan Parties valued at the
lower of cost or market value in accordance with GAAP, determined on a
first-in-first-out basis, which Agent, acting at the direction of the Majority
Lenders in their Permitted Discretion, shall deem to be Eligible Inventory.
Among other factors Lenders may consider, Inventory shall not constitute
Eligible Inventory if it:

 

(a)                                 is not subject to a perfected, first
priority Lien in favor of Agent or is subject to any other Lien other than a
second priority lien in favor of the Collateral Agent securing the First Lien
Notes;

 

(b)                                 is raw material, work-in-process, or parts
inventory;

 

(c)                                  is in transit, except Inventory, (A) to
which title has passed to a Loan Party, (B) that is fully insured in accordance
with this Agreement and (C) is in transit to or from a location owned or leased
by one of the Loan Parties;

 

(d)                                 is located outside the United States of
America;

 

(e)                                  is at third-party processors;

 

(f)                                   is being held on consignment;

 

(g)                                  is situated at a location not owned by a
Loan Party, unless the owner or occupier of such location has executed in favor
of Agent (for the benefit of the Lenders) a Consent to Leasehold Mortgage or a
Landlord/Warehousemen Agreement, as applicable, provided, however, that Eligible
Inventory may include Inventory of Protection Services Inc., ASTI Transportation
Systems, Inc., Precision Solar Controls Inc., SCI Products Inc. and Work Area
Protection Corp. in an aggregate amount (based on lower of cost or market

 

16

--------------------------------------------------------------------------------


 

in accordance with GAAP) for all such Persons not to exceed in the aggregate at
any time $1,000,000 that are at locations not subject to a Consent to Leasehold
Mortgage or a Landlord/Warehousemen Agreement;

 

(h)                                 is components, packaging, supplies,
advertising materials, publications, or packaging products;

 

(i)                                     is returned, reclaimed or repossessed
goods;

 

(j)                                    is obsolete, slow moving or
unmerchantable and unsaleable goods;

 

(k)                                 is scrap products; or

 

(l)                                     is determined by Agent, acting at the
direction of the Majority Lenders in their Permitted Discretion, to be
ineligible for any other reason.

 

For the sake of clarity, no Rolling Stock shall constitute Eligible Inventory.

 

Eligible Real Property: (a) all Specific Real Property listed on Schedule
1.1B-1, Schedule 1.1B-2 or Schedule 1.1C that is subject to a perfected first
priority lien in favor of the Agent unless environmental reports and surveys,
each in form and substance acceptable to the Majority Lenders, have not been
delivered to the Agent in accordance with Section 8.25 (Real Property);
provided, that to the extent that such environmental reports and surveys are
delivered after the applicable deadlines set forth in Section 8.25 (Real
Property) for a given parcel of Specific Real Property, such Specific Real
Property will be Eligible Real Property following such receipt by the Agent
provided that they are in form and substance acceptable to the Majority Lenders
and provided, further, the IDA Encumbered Property shall not become Eligible
Real Property unless and until first priority lien mortgages are delivered and
perfected and first priority lien title insurance acceptable to the Majority
Lenders is delivered (which, among other things, shall not be subject to any
encumbrance of the nature described in clause (a) Section 4.1.8 (Mortgages)) and
further provided, that the Dry Run Property shall be considered Eligible Real
Property as of the Closing Date even though the Borrower has not delivered a
Closing First Lien Leasehold Mortgage for the Dry Run Leasehold Property;
however the Dry Run Property shall cease to be Eligible Real Property if the
Borrower does not deliver to Agent within forty five (45) days after the Closing
Date (as may be extended by Agent, acting at the direction of Majority Lenders
in their discretion) the following items, unless and until such items are
delivered: (i) fully-executed and acknowledged Memorandum of Lease by and
between Borrower, as tenant, and the landlord, for the Dry Run Leasehold
Property, in form sufficient to permit a leasehold mortgage to be recorded
against the Dry Run Leasehold Property; (ii) a fully executed and acknowledged
Leasehold Mortgage for the Dry Run Leasehold in form and substance acceptable to
the Majority Lenders; (iii) title insurance insuring such Leasehold Mortgage as
a first lien with only those exceptions acceptable to Majority Lenders in their
discretion, and a “tie-in” endorsement to aggregate with the other title
insurance policies issued for the other Closing PA First Lien Mortgages,
(iv) related due diligence items as the Majority Lenders may request consistent
with the Closing PA First Lien Mortgages and (v) an opinion letter in form
acceptable to the Majority Lenders consistent with the Closing PA First Lien
Mortgages; and (b) real property received in exchange for Specific Real Property
pursuant to

 

17

--------------------------------------------------------------------------------


 

clause (b)(ix) of Section 8.7.2 (Sales and Other Dispositions)) to the extent
that the Majority Lenders decide, in their discretion, that such real property
shall be added as Eligible Real Property.

 

Employee Pension Plan: any Plan which is subject to Part 3 of Subtitle B of
Title I of ERISA.

 

Environmental Indemnity Agreements: the meaning specified in Subsection 4.1.10
(Environmental Indemnity Agreements).

 

Environmental Laws: any national, state or local law or regulation (including,
without limitation, CERCLA, RCRA, OSHA and common law) enacted in connection
with or relating to the protection or regulation of public or occupant health,
safety or environment, including, without limitation, those laws, statutes,
rules and regulations regulating the disposal, removal, production, storing,
refining, handling, transferring, processing, or transporting of Hazardous
Substances, and any regulations issued or promulgated in connection with such
statutes by any Governmental Authority and any opinions, orders, decrees or
judgments issued by any court of competent jurisdiction or by any Governmental
Authority in connection with any of the foregoing and all terms and conditions
of all Governmental Licenses.

 

Environmental Material Adverse Change: the following costs, expenses,
obligations or liabilities of any nature, contingent (to the extent of the
reasonable assessment of such contingent liability) or matured (collectively,
“liabilities”), which, in the aggregate for all such liabilities incurred or to
be incurred (to the extent not covered by Insurance or not previously paid), at
any one time exceed or could reasonably be expected to exceed $5,000,000 or (to
the extent not covered by insurance) during the term of this Agreement exceed or
reasonably could be expected to exceed $10,000,000 or, if not reasonably capable
of being designated as a monetary amount, results or could reasonably be
expected to result in a Material Adverse Change: liabilities arising out of the
presence, use, treatment, storage, transportation, disposal, investigation,
monitoring, cleanup or contribution related to any Hazardous Substances, or any
Releases, in non-compliance with, or in violation of, any Environmental Laws,
including liabilities under RCRA or CERCLA or any state analog to such statute.
For purposes of this Agreement, any conditions, actions and/or inactions which
result or could reasonably be expected to result in a liability described in the
preceding sentence shall be aggregated to the extent stated in the preceding
sentence such that each reference in this Agreement to Environmental Material
Adverse Change shall be considered together such that the $5,000,000 cap at any
one time shall apply to the sum of all such conditions, actions and/or inactions
as to which such liabilities exist or may exist at any one time and the
$10,000,000 cap over the term of this Agreement shall apply to the sum of all
such conditions, actions and/or inactions as to which such liabilities arise or
may arise over the term of this Agreement, regardless of how or where the same
are referenced.

 

ERISA: the Employee Retirement Income Security Act of 1974 and any regulations
issued thereunder by the Department of Labor or PBGC.

 

18

--------------------------------------------------------------------------------


 

ERISA Affiliate: (a) any corporation included with the Borrower or any of its
Subsidiaries in a controlled group of corporations within the meaning of
Section 414(b) of the Code, (b) any trade or business (whether or not
incorporated) which is under common control with the Borrower or any of its
Subsidiaries within the meaning of Section 414 (c) of the Code, (c) any member
of an affiliated service group of which the Borrower or any of its Subsidiaries
is a member within the meaning of Section 414(m) of the Code and (d) any other
group including the Borrower or any of its Subsidiaries that is treated as a
single employer within the meaning of Section 414(o) of the Code.
Notwithstanding anything in this Agreement to the contrary, for purposes of this
definition, the term “Subsidiary” shall include South Woodbury.

 

Eurodollar Deposits: U.S. dollar-denominated deposits at foreign banks or
foreign branches of American banks.

 

Event of Default: the meaning specified in Section 9.1 (Events of Default).

 

Excess Availability: as at any time the amount, as determined by the Majority
Lenders, equal to: (a) the Borrowing Base at such time, minus (b) the sum of
(without duplication) (i) LC Obligations, plus (ii) the aggregate principal
amount of any outstanding Loans.

 

Excess Cash Flow: for any period, the sum of (1) EBITDA, minus (2) Borrower
Taxes paid in cash, minus (3) Fixed Charges, minus (4) Non-Financed Capital
Expenditures.

 

Excess Proceeds Term Loan Prepayment:  the meaning ascribed to such term in
Section 2.1.5 (Other Commitment Reductions).

 

Excluded Assets: (a) with respect to any general intangible that may be included
in ABL Priority Collateral, such general intangible but only to the extent and
for so long as the grant of a security interest in such general intangible is
prohibited by any applicable Law or requires a consent not obtained of any
Governmental Authority pursuant to applicable Law (after giving effect to
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any
relevant jurisdiction or any other applicable Law) and (b) with respect to
assets that do not constitute ABL Priority Collateral, the assets listed as
“Excluded Assets” on Schedule 1.1E hereto.

 

Excluded Bank Accounts: (a) any Collateral Agent Bank Accounts, (b) such other
bank accounts established by the Borrower and its Subsidiaries used exclusively
for payroll, payroll taxes or employee benefits, escrow, insurance, or fiduciary
purposes, (c) the Permitted Cash Collateral Accounts, (d) such other accounts as
individually do not have average monthly balances in excess of $100,000 or in
the aggregate do not have average monthly balances in excess of $500,000 and
(e) such other accounts as may be agreed to in writing by the Majority Lenders
in their sole discretion.

 

Excluded Key-Man Policies: the cash surrender value on proceeds of any key-man
life insurance policies on the lives of the shareholders of the Borrower party
to the Stock Restriction and Management Agreement dated as of March 1, 1990
among the Borrower and

 

19

--------------------------------------------------------------------------------


 

such shareholders, if, and to the extent, that such agreement prohibits any
other Liens on such policies.

 

Excluded Swap Obligation: with respect to any Guarantor, any Hedging Obligation
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest or Lien to secure,
such Hedging Obligation (or any guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the guarantee of such Guarantor or the grant
of such security interest or Lien would otherwise have become effective with
respect to such related Hedging Obligation but for such Guarantor’s failure to
constitute an “eligible contract participant” at such time.

 

Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17 (Designation of a Different Lending Office;
Replacement of Lenders) or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.16 (Taxes), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Subsection 2.16.5 (Status of Lenders), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

Executive Order: the Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism.

 

Existing Indenture: that certain indenture dated as of August 18, 2010 among the
Borrower and Wells Fargo Bank, National Association, as Trustee, pursuant to
which the Existing Notes were issued.

 

Existing Notes: the 11% secured notes due 2018 issued by the Borrower pursuant
to the Existing Indenture on August 18, 2010.

 

Fair Market Value: with respect to the consideration received or paid in any
transaction or series of transactions, the fair market value thereof as
determined in good faith by the Board of Directors of the Borrower.

 

20

--------------------------------------------------------------------------------


 

FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

 

Federal Funds Rate: for any period, a fluctuating interest rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next Business Day as so published
on the next succeeding Business Day, and (b) if such rate is not so published
for any day, the Federal Funds Rate for such day shall be the average rate
charged to the Agent on such day on such transactions as determined by the
Agent.

 

Fee Mortgages: the meaning specified in Section 8.25 (Real Property).

 

First Lien Indenture: that certain indenture dated as of the Closing Date among
the Borrower, the guarantors named therein and Wells Fargo Bank, National
Association, as Trustee and Collateral Agent, pursuant to which the First Lien
Notes are issued.

 

First Lien Note Collateral: collectively, (a) the First Lien Note Priority
Collateral and (b) subject to the prior Lien granted to the Agent for the
benefit of the Secured Parties and any Permitted Additional ABL Liens, all ABL
Priority Collateral other than the Specific Real Property Fee with No Second.

 

First Lien Note Priority Collateral: all of the following property of each Loan
Party now owned or at any time hereafter acquired by such Loan Party or in which
such Loan Party now has or at any time in the future may acquire any right,
title or interest:

 

(a)                                 all “equipment” (as defined in Article 9 of
the Uniform Commercial Code) and “fixtures” (as defined in Article 9 of the
Uniform Commercial Code);

 

(b)                                 all Material Real Property;

 

(c)                                  Collateral Agent Bank Accounts;

 

(d)                                 all Capital Stock of any Subsidiary of any
Loan Party in which a Lien is granted to the Collateral Agent to secure the
First Lien Notes;

 

(e)                                  all “general intangibles”, “documents”,
“instruments”, “chattel paper” and “commercial tort claims” relating to the
foregoing (in each case, as defined in Article 9 of the Uniform Commercial Code)
and all the following owned by or licensed to any Loan Party: (i) patents and
patent applications, (ii) copyrights, including copyrights in software,
(iii) trademarks, service marks, trade names, brand names, trade dress,
corporate names, fictitious names, slogans, domain names, designs, and
indicators of source or goodwill, together with all of the goodwill associated
therewith, (iv) trade secrets, inventions (whether patented or not),

 

21

--------------------------------------------------------------------------------


 

technology, know-how, data, databases and other confidential or proprietary
information, (v) all issuances, registrations and applications of the foregoing,
together with all provisionals, divisions, continuations, continuations-in-part,
re-examinations, reissues, extensions, supplemental protections, and renewals
thereof, (vi) all rights therein throughout the world, (vii) all proceeds
therefrom and (viii) all rights to sue for, and to obtain damages and equitable
relief for, past, present and future infringement, misappropriation, dilution or
violation thereof;

 

(f)                                   all accessions to, substitutions for, and
all replacements, products, and cash and non-cash proceeds of the foregoing,
including proceeds of and unearned premiums with respect to insurance policies,
insofar as they insure the foregoing, and claims against any Person for loss,
damage or destruction of any of the foregoing;

 

(g)                                  all books and records (including customer
lists, files, correspondence, tapes, computer programs, print-outs and computer
records) pertaining to the foregoing;

 

(h)                                 all other assets and properties pledged to
the Collateral Agent that do not constitute ABL First Lien Collateral (as
defined in the Intercreditor Agreement) or ABL Exclusive Real Property (as
defined in the Intercreditor Agreement); and

 

(i)                                     all proceeds of the foregoing;

 

provided that, notwithstanding the foregoing, none of the ABL First Lien
Collateral, ABL Exclusive Real Property and Noteholder Excluded Assets (each as
defined in the Intercreditor Agreement) shall constitute “First Lien Note
Priority Collateral.”

 

First Lien Notes: the 13% senior secured notes due 2018 issued by the Borrower
pursuant to the First Lien Indenture on the Closing Date in an aggregate
principal amount of $265,000,000 and all other notes issued by the Borrower
pursuant to the First Lien Indenture for the purpose of evidencing capitalized
interest.

 

Fixed Charge Coverage Ratio: as of the end of any applicable fiscal quarter
unless the Majority Lenders determine that such calculation shall be made on a
monthly basis, in which case such calculation shall be as of the end of any
applicable calendar month), the ratio of:

 

(1)  EBITDA minus

 

(a)                                 Non-Financed Capital Expenditures, minus

 

(b)                                 Borrower Taxes (including franchise taxes
paid in cash and permitted Restricted Payments payable in respect of shareholder
tax) paid in cash, to

 

(2)  Fixed Charges,

 

in each case for the Borrower and its Restricted Subsidiaries, on a Consolidated
basis, for the immediately preceding four fiscal quarters then ending, or twelve
month period, as applicable.

 

22

--------------------------------------------------------------------------------


 

Fixed Charges: for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Restricted
Subsidiaries: (a) Interest Expense (excluding paid-in-kind interest), and
(b) Scheduled Principal Payments.

 

Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

Foreign Subsidiary: with respect to any Person, any Restricted Subsidiary of
such Person that is not a Domestic Subsidiary and any Restricted Subsidiary of
such Foreign Subsidiary.

 

Fortress: Fortress Credit Corp.

 

Fronting Exposure: at any time there is a Defaulting Lender, with respect to the
Issuing Bank, such Defaulting Lender’s Applicable Percentage of the outstanding
LC Outstandings with respect to Letters of Credit issued by the Issuing Bank
other than LC Outstandings as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

Fronting Fee: the meaning specified in Subsection 3.1.6 (Fees).

 

Fronting Fee Credit: an amount equal to 87.5% of any Fronting Fee paid by
Borrower to (x) the Issuing Bank in respect of Letters of Credit issued (or
renewed or extended) by the Issuing Bank or (y) the issuer of any letter of
credit that is secured by a Permitted Cash Collateral Account described in
clause (y) of the definition of Permitted Cash Collateral Account, in each case,
after the Amendment No. 4 Effective Date; provided, that, with respect to any
letters of credit (including Letters of Credit) described pursuant to clauses
(x) or (y), such Fronting Fee Credit shall not exceed 0.875% of the face amount
of such Letter of Credit issued (or renewed or extended).

 

Fund: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

GAAP: generally accepted accounting principles in the United States consistently
applied, as in effect from time to time.

 

Governmental Authority: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

23

--------------------------------------------------------------------------------


 

Governmental License: any permit, consent, approval, registration, license or
authorization of, or issued by, any Governmental Authority required to own or
operate a quarry or engage in any other Permitted Business.

 

Granting Lender: the meaning specified in Subsection 2.15.2 (Special Purpose
Funding Vehicle).

 

Guarantor: a Person that provides a Guaranty of any Obligations.

 

Guaranty: as applied to any Person, any direct or indirect liability, contingent
or otherwise, of such Person with respect to any indebtedness, lease, dividend
or other obligation of another Person, including, but not limited to, any such
obligation directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business) or discounted or sold
with recourse by such Person, or in respect of which such Person is otherwise
directly or indirectly liable, including, but not limited to, any such
obligation in effect guaranteed by such Person through any agreement (contingent
or otherwise) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain the solvency or any balance sheet or
other financial condition of the obligor of such obligation, or to make payment
for any products, materials or supplies or for any transportation or services
regardless of the non-delivery or non-furnishing thereof, in any such case if
the purpose or intent of such agreement is to provide assurance that such
obligation will be paid or discharged, or that any agreements relating thereto
will be complied with, or that the holders of such obligation will be protected
against loss in respect thereof.

 

Hazardous Substances: any and all chemicals, pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety or the environment, the removal of which may be required or the
generation, manufacture, refining, production, processing, treatment, storage,
handling, transportation, transfer, use, disposal, release, discharge, spillage,
seepage or filtration of which is or shall be restricted, prohibited or
penalized by any Environmental Law (including, without limitation, petroleum
products, asbestos, urea formaldehyde foam insulation, lead based paint and
polychlorinated biphenyls and substances defined as Hazardous Substances under
CERCLA).

 

Headquarters Lease: the Amended and Restated Lease Agreement dated as of
February 28, 2003 but effective as of February 15, 2001 between South Woodbury
and the Borrower, with respect to the real property commonly known as 3912
Brumbaugh Road, New Enterprise, Pennsylvania 16664.

 

Hedging Agreement: any agreement (including terms and conditions incorporated by
reference therein) in respect of a Hedging Obligation.

 

Hedging Obligations: with respect to any Person, the obligations of such Person
under (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements, and or combinations
thereof, and (b) other agreements or arrangements

 

24

--------------------------------------------------------------------------------


 

designed to protect such Person against fluctuations in currency exchange,
interest rates or commodity prices, in each case not entered into for
speculative purposes.

 

IDA Encumbered Property: the meaning specified in Subsection 4.1.8 (Mortgages).

 

IDA Mortgage: the meaning specified in Subsection 4.1.8 (Mortgages).

 

IEEPA: the International Emergency Economic Power Act, 50 U.S.C. §1701 et. seq.

 

Indebtedness: at any time (without duplication), with respect to any Person,
whether recourse is to all or a portion of the assets of such Person, or
non-recourse, and whether or not contingent, the following:

 

(a)                                 all indebtedness of such Person for money
borrowed;

 

(b)                                 all obligations of such Person for the
deferred purchase price of property or services (other than trade payables in
the ordinary course of business where the purchase price for the property or
services is payable and paid not more than ninety (90) days after the date of
incurrence of the obligation in respect thereof);

 

(c)                                  all obligations of such Person evidenced by
bonds, debentures, notes, or other similar instruments;

 

(d)                                 all obligations of such Person with respect
to letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person;

 

(e)                                  all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
or assets acquired by such Person (even if the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property) and all other indebtedness secured by a
Lien on the property or assets of such Person;

 

(f)                                   all Capital Lease Obligations of such
Person;

 

(g)                                  the maximum redemption or repurchase price
of Disqualified Stock in such Person at the time of determination;

 

(h)                                 any Hedging Obligations of such Person at
the time of determination;

 

(i)                                     Attributable Debt with respect to any
Sale and Leaseback Transaction to which such Person is a party;

 

(j)                                    all obligations of the types referred to
in clauses (a) through (i) of this definition of another Person and all
dividends and other distributions of another Person, the

 

25

--------------------------------------------------------------------------------


 

payment of which, in either case, (i) such Person has given a Guaranty or
(ii) is secured by (or the holder of such Indebtedness or the recipient of such
dividends or other distributions has an existing right, whether contingent or
otherwise, to be secured by) any Lien upon the property or other assets of such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness, dividends or other distributions;

 

(k)                                 all payments required by such Person under
non-compete agreements entered into in connection with an Acquisition; and

 

(l)                                     the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or joint
venturer that is liable for the obligations of the partnership or unincorporated
joint venture (to the extent of such liability).

 

For purposes of this Agreement: (A) the maximum repurchase price of any
Disqualified Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were repurchased on any date on which Indebtedness shall be
required to be determined pursuant to this Agreement; (B) the amount outstanding
at any time of any Indebtedness issued with original issue discount shall be the
stated principal amount thereof; (C) the amount of any Indebtedness described in
clause (j)(i) above shall be the maximum liability under any such Guaranty; and
(D) the amount of any Indebtedness described in clause (j)(ii) above shall be
the lesser of (1) the maximum amount of the obligations so secured and (2) the
Fair Market Value of such property or other asset.

 

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

Indemnitee: the meaning specified in Subsection 11.13.2 (Indemnification by the
Borrower).

 

Indentures: the First Lien Indenture and the Existing Indenture.

 

Independent Director: of the Borrower means a member of the Board of Directors
that is both (a) “Independent” within the meaning of the New York Stock Exchange
Listed Company Manual as in effect on the Closing Date, and (b) a Disinterested
Director. As used herein, a “Disinterested Director” means, with respect to any
proposed transaction between (i) the Borrower or a Restricted Subsidiary, as
applicable, and (ii) an Affiliate thereof (other than the Borrower or a
Restricted Subsidiary), a member of the Board of Directors of the Borrower or
such Restricted Subsidiary, as applicable, who would not be a party to, or have
a financial interest in, such transaction and is not an officer, director or
employee of, and does not have a financial interest in, such Affiliate. For
purposes of this definition, no person would be deemed not to be a Disinterested
Director solely because such person holds Capital Stock in the Borrower or is an
employee of the Borrower.

 

Information: the meaning specified in Subsection 11.12.2 (Information).

 

26

--------------------------------------------------------------------------------


 

Insurance: commercial insurance but excluding Bonding Arrangements or other
types of indemnification where the insured is responsible to reimburse the
surety for claims paid or made.

 

Intellectual Property: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including (a) all copyrights
now or hereafter existing, created, acquired or held, arising under the laws of
the United States, any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office, (b) inventions, formulae, discoveries and ideas
(whether patentable or unpatentable and whether or not reduced to practice), and
all patents, patent rights, applications for patents (including divisions,
continuations, continuations-in-part and reexaminations), and any renewals,
extensions, reissues or improvements thereof, now existing and hereafter adopted
or acquired in the United States, any other country or any political subdivision
thereof, (c) all registered and unregistered trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, designs, domain names and other source or business
identifiers, and all goodwill associated therewith, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common law rights related thereto, (d) all trade secrets
arising under the laws of the United States, any other country or any political
subdivision thereof, (e) all rights to obtain any reissues, renewals or
extensions of the foregoing, (f) all licenses for any of the foregoing, and
(g) all causes of action arising prior to or after the date hereof for
infringement, dilution, misappropriation, violation or unfair competition
associated with or of the foregoing.

 

Intellectual Property Collateral Agreements: the Copyright Security Agreement,
the Patent Security Agreement, and the Trademark Security Agreement.

 

Intercreditor Agreement: that certain Intercreditor Agreement dated as of the
Closing Date, by and among the Borrower, the Guarantors named therein, the
Agent, and the Collateral Agent.

 

Interest Expense: with respect to any Person for any period, without
duplication, the sum of:

 

(a)                                 the interest expense of such Person and its
Restricted Subsidiaries for such period (net of the amount of cash interest
income for such period) as determined on a consolidated basis in accordance with
GAAP, including (whether or not the following are so included under GAAP):

 

(i)                                     the Commitment Fee;

 

(ii)                                  any amortization of debt discount;

 

27

--------------------------------------------------------------------------------


 

(iii)                               the net cost under interest rate Hedging
Obligations (including any amortization of discounts);

 

(iv)                              the interest portion of any deferred payment
obligation;

 

(v)                                 all commissions, discounts and other fees
and charges owed with respect to letters of credit, bankers’ acceptance
financing or similar activities; and

 

(vi)                              all accrued interest; and

 

(b)                                 the interest component of Capital Lease
Obligations paid, accrued and/or scheduled to be paid or accrued by such Person
and its Restricted Subsidiaries during such period determined on a consolidated
basis in accordance with GAAP.

 

Interest Period: the period commencing on the date of a borrowing and ending on
the numerically corresponding day in the calendar month that is one, two, three
or six Months thereafter; provided, that (i) if any Interest Period would end on
a day other than a London Business Day, such Interest Period shall be extended
to the next succeeding London Business Day unless such next succeeding London
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding London Business Day and (ii) any
Interest Period that commences on the last London Business Day of a calendar
month for which there is no corresponding London Business Day in the last month
of the Interest Period (or commences on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last London Business Day of the last calendar month of such Interest
Period; provided, further, that, in the event an Interest Period is extended to
the next London Business Day in a month, the succeeding Interest Period will end
on the day it would have ended had the preceding Interest Period not been so
extended (e.g., if the preceding period is extended to the 16th because the 15th
is not a London Business Day, the succeeding period will end on the 15th as long
as it is a London Business Day). For purposes hereof, the date of a Loan
initially shall be the date on which such Loan is made, and thereafter shall be
the effective date of the most recent conversion or continuation of such Loan.

 

Inventory: the meaning specified for such term under the Uniform Commercial
Code.

 

Investment: by any Person means any direct or indirect loan, advance (or other
extension of credit) or capital contribution to (by means of any transfer of
cash or other property or assets to another Person or any other payments for
property or services for the account or use of another Person) another Person,
including, without limitation: (a) the purchase or acquisition of any Capital
Stock or other evidence of beneficial ownership in another Person; (b) the
purchase, acquisition or Guaranty of the Indebtedness of another Person; and
(c) the purchase or acquisition of all or substantially all assets of another
Person or any division or line of business of a Person; but shall exclude:
(i) accounts receivable and other extensions of trade credit on commercially
reasonable terms in accordance with normal trade practices; (ii) the acquisition
of property and assets in the normal course of business; and (iii) prepaid
expenses and workers’ compensation, utility, lease and similar deposits, in the
normal course of business.

 

28

--------------------------------------------------------------------------------


 

IP and Licenses: the meaning specified in Section 5.9 (Licenses; Intellectual
Property).

 

IRS: the United States Internal Revenue Service, or any governmental agency or
instrumentality succeeding to the functions thereof.

 

Issuing Bank: With respect to any Letters of Credit issued by M&T prior to
March 31, 2014, M&T, in its capacity as issuer of such Letters of Credit, and
with respect to any other Letter of Credit, such Lender or other financial
institution designated by the Borrower (and accepting such designation) and
reasonably acceptable to the Majority Lenders that becomes the Issuing Bank
hereunder.

 

Kettle Creek Partners G.P., LLC: Kettle Creek Partners G.P., LLC, a Pennsylvania
limited liability company.

 

Kettle Creek Partners L.P.: Kettle Creek Partners L.P., a Pennsylvania limited
partnership.

 

Landlord/Warehousemen Agreement: an agreement in form and substance satisfactory
to the Majority Lenders, which is executed in favor of the Agent for the benefit
of the Lenders by a Person who owns or occupies premises at which any Inventory
may be located from time to time and by which such Person shall waive any Lien
that such Person may ever have with respect to any such Inventory and shall
authorize the Agent (acting at the direction of the Majority Lenders) from time
to time to enter upon the premises to inspect or remove the Inventory from such
premises or to use such premises to store or dispose of such Inventory or on
such other terms as the Majority Lenders in their Permitted Discretion may deem
acceptable.

 

Law: all common law and all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

LC Obligations: at any time, (a) LC Outstandings minus (b) any Cash Collateral
held by the Agent or the Issuing Bank, as applicable, pursuant to Section 3.1.9
(Cash Collateral Account) but in any event not to exceed the face amount of the
Letters of Credit secured by such cash collateral and any Unreimbursed Drawings;
provided, however, for the avoidance of doubt, LC Obligations can never be less
than zero.

 

LC Outstandings: at any time, the sum of (1) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (2) the aggregate amount of
Unreimbursed Drawings.

 

Leasehold Mortgages: the meaning specified in Section 8.25 (Real Property).

 

Leasehold Recording Document: the meaning specified in Subsection 4.1.8
(Mortgages).

 

29

--------------------------------------------------------------------------------


 

Lender and Lenders: the respective meanings specified in the preamble to this
Agreement.

 

Lender Required Payment: the meaning specified in Subsection 2.15.1 (Funding by
Lenders; Presumption by Agent).

 

Letter of Credit Cash Collateral Credit: at any time, an amount equal to (i) the
amount required to be (and actually) Cash Collateralized in respect of the
Letters of Credit pursuant to Section 3.1.9 (Cash Collateral Account) minus
(ii) the LC Outstandings at such time; provided, however, in no event shall the
Letter of Credit Cash Collateral Credit exceed 3% of the LC Outstandings at such
time.

 

Letter of Credit Cash Collateral Credit Additional Amount: at any time, an
amount equal to (i) the amount of cash serving as cash collateral for letters of
credit in reliance on clause (a) of the definition of Permitted Cash Collateral
Credit Account minus (ii) (a) the aggregate undrawn amount of all such cash
collateralized letters of credit at such time plus (b) any unreimbursed
reimbursement obligations in respect of such cash collateralized letters of
credit; provided, however, in no event shall the Letter of Credit Cash
Collateral Credit Amount exceed 3% of the amount set forth in clause (ii) of
this definition.

 

Letter of Credit Fees: the meaning specified in Subsection 3.1.6 (Fees).

 

Letter of Credit Sublimit: the meaning specified in Subsection 3.1.1 (Commitment
to Issue Letters of Credit).

 

Letters of Credit: any and all letters of credit issued (or pursuant to
Subsection 3.1.1 (Commitment to Issue Letters of Credit) deemed issued) pursuant
to this Agreement.

 

LIBOR: the higher of (1) 1.25% and (2) the rate per annum as reported on Reuters
Screen LIBOR 01 Page or any successor thereto or any other service selected by
the Agent which has been nominated by the British Bankers Association as an
authorized information vendor for the purpose of displaying such rates on the
basis of the offered rates for deposits in Dollars, for a period of time equal
to the relevant Interest Period on the day that is two (2) London Business Days
preceding the commencement of such Interest Period; provided, however, if the
rate described above is not available on any applicable interest determination
date, then LIBOR shall be determined by the Agent (at the direction of the
Majority Lenders) in accordance with such other method as the Majority Lenders
may reasonably direct the Agent to use to determine LIBOR for other credit
facilities. In the event that the Agent is unable to obtain any such quotation
as provided above, it will be deemed that LIBOR cannot be determined.

 

LIBOR Loans: Loans bearing interest at a rate equal to Adjusted LIBOR plus the
Applicable Margin.

 

Lien: with respect to any asset, any mortgage, lien, pledge, adverse claim,
charge, security interest or other encumbrance, or any other type of
preferential arrangement that has the practical effect of creating a security
interest, in respect of such asset. For the purposes of this Agreement and the
other Loan Documents, the Borrower or any of its Restricted Subsidiaries

 

30

--------------------------------------------------------------------------------


 

shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.

 

Loan Documents: this Agreement, the Notes, the Security Agreement, the
Subsidiary Suretyship, the Intellectual Property Collateral Agreements, the
Mortgages, the Environmental Indemnity Agreements, the Intercreditor Agreement,
each Bonding Intercreditor Agreement and any and all agreements, documents and
instruments executed, delivered or filed pursuant to this Agreement. For the
sake of clarity, Hedging Agreements and Letters of Credit are not Loan
Documents, but obligations in respect thereof owing to Swap Parties (in the case
of Hedging Agreements) and the Issuing Bank and the Lenders (in the case of
Letters of Credit) shall be secured by the Collateral.

 

Loan Parties: the Borrower and each Restricted Subsidiary (other than Rock Solid
Insurance).

 

Loans: the amounts loaned to the Borrower pursuant to this Agreement. Loans may
be RC Loans (including Overadvances, as applicable), or Term Loans.

 

London Business Day: a day on which the relevant London interbank markets are
open for dealings in Dollar deposits.

 

M&T: the meaning specified in the preamble to this Agreement.

 

Majority Lenders: at any time, Lenders having greater than fifty percent (50%)
of the Total Facility.  For purposes of this definition, “Total Facility” means,
collectively, at any time (a) the RC Commitment (whether borrowed or not) and
(b) the outstanding principal amount of the Term Loans, but excluding any RC
Commitment or Term Loans of any Defaulting Lender; provided that, the amount of
any participation in any LC Outstandings that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Issuing Bank in making such determination.

 

Material Adverse Change: any material adverse change in:

 

(a)                                 the business, condition (financial or
otherwise), operations or properties of the Borrower or of the Loan Parties,
taken as a whole;

 

(b)                                 the binding nature, validity or
enforceability of any of the Loan Documents;

 

(c)                                  the ability of the Loan Parties to perform
their obligations under any of the Loan Documents; or

 

(d)                                 the validity, perfection, priority or
enforceability of the Liens granted to Agent in respect of any ABL Priority
Collateral or a material portion of the other Collateral.

 

31

--------------------------------------------------------------------------------


 

Material Contract: (without duplication) (a) any contract or other agreement,
written or oral, of the Borrower or any of its Restricted Subsidiaries involving
monetary liability (contingent or otherwise) of or to any such Person in an
amount in excess of $7,000,000 per annum (other than road building or other
materials supply contracts the monetary liability of or to any such Person in
respect of which is in an amount in excess of $15,000,000 per annum),
(b) indemnity agreements with any bonding companies, or (c) any other contract
or agreement, written or oral, of the Borrower or any of its Restricted
Subsidiaries with which the failure to comply could reasonably be expected to
result in a Material Adverse Change.

 

Material Real Property: (a) any of the parcels of real property listed on
Schedule 1.1A-1 and Schedule 1.1A-2 hereto owned or leased by a Loan Party and
(b) other than Restricted Assets (as defined in Schedule 1.1E hereto), any
additional parcel of real property or group of contiguous parcels of real
property (including improvements thereon, fixtures thereto, Dedicated Processing
Equipment used thereat other than Rolling Stock, minerals contained therein
before extraction, and proceeds of each of the foregoing) acquired by a Loan
Party having a purchase price in excess of $1,000,000 (provided that such
threshold shall not be applicable in the case of real property (including all
minerals contained therein before extraction) that is integrally related to the
ownership or operation of a property subject or intended to be subject to a
mortgage in favor of the Collateral Agent or otherwise necessary for such
mortgaged property to be in compliance with all requirements of Law applicable
to such mortgaged property) that, from time to time, may become subject to a
first priority Lien in favor of the Collateral Agent in accordance with the
First Lien Indenture and this Agreement but specifically excluding ABL First
Lien Mortgaged Properties (as defined in the Intercreditor Agreement) and the
ABL Exclusive Real Property (as defined in the Intercreditor Agreement), in each
case of clauses (a) and (b) including improvements thereon, fixtures thereto,
Dedicated Processing Equipment used thereat (other than Rolling Stock), minerals
contained therein before extraction, and substitutions, replacements, products,
insurance proceeds with respect to and other proceeds of the foregoing.

 

Material Real Property Mortgages: (a) first priority lien mortgages or deeds of
trust, as applicable, encumbering the fee interest or leasehold interest, as
applicable, in and to the Material Real Property in favor of the Collateral
Agent (securing the First Lien Notes) pursuant to the First Lien Indenture and
related security documents subject only to Permitted Liens and (b) with respect
to Material Real Property in the Commonwealth of Pennsylvania, a second priority
lien (subject only to the Liens in (a)) mortgage or deed of trust in favor of
the Agent.

 

Maturity Date: the earliest of (a) March 15, 2017, (b) the date that is six
months prior to the maturity date of the First Lien Notes or Existing Notes,
whichever is earlier and (c) the date on which the RC Commitment is terminated
in accordance with the terms of this Agreement.

 

Minimum Collateral Amount: at any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 105% of the
Fronting Exposure of the Issuing Bank with respect to Letters of Credit issued
and outstanding at such time and (ii) otherwise, an amount determined by the
Agent, the Majority Lenders and the Issuing Bank in their sole discretion.

 

32

--------------------------------------------------------------------------------


 

Minimum Excess Availability: the greater of (i) $25,000,000, or (ii) 15% of the
lesser of (A) the RC Commitment and (B) the amount of the Borrowing Base.

 

Minimum Funding Standard: the minimum funding standard within the meaning of
Section 302 of ERISA and Sections 412 or 430 of the Code.

 

Miscellaneous Encumbrance: the meaning specified in Section 8.2 (Liens;
Licenses).

 

Month: a period from and including a given day in a calendar month to the day in
the subsequent calendar month numerically corresponding to such given day except
that (a) if there is no numerical correspondent in such subsequent calendar
month, or (b) if such given day is the last day of a calendar month, such day
shall be the last day of such subsequent calendar month.

 

Mortgages: the meaning specified in Section 8.25 (Real Property).

 

Multiemployer Plan: a multiemployer pension plan as defined in Section 3(37) of
ERISA to which the Borrower, any of its Subsidiaries or any ERISA Affiliate is
or has been required to contribute.

 

NESL II: NESL II, LLC, a Pennsylvania limited liability company.

 

NESL Shareholders’ Agreement: that certain Stock Restriction and Management
Agreement dated as of March 1, 1990 among the Borrower and certain of its
shareholders.

 

Net Income: with respect to any Person, for any period, the Consolidated net
income (or loss) (including income (or loss) allocable to non-controlling
interests) of such Person and its Restricted Subsidiaries for such period as
determined in accordance with GAAP, adjusted, to the extent included in
calculating such net income, by excluding, without duplication:

 

(a)                                 all extraordinary or non-recurring gains or
losses (net of fees and expense relating to the transaction giving rise
thereto);

 

(b)                                 the portion of net income of such Person and
its Restricted Subsidiaries allocable to non- controlling interests in
unconsolidated Persons or Investments in Unrestricted Subsidiaries to the extent
that cash dividends or distributions have not actually been received by such
Person or one of its Restricted Subsidiaries;

 

(c)                                  gains or losses in respect of any Asset
Sales (as defined in the First Lien Indenture on the date of this Agreement) by
such Person or one of its Restricted Subsidiaries (net of fees and expenses
relating to the transaction giving rise thereto), on an after-Tax basis;

 

33

--------------------------------------------------------------------------------


 

(d)                                 the net income of any Restricted Subsidiary
or such Person to the extent that the declaration of dividends or similar
distributions by that Restricted Subsidiary of that income is not at the time
permitted, directly or indirectly, by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulations applicable to that Restricted Subsidiary or its
stockholders;

 

(e)                                  any gain or loss realized as a result of
the cumulative effect of a change in accounting principles;

 

(f)                                   any fees and expenses paid in connection
with the Refinancing Transactions; and

 

(g)                                  non-cash compensation expense incurred with
any issuance of equity interests to an employee of such Person or any Restricted
Subsidiary;

 

provided, however, to the extent that:

 

(i)                                     non-cash write-ups or write-downs of
assets or liabilities, and

 

(ii)                                  income or loss attributable to
discontinued operations (including operations disposed of during such period
whether or not such operations were classified as discontinued),

 

were incurred during the period commencing March 1, 2011 and ending February 29,
2012, the foregoing shall be excluded from the calculation of Net Income for
purposes of determining the Fixed Charge Coverage Ratio provided that (i) and
(ii) were incurred in the previous four quarters as of the date of
determination.

 

Non-Consenting Lender: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all affected Lenders in accordance
with the terms of Subsection 11.4.1 (In General) and (b) has been approved by
the Majority Lenders.

 

Non-Defaulting Lender: at any time, each Lender that is not a Defaulting Lender
at such time.

 

Non-Financed Capital Expenditures: all Capital Expenditures paid out of
operating cash flow or the proceeds of the RC Loans.

 

Notes: collectively, the promissory notes delivered by the Borrower to the
Lenders (including any successors or assigns thereof) pursuant to this Agreement
in substantially the forms attached to this Agreement as Exhibit A-1 and
Exhibit A-2, and any replacement promissory notes issued in lieu of the
foregoing.

 

Obligations: any and all indebtedness, obligations and liabilities of any type
or nature, direct or indirect, absolute or contingent, related or unrelated, due
or not due, liquidated

 

34

--------------------------------------------------------------------------------


 

or unliquidated, arising by operation of law or otherwise, now existing or
hereafter arising or created by any Loan Party to any Secured Party, related to
the Loans, the LC Outstandings or (without duplication) represented by or
incurred pursuant or relating to the Loan Documents. Without limiting the
generality of the foregoing, the term “Obligations” shall include, without
limitation:

 

(a)                                 principal of, and interest on the Loans and
the Notes;

 

(b)                                 any and all other fees, indemnities, costs,
obligations and liabilities (including, without limitation, any Applicable
Premium) of the Loan Parties from time to time under or in connection with the
Loan Documents;

 

(c)                                  all obligations of the Borrower owing to
the Issuing Bank or any Lender under Letters of Credit or other debt instruments
issued by the Issuing Bank or any Lender under the terms of this Agreement; and

 

(d)                                 all amounts (including but not limited to
post-petition interest) in respect of the foregoing that would be payable but
for the fact that the obligations to pay such amounts are unenforceable or not
allowable due to the existence of a proceeding under any Debtor Relief Law
involving the Borrower or any of the other Loan Parties;

 

provided, however, that the term “Obligations” shall not include any Excluded
Swap Obligations; provided, further, however, that for purposes of the Security
Agreement, the Subsidiary Suretyship, and each other collateral or guarantee
agreement or other instrument or document executed and delivered pursuant to
Sections 8.24 and 8.28, the term “Obligations” shall not, as to any Guarantor,
include any Excluded Swap Obligations of such Guarantor.

 

OFAC: the U.S. Department of Treasury’s Office of Foreign Assets Control.

 

Officer’s Certificate: a certificate signed on behalf of the Borrower by the
principal executive officer, the principal financial officer or the principal
accounting officer of the Borrower.

 

Officer’s Compliance Certificate: a certificate in the form of Exhibit K hereto.

 

One Month LIBOR: for any date, a rate equal to LIBOR as at that date with a
one-month Interest Period.

 

Organizational Documents: with respect to any Person other than a natural
person, the documents by which such Person was organized (such as a certificate
of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as bylaws, a partnership agreement or
an operating, limited liability or members agreement).

 

OSHA: the Occupational Safety and Health Act, 29 U.S.C. 651 et seq.

 

35

--------------------------------------------------------------------------------


 

Other Connection Taxes: with respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

Other Taxes: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.17 (Designation of a Different Lending Office; Replacement of
Lenders)).

 

Overadvances: the meaning specified in clause (a) of Section 2.2 (Overadvances).

 

Participant: the meaning assigned to such term in Subsection 11.5.4
(Participations).

 

Participant Register: the meaning assigned to such term in Subsection 11.5.4
(Participations).

 

Patent Security Agreement: the meaning specified in Subsection 4.1.7
(Intellectual Property Collateral Agreements).

 

PATRIOT Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law
107-56) (The USA PATRIOT Act).

 

PBGC: Pension Benefit Guaranty Corporation, or any governmental agency or
instrumentality succeeding to the functions thereof.

 

Permitted Additional ABL Liens: with respect to ABL Priority Collateral, shall
mean: (i) Permitted Liens arising by operation of law and not by agreement that
does not have priority over the Liens in favor of the Agent; (ii) leases and
subleases permitted by clause (o) of the definition of Permitted Liens;
(iii) title exceptions, survey exceptions and like Liens permitted by clause
(r) of the definition of Permitted Lien; (iv) the IDA Mortgage; and (v) Liens in
favor of the Collateral Agent securing the First Lien Notes, which Liens are
junior and subordinate to the Liens in favor of the Agent.

 

Permitted Bonding Companies: any sureties recognized in the industry as
providing bonding services; provided, however, that, except with respect to
Permitted Non-Job Surety Bonding Arrangements that do not require intercreditor
agreements, no such surety shall be deemed a “Permitted Bonding Company” unless
the Borrower delivers a Bonding Intercreditor Agreement between the Borrower or
the relevant Restricted Subsidiary, on one hand, and such surety on the other
hand, (a) with respect to any surety to be designated a

 

36

--------------------------------------------------------------------------------


 

Permitted Bonding Company on the Closing Date, on the Closing Date and (ii) with
respect to any surety to be designated a Permitted Bonding Company after the
Closing Date, on the date or within thirty (30) days of such designation.

 

Permitted Businesses: the businesses conducted by the Borrower and its
Subsidiaries as of the Closing Date and other businesses reasonably related to
the foregoing.

 

Permitted Cash Collateral Account: (a) one or more cash collateral accounts (but
excluding the Cash Collateral Account) in an aggregate amount for all such
accounts not to exceed at any time an amount equal to the sum of (x) $1,000,000
plus (y) an amount equal to the difference between (1) (A) $15,000,000 plus
(B) with respect to letters of credit issued on behalf of the Borrower by an
issuing bank outside of this Agreement, an amount equal to any incremental
amount over the face amount of such outstanding letters of credit required to
serve as cash collateral (but in any event not to exceed 10% of the face amount
of such letters of credit) and (2) the LC Outstandings, and (b) the Cash
Collateral Account.

 

Permitted Discretion: the reasonable, from the perspective of an asset based
lender, business judgment of the Lenders.

 

Permitted Foreign Account: for purposes of determining Eligible Accounts, any
Account that is either:

 

(a)                                 not a Domestic Account and is secured by a
letter of credit, credit insurance, guaranty or acceptance terms, in each case
in an amount not less than the aggregate of all Accounts secured thereby, issued
by a commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, or an appropriate insurance company having a long
term debt rating of at least “A” or the equivalent thereof from S&P or “A2” or
the equivalent thereof from Moody’s or by another bank acceptable to the
Majority Lenders (a “Secured Account”) or

 

(b)                                 not a Domestic Account or a Secured Account
but the amount of which, together with all other Permitted Foreign Accounts
under this clause (b) at any date of determination of Eligible Accounts, does
not exceed an amount equal to $100,000.

 

Permitted Investment: any Investment that is permitted to be made by the
Borrower and its Subsidiaries in accordance with paragraphs (b) through (n) of
Section 8.3 (Investments, Loans, Acquisitions, Etc.).

 

Permitted Liens: the meaning specified in Subsection 8.2.1 (Liens; Licenses — In
General).

 

Permitted Non-Job Surety Bonding Arrangements: surety bonds that are: (a) to
secure either a Loan Party’s statutory obligations in respect of workers
compensation or a Loan Party’s mining reclamation obligations to the applicable
State or Commonwealth in which a mine is located or for other purposes approved
in advance in writing by the Majority Lenders but not including performance
under contracts for the provision of goods or services; (b) issued by sureties
recognized in the industry as providing bonding services; (c) if secured, either
(i) not

 

37

--------------------------------------------------------------------------------


 

secured by any assets in the Borrowing Base or (ii) are pursuant to agreements
that are disclosed to the Agent prior to the date hereof and disclosed on
Schedule 1.1F or the execution thereof and, in either case are subject to such
reserves in the Borrowing Base as the Majority Lenders may determine in their
sole discretion; (d) entered into in the ordinary course of business; (e) are
permitted by the Indentures; and (f) if there is an intercreditor agreement in
favor of the Collateral Agent with respect to such bonding arrangements, there
is also a similar intercreditor agreement in favor of the Agent.

 

Person: any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity.

 

Plan: an “Employee Pension Benefit Plan” (as defined in Section 3(2) of ERISA)
or an “Employee Welfare Benefit Plan” (as defined in Section 3(1) of ERISA)
which is (currently or hereafter), or within the prior six (6) years was,
maintained or contributed to (or required to be contributed to) by the Borrower,
any of its Subsidiaries or any ERISA Affiliate, except a Multiemployer Plan.

 

Plant and Quarry Assets: any and all of the assets related to the plant and
quarry operations of the Loan Parties, as more fully described (as of the
Closing Date) on Schedule 1.1D hereto.

 

Platform: the meaning specified in Subsection 11.1.4 (Platform).

 

Premium Deposit:  the meaning ascribed to such term in Section 2.1.6 (Prepayment
Premium).

 

Prior Credit Agreement: the meaning specified in the Background of Agreement.

 

Pro Forma Availability Report: the meaning specified in Subsection 6.1.8
(Quarterly Excess Availability Reports).

 

Pro Rata RC Commitment Assignment: the meaning specified in Subsection
11.5.2(f).

 

Pro Rata Term Loan Assignment: the meaning specified in Subsection 11.5.2(g).

 

Prohibited Person: any Person:

 

(a)                                 listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(b)                                 that is owned or controlled by, or acting
for or on behalf of, any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of the Executive Order;

 

38

--------------------------------------------------------------------------------


 

(c)                                  that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order;

 

(d)                                 that is named as a “specially designated
national (SDN)” or blocked person on the most current list published by OFAC at
its official website:
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or at any
replacement website or other replacement official publication of such list;

 

(e)                                  that is covered by IEEPA or OFAC; or

 

(f)                                   that is an affiliate (including any
principal, officer, immediate family member or close associate) of a Person
described in one or more of clauses (a) — (e) of this definition of Prohibited
Person.

 

Prohibited Transaction: the meaning given to such term in Section 406 of ERISA,
Section 4975(c) of the Code and any Treasury regulations issued thereunder.

 

Purchase Money Indebtedness: Indebtedness (including Capital Lease Obligations):

 

(i)                                     incurred to finance all or any part of
the purchase price or cost of construction, purchase or repairs, improvements or
additions to, real property, plant, equipment or other capital assets of such
Person (including Indebtedness incurred to refinance any such purchase price or
costs initially funded by the Borrower or a Restricted Subsidiary within one
year prior to such incurrence), and any renewal, refunding, replacement,
refinancing or extension thereof;

 

(ii)                                  that is secured by a Lien on such assets
where the lender’s sole security is to the assets so purchased, constructed or
improved and directly related assets such as property fixed or appurtenant
thereto and proceeds (including insurance proceeds), products, replacements,
substitutions and accessions thereto; and

 

(iii)                               that does not exceed 100% of such purchase
price or costs (plus, in the case of any refinancing, the amount of any
discounts, commissions, premiums, fees and other costs and expenses related to
such refinancing).

 

Quarterly Payment Date: the last Business Day of each February, May, August and
November.

 

Quarterly Excess Availability Report: the meaning specified in Subsection 6.1.8
(Quarterly Excess Availability Reports).

 

RC Commitment: the meaning specified in Subsection 2.1.1 (Commitment to Make RC
Loans).

 

RC Commitment Increase: the meaning specified in Subsection 2.6.4 (RC Commitment
Increase).

 

39

--------------------------------------------------------------------------------


 

RC Commitment Increase Commitments: the meaning specified in Subsection 2.1.6
(Prepayment Premium).

 

RC Loans: the meaning specified in Subsection 2.1.1 (Commitment to Make RC
Loans).

 

RCRA: the Resource Conservation and Recovery Act of 1976, as amended, and any
rules and regulations issued in connection therewith.

 

Recipient: the Agent, any Lender and the Issuing Bank, as applicable.

 

Refinancing Indebtedness: Indebtedness that refunds, refinances, renews,
replaces or extends any Indebtedness permitted under Section 8.1 (Indebtedness),
whether involving the same or any other lender or creditor or group of lenders
or creditors, but only to the extent that:

 

(a)                                 (i) the Refinancing Indebtedness is
subordinated to the Secured Obligations to at least the same extent as the
Indebtedness being refunded, refinanced or extended, if such Indebtedness was
subordinated to the Secured Obligations and (ii) the Refinancing Indebtedness is
unsecured if the Indebtedness being refunded, refinanced or extended was
unsecured;

 

(b)                                 the Refinancing Indebtedness has a final
maturity either (i) no earlier than the Indebtedness being refunded, refinanced
or extended or (ii) at least ninety one (91) days after the Maturity Date;

 

(c)                                  the Refinancing Indebtedness has a weighted
average life to maturity at the time such Refinancing Indebtedness is incurred
that is equal to or greater than the weighted average life to maturity of the
Indebtedness being refunded, refinanced, renewed, replaced or extended;

 

(d)                                 such Refinancing Indebtedness is in an
aggregate principal amount that is less than or equal to the sum of (i) the
aggregate principal amount then outstanding under the Indebtedness being
refunded, refinanced, renewed, replaced or extended, (ii) the amount of accrued
and unpaid interest, if any, and premiums owed, if any, not in excess of
preexisting prepayment provisions on such Indebtedness being refunded,
refinanced, renewed, replaced or extended and (iii) the aggregate amount of any
discounts, commissions, premiums, fees and other costs and expenses related to
the incurrence of such Refinancing Indebtedness; and

 

(e)                                  such Refinancing Indebtedness has the same
obligors (or their successors) as Indebtedness being refunded, refinanced,
renewed, replaced or extended.

 

Refinancing Transactions: the issuance of First Lien Notes, the transactions
contemplated by the Loan Documents and the use of proceeds from the foregoing as
described in the First Lien Indenture and the Loan Documents.

 

Register: the meaning specified in Subsection 11.5.3 (Register).

 

40

--------------------------------------------------------------------------------


 

Related Parties: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and such Person’s
Affiliates.

 

Release: a release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment or into or out of any property, including the movement of Hazardous
Substances through or in the air, soil, surface water, groundwater or property.

 

Remedial Action: actions necessary to comply with any Environmental Law or
otherwise required by any Governmental Authority with respect to (a) the
investigation, clean up, removal, treatment or handling of Hazardous Substances
in the indoor or outdoor environment; (b) the prevention of Releases or threats
of Releases or minimization of further Releases of Hazardous Substances so they
do not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment; or (c) the performance of pre-remedial
studies and investigations and post-remedial monitoring and care.

 

Reorganization: any reorganization as defined in Section 4241(a) of ERISA.

 

Reportable Event: with respect to any Employee Pension Plan, an event described
in Section 4043(c) of ERISA.

 

Reserve Percentage: the maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D of the Board of Governors of the Federal Reserve System
(or any successor), as such regulation may be amended from time to time or any
successor regulation, as the maximum reserve requirement (including any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of LIBOR Loans is determined), whether or not any Lender has
any Eurocurrency Liabilities subject to such reserve requirement at that time.

 

Restricted Investments: the meaning specified in Section 8.3 (Investments,
Loans, Acquisitions, Etc.).

 

Restricted Payment: (a) any dividend or other distribution, direct or indirect,
on account of any shares of any class of Capital Stock of the Borrower or any of
its Restricted Subsidiaries, as the case may be, now or hereafter outstanding,
except a dividend payable solely in shares of Capital Stock (other than
Disqualified Stock) of the Borrower or such Restricted Subsidiary, as the case
may be;

 

(b)                                 any redemption, retirement, purchase or
other acquisition, direct or indirect, of any shares of any class of Capital
Stock of the Borrower or any of its Restricted Subsidiaries, or of any warrants,
rights or options to acquire any such shares or interests, except to the extent
that the consideration therefor consists solely of shares of Capital Stock
(other than Disqualified Stock) of the Borrower or such Restricted Subsidiary;

 

41

--------------------------------------------------------------------------------


 

(c)                                  any sinking fund, other prepayment or
installment payment on account of any shares of Capital Stock of the Borrower or
any of its Restricted Subsidiaries;

 

(d)                                 any other payment, loan or advance to a
shareholder or other equity holder of the Borrower or any Restricted Subsidiary
of the Borrower whether in the capacity of such Person as a shareholder or
otherwise, except salaries and other compensation, the payment of which is not
otherwise restricted under the Loan Documents, paid in the ordinary course of
business, consistent with past practice;

 

(e)                                  any forgiveness or release without adequate
consideration by the Borrower or any Restricted Subsidiary of the Borrower of
any Indebtedness or other obligation owing to the Borrower or such Restricted
Subsidiary by a shareholder or other equity holder of the Borrower or a
Restricted Subsidiary;

 

(f)                                   any payment of principal, interest, fees
or other amounts in respect of Indebtedness that is subordinated in right of
payment to the Obligations; or

 

(g)                                  any payment made to purchase or redeem or
retire any Existing Notes or First Lien Notes.

 

Restricted Subsidiary: any Subsidiary of the Borrower that has not been
designated as an Unrestricted Subsidiary.

 

Return: any return, declaration, report, claim for refund, or information return
or statement relating to Taxes, including any schedule or attachment thereto, or
any amendment thereof.

 

Revolving Credit Exposure: as to any Lender at any time, the aggregate principal
amount at such time of its outstanding RC Loans and such Lender’s participation
in LC Outstandings at such time.

 

Roaring Spring Lease: the Lease Agreement by and between South Woodbury and the
Borrower dated February 28, 2003, but effective January 1, 2001, with respect to
certain real property located in the Borough of Roaring Spring, Pennsylvania.

 

Rock Solid Insurance: Rock Solid Insurance Company, a South Carolina
corporation.

 

Rolling Stock: any mobile/portable piece of equipment that typically moves or is
moved by its own wheels, tracks, or skids, including but not limited to
automobiles, trucks (both on road and off road), trailers, tractors, bulldozers,
scrapers, loaders, cranes, excavators, gradalls, drills, pavers, rollers,
milling machines, material transfer vehicles, forklifts, travel lifts, portable
crushers, portable screens, portable conveyors, light plants, arrow boards
included in fixed assets on the Borrower’s Consolidated balance sheet, portable
and fixed crash attenuators included in fixed assets on the Borrower’s
Consolidated balance sheet, message boards included in fixed assets on the
Borrower’s Consolidated balance sheet and any other motor vehicles and mobile
equipment; provided, however, that if any of the foregoing is included as
Inventory, then it shall

 

42

--------------------------------------------------------------------------------


 

not be Rolling Stock. For the sake of clarity, with respect to any ABL Priority
Collateral, Rolling Stock shall not include Dedicated Processing Equipment
located at any Material Real Property or Specific Real Property.

 

Sale and Leaseback Transaction: any direct or indirect arrangement pursuant to
which property is sold or transferred by the Borrower or a Restricted Subsidiary
and is thereafter leased back by the Borrower or a Restricted Subsidiary.

 

Scheduled Principal Payments: for any period, the amount of all scheduled
principal payments (including scheduled amortization and payments due at
maturity), including the portion of scheduled payments under Capital Leases
allocable to principal, of the Borrower and its Restricted Subsidiaries on a
Consolidated basis in respect of Indebtedness during such period. “Amount” of
principal means such amount as was paid or payable. With respect to any
revolving credit, “Scheduled Principal Payments” shall include the amount of any
scheduled reduction or termination of the commitment.

 

Secured Obligations: collectively, (a) the Obligations, (b) any Banking Services
Obligations up to $7,500,000 in the aggregate at any time outstanding, and
(c) any obligations under or arising out of Hedging Agreements that have been or
will be entered into with any Swap Party from time to time consistent with the
terms of this Agreement.

 

Secured Party: the Agent, the Lenders, the Issuing Bank, the Indemnitees, the
Swap Parties, the Banking Services Provider and all other Persons referred to in
any of the Loan Documents as a beneficiary of the security interest granted
therein and all other holders of Secured Obligations.

 

Security Agreement: the meaning specified in Subsection 4.1.3 (Security
Agreement).

 

Solvent: a condition of a Person on a particular date, whereby on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, but not limited to, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (d) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

South Woodbury: South Woodbury, L.P., a Pennsylvania limited partnership.

 

Special Committee: a committee appointed by the Board of Directors of the
Borrower, which committee is comprised of Directors of the Borrower, who are
neither officers nor equity holders of the Borrower.

 

43

--------------------------------------------------------------------------------


 

Special Prepayment Notice:  the meaning ascribed to such term in Section 2.1.6
(Prepayment Premium).

 

Special Term Loan Prepayment:  the meaning ascribed to such term in
Section 2.1.5 (Other Commitment Reductions).

 

Specific Real Property: collectively, all Specific Real Property Leaseholds,
Specific Real Property Fee with Seconds and Specific Real Property Fee with No
Seconds.

 

Specific Real Property Fee with No Second: (a) on the Closing Date, any of the
parcels of real property listed on Schedule 1.1C hereto, owned by the Loan
Parties together with improvements thereon, fixtures thereto, Dedicated
Processing Equipment used thereat, minerals before extraction and proceeds of
the foregoing and (b) real property received in exchange therefor pursuant to
clause (b)(ix) of Subsection 8.7.2 (Sales and Other Dispositions) to the extent
that the Majority Lenders decide, in their discretion, that such real property
shall be added as ABL Priority Collateral.

 

Specific Real Property Fee with Second: (a) on the Closing Date, any of the
parcels of real property listed on Schedule 1.1B-1 hereto, owned by the Loan
Parties together with improvements thereon, fixtures thereto, Dedicated
Processing Equipment used thereat, minerals contained therein before extraction
and proceeds of the foregoing and (b) real property received in exchange
therefor pursuant to clause (b)(ix) of Subsection 8.7.2 (Sales and Other
Dispositions) to the extent that the Majority Lenders decide, in their
discretion, that such real property shall be added as ABL Priority Collateral.

 

Specific Real Property Leasehold: (a) on the Closing Date, any of the parcels of
real property listed on Schedule 1.1B-2 hereto, leased by the Loan Parties
together with improvements thereon, fixtures thereto, Dedicated Processing
Equipment used thereat, minerals contained therein before extraction and
proceeds of the foregoing and (b) real property received in exchange therefor
pursuant to clause (b)(ix) of Subsection 8.7.2 (Sales and Other Dispositions) to
the extent that the Majority Lenders decide, in their discretion, that such real
property shall be added as ABL Priority Collateral.

 

SPFV: the meaning specified in Subsection 2.15.2 (Special Purpose Funding
Vehicle).

 

Subsidiary: with respect to any Person (referred to in this definition as the
“parent”), any other Person of which more than 50% of the issued and outstanding
equity having ordinary voting power to elect a majority of the Board of
Directors or other governing body is directly or indirectly owned or controlled
by such parent, or any other Person which, in accordance with GAAP, is
Consolidated with the parent.

 

Subsidiary Suretyship: the meaning specified in Subsection 4.1.4 (Guaranty and
Suretyship Agreement).

 

Sunrock: the meaning specified in clause (i) of Subsection 5.21 (Environmental
Compliance).

 

44

--------------------------------------------------------------------------------


 

Sunrock Indemnification Agreement: the meaning specified in clause (i) of
Subsection 5.21 (Environmental Compliance).

 

Surety Liens: any and all Liens granted by the Borrower and/or its Subsidiaries,
in favor of Permitted Bonding Companies that provide surety bonds for the
Borrower and its Subsidiaries in the ordinary course of business so long as such
Liens (a) secure only their obligations under Bonding Arrangements with such
sureties, (b) encumber only assets relating to contracts supported by such
Bonding Arrangements but specifically excluding Plant and Quarry Assets and
(c) except with respect to Permitted Non-Job Surety Bonding Arrangements that do
not require intercreditor agreements, (to the extent such Liens encumber any
property or assets which constitute Collateral) are subject to intercreditor
agreements with terms and conditions reasonably satisfactory to the Majority
Lenders, including standstill terms pursuant to which such Liens are expressly
junior and subordinated to the Liens granted by the Borrower and its
Subsidiaries in favor of the Agent to secure the Secured Obligations.

 

Swap Party: any party to a Hedging Agreement that is a Lender or an Affiliate of
a Lender (or at the time the applicable Hedging Agreement was entered into was a
Lender or an Affiliate of a Lender (or if entered into prior to the Closing
Date, then was a Lender or Affiliate of a Lender on the Closing Date)), provided
that in the case of any such Affiliate, (a) the Majority Lenders shall have
consented to such Person being a Swap Party (which consent shall not be
unreasonably withheld or delayed) and (b) such Affiliate shall have executed and
delivered to the Agent a joinder to this Agreement (in form and substance and
within a time frame satisfactory to the Majority Lenders) agreeing to be bound
by the provisions of this Agreement respecting the role of the Agent, including,
without limitation, all exculpatory provisions and indemnification provisions,
as if such Affiliate were a Lender hereunder and the obligations under the
Hedging Agreement were Obligations hereunder.

 

Synthetic Lease: any synthetic lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing product where such transaction
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease in accordance with GAAP.

 

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

Term Lender: initially, Fortress, and following any assignment of the Term
Loans, each Lender that executes and delivers an Assignment and Assumption with
respect to Term Loans to the Agent and each successor and permitted assign
thereof in accordance with this Agreement.

 

Term Loans:  the meaning specified in Subsection 2.3.1 (Term Loans).

 

Testing End Date: for any Testing Period, the first date after the commencement
of the Testing Period on which (a) there shall have been the Minimum Excess
Availability for a period of at least nine (9) consecutive months and (b) during
the period referenced in the foregoing clause (a) the Borrower shall have
delivered three Officer’s Compliance Certificates

 

45

--------------------------------------------------------------------------------


 

pursuant to Subsection 6.1.4 (Delivery of Officer’s Compliance Certificate)
showing a Fixed Charge Coverage Ratio as at the end of the applicable quarter of
at least 1.0 to 1.0.

 

Testing Period: a period (a) commencing on the date that (i) the Excess
Availability is less than One Dollar if such date shall occur on or before
November 30, 2015 or (ii) the Excess Availability is less than the Minimum
Excess Availability if such date shall occur after November 30, 2015 and
(b) ending on the Testing End Date for such Testing Period.

 

Trademark Security Agreement: the meaning specified in Subsection 4.1.7
(Intellectual Property Collateral Agreements).

 

Transferee: the meaning specified in Subsection 8.7.1 (Consolidations and
Mergers).

 

Trustee: Wells Fargo Bank, National Association, in its capacity as trustee for
the holders of the First Lien Notes and the Existing Notes, together with its
successors or assigns.

 

Uniform Commercial Code: the Uniform Commercial Code in effect on the date
hereof and as amended from time to time, and (unless otherwise specified) as
enacted in the Commonwealth of Pennsylvania.

 

Unreimbursed Drawings: drawings made under Letters of Credit which, for any
reason, have not been reimbursed by or on behalf of the Borrower, whether
through borrowings of Loans hereunder or otherwise.

 

Unrestricted Subsidiary:

 

(a)                                 any Subsidiary of the Borrower designated as
such by the Board of Directors of the Borrower as set forth below where
(a) neither the Borrower nor any of its Restricted Subsidiaries (i) provides
credit support for, or Guaranty of, any Indebtedness of such Subsidiary or any
Subsidiary of such Subsidiary (including any under-taking, agreement or
instrument evidencing such Indebtedness) or (ii) is directly or indirectly
liable for any Indebtedness of such Subsidiary or any Subsidiary of such
Subsidiary, and (b) no default with respect to any Indebtedness of such
Subsidiary or any Subsidiary of such Subsidiary (including any right which the
holders thereof may have to take enforcement action against such Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Borrower and its Restricted Subsidiaries to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its final scheduled maturity; and

 

(b)                                 any Subsidiary of an Unrestricted
Subsidiary.

 

The Borrower may designate any of its Subsidiaries to be an Unrestricted
Subsidiary unless such Subsidiary owns any Capital Stock of, or owns or holds
any Lien on any property of, any other Restricted Subsidiary of the Borrower,
provided that either:

 

(x)                                 the Subsidiary to be so designated has total
assets of $1,000 or less; or

 

46

--------------------------------------------------------------------------------


 

(y)                                 immediately after giving effect to such
designation,

 

(A)                               (1) the Fixed Charge Coverage Ratio of the
Borrower and its Restricted Subsidiaries, determined on a pro forma basis as if
all Indebtedness (including any other Indebtedness being incurred
contemporaneously with the designation of such Subsidiary as an Unrestricted
Subsidiary), and any other Indebtedness incurred since the beginning of the four
fiscal quarter period just ended (other than RC Loans)) had been incurred and
the proceeds thereof had been applied at the beginning of such four quarter
period, and any other Indebtedness repaid since the beginning of such four
quarter period had been repaid at the beginning of such four quarter period,
would be greater than 1.50 to 1 and (2) no Default or Event of Default shall
have occurred and be continuing at the time or as a consequence of the
incurrence of such Indebtedness or the designation of such Subsidiary as an
Unrestricted Subsidiary and (3) such Subsidiary was permitted to be, and was
designated as an Unrestricted Subsidiary under the First Lien Notes; and

 

(B)                               the Borrower could make an Investment in an
amount equal to the portion attributable to the Borrower (based on the
proportion of the Capital Stock held by the Borrower and its Restricted
Subsidiaries in such Subsidiary) of the greater of the Fair Market Value or book
value of such Subsidiary pursuant to Section 8.3 (Investments, Loans,
Acquisitions, Etc.) such amount is thereafter treated as a Restricted Payment
for the purpose of calculating the amount available for Restricted Payments
thereunder.

 

An Unrestricted Subsidiary may be designated as a Restricted Subsidiary if
(i) all of the Indebtedness of such Unrestricted Subsidiary could be incurred
under Section 8.1 (Indebtedness) and (ii) all of the Liens on the property and
assets of such Unrestricted Subsidiary could be incurred pursuant to Section 8.2
(Liens; Licenses). As of the Closing Date, all of the Subsidiaries of the
Borrower will be “Restricted Subsidiaries” except NESL II, South Woodbury,
Kettle Creek Partners G.P., LLC and Kettle Creek Partners L.P., each of which
will be an Unrestricted Subsidiary.

 

U.S. Person: any Person that is a “United States Person” as defined in
Section 7701(a)(30)of the Code.

 

U.S. Tax Compliance Certificate: the meaning assigned to such term in paragraph
(c) of Subsection 2.16.5 (Status of Lenders).

 

Withdrawal Liability: any withdrawal liability as defined in Section 4201 of
ERISA.

 

Withholding Agent: the Borrower and the Agent, as applicable.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other

 

47

--------------------------------------------------------------------------------


 

document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

ARTICLE 2

 

THE LOANS

 

2.1                               Revolving Credit Loans and RC Commitment.

 

2.1.1                                        Commitment to Make RC Loans.
Subject to and upon the terms and conditions set forth in this Agreement, the
Lenders shall make advances to the Borrower until the Maturity Date in an
aggregate principal amount outstanding at any one time not to exceed the lesser
of (a) $60,000,000 (as the same may be reduced or increased (pursuant to an RC
Commitment Increase) pursuant to the terms of this Agreement, the “RC
Commitment”) and (b) the Borrowing Base; provided, however, that, subject to
Section 2.2 (Overadvances), (a) the aggregate amount of the RC Commitment
available for borrowing at any time shall not exceed the Available RC Commitment
at such time; and (b) the amount and percentage of the RC Commitment and the
Available RC Commitment which each Lender is obligated to lend shall not exceed
at any time the amount or percentage set forth opposite the name of such Lender
on Schedule 2.1.1 hereto, as modified by any Assignment and Assumption. The RC
Commitment of any Lender is sometimes referred to herein as such Lender’s RC
Commitment. Within the limits set forth above, the Borrower may borrow under
this Section 2.1, repay or prepay such advances, and reborrow under this
Section 2.1. The amounts loaned to the Borrower pursuant to the revolving credit
facility described in this Section 2.1 are referred to as the “RC Loans.”

 

2.1.2                                        Available RC Commitment.

 

“Available RC Commitment” shall mean at any time an amount equal to the lesser
of (i) and (ii) where:

 

(i)                                     is equal to the initial RC Commitment
(which, as of the Amendment No. 4 Effective Date shall be $60,000,000), as the
same is increased by any RC Commitment Increase and reduced by:

 

(A)                               voluntary reductions in the RC Commitment
pursuant to Subsection 2.1.3 (Voluntary Commitment Reductions);

 

48

--------------------------------------------------------------------------------


 

(B)                               the LC Obligations; and

 

(C)                               the aggregate principal amount of any
outstanding RC Loans; and

 

(ii)                                  is equal to the amount of the Borrowing
Base at such time, as the same is reduced by:

 

(A)                               the LC Obligations; and

 

(B)                               the aggregate principal amount of any
outstanding RC Loans and Term Loans.

 

The amount of the Available RC Commitment of any Lender shall be determined
after giving effect to any adjustment made pursuant to the reallocation
provisions of paragraph (d) of Subsection 2.18.1 (Defaulting Lender
Adjustments).

 

2.1.3                                        Voluntary Commitment Reductions.
The Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to the Agent to permanently reduce (on a
pro rata basis among the Lenders) or terminate the Commitment, in each case,
subject to the provisions of Subsection 2.1.6 (Prepayment Premium). Any partial
reductions shall be in minimum amounts of Five Million Dollars ($5,000,000).

 

2.1.4                                        Determination of Borrowing Base.
The amount of the Borrowing Base shall be the amount specified on the most
recently delivered Borrowing Base Certificate, absent manifest error.
Notwithstanding anything to the contrary contained herein, if a Borrowing Base
Certificate is not delivered at the time specified in Subsection 6.1.7
(Borrowing Base Certificate), the Borrower shall not be entitled to request RC
Loans until such time as the Borrowing Base Certificate is so delivered.

 

2.1.5                                        Other Commitment Reductions. If

 

(a)                                 the Borrower or any Restricted Subsidiary
sells or otherwise disposes of ABL Priority Collateral or receives proceeds in
connection with a condemnation or insurance proceeds in connection with a
casualty loss of ABL Priority Collateral and,

 

(b)                                 pursuant to the terms of either of the
Indentures, the net cash proceeds from such sale or other event described in
clause (a) above, would become Excess Proceeds (within the meaning of the
Indentures) unless the Borrower uses the proceeds to repay the Loans and
permanently reduce the RC Commitment in connection therewith, then,

 

on the Business Day prior to the date that such proceeds would otherwise become
Excess Proceeds, either (1) the RC Commitment shall be automatically reduced or
(2) the Borrower shall make a prepayment of Term Loans, in each case, by the
amount required to prevent the net cash proceeds from becoming Excess Proceeds. 
For the avoidance of doubt, it is understood and agreed that any prepayment of
Term Loans pursuant to the immediately prior sentence shall be

 

49

--------------------------------------------------------------------------------


 

an “Excess Proceeds Term Loan Prepayment” and, for the avoidance of doubt, shall
not result in an RC Commitment Increase. For the sake of clarity, if, (x) under
the Indentures, the Borrower or any Restricted Subsidiary may use such net cash
proceeds to reinvest in the business within a specified period and such
reinvestment would cause the net cash proceeds to not be treated as Excess
Proceeds and (y) the Borrower or such Restricted Subsidiary so reinvests the
proceeds in a manner that causes them not to be treated as Excess Proceeds under
the Indentures, then the RC Commitment shall not be so reduced and no prepayment
of Loans shall be required.

 

In addition to the foregoing, if the Borrower or any Restricted Subsidiary sells
or otherwise disposes of ABL Priority Collateral pursuant to clauses (iv), (vi),
(vii) or (viii) of Section 8.7.2(b) or receives proceeds in connection with a
condemnation or insurance proceeds in connection with a casualty loss of ABL
Priority Collateral or if the Borrower or any Restricted Subsidiary sells or
otherwise disposes of Excluded Assets pursuant to clauses (iv), (vi), (vii) or
(viii) of Section 8.7.2(b) or receives proceeds in connection with a
condemnation or insurance proceeds in connection with a casualty loss of any
Excluded Assets, then until the aggregate amount of such proceeds equals
$15,000,000, in addition to making a prepayment of the Term Loans or RC Loans in
accordance with Section 2.6 (Mandatory Prepayment), in the case of a prepayment
of RC Loans, the RC Commitment shall be automatically so reduced by the amount
of such prepayment on the date of such prepayment (and, in the case of a
prepayment of Term Loans any RC Commitment Increase resulting from such
prepayment of Term Loans shall not occur) (any such prepayment of Term Loans, a
“Special Term Loan Prepayment”).

 

For the avoidance of doubt, each reduction to the Commitments made in accordance
with this Subsection 2.1.5 shall be accompanied by the Applicable Premium as
required by Subsection 2.1.6.

 

2.1.6                                        Prepayment Premium.

 

(a)                                 Notwithstanding anything contained herein to
the contrary (but subject to Section 2.1.6(c) below), in the event of any
reduction or reductions in all or any portion of the Commitments pursuant to
Subsections 2.1.3, 2.1.5 or otherwise, or any prepayment of the Term Loans
pursuant to Subsections 2.1.5, 2.5, 2.6 or otherwise, (including, but not
limited to, in each case, as a result of any mandatory prepayment, voluntary
prepayment, repayment, refinancing, acceleration (including, without limitation,
as a result of, or in connection with, any insolvency proceeding or a Change of
Control) or termination of any Commitment), the Borrower shall pay to the Agent,
for the pro rata benefit of the applicable Lenders, as liquidated damages,
concurrently with such Commitment reduction becoming effective or prepayment of
Term Loans, an amount equal to the Applicable Premium multiplied by the
principal amount by which (A) such Commitments have been reduced, regardless of
whether there are any RC Loans outstanding in respect of such reduced
Commitments, or (B) such Term Loans have been prepaid.

 

(b)                                 As used herein, the term “Applicable
Premium” shall mean (w) five percent (5.00%), in the case of a Commitment
reduction or prepayment of Term Loans after the Amendment No. 4 Effective Date
but on or prior to the first anniversary of the Amendment No. 4 Effective Date,
(x) three percent (3.00%), in the case of a Commitment reduction or

 

50

--------------------------------------------------------------------------------


 

prepayment of Term Loans after the first anniversary of the Amendment No. 4
Effective Date but on or prior to the second anniversary of the Amendment No. 4
Effective Date, (y) one percent (1.00%), in the case of a Commitment reduction
or prepayment of Term Loans after the second anniversary of the Amendment No. 4
Effective Date but on or prior to the third anniversary of the Amendment No. 4
Effective Date and (z) zero percent (0%), in the case of a Commitment reduction
or prepayment of Term Loans after the third anniversary of the Amendment No. 4
Effective Date; provided, however, that the Applicable Premium shall mean one
percent (1.00%) with respect to (A) any such prepayment of Term Loans and/or
Commitment reduction that occurs on or prior to January 31, 2014, or (B) any
such prepayment of Term Loans and/or Commitment reduction that occurs on or
prior to February 14, 2014 if Borrower, at its option, has provided irrevocable
written notice (which notice may not be subject to any conditions or
contingencies) (the “Special Prepayment Notice”) of such prepayment on or prior
to January 31, 2014 to the Agent and the Lenders and deposited such 1.00%
prepayment premium (the “Premium Deposit”) in an escrow account (or an
alternative arrangement satisfactory to the Majority Lenders) providing that the
Premium Deposit shall be released to Agent for distribution to the Lenders (and
not subject to refund or credit under any circumstances) upon the earliest to
occur of (x) the occurrence of the prepayment and/or Commitment reduction
contemplated by such Special Prepayment Notice or (y) February 14, 2014.  For
the avoidance of doubt, the Premium Deposit shall be irrevocably forfeited to
the Agent (for the benefit of the Lenders), and not subject to credit or refund,
if the prepayment and/or Commitment reduction contemplated by any Special
Prepayment Notice is not made on or before February 14, 2014, but the failure to
make any prepayment and/or Commitment reduction contemplated by any Special
Prepayment Notice shall not, in and of itself, constitute a Default or Event of
Default.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, any reductions in any RC Commitments created pursuant to an RC
Commitment Increase (collectively, “RC Commitment Increase Commitments”) shall
not be accompanied by any Applicable Premium; provided, however, that any
reduction in the RC Commitments shall automatically be deemed to apply first to
any RC Commitments that are not RC Commitment Increase Commitments until all RC
Commitments are RC Commitment Increase Commitments (for the avoidance of doubt,
and by way of example only: if as a result of any RC Commitment Increase there
are $100,000,000 in RC Commitments and $40,000,000 of such RC Commitments are RC
Commitment Increase Commitments, and if, at such time Borrower elected to reduce
the RC Commitments by $25,000,000, then, after giving effect to such reduction,
there would be $75,000,000 of RC Commitments of which $40,000,000 would be RC
Commitment Increase Commitments and $35,000,000 would be RC Commitments that are
not RC Commitment Increase Commitments).

 

(d)                                 The parties hereto acknowledge and agree
that, in light of the impracticality and extreme difficulty of ascertaining
actual damages, the premium described in this Section 2.1.6 is intended to be a
reasonable calculation of the actual damages that would be suffered by the
Lenders as a result of any Commitment reduction or prepayment of the Loans. The
parties hereto further acknowledge and agree that the Applicable Premium is not
intended to act as a penalty or to punish the Borrower for a prepayment of the
Loans or a Commitment reduction.

 

51

--------------------------------------------------------------------------------


 

2.2                               Overadvances.

 

(a)                                 Any provision of this Agreement to the
contrary notwithstanding, the Lenders may from time to time, at the direction of
the Majority Lenders (but with no obligation), at the request of the Borrower or
pursuant to clause (b) below, make RC Loans to the Borrower (in connection with
a cash management program or otherwise), in excess of the Borrowing Base (such
excess RC Loans are herein referred to collectively as “Overadvances”); provided
that, the Lender shall make no Overadvance if, after giving effect to such
Overadvance, the total amount of the outstanding RC Loans and LC Obligations
would exceed the lesser of (x) the Borrowing Base plus $5,000,000 or (y) the RC
Commitment; provided further, all Overadvances shall be due and payable upon the
earlier of (i) demand and (ii) fifteen (15) days after such Overadvance is made.
All Overadvances shall be Base Rate Loans bearing interest at the Base Rate plus
the Applicable Margin.

 

(b)                                 Overadvances may be made even if the
conditions precedent set forth in Section 4.2 (Requirements for Each Loan/Letter
of Credit) have not been satisfied if the Majority Lenders deem such
Overadvances necessary or desirable (i) to preserve or protect the Collateral,
or any portion thereof, (ii) to enhance the likelihood of, or maximize the
amount of, repayment of the Loans and other Secured Obligations, or (iii) to pay
any other amount chargeable to or required to be paid by the Borrowers or any of
them pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including costs, fees, and expenses) and other sums payable under the
Loan Documents. Nothing in this Section 2.2 shall be construed as a waiver of
any Default or Event of Default, if any, that may have occurred or be
continuing.

 

2.3                               Term Loans.

 

2.3.1                                        Term Loans.  Concurrently with the
effectiveness of the Re-Tranching Transactions (as defined in Amendment No. 4),
the Borrower shall be deemed to have borrowed from the Term Lenders $85,000,000
aggregate principal amount of loans having the terms set forth in this Agreement
(such loans, the “Term Loans”). The Borrower shall not be permitted to reborrow
any amount of the Term Loans once repaid.

 

2.4                               Borrowing Notice.

 

Each RC Loan shall be in the minimum amount of One Million Dollars ($1,000,000)
and integral multiples of Five Hundred Thousand Dollars ($500,000) in excess of
such minimum amount. To effect a funding, the Borrower shall give the Agent
written notice in the form attached to this Agreement as Exhibit B specifying
the type, amount and date of each intended borrowing and the manner in which the
same shall be disbursed, which notice:

 

(a)                                 in the case of Loans that are Base Rate
Loans, shall be given no later than 2:00 p.m. (Philadelphia, PA time) at least
one Business Day prior to the date of such borrowing, and

 

52

--------------------------------------------------------------------------------


 

(b)                                 in the case of Loans that are LIBOR Loans,
shall be given no later than 2:00 p.m. (Philadelphia, PA time) at least three
(3) London Business Days prior to the date of such borrowing and shall specify
the Interest Period with respect to such borrowing.

 

Notwithstanding the foregoing, the Agent shall not be liable for acting upon
(but is not obligated to act upon) telephone notice by the Borrower whether or
not written notice is received; provided nothing in this sentence shall relieve
the Borrower from providing written notice as provided by this Section 2.4.

 

The Agent in turn shall give prompt written notice (but no later than 3:00 p.m.
(Philadelphia, PA time) on the day on which Agent received such notice from the
Borrower) to each Lender of its pro rata share of the borrowing, the type of
Loan, the interest rate option selected and the scheduled date of the funding.
After receipt of such notice, each Lender shall make such arrangements as are
necessary to assure that its share of the funding shall be immediately available
(in Dollars) to the Agent no later than 3:00 p.m. (Philadelphia, PA time), on
the date on which the funding is to occur. After receipt of the funds, the
Agent, subject to the satisfaction of the conditions precedent set forth in
Section 4.2 (Requirements for Each Loan/Letter of Credit) except for Loans made
pursuant to clause (a) of Section 2.2 (Overadvances), shall disburse the amount
of such funding in accordance with instructions in the Borrower’s borrowing
notice.

 

The Agent and Lenders shall not be obligated to comply with a borrowing notice
if there shall then exist an Event of Default or a Default regardless of whether
the Lenders have determined to exercise their remedies arising upon the
occurrence of such Event of Default or Default.

 

2.5                               Repayments of RC Loans and Term Loans.

 

2.5.1                                        Repayments in Connection with
Fluctuations in Borrowing Base. At any time that the amount of the Borrowing
Base is reduced as evidenced by the most recently delivered Borrowing Base
Certificate, and the effect of such reduction is to cause the aggregate
principal amount of any outstanding RC Loans and Term Loans plus LC Obligations
to exceed the amount of the Borrowing Base, as so reduced, then the Borrower
shall concurrently prepay the RC Loans (other than Overadvances, which are
governed by Section 2.2 (Overadvances)) and/or Term Loans and/or reimburse the
Issuing Bank for any Unreimbursed Drawings in an amount equal to such excess
amount.

 

2.5.2                                        Repayment in Connection with
Commitment Reductions. Upon the effective date of each reduction in the RC
Commitment, the Borrower shall be required to repay the principal amount of the
RC Loans and/or reimburse the Issuing Bank for any Unreimbursed Drawings, to the
extent, if any, that (a) the aggregate principal amount of any RC Loans then
outstanding plus LC Obligations, exceeds (b) the amount of the RC Commitment as
so reduced. If all such Loans are prepaid and all Unreimbursed Drawings are
reimbursed and if after giving effect to such prepayment and reimbursement, LC
Obligations exceeds the Available RC Commitment, the Borrower shall provide cash

 

53

--------------------------------------------------------------------------------


 

collateral in accordance with Subsection 3.1.9 (Cash Collateral Account) in an
amount equal to the excess.

 

2.5.3                                        Repayment at Maturity. All
principal (together with all accrued interest and fees) on RC Loans and Term
Loans is due and payable on the Maturity Date, unless it is due earlier in
accordance with other terms of this Agreement.

 

2.5.4                                        Repayment in Connection with
Availability. The Borrower shall repay so much of the RC Loans as is required by
Section 2.6 (Mandatory Prepayments).

 

2.5.5                                        Voluntary Prepayment. The Borrower
shall be permitted to prepay the RC Loans and Term Loans in whole or in part at
any time without penalty or premium except as otherwise provided in Subsection
2.12.5 (Breakage) or in Subsection 2.1.6 (Prepayment Premium).  At any time that
the Borrower makes a prepayment of principal, it shall pay accrued interest on
the amount so prepaid.

 

(a)                                 The Borrower shall provide the Agent with
notice of its intention to prepay (which notice shall specify the proposed date
and principal amount of prepayment and the type or types of Loan(s) being
prepaid),

 

(i)                                     no later than 11:00 a.m. (Philadelphia,
PA time) on the date of prepayment in the case of Base Rate Loans, and

 

(ii)                                  no later than 11:00 a.m. (Philadelphia, PA
time) three (3) Business Days prior to the date of prepayment in the case of
LIBOR Loans.

 

(b)                                 Each prepayment of principal of a RC Loan or
Term Loan shall be in a minimum amount equal to One Million Dollars ($1,000,000)
or integral multiples of Five Hundred Thousand Dollars ($500,000) in excess of
such minimum amount.

 

2.5.6                                        Excess Proceeds. If at any time the
Loan Parties shall have “Excess Proceeds” (as such term is defined in the First
Lien Indenture) and the Borrower is required to offer to purchase First Lien
Notes in connection therewith, the Borrower shall also offer to prepay the Term
Loans (and if no Term Loans are outstanding, the RC Loans) pro rata with the
other Indebtedness that the Borrower is required to offer to purchase or prepay
in connection therewith and each Lender may, in its sole discretion, accept such
offer with respect to its own Loans.

 

2.6                               Mandatory Prepayments.

 

2.6.1                                        Out of Formula Payments. If at any
time the sum of the aggregate principal amount of (i) outstanding RC Loans
(other than Overadvances, which are governed by Section 2.2 (Overadvances)),
(ii) outstanding Term Loans and (iii) LC Obligations exceeds the Credit Limit,
the Borrower shall, immediately prepay (x) first, an aggregate principal amount
of the RC Loans then outstanding and Unreimbursed Drawings in an amount equal to
such excess and (y) second, to the extent any excess remains, an aggregate
principal amount of the Term Loans then outstanding in an amount equal to such

 

54

--------------------------------------------------------------------------------


 

remaining excess, until the sum of the amounts in clauses (i), (ii) and
(iii) above does not exceed the Credit Limit.

 

2.6.2                                        Asset Sales, Etc.

 

(a)               At any time that a Loan Party sells or disposes of any ABL
Priority Collateral (other than sales of Inventory in the ordinary course of
business) and at any time that a Loan Party sells or disposes of Excluded
Assets, it shall use the net cash proceeds to repay the outstanding Loans (to
the extent thereof). In the event that any Specific Real Property is subject to
any condemnation proceeding or casualty loss, the net cash proceeds of the
condemnation or insurance, as applicable, shall be used to prepay the Loans (to
the extent thereof) in accordance with Section 2.6.2(b) below) and, the Majority
Lenders may, in their discretion, require that the Borrower obtain an updated
appraisal for such Specific Real Property and then from the time of the
condemnation or casualty until the time that the appraisal is obtained, without
limiting any other discretion that the Majority Lenders may have under this
Agreement with respect to the Borrowing Base, the Agent may, at the direction of
the Majority Lenders, apply such reserves as the Majority Lenders deem
appropriate in the Borrowing Base relative to such property or, if the property
is condemned or destroyed substantially in its entirety, the Specific Real
Property so condemned or destroyed may be removed from the Borrowing Base and
cease to be Eligible Real Property.

 

(b)               In the event any such prepayment of the outstanding Loans is
required pursuant to this Section 2.6.2, the Agent shall apply such prepayment
of outstanding Loans as follows:

 

(ii)                                  first, to payment of that portion of
Secured Obligations constituting unpaid principal and accrued interest of the RC
Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause “first” due to them until any such outstanding RC Loans
are paid in full;

 

(iii)                               second, to payment of that portion of
Secured Obligations constituting unpaid principal and accrued interest of the
Term Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause “second” due to them until any such outstanding Term
Loans are paid in full, together with any Applicable Premium on such Term Loans;
and

 

(iv)                              third, to payment of all other Secured
Obligations, ratably amongst the Secured Parties in proportion to the respective
amounts described in this clause “third” due to them.

 

2.6.3                                        Excess Proceeds Payments. In the
event that the Borrower makes an offer to prepay Term Loans or RC Loans and any
Lender accepts such offer pursuant to Subsection 2.5.6 (Excess Proceeds), the
Borrower shall prepay the Term Loans (and, if no Term Loans are outstanding, RC
Loans) subject to such offer and acceptance.

 

2.6.4                                        RC Commitment Increase.  In the
event that any portion of the Term Loans is prepaid in accordance with
Section 2.6.1 or 2.6.2 above, the RC Commitment

 

55

--------------------------------------------------------------------------------


 

of each Lender shall be automatically increased by an amount equal to the amount
of Term Loans of such Lender so prepaid pursuant to Section 2.6.1 or 2.6.2 (the
“RC Commitment Increase”); provided, however, for the, avoidance of doubt, that
no RC Commitment Increase shall occur if, such prepayment of Term Loans is an
Excess Proceeds Term Loan Prepayment or a Special Term Loan Prepayment.

 

2.7                               Hedging Agreements. Any prepayments of the
Loans (scheduled, mandatory or voluntary) and reductions to the RC Commitment
(voluntary and mandatory) shall not affect the Borrower’s obligation to continue
making payments under any Hedging Agreement with any Swap Party, which
obligations shall remain in full force and effect notwithstanding such
prepayment, subject to the terms of such Hedging Agreement.

 

2.8                               Lenders’ Obligations Several.

 

Each Lender is severally bound by this Agreement, but there shall be no joint
obligation of the Lenders under this Agreement. The failure of any Lender to
make any share of the Loans or fulfill any obligations respecting Letters of
Credit to be made or fulfilled by it on the date specified for the Loans or such
obligations shall not relieve any other Lender of its obligation to make its
share of the Loans or fulfill other obligations on such date, but neither any
Lender nor the Agent shall be responsible for the failure of any other Lender to
make a share of the Loans or fulfill other obligations to be made or fulfilled
by such other Lender.

 

2.9                               Notes.

 

Upon the request of any Lender, the aggregate principal amount of such Lender’s
share of the RC Commitment and RC Loans shall be evidenced by a note to be
issued by the Borrower to such Lender in substantially the form attached to this
Agreement as Exhibit A-1 (with appropriate completion of the name of the
applicable Lender and the amount of the Loan). Upon the request of a Term
Lender, the Term Loans and commitment therefor shall be evidenced by a note to
be issued by the Borrower to such Term Lender in substantially the form attached
to this Agreement as Exhibit A-2 (with appropriate completion of the name of
such Term Lender and the amount of the Loan).

 

2.10                        Fees to Lenders.

 

2.10.1                                 Commitment Fees. The Borrower shall pay
to the Agent, for the account of the Lenders, quarterly in arrears on each
Quarterly Payment Date a commitment fee (the “Commitment Fee”) (calculated on
the basis of a 360-day year for the actual days elapsed) equal to two percent
(2.00%) per annum multiplied by the average daily Commitment Fee Base for the
preceding quarter; provided, however, at any time from and after the Amendment
No. 4 Effective Date the amount of the Commitment Fee that is due and payable on
such Quarterly Payment Date shall be reduced by any Fronting Fee Credit.

 

2.10.2                                 Letter of Credit Fees. The Borrower shall
pay to the Agent, for the account of the Issuing Bank and/or Lenders, as
applicable, such letter of credit fees as are described in ARTICLE 3 (Letters of
Credit).

 

56

--------------------------------------------------------------------------------


 

2.10.3                                 Other Fees. The Borrower shall pay such
other fees, if any, as the Borrower has otherwise agreed in writing to pay to
the Agent, the Issuing Bank, and/or the Lenders.

 

2.11                        Interest.

 

2.11.1                                 Rates. The Loans shall bear interest at
the Borrower’s option (subject to the limitation and conditions set forth in
this Section 2.11) at the Base Rate plus the Applicable Margin or at the
Adjusted LIBOR plus the Applicable Margin. Interest on Base Rate Loans shall be
payable monthly on the last Business Day of each calendar month. Interest on
LIBOR Loans shall be payable on the last day of each Interest Period, provided
that if the Interest Period is six Months, interest shall be payable on the
ninetieth day of the Interest Period and on the last day of the Interest Period.
All computations of interest shall be made on the basis of a 360-day year for
LIBOR Loans or for Base Rate Loans that are based on the Federal Funds Rate and
on the basis of a 365-day year for all other Base Rate Loans and the actual
number of days elapsed. Changes in the rate of interest resulting from changes
in the Base Rate shall take place immediately without notice or demand of any
kind.

 

2.11.2                                 Applicable Margin. The term “Applicable
Margin” shall mean, when used with respect to RC Loans and Term Loans, 7.0% for
LIBOR Loans and 5.0% for Base Rate Loans.

 

2.11.3                                 Reserved.

 

2.11.4                                 LIBOR Election.

 

(a)                                 Unless otherwise elected by the Borrower,
all Loans shall be Base Rate Loans. The Borrower may, upon at least three
(3) London Business Days’ prior written notice to the Agent in the form attached
to this Agreement as Exhibit C, and subject to and upon the terms and conditions
set forth in this Agreement, elect to borrow money that will bear interest based
on Adjusted LIBOR plus the Applicable Margin or to convert a portion of the
Loans to bear interest based on Adjusted LIBOR plus the Applicable Margin. Any
such election may be made with respect to a principal amount designated in such
notice for the next ensuing Interest Period designated by the Borrower in its
notice.

 

(b)                                 The Borrower may not convert any outstanding
Loans to LIBOR Loans if at the time of such conversion there shall exist a
Default or an Event of Default.

 

(c)                                  If an interest rate based on Adjusted LIBOR
plus the Applicable Margin is elected, such interest rate shall remain in effect
for the Interest Period selected and such interest rate shall not otherwise be
converted to another interest rate prior to the expiration of the Interest
Period except as otherwise required by this Subsection 2.11.4. If an Interest
Period for any LIBOR Loan would otherwise commence on a day which is not a
London Business Day, such Interest Period shall commence on the next London
Business Day.

 

57

--------------------------------------------------------------------------------


 

(d)                                 Each LIBOR Loan shall, on the last day of
the applicable Interest Period, automatically convert into a Base Rate Loan
unless, at least three (3) Business Days prior thereto, the Agent has received a
notice in the form attached hereto as Exhibit C that the Borrower has elected to
continue such Loan as a LIBOR Loan.

 

(e)                                  The Borrower may not elect an interest rate
based on Adjusted LIBOR if such election would require the Agent to administer a
combination of elective rates of interest based on Adjusted LIBOR and/or a
combination of Interest Periods that exceed an aggregate of eight at any one
time.

 

(f)                                   No Interest Period may be elected that
would end later than the Maturity Date.

 

2.11.5                                 Breakage. In the event that the Borrower
makes a prepayment (whether voluntary or mandatory) of any LIBOR Loans on a day
other than the last day of the applicable Interest Period, including any such
prepayment as a result of an assignment required by Subsection 2.17.2
(Replacement of Lenders), or fails to borrow a LIBOR Loan, or fails to convert a
Loan to a LIBOR Loan on the date specified in the applicable notice, the
Borrower will pay to the Agent, upon demand, for the account of the affected
Lenders, any cost, loss or expense incurred as a result thereof. Each affected
Lender shall certify the amount of such cost, loss or expense to the Borrower,
which certification and statement shall be conclusive in the absence of manifest
error.

 

2.11.6                                 Default Rate. Anything in this Agreement
to the contrary notwithstanding, upon the occurrence of an Event of Default
(whether or not the Agent has accelerated payment of the Notes) and until such
Event of Default has been waived in accordance herewith, the Borrower’s right to
select interest at LIBOR shall cease and the unpaid principal of the Loans shall
bear interest at the then applicable rate plus two percent (2.00%) (the “Default
Rate”).

 

2.11.7                                 Source of Funds. Although each Lender may
elect to purchase in the London Inter-Bank Eurocurrency Market one or more
Eurodollar Deposits in order to fund or maintain its funding of LIBOR Loans
hereunder, it is acknowledged that the provisions of this Agreement relating to
such funding are included only for the purpose of determining the rate of
interest to be paid and any other amounts owing under this Agreement in
connection with such election, and each Lender shall be entitled to fund and
maintain its funding of all or any part of that portion of the principal amount
of the Loans in any manner it sees fit. Nonetheless, all such determinations
shall be made as if each Lender had actually funded and maintained its LIBOR
Loans through the purchase of Eurodollar Deposits.

 

2.11.8                                 Interest Due with Certain Repayments and
Prepayments. Accrued interest on repayments and prepayments of any Loans shall
be due and payable as provided in Subsection 2.11.1 (Rates), except accrued
interest on the following repayments and prepayments shall be due and payable at
the time of such repayments and prepayments:

 

(a)                                 all repayments and prepayments of RC Loans
on the Maturity Date

 

58

--------------------------------------------------------------------------------


 

(whether such date is the originally contemplated Maturity Date or an earlier
date on which the RC Commitment is terminated), and

 

(b)                                 all repayments and prepayments of RC Loans
and Term Loans;

 

it being understood that this Subsection 2.11.8 does not interfere with the
obligation of the Borrower pursuant to Subsection 2.11.5 (Breakage) with respect
to any such repayment or prepayment.

 

2.12                        Increased Costs; Unavailability.

 

2.12.1                                 Increased Costs Generally. If any Change
in Law shall:

 

(a)                                 impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBOR) or the Issuing Bank;

 

(b)                                 subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes, and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(c)                                  impose on any Lender or the Issuing Bank or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Bank or other Recipient, the Borrower
will pay to such Lender, Issuing Bank or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, Issuing Bank
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

2.12.2                                 Capital Requirements. If any Lender or
the Issuing Bank determines that any Change in Law affecting such Lender or the
Issuing Bank or any lending office of such Lender or such Lender’s or the
Issuing Bank’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below

 

59

--------------------------------------------------------------------------------


 

that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

2.12.3                                 Certificates for Reimbursement. A
certificate of a Lender or the Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or the Issuing Bank or its holding company,
as the case may be, as specified in Subsections 2.12.1 (Increased Costs
Generally) or 2.12.2 (Capital Requirements) and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

2.12.4                                 Delay in Requests. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 2.12 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this Section
2.12 for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or the Issuing Bank, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

2.12.5                                 Inability to Determine LIBOR. In the
event that the Agent or the Majority Lenders shall have determined that for any
reason it has become impossible or impracticable to determine the Adjusted LIBOR
(or the Adjusted LIBOR for any specified Interest Periods), the Agent shall
promptly give notice of such determination to the Borrower. In that case, no
part of the Loans shall thereafter be available at the Adjusted LIBOR (or at the
Adjusted LIBOR for the specified Interest Period) until the Agent determines, or
the Majority Lenders notify the Agent of their determination, that the
circumstances described above cease to exist.

 

2.12.6                                 Laws Affecting LIBOR Availability. If any
Lender shall determine that it has become unlawful or impossible for any Lender
(or any of its lending offices) to make or maintain LIBOR Loans (or LIBOR Loans
of a specified duration) due to (a) the introduction of, or any change in, any
Law or any change in the interpretation or administration thereof by any
Governmental Authority, or (b) compliance by any Lender (or any of its lending
offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, such Lender shall promptly give notice
thereof to the Agent and the Agent shall promptly give notice thereof to the
Borrower and the other Lenders. Thereafter, until the Agent notifies the
Borrower that such circumstances no longer

 

60

--------------------------------------------------------------------------------


 

exist, (i) the obligations of the Lenders to make such LIBOR Loans (or LIBOR
Loans of the specified duration) and the right of the Borrower to convert any
Loan or continue any Loan as such shall be suspended and thereafter the Borrower
may select only Base Rate Loans (or LIBOR Loans of other durations) hereunder,
and (ii) if any Lender may not lawfully continue to maintain a Loan as a LIBOR
Loan to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Base Rate Loan.

 

2.12.7                                 Determination of LIBOR Inadequacy. If on
or prior to the first day of an Interest Period for any LIBOR Loan requested by
the Borrower (whether as a new Loan, a conversion of a Base Rate Loan or an
extension of an existing LIBOR Loan), the Majority Lenders advise the Agent that
Adjusted LIBOR as determined by the Agent (acting at the direction of the
Majority Lenders) will not adequately and fairly reflect the cost to such
Lenders of funding their LIBOR Loans for such Interest Period, the Agent shall
promptly give notice thereof to the Borrower and Lenders, whereupon, the Loan so
requested to be made as a LIBOR Loan shall instead be a Base Rate Loan.

 

2.13                        Purpose.

 

The proceeds of the Loans shall be used by the Borrower: (a) to provide for
ongoing working capital and (b) for general corporate purposes, including
permitted acquisitions.

 

2.14                        Mechanics of Payments: Borrower Payments.

 

2.14.1                                 Manner of Making Payments. All payments
on account of principal of and interest on the Loans, the Commitment Fee, and
all other amounts otherwise payable to the Lenders under this Agreement shall be
made to the Agent (it being understood that any fees payable pursuant to the New
Lender Fee Letter (as defined in Amendment No. 4) shall be paid directly to the
New Lender (as defined in Amendment No. 4) on the Amendment No. 4 Effective
Date). All payments shall be made by the Borrower to the Agent, in Dollars in
immediately available funds, without counterclaim or setoff and free and clear
of, and without any deduction or withholding for, any Taxes (except as required
by applicable Law) or other payments. Unless otherwise specified, all payments
by the Borrower shall be made by 11:00 a.m. (Philadelphia, PA time) on the due
date for such payment, specifying the amount and date of payment, re: New
Enterprise Stone & Lime Co., Inc., by wire transfer in accordance with the
instructions on the signature page to this Agreement or by the Agent debiting
any account of the Borrower with the Agent. The failure by the Borrower to make
a payment by 11:00 a.m. (Philadelphia, PA time) shall not constitute an Event of
Default if such payment is made on the due date; however, any payment made after
such time on such due date shall be deemed made on the next Business Day for the
purpose of interest and reimbursement calculations.

 

2.14.2                                 Payments by Borrower; Presumptions by
Agent. Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Agent for the account of the Lenders
or the Issuing Bank (such payment being a “Borrower Required Payment”) that the
Borrower will not make the Borrower Required Payment, the Agent may assume that
the Borrower has made the Borrower Required

 

61

--------------------------------------------------------------------------------


 

Payment on such date in accordance herewith and may, in reliance upon such
assumption (but shall not be required to), distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such Borrower Required Payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Bank, with interest thereon, for each day from and including the date such
amount is distributed to it but excluding the date of payment to the Agent, at
the greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.

 

2.14.3                                 Disbursements from the Agent to the
Lenders. The Agent shall promptly remit to each Lender its pro rata share of
payments received pursuant to Subsection 2.14.1 (Manner of Making Payments)
(other than such Taxes, if any, as are required to be withheld under applicable
Law) in immediately available funds, except that all reimbursement payments in
respect of losses, out-of-pocket expenses, funding losses or like matters shall
be retained by the Agent or remitted to the Lenders according to their
respective appropriate entitlement to such reimbursement and except as otherwise
provided with respect to Defaulting Lenders. Unless otherwise provided in this
Agreement or the other Loan Documents, payments from the Borrower shall be
applied first to fees, then to interest (to the extent then payable), then to
principal of Base Rate Loans, and then to principal of LIBOR Loans (and among
such LIBOR Loans, first to those with the earliest expiring Interest Periods).

 

2.14.4                                 Authorization to Deduct Funds and Make
Loans in Satisfaction of Obligations. At any time that the Borrower is required
to make a payment of principal, interest, reimbursement obligations in respect
of Letters of Credit, fees, costs, expenses or other amounts pursuant to the
terms of this Agreement or the other Loan Documents and, in any case, fails to
do so, in addition to other rights and remedies of the Agent and the Lenders
hereunder, under the other Loan Documents and at Law, the Borrower hereby
authorizes the Agent and the Lenders (at their option, after receipt of notice
from the Agent to do so) to cause the aforesaid payments to be made, first by
drawing under the RC Commitment, and then (if there is no availability under the
RC Commitment) by deducting funds from the balance of any of the Borrower’s
accounts maintained with the Agent and the Lenders or by making additional loans
(and any such loans shall be subject to interest at the Default Rate and shall
be part of the Obligations secured by all of the security interests granted
pursuant to the Loan Documents); provided, however, that notwithstanding the
making by the Lenders of any of the aforesaid payments as set forth in this
sentence, the failure of the Borrower to make any of the aforesaid payments when
due shall constitute an Event of Default. The Agent (at the direction of the
Majority Lenders) or the Lenders may cause payments to be made pursuant to this
Subsection 2.14.4, in their sole discretion, regardless of the existence of an
Event of Default and whether or not the aggregate amount of the outstanding RC
Loans, after giving effect to such payments, exceeds the amount of the
Commitments. Notwithstanding the foregoing, the Lenders shall have no obligation
to make any additional loans to the Borrower pursuant to this Subsection 2.14.4.

 

62

--------------------------------------------------------------------------------


 

2.14.5                                 Sharing of Payments by Lenders. If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that

 

(a)                                 if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and

 

(b)                                 the provisions of this Subsection 2.14.5
shall not be construed to apply to (x) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender and
expense reimbursement or indemnity payments) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Letters of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Subsection 2.14.5 shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14.6                                 Payments Due on Non-Business Days.
Subject to Subsection 2.11.4 (LIBOR Election) as to payments with respect to
Adjusted LIBOR, if any payment under the Loan Documents becomes due on a day
that is not a Business Day, the due date of such payment shall be extended to
the next succeeding Business Day, and such extension of time shall be included
in computing interest and fees in connection with such payment.

 

2.15                        Mechanics of Payments: Lender Payments.

 

2.15.1                                 Funding by Lenders; Presumption by Agent.
Unless the Agent shall have received notice from a Lender prior to 12:00 noon
(Philadelphia, PA time) on the date on which it is scheduled to fund to the
Agent any amount payable by a Lender under this Agreement (such payment being a
“Lender Required Payment”) that such Lender will not make available to the Agent
its Lender Required Payment, the Agent may assume that such Lender has made its
Lender Required Payment available on such date in accordance with Section 2.4
(Borrowing Notice) and may, in reliance upon such assumption (but shall not be

 

63

--------------------------------------------------------------------------------


 

required to), make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its Lender Required Payment to the
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent, at (i) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by the Agent (acting at the direction of the Majority
Lenders) in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the Base Rate. If the
Borrower and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period. If such Lender pays its
Lender Required Payment to the Agent, then the amount so paid shall constitute
such Lender’s Loan included in the applicable borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make its Lender Required Payment to the Agent.
Any Lender that fails to make a Lender Required Payment upon receipt of notice
therefor shall not be entitled to vote on any matters that it otherwise would be
entitled to vote on under this Agreement until it makes such payment.

 

2.15.2                                 Special Purpose Funding Vehicle.
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPFV”) the
option to fund all or any part of any Loan that such Granting Lender would
otherwise be obligated to fund pursuant to this Agreement; provided that
(a) nothing herein shall constitute a commitment by any SPFV to fund any Loan,
and (b) if a SPFV elects not to exercise such option or otherwise fails to fund
all or any part of such Loan, the Granting Lender shall be obligated to fund
such Loan pursuant to the terms hereof. The funding of a Loan by a SPFV
hereunder shall utilize the RC Commitment of the Granting Lender to the same
extent, and as if, such Loan were funded by such Granting Lender. Each party
hereto hereby agrees that no SPFV shall be liable for any indemnity or payment
under this Agreement for which a Lender would otherwise be liable for so long
as, and to the extent, the Granting Lender provides such indemnity or makes such
payment. Notwithstanding anything to the contrary contained in this Agreement,
any SPFV may disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper, dealer
or provider of any surety or guarantee to such SPFV. This Subsection 2.15.2 may
not be amended without the prior written consent of each Granting Lender, all or
any part of whose Loan is being funded by a SPFV at the time of such amendment.
No SPFV shall be entitled to any indemnities or additional costs or other
amounts referred to in Section 2.12 (Increased Costs; Unavailability) or
breakage pursuant to Subsection 2.11.5 (Breakage) or similar payments except to
the extent it shares in payments made to the Granting Lender pursuant to
entitlements of the Granting Lender hereunder.

 

2.16                        Taxes.

 

2.16.1                                 Payments Free of Taxes. Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made

 

64

--------------------------------------------------------------------------------


 

without deduction or withholding for any Taxes, except as required by applicable
Law. If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

2.16.2                                 Payment of Other Taxes by the Borrower.
Without limiting the provisions of Subsection 2.16.1 (Payments Free of Taxes),
the Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Law or at the option of the Agent
(acting at the direction of the Majority Lenders) timely reimburse it for the
payment of any Other Taxes.

 

2.16.3                                 Indemnification by the Borrower. The
Borrower shall indemnify the Agent, each Lender and the Issuing Bank, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.16) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

 

2.16.4                                 Evidence of Payments. As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 2.16, the Borrower shall deliver to the Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Majority
Lenders.

 

2.16.5                                 Status of Lenders.

 

(a)                                 Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments hereunder or under
any other Loan Document shall deliver to the Borrower (with a copy to the
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent

 

65

--------------------------------------------------------------------------------


 

to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (b)(i),
(b)(ii) and (b)(iv) of Subsection 2.16.5 (Status of Lenders)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(b)                                 Without limiting the generality of the
foregoing:

 

(i)                                     any Lender that is a U.S. Person shall
deliver to the Borrower and the Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(ii)                                  any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Agent), whichever of the following is applicable:

 

(A)                               in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(B)                               executed originals of IRS Form W-8ECI;

 

(C)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit O-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

66

--------------------------------------------------------------------------------


 

(D)                               to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit O-4 on behalf of each such direct and indirect partner;

 

(iii)                               any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Agent to determine
the withholding or deduction required to be made; and

 

(iv)                              if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

2.16.6                                 Treatment of Certain Refunds. If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.16 (including by the payment of additional amounts pursuant to
this Section 2.16), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, under this Section 2.16 with respect to the Taxes giving rise to
such refund),

 

67

--------------------------------------------------------------------------------


 

net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the indemnifying party,
upon the request of the such indemnified party, agrees to repay the amount paid
over to the indemnifying party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such indemnified party in the
event such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Subsection 2.16.6, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Subsection 2.16.6 the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Returns (or any other information relating to its Taxes which it
deems confidential) to the indemnifying party or any other Person.

 

2.16.7                                 Survival. Without prejudice to the
survival of any other agreement of the Borrower hereunder, the agreements and
obligations of the Borrower contained in this Section 2.16 shall survive the
repayment, satisfaction or discharge of the Obligations and the termination of
the Commitments, the resignation or replacement of the Agent or any assignment
of rights by, or the replacement of, a Lender.

 

2.16.8                                 Issuing Bank. For purposes of this
Section 2.16, the term “Lender” includes the Issuing Bank.

 

2.16.9                                 Indemnification by the Lenders. Each
Lender shall severally indemnify the Agent, within ten (10) days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Agent for such
Indemnified Taxes (and made payment pursuant to such indemnification) and
without limiting the obligation of the Borrower to do so), and (ii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this Subsection 2.16.9.

 

2.17                        Designation of a Different Lending Office;
Replacement of Lenders.

 

2.17.1                                 Designation of a Different Lending
Office. If any Lender requests compensation under Section 2.12 (Increased Costs;
Unavailability), or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16 (Taxes), then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a

 

68

--------------------------------------------------------------------------------


 

different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12
(Increased Costs; Unavailability) or Section 2.16 (Taxes), as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the
Borrower. The Borrower hereby agrees to pay all reasonable out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

 

2.17.2                                 Replacement of Lenders. If any Lender
requests compensation under Section 2.12 (Increased Costs; Unavailability), or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16 (Taxes) and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Subsection 2.17.1
(Designation of a Different Lending Office), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.5 (Successors
and Assigns), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.12 (Increased Costs; Unavailability) or
Section 2.16 (Taxes)) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

 

(a)                                 the Borrower or assignee shall have paid to
the Agent the assignment fee specified in Section 11.5 (Successors and Assigns);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Subsection 2.11.5 (Breakage)) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 2.12 (Increased Costs;
Unavailability) or payments required to be made pursuant to Section 2.16
(Taxes), such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable law; and

 

(e)                                  in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent.

 

69

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

2.18                        Defaulting Lenders.

 

2.18.1                                 Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

 

(a)                                 Waivers and Amendments. Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Majority Lenders.

 

(b)                                 Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Agent for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant
to ARTICLE 9 (Events of Default) or otherwise and including, for the avoidance
of doubt, any payments or distributions received in connection with any
proceeding under any Debtor Relief Law, including, without limitation, any
adequate protection payments or distribution of preferred equity or debt
obligations of a reorganized debtor or any subsidiary thereof) or received by
the Agent from a Defaulting Lender pursuant to Section 11.10 (Right of Setoff)
shall be applied at such time or times as may be determined by the Agent as
follows:

 

first, to the payment of any amounts owing by such Defaulting Lender to the
Agent hereunder;

 

second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank hereunder;

 

third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Subsection 2.18.1(e) (Defaulting
Lenders; Cash Collateral);

 

fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent;

 

fifth, if so determined by the Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Subsection 2.18.1(e) (Cash
Collateral);

 

70

--------------------------------------------------------------------------------


 

sixth, to the payment of any amounts owing to the Lenders or the Issuing Bank as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement;

 

seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

 

eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

 

provided that if (x) such payment is a payment of the principal amount of any
Loans or Unreimbursed Drawings in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.2 (Requirements for Each Loan/Letter of Credit) were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and
Unreimbursed Drawings owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or Unreimbursed Drawings
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in LC Outstandings are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Subsection
2.18.1(d) (Defaulting Lender — Reallocation of Participations to Reduce Fronting
Exposure). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Subsection 2.18.1(b) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Lender shall be entitled
to receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(ii)                                  Each Defaulting Lender shall be entitled
to receive letter of credit fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.20 (Cash Collateral).

 

(iii)                               With respect to any Commitment Fee, any
other fees due hereunder or letter of credit not required to be paid to any
Defaulting Lender pursuant to clause (i) or (ii) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Outstandings that has been reallocated to such
Non-Defaulting Lender pursuant to

 

71

--------------------------------------------------------------------------------


 

Subsection 2.18.1(d) (Defaulting Lender — Reallocation of Participations to
Reduce Fronting Exposure), (y) pay to the Issuing Bank the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

(d)                                 Defaulting Lender - Reallocation of
Participations to Reduce Fronting Exposure. All or any part of such Defaulting
Lender’s participation in LC Outstandings shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.2
(Requirements for Each Loan/Letter of Credit) are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the Agent
at such time, the Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s RC Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(e)                                  Cash Collateral. If the reallocation
described in clause (d) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, Cash Collateralize the Issuing Bank’s Fronting Exposure
in accordance with the procedures set forth in Subsection 3.1.9 (Cash Collateral
Account).

 

2.18.2                                 Defaulting Lender Cure. If the Borrower,
the Agent, the Issuing Bank and the Majority Lenders agree in writing that a
Lender is no longer a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Majority Lenders may determine to be necessary to cause the Loans
and funded and unfunded participations in Letters of Credit to be held pro rata
by the Lenders in accordance with the Commitments (without giving effect to
Subsection 2.18.1(d) (Defaulting Lender — Reallocation of Participations to
Reduce Fronting Exposure), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.18.3                                 New Letters of Credit. Without limiting
any other rights of the Issuing Bank not to extend such credit hereunder, so
long as any Lender is a Defaulting

 

72

--------------------------------------------------------------------------------


 

Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

2.19                        Termination of Defaulting Lender. The Borrower may
terminate the unused amount of the Commitment of any Lender that is a Defaulting
Lender upon not less than three (3) Business Days’ prior notice to the Agent
(which shall promptly notify the Lenders thereof), and in such event the
provisions of Subsection 2.18.1(b) (Defaulting Lender Waterfall) will apply to
all amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts); provided that (i) no Event of Default shall have
occurred and be continuing, and (ii) such termination shall not be deemed to be
a waiver or release of any claim the Borrower, the Agent, the Issuing Bank or
any Lender may have against such Defaulting Lender.

 

2.20                        Cash Collateral. Without limiting the provisions of
Subsection 3.1.9 (Cash Collateral Account), at any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Agent or the Issuing Bank (with a copy to the Agent) the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Subsection
2.18.1(d) (Defaulting Lender Adjustments — Reallocation of Participations to
Reduce Fronting Exposure) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(a)                                 Grant of Security Interest. The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Agent, for the benefit of the Issuing Bank and the Lenders,
and agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of LC Outstandings, to be applied pursuant to clause
(b) below. If at any time the Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(b)                                 Application. Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under
Section 2.18 (Defaulting Lenders) in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of LC Outstandings (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(c)                                  Termination of Requirement. Cash Collateral
(or the appropriate portion thereof) provided to reduce the Issuing Bank’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Section 2.20 following (i) the elimination

 

73

--------------------------------------------------------------------------------


 

of the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Issuing Bank that there exists excess Cash Collateral; provided that, subject to
this Section 2.20, the Person providing Cash Collateral and the Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

ARTICLE 3

 

LETTERS OF CREDIT

 

3.1                               Letters of Credit.

 

3.1.1                                        Commitment to Issue Letters of
Credit. Subject to the requirements set forth below, the Borrower may request
that the Issuing Bank issue standby Letters of Credit for the account of the
Borrower in an aggregate face amount, subject to clause (h) below, not to exceed
$15,000,000 (the “Letter of Credit Sublimit”), provided that (a) the Borrower
executes and delivers a letter of credit application and reimbursement agreement
in a form acceptable to the Issuing Bank and complies with any conditions to the
issuance of such Letter of Credit (including the payment of any applicable fees)
set forth therein; (b) the Issuing Bank approves the form of such Letter of
Credit; (c) such Letter of Credit bears an expiration date not later than the
earlier of (i) one year after the date of issuance (provided that, in the sole
discretion of the Issuing Bank, the Issuing Bank may issue auto-extension or
evergreen Letters of Credit so long as the same allow the Issuing Bank at least
once per year to decide whether or not to extend the same) and (ii) thirty (30)
days prior to the Maturity Date; (d) the Issuing Bank receives a request for
issuance three (3) Business Days prior to the date of issuance (unless the
Issuing Bank, in its sole and absolute discretion, agrees to shorter notice in
any instance); (e) the purpose of such Letter of Credit shall be acceptable to
the Issuing Bank and the Majority Lenders; (f) the conditions set forth in
Section 4.2 (Requirements for Each Loan/Letter of Credit) are fulfilled to the
satisfaction of the Issuing Bank and the Majority Lenders as of the date of the
issuance of such Letter of Credit; (g) the provisions of Section 3.1.9 are
complied with; and (h) until M&T has been replaced as an Issuing Bank, the
Letter of Credit Sublimit shall be $12,500,000.  Each letter of credit
referenced on Schedule 3.1.1 hereto shall be deemed to be a Letter of Credit
issued under this Subsection 3.1.1.

 

3.1.2                                        Reimbursement Obligations. The
Borrower is absolutely, unconditionally and irrevocably obligated to reimburse
the Issuing Bank for all amounts drawn under each Letter of Credit. If any draft
is presented under a Letter of Credit, the payment of which is required to be
made at any time on or before the Maturity Date, then, unless the Issuing Bank
in its sole discretion agrees in writing to other mechanics for reimbursement,
payment by the Issuing Bank of such draft shall constitute an RC Loan (which is
a Base Rate Loan) hereunder the proceeds of which are used to reimburse the
Issuing Bank (without regard to any required notice periods, Available RC
Commitment amount or minimum advance requirements, all of which are waived for
this purpose) and

 

74

--------------------------------------------------------------------------------


 

interest shall accrue from the date the Issuing Bank makes payment on such draft
under such Letter of Credit; provided, however, if there is not then an
Available RC Commitment in an amount at least equal to the amount of the draw,
Borrower shall immediately reimburse the Issuing Bank for any payments made by
the Issuing Bank. If any draft is presented under a Letter of Credit, the
payment of which is required to be made after the Maturity Date or at the time
when an Event of Default or Default shall have occurred and then be continuing,
then the Borrower shall immediately pay to the Issuing Bank, in immediately
available funds, the full amount of such draft together with interest thereon at
a rate per annum then in effect for RC Loans which are Base Rate Loans from the
date on which the Issuing Bank makes such payment of such draft until the date
it receives full reimbursement for such payment from the Borrower. Without
limiting any other rights to payment under the Loan Documents, the Borrower, for
itself and on behalf of each Subsidiary, further agrees that the Issuing Bank
may reimburse itself for such drawing at any time when there is no Available RC
Commitment from the balance in any other account of the Borrower maintained with
the Issuing Bank. Notwithstanding anything in this ARTICLE 3, the Issuing Bank
shall be under no obligation to issue any Letter of Credit if there is a
Defaulting Lender, unless the Issuing Bank has entered into arrangements
satisfactory to the Issuing Bank with the Borrower or such Lender to eliminate
the Issuing Bank’s risk with respect to such Defaulting Lender.  To the extent
that the LC Outstandings exceed the amount of funds maintained in the Cash
Collateral Account, the Lenders shall be deemed to have made RC Loans to the
Borrower in the amount required by Section 3.1.9 (it being agreed that the
Lenders are hereby directed to distribute the proceeds of such RC Loans to the
Cash Collateral Account for application to any such LC Outstandings). 
Furthermore, notwithstanding anything to the contrary contained in this
ARTICLE 3, any reimbursement obligations with respect to any Unreimbursed
Drawings shall first be satisfied by applying any amounts maintained in the Cash
Collateral Account to such reimbursement obligations until such Unreimbursed
Drawings are satisfied in full; provided, however that if there are insufficient
funds in the Cash Collateral Account to satisfy such Unreimbursed Drawings, such
reimbursement obligations shall be satisfied as otherwise set forth in this
Section 3.1.2.

 

3.1.3                                        Limitation on Amount. The Issuing
Bank shall not be obligated or permitted under this Section 3.1 to issue any
Letter of Credit for the account of the Borrower to the extent that the sum of
(a) the amount that would be available to be drawn under the proposed Letter of
Credit plus (b) LC Outstandings would exceed the Letter of Credit Sublimit.

 

3.1.4                                        Obligations Absolute. The
Borrower’s obligations under this Section 3.1 (including any obligations to
repay draws under Letters of Credit issued hereunder) shall be absolute and
unconditional under any and all circumstances and irrespective of the occurrence
of any Default or Event of Default or any condition precedent whatsoever or any
setoff, counterclaim or defense to payment that the Borrower may have or have
had against the Issuing Bank, the Agent, any Lender or any beneficiary of a
Letter of Credit. The Borrower further agrees that the Issuing Bank, the Agent
and the Lenders shall not be responsible for, and the Borrower’s reimbursement
obligations shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid,

 

75

--------------------------------------------------------------------------------


 

fraudulent or forged, or any dispute between or among the Borrower, the
beneficiary of any Letter of Credit or any financial institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower against the beneficiary of any Letter of Credit or
any such transferee. The Issuing Bank, the Agent and the Lenders shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit. Any action taken or omitted by the Issuing Bank under or
in connection with each Letter of Credit and the related drafts and documents
shall be binding upon the Borrower and shall not result in any liability on the
part of the Issuing Bank.

 

3.1.5                                        Reliance by Issuing Bank. The
Issuing Bank shall be entitled to rely, and shall be fully protected in relying
upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it in good faith to be
genuine and correct and believed by it to have been signed, sent or made by the
proper Person(s) and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Issuing Bank and the Agent.

 

3.1.6                                        Fees. The Borrower shall pay to the
Agent, for the account of the Lenders, a fee equal to the product of (a) the
Applicable Margin for RC Loans bearing interest at a rate based on Adjusted
LIBOR multiplied by (b) the average daily undrawn face amount of each
outstanding Letter of Credit (the “Letter of Credit Fees”); provided, however,
that clause (b) shall be reduced dollar for dollar by any Cash Collateral held
by the Agent or Issuing Bank, as applicable, in accordance with Section 3.1.9
(it being agreed that the amount in clause (b) cannot be less than zero). In
addition, the Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee in an amount to be agreed among the Borrower, such Issuing Bank and
the Majority Lenders, provided that the fee payable to M&T in its capacity as
Issuing Bank shall be equal to 1.00% per annum of the face amount of all
outstanding Letters of Credit issued by M&T (to the extent such face amount is
undrawn) (a “Fronting Fee”). All Letter of Credit Fees shall be payable
quarterly in arrears on each Quarterly Payment Date based on the number of days
during each quarter that a Letter of Credit is outstanding during such quarter
(calculated on the basis of a 360-day year). All Fronting Fees shall be paid in
advance on the issue date and on the date of any extension of a Letter of Credit
and for the avoidance of doubt, any Letters of Credit issued prior to the
Amendment No. 4 Effective Date by the Issuing Bank shall not be subject to any
additional Fronting Fees after the Amendment No. 4 Effective Date, unless such
Letters of Credit are otherwise renewed or extended by the Issuing Bank. The
Borrower shall also pay to the Issuing Bank all of the Issuing Bank’s standard
fees and charges for the opening, amendment, modification, presentation or
cancellation of a Letter of Credit and otherwise in respect of a Letter of
Credit and shall execute all of the Issuing Bank’s standard agreements in
connection with the issuance of the Letter of Credit.

 

3.1.7                                        Participation by Lenders.

 

(a)                                 Effective immediately upon the issuance of
each Letter of Credit and without further action on the part of the Issuing
Bank, the Issuing Bank shall be deemed to

 

76

--------------------------------------------------------------------------------


 

have granted to each Lender, and each Lender shall be deemed to have irrevocably
purchased and received from the Issuing Bank, without recourse or warranty, an
undivided interest and participation in such Letter of Credit to the extent of
each Lender’s percentage of the RC Commitment. Further, each Lender acknowledges
and agrees that it shall be absolutely liable, to the extent of its percentage
of the RC Commitment, to fund on demand or reimburse the Issuing Bank on demand
for the amount of each draft paid by the Issuing Bank under each Letter of
Credit to the extent that such amount is not immediately reimbursed by the
Borrower or the Agent has insufficient Cash Collateral pursuant to Section 3.1.9
to apply against any draft paid by the Issuing Bank.

 

(b)                                 In furtherance of the provisions of the
preceding paragraph (a), the Issuing Bank shall notify the Agent promptly (but
at least one (1) Business Day prior to the proposed issuance date of such Letter
of Credit) upon receipt of notice of an intended draw under a Letter of Credit.
The Agent shall give written, telecopied or telegraphic notice to each of the
other Lenders of its pro rata share of such draw and the scheduled date thereof.
After receipt of such notice, and whether or not an Event of Default or Default
then exists and whether or not there then be any Available RC Commitment, if the
amount of any draw under a Letter of Credit exceeds the amount of Cash
Collateral maintained by the Agent pursuant to Section 3.1.9, each Lender shall
make available to the Agent such Lender’s share of such excess in immediately
available funds (in Dollars) to the Agent no later than 12:00 noon
(Philadelphia, PA time) on the date specified in the Agent’s notice. The failure
of the Issuing Bank or the Agent to give timely notice pursuant to this
Subsection 3.1.7 shall not affect the right of the Issuing Bank to reimbursement
from the Lenders. Any amount paid by the Agent (excluding any application of
Cash Collateral) and Lenders pursuant to a draw made under a Letter of Credit
shall constitute an RC Loan and shall be repaid pursuant to the provisions
respecting RC Loans, provided that if an Event of Default or Default exists at
the time of a draw, the Borrower shall immediately reimburse the amount of such
draw to the Agent for the benefit of the Lenders.

 

3.1.8                                        Standard of Conduct. The Issuing
Bank shall be entitled to administer each Letter of Credit in the ordinary
course of business and in accordance with its usual practices, modified from
time to time as it deems appropriate under the circumstances, and shall be
entitled to use its discretion in taking or refraining from taking any action in
connection herewith as if it were the sole party involved. Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit shall not create for the Issuing Bank any resulting liability to any
other Lender except for that which arises out of the Issuing Bank’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment.

 

3.1.9                                        Cash Collateral Account.  The
Borrower shall cause the Agent or the Issuing Bank to have at all times, in an
interest bearing cash collateral account (the “Cash Collateral Account”) in the
name of and for the benefit of the Issuing Bank and the Lenders (with respect to
such Lenders’ participation interests in any Letters of Credit) to secure the
repayment of Borrower’s obligation to reimburse the Lenders and the Issuing Bank
for drafts drawn or that may be drawn under outstanding Letters of Credit, Cash
Collateral in an amount equal to at least 103% (provided that such percentage
shall not be higher without the consent of the Borrower and the Majority
Lenders) of the LC Outstandings; provided that

 

77

--------------------------------------------------------------------------------


 

except in accordance with the last sentence of this Section 3.1.9, (a) such
amounts maintained in the Cash Collateral Account shall be applied to any
Unreimbursed Drawings as provided in the last sentence of Section 3.1.2 and
(b) for the avoidance of doubt, the Borrower shall not be permitted at any time
to receive or withdraw funds from such Cash Collateral Account.  Agent hereby
appoints M&T, in its capacity as Issuing Bank as of the Amendment No. 4
Effective Date, its sub-agent in accordance with Section 10.5 for purposes of
maintaining the Cash Collateral Account on behalf of Agent with respect to
Letters of Credit issued by M&T as Issuing Bank.  The Borrower hereby
unconditionally grants, assigns, and pledges to the Issuing Bank, in such
capacity, for the benefit of the Issuing Bank and the Lenders, to secure the LC
Outstandings, a continuing security interest in all of the Borrower’s right,
title, and interest in and to the Cash Collateral Account and all proceeds
thereof.  Upon the termination of a Letter of Credit, so long as no Event of
Default has occurred and is continuing, the Agent or Issuing Bank, as the case
may be, shall remit to Borrower any amounts maintained in the Cash Collateral
Account in excess of an amount equal to 103% (or such other percentage required
to serve as Cash Collateral for the then outstanding LC Outstandings; provided
that such percentage shall not be higher without the consent of the Borrower and
the Majority Lenders) of the then outstanding LC Outstandings upon the
Borrower’s request.

 

3.1.10                                 Obligations Secured. The obligations of
the Borrower to the Issuing Bank, the Agent and the Lenders in respect of
Letters of Credit shall be guaranteed pursuant to the Loan Documents and shall
be secured by the Collateral.

 

3.1.11                                 Resignation of Issuing Bank. The Issuing
Bank may resign at any time by giving thirty (30) days’ prior written notice to
the Agent, the Lenders and the Borrower; provided, that M&T hereby agrees that
no resignation by it as an Issuing Bank shall be effective prior to March 31,
2014 (unless a replacement Issuing Bank has been appointed). After the
resignation of the Issuing Bank hereunder, the retiring Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any existing Letter of Credit.

 

ARTICLE 4

 

CONDITIONS TO EFFECTIVENESS AND FUNDINGS
AND ISSUANCE OF LETTERS OF CREDIT

 

4.1                               Conditions to Effectiveness.

 

The obligation on the Closing Date of the Lenders to make Loans and the Issuing
Bank to issue Letters of Credit pursuant to this Agreement, and the
effectiveness of this Agreement was subject to the fulfillment, to the
satisfaction of the Agent, the Lenders and the Issuing Bank (unless otherwise
specified), of the following conditions.

 

78

--------------------------------------------------------------------------------


 

4.1.1                                        Execution of this Agreement. This
Agreement shall have been duly executed by the Borrower, each Lender, the
Issuing Bank and the Agent.

 

4.1.2                                        Notes. The Borrower shall have
delivered a duly executed Note to each of the Lenders that requests such Notes.

 

4.1.3                                        Security Agreement. Each Loan Party
shall have executed and delivered to the Agent a Security Agreement (the
“Security Agreement”) in substantially the form attached to this Agreement as
Exhibit D, together with (a) such Uniform Commercial Code financing statements
as are necessary or advisable to perfect the security interests created by such
Security Agreement, (b) such landlord waivers, bailee waivers and mortgagee
waivers as the Agent shall request, (c) such account control agreements, if any,
as are required by clause (a) of Section 8.27 (Primary Operating Accounts;
Proceeds into Blocked Account), and (d) a power of attorney duly executed by
each Loan Party in substantially the form attached as Annex B to the Security
Agreement.

 

4.1.4                                        Guaranty and Suretyship Agreement.
Each Restricted Subsidiary of the Borrower (other than Rock Solid Insurance)
shall have executed and delivered to the Agent a Guaranty and Suretyship
Agreement (the “Subsidiary Suretyship”) in substantially the form attached to
this Agreement as Exhibit E.

 

4.1.5                                        Reserved.

 

4.1.6                                        Due Diligence. Except as otherwise
required under Section 4.1.9 (Real Estate Due Diligence), the Agent and the
Lenders shall have completed all legal, business and other due diligence with
respect to the Borrower and its Subsidiaries, including, without limitation, all
such due diligence relating to material contracts, ERISA, labor and
environmental matters, in form, substance and scope, and with results,
reasonably satisfactory to the Agent and the Lenders, and shall have received
from the Borrower such documentation relating to the foregoing as the Agent may
request.

 

4.1.7                                        Intellectual Property Collateral
Agreements. The Borrower and each of the other Loan Parties shall have executed
and delivered to the Agent: (a) if applicable, the Copyright Security Agreement
(the “Copyright Security Agreement”), in substantially the form attached to this
Agreement as Exhibit F-1, (b) the Patent Security Agreement (the “Patent
Security Agreement”), in substantially the form attached to this Agreement as
Exhibit F-2, (c) the Trademark Security Agreement (the “Trademark Security
Agreement”), in substantially the form attached to this Agreement as
Exhibit F-3, and (d) such other notices for recording in the United States
Patent and Trademark Office or the United States Copyright Office and such
Uniform Commercial Code financing statements as are necessary or as otherwise
reasonably requested by the Agent to perfect and maintain the security interests
created by the Security Agreement in any Intellectual Property.

 

4.1.8                                        Mortgages.

 

(a)                                 With respect to each parcel constituting a
part of the Specific Real Property and located in the Commonwealth of
Pennsylvania, (other than the Specific Real

 

79

--------------------------------------------------------------------------------


 

Property Leasehold) the Borrower shall have: (i) executed and delivered to the
Agent a first priority fee mortgage (subject to Permitted Additional ABL Liens)
encumbering the Borrower’s fee interest in and to such real property, including
without limitation, improvements thereon, fixtures attached thereto,
extractions, and Dedicated Processing Equipment used thereat other than Rolling
Stock, in substantially the form attached to this Agreement as Exhibit G-1
(collectively, the “Closing PA First Lien Fee Mortgages”); and (ii) authorized
the Agent to file such Uniform Commercial Code financing statements as may be
necessary to perfect the security interests in fixtures and extractions created
thereby, in each case, in form appropriate for recording in the relevant
jurisdiction, to secure the Secured Obligations. Notwithstanding the foregoing,
to the extent that as of the Closing Date the Borrower cannot deliver first
priority lien mortgages and first priority lien title insurance policies on that
portion of the Specific Real Property referred to as Gettysburg and/or
Shippensburg on Schedule 1.1B-1 and/or Schedule 1.1B-2 (“IDA Encumbered
Property”), because such properties are encumbered by mortgage(s) (recorded or
unrecorded) related to Variable Rate Demand/Fixed Rate Revenue Bonds issued by
Adams County Industrial Development Authority (September 1999) (the “IDA
Mortgage”), Borrower shall use commercially reasonable efforts to deliver the
first priority lien mortgages and first priority lien title insurance policies
for the IDA Encumbered Property within sixty (60) days following the Closing
Date (with such extensions as the Agent may agree to).

 

(b)                                 With respect to each parcel constituting a
part of the Specific Real Property and located in the State of Florida,
Protection Services, Inc. shall have: (i) executed and delivered a first
priority fee mortgage (subject to Permitted Additional ABL Liens) encumbering
Protection Services, Inc.’s fee interest in and to such real property, including
without limitation, improvements thereon, fixtures attached thereto,
extractions, and Dedicated Processing Equipment used thereat other than Rolling
Stock, in substantially the form attached to this Agreement as Exhibit G-2 (the
“Closing FL First Lien Fee Mortgage”); and (ii) authorized the Agent to file
such Uniform Commercial Code financing statements as may be necessary to perfect
the security interests in fixtures and extractions created thereby, in each
case, in form appropriate for recording in the relevant jurisdiction, to secure
up to $1,800,000 of the Secured Obligations.

 

(c)                                  With respect to the Specific Real Property
Leasehold, the Borrower shall have: (i) delivered to the Agent (A) if neither
the lease creating the leasehold nor a memorandum thereof sufficient to create a
leasehold estate capable of being mortgaged (a “Leasehold Recording Document”)
has previously been recorded with respect to such Specific Real Property
Leasehold, a Leasehold Recording Document executed by the landlord and the
tenant in form appropriate for recording in the relevant jurisdiction, (B) if
required by the lease creating the leasehold, a consent to a leasehold mortgage
executed by the landlord, in form and substance satisfactory to the Agent (at
the direction of the Majority Lenders) (the “Consent to Leasehold Mortgage”) and
(C) in the case of a Specific Real Property Leasehold where any fee mortgage is
of record prior to the Leasehold Recording Document, a subordination,
non-disturbance and attornment agreement executed by each fee mortgagee in form
and substance to the Agent; and (ii) (A) executed and delivered to the Agent a
leasehold mortgage subject only to Permitted Additional ABL Liens, encumbering
the Loan Party’s leasehold interest in and to such real property, including
without limitation, improvements thereon, fixtures attached thereto,
extractions, and Dedicated Processing Equipment used thereat, in substantially
the form attached

 

80

--------------------------------------------------------------------------------


 

to this Agreement as Exhibit G-1 (the “Closing First Lien Leasehold Mortgage”),
and (B) authorized the Agent to file such Uniform Commercial Code financing
statements as may be necessary to perfect the security interests in fixtures and
extractions created thereby, in each case, in form appropriate for recording in
the relevant jurisdiction, securing the Secured Obligations. Notwithstanding the
foregoing, to the extent that as of the Closing Date the Borrower cannot deliver
a first priority lien mortgage and first priority lien title insurance policy on
the Specific Real Property Leasehold because the landlord of such property has
not executed and delivered a Leasehold Recording Document and Consent to
Leasehold Mortgage, Borrower shall use commercially reasonable efforts to
deliver the first priority lien mortgage and first priority lien title insurance
policy for the Specific Real Property Leasehold within forty-five (45) days
following the Closing Date (with such extensions as the Agent may agree to).

 

(d)                                 With respect to each parcel of real property
owned by any Loan Party and located in the Commonwealth of Pennsylvania that is
subject to a Material Real Property Mortgage, such Loan Party shall have:
(i) executed and delivered to the Agent a mortgage (subject to any Material Real
Property Mortgages encumbering the Loan Party’s fee interest in and to such real
property and other Permitted Liens permitted by the First Lien Indenture to be
senior or pari passu with the Material Real Property Mortgages) encumbering the
Borrower’s fee interest in and to such real property, including without
limitation, improvements thereon, fixtures attached thereto, extractions, and
Dedicated Processing Equipment used thereat other than Rolling Stock, in
substantially the form attached to this Agreement as Exhibit G-1 (collectively,
together with the Closing PA First Lien Fee Mortgages and the Closing FL First
Lien Fee Mortgage, the “Closing Fee Mortgages”) and (ii) authorized the Agent to
file such Uniform Commercial Code financing statements as may be necessary to
perfect the security interests in fixtures and extractions created thereby, in
each case, in form appropriate for recording in the relevant jurisdiction,
securing the Secured Obligations.

 

(e)                                  With respect to each parcel of real
property leased by any Loan Party and located in the Commonwealth of
Pennsylvania the leasehold of which is subject to a Material Real Property
Mortgage, such Loan Party shall have: (i) used commercially reasonable efforts
to deliver to the Agent (A) if a Leasehold Recording Document has not
theretofore been recorded, a Leasehold Recording Document executed by the
landlord and the tenant in form appropriate for recording in the relevant
jurisdiction, (B) if required by the lease creating the leasehold, a Consent to
Leasehold Mortgage, and (C) in the case of leaseholds where any fee mortgage is
of record prior to the Leasehold Recording Document, a subordination,
non-disturbance and attornment agreement executed by each fee mortgagee in form
and substance reasonably satisfactory to the Agent; and (ii) (A) executed and
delivered to the Agent a leasehold mortgage (subject to any Material Real
Property Mortgages encumbering the Loan Party’s leasehold interest in and to
such real property and other Permitted Liens permitted by the First Lien
Indenture to be senior or pari passu with the Material Real Property Mortgages)
encumbering the Loan Party’s leasehold interest in and to such real property,
including without limitation, improvements thereon, fixtures attached thereto,
extractions, and Dedicated Processing Equipment used thereat, in substantially
the form attached to this Agreement as Exhibit G-1 (collectively, the “Closing
Leasehold Mortgages”, and together with the Closing Fee Mortgages and the
Closing First Lien Leasehold Mortgage, the “Closing Mortgages”), and
(B) authorized the Agent to file such Uniform Commercial Code financing
statements as may be

 

81

--------------------------------------------------------------------------------


 

necessary to perfect the security interests in fixtures and extractions created
thereby, in each case, in form appropriate for recording in the relevant
jurisdiction, securing the Secured Obligations.

 

4.1.9                                        Real Estate Due Diligence. Each
Loan Party shall have caused to be delivered to the Agent (a) such marked-up
title commitments and title insurance policies, flood certifications and
mortgage enforceability opinion letters as may be reasonably requested by the
Agent in connection with the Specific Real Property and (b) to the extent
delivered to the Collateral Agent in respect of the Material Real Property
Mortgages such mortgage enforceability opinion letters as may be requested by
the Agent in connection with the Mortgages relating to the applicable Material
Real Property, in each case in form and substance reasonably satisfactory to the
Agent and only with such exceptions as may be reasonably acceptable to the
Agent. Without limiting the generality of the foregoing, on the Closing Date,
the Agent shall have received policies of title insurance insuring each of the
Closing Mortgages (other than the Closing First Lien Leasehold Mortgage) on the
Specific Real Property as a first priority Lien, subject only to Liens reflected
in the title insurance and acceptable to the Agent (and, with respect to the IDA
Encumbered Property, the IDA Mortgage), with an insured amount of $73,200,000
(except in the case of the Closing FL First Lien Fee Mortgages, which shall be
insured in the amount stated above such that the aggregate amount of title
insurance shall be $75,000,000), issued by title insurance companies reasonably
acceptable to the Agent. Borrower shall also have caused to be paid all
necessary recording taxes and fees. With respect to the standard survey
exception, marked-up title commitments and title insurance policies shall be
acceptable to the Agent as to Specific Real Property subject to Closing
Mortgages, if the exception is removed and replaced by a survey reading with
only exceptions acceptable to Agent. As to improvements in a special flood
hazard area, flood certifications shall be acceptable to the Agent if the
improvements are covered by flood insurance which satisfies all legal
requirements applicable to the Agent and the Lenders.

 

4.1.10                                 Environmental Indemnity Agreements. Each
Loan Party shall have executed and delivered to the Agent an Environmental
Indemnity Agreement (together with any other environmental indemnity agreements
delivered pursuant to this Agreement at any time, the “Environmental Indemnity
Agreements”) in substantially the form annexed to this Agreement as Exhibit I.

 

4.1.11                                 Bonding Arrangements. The Borrower shall
have delivered copies of all Bonding Arrangements relating to itself or any of
the Loan Parties, and if the same provide for any Liens on property or assets
which constitute Collateral, (a) such Liens shall be Surety Liens and (b) except
with respect to Permitted Non-Job Surety Bonding Arrangements that do not
require intercreditor agreements, the Borrower shall have delivered
intercreditor agreements of the type referred to in the definition of Surety
Liens (each, a “Bonding Intercreditor Agreement”).

 

4.1.12                                 Payment of Fees and Costs. The Borrower
shall have paid all of the fees required to be paid to the Agent and the other
Lenders on the Closing Date and all other fees, costs, expenses and other
amounts due and payable under this Agreement and the other

 

82

--------------------------------------------------------------------------------


 

documents contemplated herein, including, without limitation, the reasonable
fees and expenses of counsel for the Agent in connection with the negotiation,
preparation, execution, and delivery of this Agreement and the other documents
contemplated herein.

 

4.1.13                                 Corporate Proceedings. All corporate,
partnership and other legal proceedings and all instruments and documents in
connection with the transactions contemplated by this Agreement and other Loan
Documents (including certified Organizational Documents, resolutions and
incumbency certificates) shall be satisfactory in form and substance to the
Agent and its counsel, and the Agent and its counsel shall have received all
information and copies of all documents and records of all corporate, limited
liability, partnership and other legal proceedings which the Agent or its
counsel has requested, such documents where appropriate to be certified by the
proper corporate, partnership, governmental or other authorities, and in form
and substance satisfactory to the Agent.

 

4.1.14                                 Financial Statements; Projections.

 

(a)                                 The Agent shall have received an audited
Consolidated balance sheet, statement of income and changes in retained earnings
and statement of cash flows of the Borrower and its Restricted Subsidiaries for
the fiscal year ended February 28, 2011, certified (without qualification or
exception) by any nationally recognized independent public accountants selected
by the Borrower and acceptable to the Agent, all in form and substance
satisfactory to the Agent.

 

(b)                                 The Agent shall have received a final set of
operating projections for the Borrower and its Restricted Subsidiaries for the
fiscal year ending on February 29, 2012 through the fiscal year ending on
February 29, 2016, which shall be in reasonable detail, shall be based on the
closing capital structure of the Borrower and its Restricted Subsidiaries, shall
reflect the consummation of the transactions contemplated by this Agreement and
the issuance of the First Lien Notes and shall otherwise be in form and
substance satisfactory to the Agent.

 

4.1.15                                 Reserved.

 

4.1.16                                 First Lien Note Documentation. Prior to
or substantially simultaneously with the Closing Date, the Borrower shall have
(a) issued the First Lien Notes such that the aggregate principal amount of the
First Lien Notes shall be at least $225,000,000, and (b) delivered to the Agent
an executed and effective copy of the material definitive documentation in
connection with the issuance of the First Lien Notes, or, in the case of real
estate filings, evidence that they have been delivered to the title company for
recording.

 

4.1.17                                 Intercreditor Agreement. The Borrower
shall have delivered to the Agent an executed and effective copy of the
Intercreditor Agreement in substantially the form of Exhibit J hereto and
otherwise with such terms and conditions satisfactory to the Agent and the
Lenders.

 

83

--------------------------------------------------------------------------------


 

4.1.18                                 Consents and Approvals. All corporate,
governmental and judicial consents, approvals and waivers and other third party
consents, approvals and waivers necessary in connection with this Agreement and
the Loans or other related transactions, shall have been obtained and, if
applicable, become final and non-appealable, and shall remain in full force and
effect, without the imposition of any conditions that are not acceptable to the
Agent and the Lenders.

 

4.1.19                                 Material Litigation. Except as set forth
on Schedule 4.1.19 hereto, there shall be no action, suit, investigation,
material litigation or proceeding pending or (to the knowledge of the Borrower
or any Restricted Subsidiary) threatened in a court or before any arbitrator or
governmental instrumentality against the Borrower or any Restricted Subsidiary
which would reasonably be expected to result in liability not covered by
insurance in excess of $1,000,000 or, if not for money damages, which could
reasonably be expected to result in a Material Adverse Change.

 

4.1.20                                 Material Adverse Change.

 

(a)                                 No Material Adverse Change shall have
occurred since November 30, 2011.

 

(b)                                 There shall not have been a material adverse
change in the information previously given to the Lenders respecting the
Borrower and its Restricted Subsidiaries of which the Loan Parties have not
previously notified the Agent.

 

4.1.21                                 Material Adverse Environmental Condition.
No material adverse environmental condition shall exist with respect to any
properties owned, leased or occupied by the Borrower or any of its Restricted
Subsidiaries.

 

4.1.22                                 Opinion of Counsel. The Agent shall have
received the following favorable opinions of counsel, each addressed to the
Agent, the Issuing Bank and the Lenders and dated as of the Closing Date, in
form and content satisfactory to the Agent, the Issuing Bank and the Lenders:

 

(a)                                 Pepper Hamilton LLP, counsel to the Loan
Parties, as to the transactions contemplated hereby and as is customary for a
transaction of this kind;

 

(b)                                 Shefsky & Froelich Ltd., special local
counsel to Work Area Protection Corp., as to the due organization of Work Area
Protection Corp.;

 

(c)                                  Weil, Gotshal & Manges LLP, special counsel
to Precision Solar Controls Inc., as to the due organization of Precision Solar
Controls Inc.; and

 

(d)                                 Mechanik Nuccio Hearne & Wester, P.A.,
special counsel to Protection Services, Inc., as to the enforceability of the
Closing FL First Lien Fee Mortgage and UCC-1 financing statements related
thereto.

 

84

--------------------------------------------------------------------------------


 

4.1.23                                 Reserved.

 

4.1.24                                 Good Standing. The Agent shall have
received (a) good standing certificates of a recent date for each of the Loan
Parties, evidencing its good standing or subsistence under the laws of the state
of its incorporation or formation and (b) good standing certificates of a recent
date for each of the Loan Parties, evidencing its good standing or subsistence
under the laws of the states in which failure to qualify to do business could
reasonably be expected to result in a Material Adverse Change.

 

4.1.25                                 Lien Searches. The Borrower shall have
delivered to the Agent results of lien searches (including, without limitation,
Uniform Commercial Code, tax and judgment lien searches) of a recent date, in
scope and substance satisfactory to the Agent, together with United States
Patent and Trademark Office and United States Copyright Office searches of a
recent date, in each case, with respect to the Loan Parties, showing no Liens
except Permitted Liens and Liens to be released on the Closing Date.

 

4.1.26                                 Insurance. The Agent shall have received
evidence of the Insurance required by Section 8.13 (Insurance), together with
the lender loss payee and additional insured clauses and endorsements required
thereby.

 

4.1.27                                 Repayment of Existing Indebtedness.
Substantially simultaneously with the making of the initial Loans on the Closing
Date, the Borrower shall have repaid all obligations (or, as applicable,
assigned such obligations in accordance with Section 10.10 of the Prior Credit
Agreement, in a manner satisfactory to the Agent) under or arising out of the
Prior Credit Agreement, and Borrower shall have delivered to the Agent
satisfactory evidence of the discharge of such Indebtedness.

 

4.1.28                                 Patriot Act. The Agent and each Lender
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, as reasonably
requested by the Agent and each such Lender.

 

4.1.29                                 Reserved.

 

4.1.30                                 Sources and Uses. The Agent shall have
received a reasonably detailed statement describing the sources and uses of
funds in connection with the Loans to be made on the Closing Date and the other
transactions contemplated hereby.

 

4.1.31                                 Appraisals/Mineral Evaluations. The
Borrower shall have delivered to the Agent appraisals and mineral evaluations of
all Plant and Quarry Assets of the Borrower for the Specific Real Property,
performed by an independent third party appraiser and evaluator acceptable to
the Agent, each in form, substance and scope, and with results, reasonably
satisfactory to the Agent.

 

4.1.32                                 Review of Accounts, Etc. The Agent shall
have received and been satisfied with the results of a formal review of the
Collateral, including without limitation a satisfactory field exam, performed by
an independent third party auditor or the Agent.

 

4.1.33                                 Borrowing Base Certificate. There shall
have been delivered to the

 

85

--------------------------------------------------------------------------------


 

Agent a Borrowing Base Certificate prepared as of December 31, 2011.

 

4.1.34                                 Other Requirements. The Agent shall have
received such additional information, documents and material as the Agent may
reasonably request.

 

4.2                               Requirements for Each Loan/Letter of Credit.

 

The Lenders shall not be required to make any Loans to the Borrower (including,
without limitation, the initial Loan) and the Issuing Bank shall not be required
to issue any Letters of Credit (including, without limitation, the initial
Letter of Credit) unless each of the following conditions are fulfilled to the
satisfaction of the Agent and the Lenders, or the Issuing Bank, as applicable.

 

4.2.1                                        No Default. There shall not, either
immediately prior to or after giving effect to each such funding of a Loan or
issuance of a Letter of Credit, exist a Default or Event of Default.

 

4.2.2                                        Borrowing Notice/Request for Letter
of Credit. The Agent shall have timely received a borrowing notice pursuant to
Section 2.4 (Borrowing Notice) or the Issuing Bank shall have timely received a
request for a Letter of Credit pursuant to Subsection 3.1.1 (Commitment to Issue
Letters of Credit) and all accompanying documentation required thereby.

 

4.2.3                                                                     Out of
Formula. The making of such Loan and/or the issuance of any Letter of Credit
shall not cause (a) the sum of (i) outstanding RC Loans (other than
Overadvances, which are governed by Section 2.2 (Overadvances)),
(ii) outstanding Term Loans and (iii) the LC Obligations to exceed the Credit
Limit or (b) the amount of LC Outstandings to exceed the Letter of Credit
Sublimit.

 

4.2.4                                        Representations and Warranties. The
representations and warranties of the Borrower and the other Loan Parties made
in the Loan Documents shall be true and correct in all material respects as of
the date of each such Loan or Letter of Credit (both immediately prior to and
after giving effect to such Loan or Letter of Credit) as if made on and as of
such date except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all materials respects at and as of such earlier
date).

 

4.2.5                                        Method of Certifying Certain
Conditions. The request for, and acceptance of, each Loan and each Letter of
Credit by the Borrower shall be deemed a representation and warranty by the
Borrower that the conditions specified in Subsections 4.2.1 (No Default), 4.2.3
(Out of Formula) and 4.2.4 (Representations and Warranties) have been satisfied.

 

4.2.6                                        Cash Collateral. With respect to
the issuance of a Letter of Credit to be issued by M&T in its capacity as
Issuing Bank, the Borrower shall have caused an amount equal to 103% of the LC
Outstandings in respect of such Letter of Credit to be deposited in the Cash
Collateral Account.

 

86

--------------------------------------------------------------------------------


 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Issuing Bank and the Lenders to enter into this Agreement
and to make the Loans and other extensions of credit contemplated by this
Agreement, the Borrower hereby makes the following representations and
warranties (which are unaffected by any investigation of the Agent, the Issuing
Bank or any Lender):

 

5.1                               Status.

 

5.1.1                                        Organization and Qualification.
Each of the Loan Parties is a duly organized and validly existing corporation,
partnership or limited liability company, as applicable, and each is in good
standing under the laws of its state of formation. Each of the Loan Parties has
perpetual existence, and each of the Loan Parties has the corporate, partnership
or limited liability company, as applicable, power and authority to own its
property and assets and to transact the business in which it is engaged or
presently proposes to engage. Neither the Borrower nor any other Loan Party has
failed to qualify to do business in any state or jurisdiction where the failure
to so qualify could result in a Material Adverse Change. As of the Closing Date,
the states of formation of the Borrower and the other Loan Parties as well as
the states where such Persons are qualified to do business as a foreign
corporation, partnership, or limited liability company, as applicable, are
listed on Schedule 5.1.1 hereto.

 

5.1.2                                        Stock Ownership. As of the Closing
Date, all of the issued and outstanding shares of Capital Stock of the Borrower
are owned by the Detwiler Family. As of the Closing Date, the Borrower does not
have any Subsidiaries and does not operate all or any portion of its business
through any other Persons, other than as disclosed on Schedule 5.1.2 hereto.
Schedule 5.1.2 also correctly lists as to the Borrower and each of its
Subsidiaries on the date of this Agreement:

 

(a)                                 its name,

 

(b)                                 the jurisdiction of its incorporation or
formation and the organizational number issued by such jurisdiction, if any,

 

(c)                                  the classes of Capital Stock issued by the
Borrower and each of its Subsidiaries and the principal characteristics of each
such class, and

 

(d)                                 the names of each of the equity holders and
the number and percentage of the issued and outstanding shares or other equity
interests of each class (and certificate numbers by which such shares or other
equity interests are designated, if applicable) owned by each of such holders.

 

All the outstanding shares of Capital Stock of the Borrower and each of its
Subsidiaries are validly issued, fully paid and nonassessable, and as of the
Closing Date all such shares and other equity interests indicated on Schedule
5.1.2 hereto as owned by the Borrower or

 

87

--------------------------------------------------------------------------------


 

the Persons indicated on Schedule 5.1.2 hereto are so owned beneficially and of
record by such Person, free and clear of any Lien, except for Liens created in
favor of the Collateral Agent or pursuant to the Loan Documents. Schedule 5.1.2
hereto also correctly lists as of the Closing Date as to the Borrower and each
of its Subsidiaries any options, warrants or other securities issued by the
Borrower or any Subsidiary of the Borrower and the identity of each holder of
any such option, warrant or other security. Except as set forth on Schedule
5.1.2 hereto as of the Closing Date, there are no preemptive rights, offers,
options, rights, agreements or commitments of any kind (contingent or otherwise)
relating to the issuance, conversion, registration, voting, sale or transfer of
any equity interests or other securities of the Borrower or any of its
Subsidiaries (including, without limitation, the Capital Stock of the Borrower
or any of its Subsidiaries) or obligating the Borrower, any of its Subsidiaries
or any other Person to purchase or redeem any such equity interests or other
securities pursuant to the Organizational Documents or any agreement or other
instrument to which the Borrower or any of its Subsidiaries is a party or by
which any of them may be bound.

 

5.1.3                                        Closing Date Designation of
Subsidiaries.

 

(a)                                 As of the Closing Date, (i) South Woodbury
has substantially no assets other than the premises subject to the Headquarters
Lease and the Roaring Spring Lease and conducts no business other than as
landlord under the Headquarters Lease and the Roaring Spring Lease, (ii) NESL II
has substantially no assets other than 100% of the general partnership interests
of South Woodbury and conducts no business other than as general partner of
South Woodbury, (iii) Borrower or its Subsidiaries own 100% of the Capital Stock
of Rock Solid Insurance, (iv) Kettle Creek Partners G.P., LLC has substantially
no assets other than 100% of the general partnership interests of Kettle Creek
Partners L.P. and conducts no business other than as general partner of Kettle
Creek Partners L.P. and (v) Kettle Creek Partners L.P. has no assets.

 

(b)                                 As of the Closing Date, Schedule 5.1.2 sets
forth a list of each Subsidiary of the Borrower, and identifies for each
Subsidiary whether it is (i) a Restricted Subsidiary or an Unrestricted
Subsidiary, and (ii) a Guarantor or a non-Guarantor.

 

5.2                               Power and Authority; Enforceability.

 

Each Loan Party has the corporate, partnership or other similar power to
execute, deliver and carry out the terms and provisions of the Loan Documents to
which it is a party, and each such Person has taken all necessary corporate,
partnership or other similar action (including, without limitation, any consent
of stockholders or partners required by Law or by their respective
Organizational Documents) to authorize the execution, delivery and performance
of the Loan Documents to which it is a party. The Loan Documents, when executed
and delivered by each Loan Party which is a party thereto, constitute or will
constitute the authorized, valid and legally binding obligations of such Person
enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity.

 

88

--------------------------------------------------------------------------------


 

5.3                               No Violation of Agreements; Absence of
Conflicts.

 

The execution and delivery of the Loan Documents, the consummation of the
transactions contemplated by the Loan Documents and compliance with the terms
and provisions of the Loan Documents, in each case by the Loan Parties, will
not:

 

(a)                                 require any consent or approval,
governmental or otherwise, not already obtained (including any consent or
approval arising out of any ownership interests in Rock Solid Insurance held by
the Borrower or its Subsidiaries),

 

(b)                                 violate any Law or judgment respecting the
Borrower or any of its Subsidiaries,

 

(c)                                  conflict with, result in a breach of, or
constitute a default under, the Organizational Documents of the Borrower or any
of the other Loan Parties, or result in a material breach of, or constitute a
material default under, any material indenture, agreement, license or other
instrument to which the Borrower or any of the other Loan Parties is a party or
by which any of them or their respective properties may be bound, or

 

(d)                                 result in, or require the creation or
imposition of, any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower or any of the other Loan Parties.

 

No consent or approval, governmental or otherwise (other than usual and
customary court approvals required in connection with a foreclosure action,
bankruptcy sale or similar remedial process), not already obtained, is necessary
for the exercise of remedies under the Mortgages except as set forth on Schedule
5.3 hereto.

 

5.4                               Recording, Enforceability and Consent.

 

Assuming the due recording of the UCC-1 financing statements, the Intellectual
Property Collateral Agreements, and the Mortgages delivered in connection
herewith, no consent, approval or authorization of any Person, or recording,
filing, registration, notice or other similar action with or to any Person, is
required in order to insure the legality, validity, binding effect or
enforceability of any of the Loan Documents as against all Loan Parties, except
such consents, approvals, authorizations and actions as are identified on
Schedule 5.4 hereto, all of which have been obtained and remain in effect. No
material consent, approval or authorization of any Person (other than any such
consents, approvals and authorization in respect of Intellectual Property or
constituting Governmental Licenses which are the subject of Section 5.9
(Licenses; Intellectual Property)) that has not been obtained is required for
the continued conduct by the Borrower or any of its Restricted Subsidiaries of
their respective businesses as presently conducted or as presently proposed to
be conducted.

 

5.5                               Lines of Business.

 

The Borrower and its Restricted Subsidiaries are engaged only in Permitted
Businesses.

 

89

--------------------------------------------------------------------------------


 

5.6                               Security Interest in Collateral.

 

(a)                                 The Borrower has delivered, or caused to be
delivered, to the Agent all UCC-1 financing statements in recordable form that
may be necessary to perfect the security interests granted pursuant to the Loan
Documents to the extent that such security interests may be perfected by filing
a financing statement under the UCC. Except to the extent the same are not
required to be delivered pursuant to the Loan Documents, the Borrower has
delivered, or caused to be delivered, to the Agent all instruments, documents,
certificates and investment property (i) that may be necessary to perfect the
security interests granted pursuant to the Loan Documents (to the extent such
security interests may only be perfected by delivery) and (ii) to the extent
that delivery of the same provides perfection that is superior to filing. Upon
the filing of such UCC-1 financing statements in the offices specified thereon,
and the execution and delivery of deposit account control agreements satisfying
the requirements of Section 9-104(a)(2) of the Uniform Commercial Code to the
extent required under clause (a) of Section 8.27 (Primary Operating Accounts;
Proceeds into Blocked Account) (each of which deposit account control agreements
have been entered into and delivered to the Agent), no further action,
including, without limitation, any filing or recording of any document or the
obtaining of any consent, is necessary in order to (A) establish, perfect and
maintain the Agent’s first priority security interest in the ABL Priority
Collateral that is personal property (including fixtures) of the Borrower and
the other Loan Parties (for the benefit of the Secured Parties) purported to be
created by the Security Agreement subject to Permitted Additional ABL Liens or
(B) establish, perfect and maintain the Agent’s security interest in the other
Collateral that is personal property (including fixtures) of the Loan Parties
(for the benefit of the Secured Parties) purported to be created by the Loan
Documents, in each case, except for the periodic filing of continuation
statements with respect to such UCC-1 financing statements.

 

(b)                                 The Fee Mortgages create first priority
perfected Liens on the Specific Real Property owned by the Borrower and other
Loan Parties purported to be encumbered thereby, subject to no prior Liens other
than Permitted Additional ABL Liens, and no further action, including, without
limitation, the filing or recording of any document, is necessary to maintain
such first priority perfected Liens.

 

(c)                                  The Leasehold Mortgages (other than the
Closing First Lien Leasehold Mortgage), when duly filed in the offices referred
to thereon, will create perfected Liens on the leasehold interest in the real
property leased by the Borrower and the other Loan Parties purported to be
encumbered thereby, subject to no prior Liens other than the Liens in favor of
the Collateral Agent securing the First Lien Notes, and other Permitted Liens
permitted under the First Lien Indenture to be senior or pari passu with such
First Lien Notes. The Closing First Lien Leasehold Mortgage, when duly filed in
the offices referred to thereon, will create perfected Liens on the leasehold
interest in the real property leased by the Borrower and the other Loan Parties
purported to be encumbered thereby, subject to no prior Liens other than
Permitted Additional ABL Liens.

 

(d)                                 The Fee Mortgages with respect to Material
Real Property, when duly filed in the offices referred to thereon, will create
perfected Liens, on the real property owned by the Borrower and the other Loan
Parties purported to be encumbered thereby, subject

 

90

--------------------------------------------------------------------------------


 

to no prior Liens other than those in favor of the Collateral Agent securing the
First Lien Notes and other Permitted Liens permitted under the First Lien
Indenture to be senior to or pari passu with such First Lien Notes.

 

(e)                                  Schedule 5.6 hereto shows, as of the
Closing Date, (i) each location where the Borrower or any of the other Loan
Parties has any Inventory (other than Inventory in transit and Inventory in
repair), (ii) each location where the Borrower or any of the other Loan Parties
has other assets (excluding Rolling Stock, mobile equipment in transit and
assets under repair at a third-party location) with a fair market value,
individually or in the aggregate, in excess of $1,000,000 at any leased
location, other than locations of construction jobs in progress, (iii) in the
case of leased locations described in clause (i) or (ii) above (which has assets
with a fair market value, individually or in the aggregate, in excess of
$1,000,000 at such location), the names and addresses of the landlords and, in
the case of any other non-owned locations described in clause (i) or (ii) above
(which has assets with a fair market value, individually or in the aggregate, in
excess of $1,000,000 at such location), the names and addresses of the bailees,
if any, and (iv) respecting all non-owned property described in clause (i) or
(ii) above, whether a landlord waiver or bailee acknowledgement, as applicable,
has been obtained.

 

5.7                               Litigation; Compliance with Laws.

 

(a)                                 There are no claims, investigations,
actions, suits, protests, reconsiderations or proceedings (collectively,
“litigation”) pending, or to the knowledge of the Borrower or any of the other
Loan Parties, threatened, against or affecting the Borrower or any of the other
Loan Parties before any court or Governmental Authority or arbitral tribunal
that are not fully covered by Insurance (except such litigation which
individually or in the aggregate could not reasonably be expected to result in
net liability in excess of $5,000,000 at any one time), and, to the knowledge of
the Borrower and the other Loan Parties, there is no basis for any of the
foregoing. Schedule 5.7 hereto lists all litigation as of the Closing Date in
which the amount in controversy exceeds $1,000,000 or which could reasonably be
expected to result in a Material Adverse Change.

 

(b)                                 The Borrower and each of the other Loan
Parties are in compliance in all material respects with all Laws.

 

(c)                                  Neither the Borrower nor any of the other
Loan Parties nor, to the Borrower’s knowledge, any of their Affiliates, or any
Person acting on their behalf in connection with this Agreement, is a Prohibited
Person.

 

(d)                                 Neither the Borrower nor any of the other
Loan Parties nor, to the Borrower’s knowledge, any of their Affiliates or any
Person acting on their behalf in connection with this Agreement, has engaged
directly or indirectly in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or violates the requirements or prohibitions set
forth in the Executive Order or the PATRIOT Act.

 

91

--------------------------------------------------------------------------------


 

5.8                               Condition of Property.

 

The properties, equipment and systems of the Borrower and the other Loan Parties
are in good repair, working order and operating condition, subject to reasonable
wear and tear and breakdowns and breakages, and are and will be in compliance in
all material respects with all applicable Law and standards or rules imposed by
any Governmental Authority.

 

5.9                               Licenses; Intellectual Property.

 

The Borrower and each of the other Loan Parties owns or is the licensee of all
material Intellectual Property and all material licenses, permits and
authorizations, governmental or otherwise, and all other rights, priorities or
privileges (including, without limitation, all registered Intellectual Property,
collectively, “IP and Licenses”) necessary for the conduct of their respective
businesses as presently conducted or as presently proposed to be conducted. All
material Intellectual Property of the Borrower and the other Loan Parties is
owned and/or used, as applicable, without any known material conflict with the
rights of any other Person. To the Borrower’s knowledge, none of the
Intellectual Property is being infringed, diluted, misappropriated or otherwise
violated by any Person in any material respect. Each material Governmental
License necessary for the business of the Borrower or any of the other Loan
Parties is in full force and effect and is not subject to any challenge or
revocation proceeding by the issuing Governmental Authority and, to the
Borrower’s knowledge, there is no basis for any Governmental Authority to revoke
the same. The Borrower and the other Loan Parties are operating their business
in compliance in all material respects with the applicable requirements of
Governmental Authorities having jurisdiction over them. No settlement
agreements, consents, licenses, judgments, orders, forbearance to sue or similar
obligations limit or restrict in any material respect the Borrower’s or any of
the other Loan Parties’ rights in and to such IP and Licenses, taken as a whole.
No written claim or proceeding, or, to the knowledge of the Borrower, threat of
claim or proceeding, has been asserted by any Person against the Borrower or any
of the other Loan Parties relating to the use, registration, right to use or
ownership of any Intellectual Property or Governmental Licenses, or challenging
or questioning the validity or effectiveness of any Intellectual Property or
Governmental Licenses, except in the case of Intellectual Property where such
claim or proceeding could not reasonably be expected to materially adversely
affect the Intellectual Property of the Borrower and the other Loan Parties,
taken as a whole and except, in the case of Governmental Licenses, where such
claim or proceeding could not reasonably be expected to materially adversely
impact the value of any Specific Real Property or any Material Real Property or
materially impair the ongoing business operations of the Borrower or any of the
other Loan Parties. The Borrower and the other Loan Parties have taken all
commercially reasonable steps to maintain the confidentiality of any material
trade secrets and, to the Borrower’s knowledge, there has been no
misappropriation of any of such trade secrets by any Person. Schedule 5.9 hereto
(which schedule indicates whether they are used in connection with the sale or
other disposition of ABL Priority Collateral) correctly lists, as of the Closing
Date, all material IP and Licenses of the Borrower and the other Loan Parties,
including, without limitation, all material Governmental Licenses and similar
rights, of the Borrower and the other Loan Parties to own and operate quarries
other than any such Governmental Licenses that relate solely to the ownership
and operation of any real property that is not Specific Real Property or
Material Real Property. All material copyrights of

 

92

--------------------------------------------------------------------------------


 

the Borrower and the other Loan Parties are registered with the United States
Copyright Office. Any applied for or registered Intellectual Property, owned or
licensed by the Borrower or any of the other Loan Parties has been duly
maintained and has not been cancelled, allowed to expire, surrendered, or
abandoned unless commercially reasonable (other than such Intellectual Property
required to be licensed to the Agent in connection with ABL Priority
Collateral). All IP and Licenses of the Borrower or under which the Borrower or
any of the other Loan Parties is either the licensee or the licensor as of the
Closing Date are listed on Schedule 5.9 hereto (which schedule indicates whether
they are used in connection with the sale or other disposition of ABL Priority
Collateral) and are, as of the Closing Date, valid, subsisting and in full force
and effect, and enforceable in accordance with applicable Law in all material
respects.

 

5.10                        Title to Properties; Liens.

 

The Borrower and each of the other Loan Parties has good title to its properties
and assets, including the properties and assets reflected in the financial
statements referred to in Subsection 5.12.1 (Financial Statements) (except as
permitted by Subsection 8.7.2 (Sales and Other Dispositions)), and none of such
properties or assets is subject to any Liens except Permitted Liens. The
Borrower and each of the other Loan Parties enjoys peaceful and undisturbed
possession under all leases necessary in any material respect for the operation
of such properties and assets, and all such leases are valid and subsisting and
in full force and effect. Borrower and each of the other Loan Parties has
obtained all material easements, material equipment rental, material operating
leases or other material agreements necessary for the operation of its business
as now conducted or presently proposed to be conducted and each of those
agreements is in full force and effect and subject to no material defaults.

 

5.11                        Management Agreements.

 

Except as disclosed on Schedule 5.11 hereto, neither the Borrower nor any of the
other Loan Parties is a party to any management, employment, consulting or other
similar agreement or arrangement (whether oral or written) respecting the
management of their respective businesses except for usual and customary
employment agreements and consulting agreements entered into in the ordinary
course of business.

 

5.12                        Financial Statements and Projections.

 

5.12.1                                 Financial Statements. Each of the
financial statements delivered pursuant to Subsections 4.1.14 (Financial
Statements; Projections), 6.1.1 (Delivery of Monthly Financial Statements),
6.1.2 (Delivery of Quarterly Financial Statements), and 6.1.3 (Delivery of
Annual Financial Statements) has been prepared in accordance with GAAP applied
on a consistent basis throughout the period specified and present fairly in all
material respects the financial position of the Borrower and its Restricted
Subsidiaries as of the date specified and the results of operations and
statements of cash flow for the period specified subject, in the case of
quarterly financial statements delivered pursuant to Subsection 6.1.2 (Delivery
of Quarterly Financial Statements) (or 4.1.14 (Financial Statements;
Projections)) and monthly financial statements delivered pursuant to Subsection

 

93

--------------------------------------------------------------------------------


 

6.1.1 (Delivery of Monthly Financial Statements), to usual year-end adjustments
and the absence of footnotes.

 

5.12.2                                 Undisclosed Liabilities. Neither the
Borrower nor any of its Restricted Subsidiaries has any material liabilities,
contingent or otherwise, other than as disclosed in the financial statements
referred to in Subsection 5.12.1 (Financial Statements) and there are not now
and not anticipated any material unrealized losses of the Borrower or any of its
Restricted Subsidiaries.

 

5.12.3                                 Absence of Material Adverse Change. Since
the date of the financial statements delivered pursuant to paragraph (a) of
Subsection 4.1.14 (Financial Statements; Projections), there has been no event,
circumstance, condition or development that has resulted in, or could reasonably
be expected to result in, a Material Adverse Change.

 

5.12.4                                 Projections. The operating projections
submitted on behalf of the Borrower to the Lenders pursuant to paragraph (a) of
Subsection 4.1.14 (Financial Statements; Projections) and Subsection 6.1.6
(Annual Budget) present to the best of the Borrower’s knowledge and belief as at
the dates such projections were delivered and based on the assumptions set forth
in such projections, which assumptions were reasonable at the time presented,
the expected results of operations and sources and uses of cash of the Borrower
and its Restricted Subsidiaries for the periods covered by such projections.

 

5.13                        Tax Returns and Payments; Other Fees.

 

(a)                                 All material Returns required by Law to be
filed (including extensions) by or in respect of the Borrower and the other Loan
Parties and their assets have been filed. All Taxes levied upon the Borrower and
the other Loan Parties and any of their respective properties, assets, income or
franchises that are required to be paid have been paid, other than those
presently payable without penalty or interest and other than any charge or claim
being contested in good faith by appropriate proceedings promptly initiated and
diligently conducted and for which any reserve or other appropriate provision,
if any, as shall be required by GAAP has been made therefore and, if the filing
of a bond or other indemnity is necessary to avoid the creation of a Lien
against any of the assets of the Borrower or any of the other Loan Parties, such
bond has been filed or indemnity posted.

 

(b)                                 The Borrower and each of the other Loan
Parties has paid all franchise, license and other fees and charges that have
become due pursuant to any material franchise or permit in respect of its
business and has made appropriate provision as is required by GAAP for any such
fees and charges which have accrued.

 

5.14                        Fiscal Year.

 

The fiscal year of the Borrower and each of its Restricted Subsidiaries (other
than Rock Solid Insurance) ends February 28 (or 29, as applicable). The fiscal
year of Rock Solid Insurance ends December 31.

 

94

--------------------------------------------------------------------------------


 

5.15                        Federal Reserve Regulations.

 

Neither the Borrower nor any of the other Loan Parties is engaged principally or
as one of its important activities in the business of extending credit for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
defined in Regulations T, U and X of the Board of Governors of the Federal
Reserve System. None of the proceeds of any of the Loans shall be used to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any “margin security” or “margin stock,” or to extend credit
to others for the purpose of purchasing or carrying any “margin security” or
“margin stock.” Neither the Borrower nor any of the other Loan Parties, nor any
bank acting on any of its behalf, has taken or will take any action which might
cause this Agreement or the Notes to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System, as now or
hereafter in effect.

 

5.16                        Investment Company Act.

 

Neither the Borrower nor any of the other Loan Parties is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

5.17                        Compliance with ERISA.

 

5.17.1                                 Plans. None of the Borrower, any of the
other Loan Parties nor any of their respective ERISA Affiliates maintains or
contributes to any Plan which is an Employee Pension Benefit Plan, except as
disclosed on Schedule 5.17 hereto. The Borrower has furnished to the Agent (for
further distribution to the Lenders) a copy of the most recent actuarial report
for each Employee Pension Plan and a copy of the most recent audited financial
statement for each Plan that is a funded Employee Welfare Benefit Plan, and each
such report or statement is accurate in all material respects. Except as
disclosed on Schedule 5.17 hereto, none of the Borrower, any of the other Loan
Parties nor any of their respective ERISA Affiliates contributes to, or has
incurred or reasonably expects to incur any liability with respect to, a
Multiemployer Plan.

 

5.17.2                                 Favorable Determination Letters. Each
Plan as most recently amended, which is intended to be qualified within the
meaning of Section 401 of the Code is the subject of a favorable determination
by the Internal Revenue Service with respect to its qualification under
Section 401(a) of the Code, and, to the knowledge of the Borrower, nothing has
occurred, whether by action or failure to act, since the date of such letter,
which would adversely affect the qualified status of such Plan.

 

5.17.3                                 Compliance. The Borrower, the other Loan
Parties and their respective ERISA Affiliates have operated each Plan in all
material respects in compliance with the requirements of the Code, ERISA and
other applicable Law and the terms of each Plan.

 

5.17.4                                 Absence of Certain Conditions. Except as
specifically disclosed on Schedule 5.17 hereto, (a) no Plan has engaged in any
transaction in connection with which

 

95

--------------------------------------------------------------------------------


 

the Borrower, its Subsidiaries or any ERISA Affiliate could be subject to any
material fine or penalty (imposed by Section 4975 of the Code or
Section 502(i) of ERISA or otherwise); (b) no Employee Pension Plan is in
at-risk status as defined in Section 430(i) of the Code, there is no failure to
meet the Minimum Funding Standard for any Employee Pension Plan, or an
unfulfilled obligation to contribute to any Multiemployer Plan; (c) no Plan has
been terminated under conditions which resulted or could result in any liability
to the PBGC; (d) no liability to the PBGC has been or is expected by the
Borrower to be incurred with respect to any Plan, except for required premium
payments to the PBGC; (e) there has been (i) no Reportable Event with respect to
any Employee Pension Plan (other than those events as to which the 30-day notice
period referred to in Section 4043(c) of ERISA has been waived) and (ii) no
event or condition which presents a material risk of termination of any Plan by
the PBGC, in either case involving conditions which could result in any
liability to the PBGC; (f) none of the Borrower, its Subsidiaries or any ERISA
Affiliate has incurred or anticipates incurring Withdrawal Liability with
respect to any Multiemployer Plan (other than any Withdrawal Liability that has
been fully satisfied); (g) no Multiemployer Plan is in Reorganization; (h) the
Borrower, its Subsidiaries and all ERISA Affiliates have complied in all
material respects with the health continuation coverage requirements of COBRA
and the requirements of the Health Insurance Portability and Accountability Act
of 1996; (i) there is no unfunded benefit liability in respect of any Plan which
exceeds $1,000,000; (j) there is no Plan providing for retiree health benefits
(other than as required under applicable Law); (k) neither the Borrower, any of
its Subsidiaries nor any ERISA Affiliate is subject to the Early Warning Program
of the PBGC (as described in PBGC Technical Update 00-3); (l) neither the
Borrower, any of its Subsidiaries nor any ERISA Affiliate has been contacted by
the PBGC in connection with the PBGC’s Early Warning Program; (m) none of
Borrower, its Subsidiaries or any ERISA Affiliates are subject to a tax under
section 4971 of the Code.

 

5.17.5                                 Absence of Certain Liabilities. No
liability (whether or not such liability is being litigated) has been asserted
against the Borrower, any of the other Loan Parties or any of their respective
ERISA Affiliates in connection with any Employee Pension Plan or any
Multiemployer Plan by the PBGC other than for required premium payments to the
PBGC, by a trustee appointed pursuant to Section 4042 of ERISA, or by a sponsor
or an agent of a sponsor of a Multiemployer Plan, and no lien has been attached
and no Person has threatened to attach a lien on any of the Borrower’s, any of
the other Loan Parties’ or any of their respective ERISA Affiliates’ property as
a result of failure to comply with ERISA or as a result of the termination of
any Plan.

 

5.18                        Accuracy and Completeness of Disclosure.

 

Neither this Agreement nor any other document, certificate or instrument
delivered to the Agent or the Lenders by or on behalf of the Borrower or any of
the other Loan Parties in connection with this Agreement contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained in this Agreement and in such other
documents, certificates or instruments not misleading in light of the
circumstances under which such statements were made.

 

96

--------------------------------------------------------------------------------


 

5.19                        Adequacy of Capital; Solvency.

 

The proceeds of the Loans, together with the proceeds of Indebtedness permitted
under Section 8.1 (Indebtedness), and the cash flow from operations of the
Borrower and its Subsidiaries will be sufficient to enable the Borrower and the
other Loan Parties to operate their respective businesses as presently conducted
or as presently proposed to be conducted. Each of the Borrower and the other
Loan Parties is Solvent and will be Solvent after giving effect to the
transactions contemplated by this Agreement.

 

5.20                        Absence of Restrictive Provisions.

 

Other than the restrictions contained in this Agreement and the Indentures,
neither the Borrower nor any of the other Loan Parties is subject or party to
any agreement, lien or encumbrance, Organizational Document, regulatory or other
provision (except for applicable statutory corporate law) restricting, directly
or indirectly, except as permitted pursuant to Subsection 8.2.2 (Negative
Pledge), (a) the payment of dividends or distributions by a Restricted
Subsidiary of the Borrower or the making of advances or other cash payments by
any Restricted Subsidiary of the Borrower, in each case to the Borrower, or
(b) the ability of the Borrower or any of the other Loan Parties to create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of the Borrower or any of the other Loan Parties, other than Permitted
Liens.

 

5.21                        Environmental Compliance.

 

Except as disclosed on Schedule 5.21 hereto (which schedule discloses matters
which neither individually nor in the aggregate could reasonably be expected to
result in an Environmental Material Adverse Change):

 

(a)                                 None of the real property currently or
previously owned or occupied by the Borrower or any of the other Loan Parties or
their assets has ever been used by the Borrower or any of the other Loan Parties
or, to the knowledge of the Borrower or any other Loan Party, ever been used by
previous owners or operators, to treat, produce, store, handle, transfer,
process, transport, dispose or otherwise Release any Hazardous Substances in
violation of any Environmental Law, except where such violations, singly or in
the aggregate, could not reasonably be expected to result in an Environmental
Material Adverse Change, or so as to create a risk of harm to public or occupant
health or safety, or to the environment, that could reasonably be expected to
result in an Environmental Material Adverse Change.

 

(b)                                 There is no condition that exists on the
real property owned or occupied by the Borrower or any of the other Loan Parties
that requires Remedial Action or such as may create a risk of harm to public or
occupant health or safety, or to the environment, that could reasonably be
expected to result in an Environmental Material Adverse Change.

 

(c)                                  Neither the Borrower nor any of the other
Loan Parties has been notified of, or has actual knowledge with regard to, a
Release on, about or into any real property now or previously owned or occupied
by the Borrower or any of the other Loan Parties or their

 

97

--------------------------------------------------------------------------------


 

assets except where such Release could not reasonably be expected to result in
an Environmental Material Adverse Change.

 

(d)                                 Neither the Borrower nor any of the other
Loan Parties has received a summons, citation, notice of violation,
administrative order, directive, letter or other communication, written or oral,
from any Governmental Authority concerning any intentional or unintentional
action or omission related to the generation, storage, transportation, handling,
transfer, disposal or treatment of Hazardous Substances in violation of any
Environmental Law or so creating or alleging a threatened or actual risk of harm
to public or occupant health or safety, or to the environment except where the
foregoing could not reasonably be expected to result in an Environmental
Material Adverse Change.

 

(e)                                  There are no “friable” (as that term is
defined in regulations under the Federal Clean Air Act) asbestos or
asbestos-containing materials which have not been encapsulated in accordance
with Environmental Law, including accepted guidelines promulgated by the United
States Environmental Protection Agency, existing in any real property owned or
occupied by the Borrower or any of the other Loan Parties and all of the real
property owned or occupied by the Borrower or any of the other Loan Parties have
been evaluated for, and are in compliance with Environmental Law, including the
OSHA asbestos requirements, except where the foregoing could not reasonably be
expected to result in an Environmental Material Adverse Change.

 

(f)                                   No equipment containing polychlorinated
biphenyls, including electrical transformers, is located on any real property
owned or occupied by the Borrower or any of the other Loan Parties in levels
that exceed those permitted by any and all Governmental Authorities with
jurisdiction over such premises and which are not properly labeled in accordance
with Environmental Law except where the foregoing could not reasonably be
expected to result in an Environmental Material Adverse Change.

 

(g)                                  Each of the tanks on any real property
owned or occupied by the Borrower or any of the other Loan Parties has been
registered, tested and equipped with properly functioning leak detection
systems, to the extent required by, and in accordance with, any applicable
Environmental Laws, and there is no evidence of leakage from any such tanks
except where the foregoing could not reasonably be expected to result in an
Environmental Material Adverse Change. All such tanks, including any tanks that
formerly were located on any real property owned or occupied by the Borrower or
any of the other Loan Parties, that have been removed or abandoned have been
closed in accordance with applicable standards under Environmental Laws and no
such tank creates a risk of harm to public or occupant health or safety, or to
the environment except where the foregoing could not reasonably be expected to
result in an Environmental Material Adverse Change.

 

(h)                                 Neither the Borrower nor any of the other
Loan Parties has any obligations, liability or agreement of any kind with
respect to contributions, whether monetary or material, to the cleanup,
remediation, consolidation, capping or management of the Pfohl Brothers Landfill
site located at the intersection of Aero Drive and Transit Road in Cheektowaga,
New York that is not fully covered by the Sunrock Indemnification Agreement.

 

98

--------------------------------------------------------------------------------


 

(i)                                     The Indemnification Agreement dated
March 5, 2002 (the “Sunrock Indemnification Agreement”) between Buffalo Crushed
Stone, Inc. (“BCS”) and Sunrock Group Holdings Corporation (“Sunrock”)
previously delivered to the Agent is a true, correct and complete copy thereof,
there having been no amendments or modifications thereto since the execution
thereof. The Sunrock Indemnification Agreement was duly authorized by all
necessary action by BCS and to the Borrower’s knowledge, by Sunrock, and
constitutes the valid and binding obligation of BCS and Sunrock, enforceable in
accordance with its terms.

 

5.22                        Labor Matters.

 

Each of the Borrower and the other Loan Parties has a stable work force in place
and is not, as of the Closing Date, party to any collective bargaining agreement
nor has any labor union been recognized as the representative of its employees
except as set forth on Schedule 5.22 hereto. There are no strikes or other labor
disputes pending or, to the Borrower’s knowledge, threatened against the
Borrower or any of the other Loan Parties that materially impair the operations
of the Borrower or applicable Loan Party. The hours worked by and payments made
to the employees of the Borrower and the other Loan Parties have not been in
violation in any material respect of the Fair Labor Standards Act or any other
applicable Law dealing with such matters. The working conditions of employees of
the Borrower and the other Loan Parties are in compliance in all material
respects with OSHA and any other applicable Law dealing with such matters. All
material payments due from the Borrower and the other Loan Parties, or for which
any claim may be made against any of them, on account of wages and employee and
retiree health and welfare insurance and other benefits have been paid or
accrued as a liability on their books in accordance with GAAP, as the case may
be. The consummation of the transactions contemplated by the Loan Documents will
not give rise to a right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which the Borrower or any
of the other Loan Parties is a party or by which the Borrower or any of the
other Loan Parties is bound.

 

5.23                        Brokers.

 

No finder or broker acting on behalf of the Borrower or any of the other Loan
Parties has brought about the obtaining, making or closing of the Loans, and
neither the Borrower nor any of the other Loan Parties has or will have any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

 

5.24                        Existing Indebtedness.

 

Schedule 5.24 hereto lists all Indebtedness of the Borrower and the other Loan
Parties as of the Closing Date (other than the Loans and the Letters of Credit),
and provides the following information with respect to each item of such
Indebtedness: the obligor, each guarantor and each other Person similarly liable
in respect thereof, the holder thereof, the aggregate amount of all commitments
thereunder (and the allocation of such commitments, if any, as among revolving
credit Indebtedness, term notes or similar Indebtedness and other credits such
as letter of credit or banker’s acceptance facilities), the approximate
outstanding amount thereunder (and under each individual facility thereunder),
and a description of the

 

99

--------------------------------------------------------------------------------


 

collateral securing such Indebtedness, if any. Except as disclosed in Schedule
5.24 hereto as of the Closing Date, neither the Borrower nor any of the other
Loan Parties will be in default and no waiver of any such default will be in
effect, in the payment of any principal or interest on any such Indebtedness and
no event or condition will exist as of the Closing Date with respect to any such
Indebtedness that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its regularly scheduled dates of payment.

 

5.25                        Foreign Assets Control Regulations, Etc. Neither the
making of the Loans hereunder or the use of proceeds thereof will violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department or any enabling legislation
or executive order relating thereto. No Loan Party is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order
(“Designated Person”). No Loan Party engages in any dealings or transactions
with any such Designated Person. Each Loan Party is in compliance, in all
material respects, with the PATRIOT Act (Title III of Pub.L. 107-56 (signed into
law October 26, 2001)).

 

5.26                        Borrowing Base Certificate.

 

The information contained in the most recently delivered Borrowing Base
Certificate is complete and correct and the amounts shown therein as “Eligible
Accounts” and “Eligible Inventory” have been determined as provided in the Loan
Documents.

 

5.27                        Material Contracts.

 

Neither the Borrower nor any of its Restricted Subsidiaries (nor, to the
knowledge of the Borrower, any other party thereto) is in breach of or in
default under any Material Contract in any material respect. The Borrower and
its Restricted Subsidiaries have such good and enforceable agreements with third
parties as are necessary to conduct their business as presently conducted or as
contemplated to be conducted.

 

5.28                        Absence of Defaults.

 

No event has occurred or is continuing which constitutes a Default or an Event
of Default.

 

ARTICLE 6

 

REPORTING REQUIREMENTS AND NOTICES

 

The Borrower covenants that from the date of this Agreement, and for so long as
any of the Obligations remain unpaid, any Letters of Credit remain outstanding,
the Lenders have an unexpired commitment to lend hereunder or the Issuing Bank
has an unexpired commitment to issue Letters of Credit hereunder, it shall
comply with each of the reporting and notice requirements set forth in this
ARTICLE 6.

 

100

--------------------------------------------------------------------------------


 

6.1                               Financial Data and Reporting Requirements;
Notice of Certain Events.

 

6.1.1                                        Delivery of Monthly Financial
Statements. As soon as practicable and in any event within forty-five (45) days
after the last day of each of the first eleven calendar months of each fiscal
year, the Borrower shall deliver to the Agent (for further distribution to the
Lenders and the Banking Services Providers) (a) management-prepared profit and
loss statements of the Borrower and its Subsidiaries in substantially the form
of Exhibit N attached hereto and (b) to the extent available, a
management-prepared balance sheet, statement of income, and a statement of cash
flows of the Borrower and its Subsidiaries on a Consolidated and condensed
consolidating basis as at the end of and for (i) the period commencing at the
end of the previous fiscal year and ending with the end of such month and
(ii) the period commencing at the end of the previous month and ending with the
end of such month.

 

6.1.2                                        Delivery of Quarterly Financial
Statements. As soon as practicable and in any event within forty-five (45) days
after the close of each of the first three quarters of each fiscal year of the
Borrower, the Borrower shall deliver to the Agent (for further distribution to
the Lenders and the Banking Services Providers) a management-prepared balance
sheet, statement of income, and statement of cash flows of the Borrower and its
Subsidiaries on a Consolidated and condensed consolidating basis in each case,
as at the end of and for (a) the period commencing at the end of the previous
fiscal year and ending with the end of such quarter and (b) the period
commencing at the end of the previous fiscal quarter and ending with the end of
such currently reported quarter, setting forth in comparative form the
corresponding figures for the appropriate periods of the preceding fiscal year,
certified by the chief executive officer or chief financial officer of the
Borrower as (i) having been prepared in accordance with GAAP (with any changes
in accounting policies discussed in reasonable detail) and (ii) presenting
fairly the financial position and results of operations of the Borrower and its
Subsidiaries, as applicable, as at the date and for the period specified
(subject to normal recurring year end audit adjustments), it being understood
that footnotes may be omitted. Together with the financial statements delivered
pursuant to this Subsection 6.1.2, the Borrower shall deliver a narrative by the
chief executive officer or chief financial officer of the Borrower explaining
variances to budget and variances to the prior year period; provided, however,
that to the extent that the Borrower shall have delivered to the Agent (for
further distribution to the Lenders and the Banking Services Providers) a
Quarterly Report on Form 10-Q, such delivery shall be deemed to satisfy the
requirements of this Subsection 6.1.2.

 

6.1.3                                        Delivery of Annual Financial
Statements. As soon as practicable and in any event within ninety (90) days
after the close of each fiscal year of the Borrower, the Borrower shall deliver
to the Agent (for further distribution to the Lenders and the Banking Services
Providers), an audited balance sheet, statement of income and changes in
retained earnings, and statement of cash flows of the Borrower and its
Subsidiaries on a Consolidated basis and a condensed consolidating basis, as at
the end of and for the fiscal year just closed in reasonable detail and
certified, in the case of the Consolidated statements, (without any
qualification, modification or exception) by any nationally-recognized
independent certified public accountants selected by the Borrower and
satisfactory to the Majority Lenders;

 

101

--------------------------------------------------------------------------------


 

provided, however, that to the extent that the Borrower shall have delivered to
the Agent (for further distribution to the Lenders and the Banking Services
Providers) an Annual Report on Form 10-K, such delivery shall be deemed to
satisfy the requirements of this Subsection 6.1.3.

 

6.1.4                                        Delivery of Officer’s Compliance
Certificates. As soon as practicable after the close of each quarter of each
fiscal year of the Borrower and in any event no later than the date on which
financial statements are required to be delivered for each such quarter or year,
as provided in Subsections 6.1.2 (Delivery of Quarterly Financial Statements) or
6.1.3 (Delivery of Annual Financial Statements), the Borrower shall deliver to
the Agent (for further distribution to the Lenders) an Officer’s Compliance
Certificate certified by the chief executive officer, chief financial officer or
President of the Borrower (a) demonstrating compliance with the financial
covenants set forth in ARTICLE 7 (Financial Covenants) and, if applicable, a
reconciliation showing the calculation of such financial covenants based on the
Consolidated financial statements of the Borrower (including Rock Solid
Insurance), (b) certifying that, as at the date of such certificate, there
existed no Event of Default and no Default, or, if any such Event of Default or
Default existed, specifying the nature thereof, the period of existence thereof
and what action the Borrower proposes to take or has taken with respect thereto
and (c) certifying as to certain other compliance matters.

 

6.1.5                                        SEC Filings, Etc. Promptly upon
receipt or transmission thereof, as applicable, the Borrower shall deliver to
the Agent (for further distribution to the Lenders):

 

(a)                                 at any time when the Borrower or any of the
other Loan Parties is subject to the reporting requirements of the Securities
Exchange Act of 1934, all letters of comment or material correspondence sent to
the Borrower or any of the other Loan Parties by any securities exchange or the
Commission or any Governmental Authority succeeding to any of its functions in
relation to the affairs of the Borrower or any of the other Loan Parties,

 

(b)                                 all regular and periodic reports and all
registration statements and prospectuses, if any, filed by the Borrower or any
of the other Loan Parties with any securities exchange or with the Commission or
any Governmental Authority succeeding to any of its functions,

 

(c)                                  to the extent not already delivered
pursuant to the terms of this Agreement, all financial statements, reports,
notices and proxy statements sent or made available generally by the Borrower or
any of the other Loan Parties to other lenders to such Persons (if any) and
their other respective bondholders or security holders (or any trustee or other
representative of any of the foregoing) (including the Indentures) and any
non-routine notices or other non-routine correspondence from such lenders,
bondholders or security holders (or trustee or other representative of such
Persons), and

 

(d)                                 any management letters delivered by the
accountants in connection with an annual audit.

 

102

--------------------------------------------------------------------------------


 

6.1.6                                        Annual Budget. As soon as
available, and in any event within ninety (90) days following the commencement
of each fiscal year, the Borrower shall deliver to the Agent (for further
distribution to the Lenders) management-prepared operating projections and
budgets for the Borrower and its Restricted Subsidiaries for such fiscal year,
with quarterly projections specifically set forth therein, including an income
statement, a balance sheet (which shall include a separate line item for the RC
Loan and Term Loan balance (i.e., the aggregate outstanding amount of RC Loans
and Term Loans), the capital lease balance and the subordinated debt balance)
and a cash flow statement, in form and substance satisfactory to the Majority
Lenders, and, as soon as available, significant revisions, if any, of such
projections and budgets, in each case (a) in reasonable detail and otherwise in
form and substance satisfactory to the Lenders and (b) accompanied by a
certificate of the Borrower, executed on its behalf by its chief executive
officer or chief financial officer, stating that (i) such projections and
budgets (x) have been prepared on the basis of the assumptions stated therein
and (y) represent the Borrower’s best and most recent estimate of the future
financial performance of the Borrower and its Restricted Subsidiaries and
(ii) such assumptions are believed by the Borrower to be reasonable and fair in
light of current business conditions and current facts known to the Borrower.

 

6.1.7                                        Borrowing Base Certificate. As soon
as practicable after the end of each calendar month and in any event within
thirty (30) days of the last day of each calendar month (or more frequently if
reasonably requested by the Majority Lenders), Borrower shall deliver to the
Agent (for further distribution to the Lenders) a duly executed Borrowing Base
Certificate as of the last day of such calendar month.

 

6.1.8                                        Quarterly Excess Availability
Reports. As soon as practicable and in any event within fifteen (15) days after
the close of each quarter of each fiscal year of the Borrower, the Borrower
shall deliver to the Agent (for further distribution to the Lenders) a report
for such quarter that shall calculate the average daily Excess Availability for
such quarter (the “Quarterly Excess Availability Report”), all in form and
substance satisfactory to the Majority Lenders.

 

6.1.9                                        Field Examinations. The Agent
shall, at the direction of the Majority Lenders, at any time, during normal
business hours upon reasonable advance notice, conduct such field examinations
as the Majority Lenders deem necessary or advisable, to evaluate the Inventory,
Accounts and other assets of the Borrower and the other Loan Parties, which
field examinations shall be at the Borrower’s sole cost and expense.

 

6.1.10                                 Aging Reports. As soon as practicable
after the end of each calendar month and in any event within thirty (30) days of
the last day of each calendar month, the Borrower shall deliver to the Agent
(for further distribution to the Lenders) (a) an aging report of accounts
payable of the Borrower and the other Loan Parties as of the end of such
calendar month, (b) an aging report of the Accounts of the Borrower and the
other Loan Parties showing the names of their Account Debtors, the amount owed
by them respectively, and the invoice dates for each such Account as of the end
of such calendar month and (c) an

 

103

--------------------------------------------------------------------------------


 

inventory report of the Borrower and the other Loan Parties as of the end of
such calendar month, all of which shall be in form reasonably satisfactory to
the Majority Lenders.

 

6.1.11                                 Monthly Contracts in Progress Report. As
soon as practicable after the end of each calendar month and in any event within
forty-five (45) days of the last day of each calendar month, the Borrower shall
deliver to the Agent (for further distribution to the Lenders) a report in
substantially the form attached hereto as Exhibit P, completed in a manner that
is substantially consistent with past practice.

 

6.2                               Notice of Defaults.

 

As soon as practicable but, in any event, within two (2) Business Days after any
officer of the Borrower or any of the other Loan Parties obtains knowledge
(a) of any Default or Event of Default, (b) that any Lender has given notice to
the Borrower or any of the other Loan Parties or taken any other action with
respect to a claimed Default or Event of Default under this Agreement, (c) that
any Person has given any notice of or taken any other action with respect to a
claimed default or event or condition of the type referred to in Subsection
9.1.3 (Cross Default to Indebtedness), or (d) any event which constitutes or
which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which the Borrower or
any of the other Loan Parties is a party or by which the Borrower or any of the
other Loan Parties or any of their respective properties may be bound, the
Borrower shall give written notice thereof to the Lenders, specifying the nature
and period of existence of any such Default or Event of Default, or specifying
the notice given or action taken by such Lender or Person and the nature of such
claimed Default, Event of Default, event or condition, and what action the
Borrower has taken, is taking or proposes to take with respect thereto,
provided, with respect to events described in clause (d) above pertaining to
Material Contracts other than Bonding Arrangements, such notice must only be
given if the default is a monetary default in excess of $1,000,000 or is a
non-monetary default that could reasonably be expected to result in a Material
Adverse Change.

 

6.3                               Notice of Disputes and Other Matters.

 

The Borrower shall give written notice to the Agent and, in the case of any
notice under Subsection 6.3.3 (Material Adverse Change), the Lenders of the
following matters promptly upon (and in any event within two (2) Business Days
of) any officer of the Borrower or any of the other Loan Parties obtaining
knowledge thereof:

 

6.3.1                                        Certain Litigation. Any actions,
proceedings or claims commenced or asserted against the Borrower or any of its
Restricted Subsidiaries in which the amount involved is $2,000,000 or more and
not fully covered by Insurance, or which, if not solely a claim for monetary
damages, would reasonably be expected to, if adversely determined, result in a
Material Adverse Change;

 

6.3.2                                        Conditions Affecting Collateral.
Any of the following conditions:

 

(a)                                 the creation or acquisition of any new
Subsidiaries;

 

104

--------------------------------------------------------------------------------


 

(b)                                 the movement of Inventory or books and
records (excluding duplicate sets of books and records) to a location not set
forth on Schedule 5.6 hereto, which as of the Closing Date lists all locations
where Inventory is located (or such other location as the Borrower has
identified to the Agent pursuant to this Subsection 6.3.2) other than
(x) Inventory of Protection Services, Inc., ASTI Transportation Systems, Inc.,
Precision Solar Controls, Inc., SCI Products Inc. and Work Area Protection Corp.
which at any time, is valued (at lower or cost or market in accordance with
GAAP) at less than $1,000,000 in the aggregate for all such Inventory, and for
all such Persons, excluded by this clause (x) at such time and (y) Inventory
that is in transit;

 

(c)                                  the movement of Collateral that is not
Inventory or books and records to a location not set forth on Schedule 5.6 (or
such other location as the Borrower has identified to the Agent pursuant to this
Subsection 6.3.2) except where the value of the Collateral at such location is
less than $2,000,000 or where the Collateral is located at a construction job in
progress;

 

(d)                                 the acquisition of property by the Borrower
or any of the other Loan Parties not subject to a valid and perfected first
priority Lien pursuant to the Loan Documents (subject to Permitted Liens or
Permitted ABL Additional Liens, as applicable, and other than property having a
fair market value of less than $5,000,000);

 

(e)                                  any change of name, type of business entity
or jurisdiction of registration or any change of address of the chief executive
office of the Borrower or any of the other Loan Parties; or

 

(f)                                   any other circumstance that could affect
the attachment, perfection or enforcement of the Agent’s security interest in
any other material portion of the Collateral;

 

6.3.3                                        Material Adverse Change. Any
Material Adverse Change or the existence of any facts or circumstances or the
occurrence or failure to occur of any event which could reasonably be expected
to result in a Material Adverse Change;

 

6.3.4                                        Representations and Warranties. Any
changes in facts or circumstances on which the representations and warranties
set forth in this Agreement are made that makes such representations and
warranties false or misleading in any material respect;

 

6.3.5                                        Intellectual Property. Any of the
following conditions: (i) the acquisition (by way of license or otherwise) of
any material Intellectual Property; (ii) any changes in and to the ownership of,
or rights to use, any material Intellectual Property owned or licensed by the
Borrower or any of the other Loan Parties; (iii) any material change in the
status of any material trademark, service mark, trade dress, domain names, or
copyright application or registration, or any patent application or letters
patent; (iv) the receipt of any knowledge regarding any infringement, dilution,
violation or misappropriation of or unfair competition with any material
Intellectual Property owned or licensed by the Borrower or any of the other Loan
Parties by any Person; (v) the receipt of any written claim, demand or threat,
or the institution of any proceeding, relating to any

 

105

--------------------------------------------------------------------------------


 

Intellectual Property owned or licensed by the Borrower or any of the other Loan
Parties; or (vi) any other material adverse change affecting or relating in any
way to any Intellectual Property owned or licensed by the Borrower or any of the
other Loan Parties;

 

6.3.6                                        Governmental Licenses. The
revocation, termination or cancellation of any material Governmental License or
the institution by any Governmental Authority of any proceeding to effect such a
revocation, termination or cancellation;

 

6.3.7                                        Leases. The termination or
threatened termination of, or material amendment, modification or supplement to,
or any material dispute arising out of, any lease subject to a Leasehold
Mortgage; and

 

6.3.8                                        Bonding Arrangement Claims. Any
claims, individually or in the aggregate at any one time, in excess of
$5,000,000 made under any Bonding Arrangement.

 

6.4                               ERISA Notices.

 

The Borrower shall deliver to the Agent (for further distribution to the
Lenders), as soon as possible and in any event within ten (10) Business Days
after Borrower, any of the other Loan Parties or any of their respective ERISA
Affiliates knows or has reason to know that (i) any Reportable Event for which
notice thereof has not been waived has occurred or is reasonably expected to
occur with respect to any Employee Pension Plan, (ii) there has been an unpaid
“minimum required contribution” as defined in Section 430 of the Code and
Section 303 of ERISA or an application has been made to the Secretary of the
Treasury for a waiver or modification of the Minimum Funding Standard or an
extension of any amortization period under Section 412 of the Code with respect
to an Employee Pension Plan, (iii) proceedings have been or are reasonably
expected to be instituted under Title IV of ERISA to terminate any Employee
Pension Plan, (iv) any Employee Pension Plan is or is reasonably expected to be
in at-risk status under Section 430 of the Code, (v) any Withdrawal Liability
from a Multiemployer Plan has been or will be incurred by Borrower, any of its
Subsidiaries or any ERISA Affiliate, (vi) any Multiemployer Plan is or is
reasonably expected to be in Reorganization, in endangered or critical status as
defined in Section 432 of the Code and Section 305 of ERISA, terminated,
partitioned or declared insolvent, (vii) an action has been instituted pursuant
to Section 515 of ERISA to collect a delinquent contribution to a Multiemployer
Plan, (viii) any event, transaction or condition has occurred or will occur that
could reasonably be expected to result in the imposition of a lien under Part 3
of Subtitle B of Title I of ERISA or Title IV of ERISA, (ix) any Prohibited
Transaction or other transaction, event or condition has occurred or will occur
with respect to a Plan that could reasonably be expected to result in the
Borrower, any of its Subsidiaries or any ERISA Affiliate incurring a material
liability or becoming subject to a material penalty or excise tax, or (x) the
PBGC has contacted the Borrower, any of its Subsidiaries or any ERISA Affiliate
with respect to the PBGC’s Early Warning Program, a certificate of the chief
executive officer or chief financial officer of the Borrower setting forth the
details as to such event, transaction or condition and the action the Borrower
has taken, is taking or proposes to take with respect thereto and with respect
to (i) and (ii) above, with copies of any notices and applications.

 

106

--------------------------------------------------------------------------------


 

6.5                               Miscellaneous.

 

With reasonable promptness, the Borrower shall deliver such other information
respecting the business, operations and financial condition of itself and its
Restricted Subsidiaries as the Agent or any Lender may from time to time
reasonably request.

 

6.6                               Authorization of Third Parties to Deliver
Information.

 

Any opinion, report or other information delivered to the Agent, the Issuing
Bank or any Lender pursuant to any obligation of the Borrower or any of the
other Loan Parties, or any right of the Agent, the Issuing Bank or any Lender,
under the Loan Documents is hereby deemed to have been authorized and directed
by the Borrower to be delivered for the benefit, and reliance thereupon, of such
recipient.

 

6.7                               Deliveries on Non-Business Days.

 

Any opinion, report (including financial reports) and other information
(including certificates) required to be delivered under this Agreement or other
Loan Documents on a day that is not a Business Day shall be due on the
subsequent Business Day.

 

ARTICLE 7

 

FINANCIAL COVENANTS

 

The Borrower covenants that from the Closing Date and for so long as any of the
Obligations remain unpaid, any Letters of Credit remain outstanding, the Lenders
have an unexpired commitment to lend hereunder or the Issuing Bank has an
unexpired commitment to issue Letters of Credit hereunder, it shall comply with
each of the financial covenants set forth in this ARTICLE 7.

 

7.1                               Fixed Charge Coverage Ratio.

 

If the Excess Availability shall be less than the Minimum Excess Availability at
any time after November 30, 2015 or shall be less than One Dollar at any time on
or before November 30, 2015, then thereafter, during the applicable Testing
Period, the following covenant shall be tested using the financial statements
most recently delivered pursuant to Subsection 6.1.1 (Delivery of Monthly
Financial Statements), Subsection 6.1.2 (Delivery of Quarterly Financial
Statements) or Subsection 6.1.3 (Delivery of Annual Financial Statements), as
applicable.

 

As at the end of each fiscal quarter (unless the Majority Lenders determine that
such determination shall be made on a monthly basis, then as at the end of each
calendar month), the Borrower and its Restricted Subsidiaries, on a combined
basis, shall maintain a Fixed Charge Coverage Ratio of at least 1.0:1.0 for the
immediately preceding four fiscal quarters or twelve (12) consecutive months, as
applicable.

 

107

--------------------------------------------------------------------------------


 

7.2                               Additional Provisions Respecting Calculation
of Financial Covenants.

 

Except as otherwise provided in this Agreement, the following provisions shall
apply.

 

(a)                                 All the calculations of financial covenants
shall be, to the extent applicable, based upon the figures set forth in the
Consolidated financial statements of the Borrower most recently delivered
pursuant to this Agreement.

 

(b)                                 Calculations made pursuant to this ARTICLE 7
shall give effect, on a pro forma basis, to all dispositions in excess of
$2,500,000 (for any disposition or series of related dispositions) and
Acquisitions made during the quarter or year to which the required compliance
relates, as if such Acquisition or disposition had been consummated on the first
day of the applicable period; provided, that items of revenue and expense
related to any such Acquisition or disposition shall be based on actual amounts
and not adjusted to give effect to potential savings and similar adjustments
except to the extent satisfactory to the Majority Lenders in their sole
discretion. Calculation of financial covenants in connection with any
Acquisitions and such dispositions shall be based on the results of operations
and financial position of the Borrower and its Restricted Subsidiaries set forth
on the most recently delivered financial statements, adjusted, in the case of an
Acquisition, to give effect to any additional Indebtedness incurred in
connection therewith and to include the results of operations and financial
position of the target during the applicable period, and in the case of such a
disposition, to give effect to any repayment of Indebtedness in connection
therewith and to exclude the results of operations and financial position for
the applicable period of the assets so disposed of.

 

(c)                                  Notwithstanding the definition of “GAAP” in
Section 1.1 (Defined Terms), or any provision to the contrary in this Agreement,
the determination of whether a lease constitutes a “Capital Lease” and the
amount thereof shall be made in accordance with generally accepted accounting
principles as in effect on the date of delivery of the financial statements
referred to in Subsection 4.1.14 (Financial Statements; Projections).

 

(d)                                 Notwithstanding the definition of “GAAP” in
Section 1.1 (Defined Terms), or any provision to the contrary in this Agreement,
the financial covenants set forth in this ARTICLE 1 shall be calculated for all
purposes in accordance with generally accepted accounting principles as in
effect on the date of the delivery of the financial statements referred to in
Subsection 4.1.14 (Financial Statements; Projections) (“Closing Date GAAP”)
subject to the following provisions of this clause (d) of Section 7.2.

 

(i)                                     If, after the date of this Agreement,
there are any changes to GAAP that would affect the calculation of the financial
covenants, and if (x) the Borrower or (y) the Majority Lenders so request, the
Majority Lenders, in the case of a request by the Borrower, or the Borrower in
the case of a request by Majority Lenders, may:

 

(A)                               approve the request to change the basis for
calculating the financial covenants from Closing Date GAAP to Closing Date GAAP
as modified to incorporate the change or changes in GAAP so

 

108

--------------------------------------------------------------------------------


 

requested, after which time, Closing Date GAAP shall be deemed to be Closing
Date GAAP as so adjusted (“Adjusted GAAP”); and

 

(B)                               in connection with any such change to Adjusted
GAAP, approve an adjustment to one or more of the financial covenants set forth
in this ARTICLE 7 as is so requested and as is necessary or desirable to carry
out the initial intent of the parties with respect to such covenants as
originally drafted.

 

(ii)                                  At any time that GAAP changes, the
Borrower or the Majority Lenders, as applicable, may initiate a request pursuant
to the preceding clause (b), it being understood that the right to make such a
request is not a one-time right. If Closing Date GAAP has already been adjusted
to be Adjusted GAAP at the time of any such request and if the Borrower or the
Majority Lenders agree to such further adjustments, then Adjusted GAAP shall
thereafter be deemed to incorporate such further adjustments.

 

(e)                                  At any time that Closing Date GAAP (or
Adjusted GAAP, as applicable) is not the same as GAAP, the Borrower shall
deliver, together with the Officer’s Compliance Certificate pursuant to
Subsection 6.1.4 (Delivery of Officer’s Compliance Certificates), a
reconciliation of each of the component figures used in determining compliance
with the financial covenants (based on Closing Date GAAP or Adjusted GAAP, as
applicable) and the corresponding amounts shown on the financial statements
delivered pursuant to Section 6.1 (Financial Data and Reporting Requirements;
Notice of Certain Events) (based on GAAP). If so requested by the Majority
Lenders, the Borrower shall also provide a confirmation of such reconciliation
by the Borrower’s independent certified public accountants.

 

ARTICLE 8

 

BUSINESS COVENANTS

 

The Borrower covenants that from the Closing Date, and for so long as any of the
Obligations remain unpaid, any Letters of Credit remain outstanding, the Lenders
have an unexpired Commitment to lend hereunder or the Issuing Bank has an
unexpired commitment to issue Letters of Credit hereunder, it shall and shall
cause each of its Restricted Subsidiaries, to comply with each of the covenants
set forth in this ARTICLE 8.

 

8.1                               Indebtedness.

 

8.1.1                                        In General. The Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, assume, guarantee, permit to exist or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
other than each of the following:

 

(a)                                 the Obligations and Banking Services
Obligations;

 

109

--------------------------------------------------------------------------------


 

(b)                                 the Existing Notes and the First Lien Notes
in an aggregate principal amount not exceeding $515,000,000 (plus the amount of
any capitalized interest in respect of the First Lien Notes);

 

(c)                                  Guaranties of Indebtedness incurred
pursuant to clause (b) above;

 

(d)                                 Indebtedness (excluding Indebtedness
referred to in clauses (a) and (b) above) existing on the Closing Date and set
forth on Schedule 5.24 hereto;

 

(e)                                  Indebtedness of the Borrower or a
Restricted Subsidiary that is a Guarantor owed to and held by the Borrower or a
Restricted Subsidiary that is a Guarantor;

 

(f)                                   Guaranties by the Borrower of Indebtedness
of a Restricted Subsidiary that is a Guarantor; provided that (a) such
Indebtedness is permitted by this Section 8.1, and (b) such Guaranties are
subordinated to the Secured Obligations to the same extent, if any, as the
Indebtedness being guaranteed;

 

(g)                                  Guaranties by any Restricted Subsidiary of
Indebtedness of the Borrower or any other Restricted Subsidiary that is a
Guarantor; provided that (a) such Indebtedness is permitted by this Section 8.1,
and (b) such Guaranties are subordinated to the Secured Obligations to the same
extent, if any, as the Indebtedness being guaranteed;

 

(h)                                 Indebtedness of Rock Solid Insurance to the
Borrower or any Restricted Subsidiary, or consisting of the Borrower’s guarantee
of Indebtedness of Rock Solid Insurance to the extent such guaranteed
Indebtedness is permitted in this Section 8.1 and provided, that the making of
such loan to Rock Solid Insurance or such guarantee of Rock Solid Insurance
Indebtedness, as applicable, is permitted as an Investment under clause (k) of
Section 8.3 (Investments, Loans, Acquisitions, Etc.);

 

(i)                                     Hedging Obligations (excluding Hedging
Obligations entered into for speculative purposes) for the purpose of limiting
interest rate risk, exchange rate risk with respect to any currency exchange,
commodity risk or any combination of the foregoing;

 

(j)                                    Capital Lease Obligations, Purchase Money
Indebtedness and Attributable Debt in respect of Sale and Leaseback Transactions
in respect of capital assets of the Borrower and its Restricted Subsidiaries, in
an aggregate outstanding principal amount not to exceed $75,000,000 at any time
during the term of this Agreement;

 

(k)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided,
however, that such Indebtedness is extinguished within five (5) Business Days of
incurrence;

 

(l)                                     appeal bonds in respect of judgments,
which judgments do not constitute an Event of Default and letters of credit
issued to support such appeal bonds, provided, the maximum amount of all cash
collateral (such cash collateral used for appeal bonds or to secure letters of
credit permitted by this clause (l), “Appeal Bond Cash Collateral”), letters of

 

110

--------------------------------------------------------------------------------


 

credit (including Letters of Credit) or other credit support securing all such
appeal bonds in the aggregate do not exceed $5,000,000 at any time provided, if
Appeal Bond Cash Collateral is used to secure letters of credit referenced in
this clause (l), the calculation shall be made without duplication;

 

(m)                             letters of credit that are unsecured or secured
only by Permitted Cash Collateral Accounts;

 

(n)                                 surety bonds of Permitted Bonding Companies
in the ordinary course of business;

 

(o)                                 Indebtedness not otherwise permitted
pursuant to clauses (a) through (n) above in an aggregate principal amount not
to exceed $25,000,000 at any time outstanding; and

 

(p)                                 In the case of clauses (c) through (o),
Refinancing Indebtedness;

 

provided, however, (x) that cash interest on any Disqualified Stock permitted by
this Subsection 8.1.1 shall not be in excess of seven percent (7%) and (y) the
Loan Parties shall not incur Indebtedness under this Subsection 8.1.1 if such
incurrence is prohibited by the Indentures.

 

8.1.2                                        Limitation on Incurrence. In
addition to the limitations on the incurrence or existence of Indebtedness
referred to above, (a) no Indebtedness may be incurred by the Borrower or any of
its Restricted Subsidiary unless immediately before and after giving effect to
the incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing and (b) no Guaranty shall be permitted by this
Agreement unless it is a Guaranty constituting Indebtedness expressly permitted
by Subsection 8.1.1 (Indebtedness — In General) or a Guaranty of obligations of
the Borrower or a Subsidiary of the Borrower, which obligations (whether
constituting Indebtedness or otherwise) are permitted by this Agreement.

 

8.2                               Liens; Licenses.

 

8.2.1                                        In General. The Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or assets of the Borrower or any Restricted Subsidiary of the
Borrower, except each of the following (collectively, the “Permitted Liens”):

 

(a)                                 Liens existing on the Closing Date and
listed on Schedule 8.2.1(a);

 

(b)                                 Liens on the Collateral in favor of the
Agent and Liens on the First Lien Note Collateral in favor of the Collateral
Agent;

 

(c)                                  Liens securing obligations under
(i) Banking Services Obligations in an amount not to exceed $7,500,000 in the
aggregate, and (ii)_Hedging Obligations and, in

 

111

--------------------------------------------------------------------------------


 

each case, the costs thereof so long as the related Indebtedness (if any) is
permitted to be incurred hereunder;

 

(d)                                 any Lien for Taxes or assessments or other
governmental charges or levies not then due and payable (or which, if due and
payable, are being contested in good faith and for which adequate reserves are
being maintained, to the extent required by GAAP, and which would not reasonably
be expected to result in a Material Adverse Change);

 

(e)                                  any statutory warehousemen’s,
materialmen’s, landlord’s or other similar Liens for sums not then due and
payable (or which, if due and payable, are being contested in good faith and
with respect to which adequate reserves are being maintained, to the extent
required by GAAP, and which liabilities would not reasonably be expected to
result in a Material Adverse Change);

 

(f)                                   Liens on property or other assets (i) in
connection with workers’ compensation, unemployment insurance and other types of
statutory obligations or the requirements of any official body in the ordinary
course of business, or (ii) to secure the performance of tenders, bids, surety
or performance bonds (other than in connection with litigation or judgments),
purchase, construction, sales or servicing contracts and other similar
obligations incurred in the ordinary course of business consistent with industry
practice; provided that any contractual Liens on Collateral securing performance
bonds shall be Surety Liens in favor of Permitted Bonding Companies; or
(iii) arising in connection with any attachment or judgment unless such Liens
shall not be satisfied or discharged or stayed pending appeal within thirty (30)
days after the entry thereof or the expiration of any such stay;

 

(g)                                  Liens on property or shares of Capital
Stock of a Person existing at the time such Person is merged with or into or
consolidated with the Borrower or a Restricted Subsidiary, or becomes a
Restricted Subsidiary (and not incurred in anticipation of such transaction), in
each case, in accordance with the terms of this Agreement; provided that such
Liens are not extended to the property and assets of the Borrower and its
Restricted Subsidiaries other than the property or assets acquired;

 

(h)                                 Permitted Cash Collateral Accounts and
Appeal Bond Cash Collateral;

 

(i)                                     other Liens incidental to the conduct of
the business of the Borrower or any of its Restricted Subsidiaries, as the case
may be, or the ownership of their assets, provided that (i) if such Liens secure
Indebtedness, all such Indebtedness does not in the aggregate have a principal
amount in excess of $25,000,000 and such Liens do not attach to ABL Priority
Collateral and (ii) such Liens do not materially impair the use or value of the
property subject thereto in its use in the business of the Borrower or such
Restricted Subsidiary;

 

(j)                                    Liens securing (i) Capital Lease
Obligations and (ii) Purchase Money Indebtedness; provided that (1) the
obligations secured pursuant to this clause (k), together with all Attributable
Debt, shall not exceed $75,000,000 at any one time outstanding and (2) such
Liens may not extend to any other property owned by such Person or any of its

 

112

--------------------------------------------------------------------------------


 

Restricted Subsidiaries at the time the Lien is incurred (other than assets and
property affixed or appurtenant thereto);

 

(k)                                 Liens in favor of customs or revenue
authorities arising as a matter of law to secure payment of custom duties in
connection with the importation of goods;

 

(l)                                     non-exclusive licenses of Intellectual
Property granted in the ordinary course of business, provided, that such
licenses do not materially affect the value of, or the ability of the Agent to
dispose of, any ABL Collateral included in the Borrowing Base;

 

(m)                             Liens on property or assets existing at the time
of acquisition of such property or assets by the Borrower or a Restricted
Subsidiary; provided, however that such Liens were not incurred in anticipation
of such acquisition; provided further, however, that such Liens may not extend
to any other property owned by the Borrower or any Restricted Subsidiary;

 

(n)                                 security deposits and similar deposits in
connection with leases or similar obligations made in the ordinary course of
business;

 

(o)                                 leases and subleases granted to others with
respect to real property of the Borrower or any Restricted Subsidiary that do
not materially interfere with the ordinary course of business of the Borrower or
any Restricted Subsidiary but, in the case of any Specific Real Property the
Borrower shall notify the Agent of the proposed nature and terms of the lease or
sublease, and the Agent may, at the direction of the Majority Lenders in their
discretion, require that the Borrower obtain an updated appraisal for such
Specific Real Property and then from the time that the lease or sublease is
entered into until the time that the appraisal is obtained, without limiting any
other discretion that the Lenders may have under this Agreement with respect to
the Borrowing Base, the Agent shall, at the direction of the Majority Lenders,
apply such reserves as the Majority Lenders deem appropriate in the Borrowing
Base relative to such lease or sublease;

 

(p)                                 precautionary UCC financing statements
regarding operating leases;

 

(q)                                 Liens to secure any Refinancing Indebtedness
permitted under Section 8.1 (Indebtedness) (or successive Refinancing
Indebtedness) as a whole, or in part, in respect of any Indebtedness secured by
any Lien; provided, however, that:

 

(i)                                     such new Lien shall have the same Lien
priority as the original Lien and be limited to all or part of the same property
and assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure the original Indebtedness (plus improvements
and accessions to, such property or proceeds or distributions thereof); and

 

(ii)                                  the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (1) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness at the time the original Lien became a Permitted Lien and (2) the
amount of any discounts,

 

113

--------------------------------------------------------------------------------


 

commissions, premiums, fees and other costs and expenses related to such
refinancing, refunding, extension, renewal or replacement;

 

(r)                                    minor title exceptions, survey
exceptions, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning or other restrictions as to the use of real property
that were not incurred in connection with Indebtedness and that do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person (collectively,
“Miscellaneous Encumbrances”) but in the case of real property that constitutes
Specific Real Property, if existing on the Closing Date to the extent acceptable
to the Agent and, if arising after the Closing Date, only if the Borrower shall
notify the Agent of the proposed nature and terms of the Miscellaneous
Encumbrance, and the Agent may, at the direction of the Majority Lenders in
their discretion, require that the Borrower obtain an updated appraisal for such
Specific Real Property and then from the time that the Miscellaneous Encumbrance
is in effect until the time that the appraisal is obtained, without limiting any
other discretion that the Lenders may have under this Agreement with respect to
the Borrowing Base, the Agent shall, at the direction of the Majority Lenders,
apply such reserves as the Majority Lenders deem appropriate in the Borrowing
Base relative to such Miscellaneous Encumbrance; and

 

(s)                                   the IDA Mortgage;

 

provided, however, the Loan Parties shall not create or permit to exist Liens
under this Section 8.2 if such Liens are prohibited by the Indentures.

 

8.2.2                                        Negative Pledge. The Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, agree with any
Person to restrict or place limitations on the right of the Borrower or any of
its Restricted Subsidiaries to create, incur, assume or permit to exist any Lien
on or with respect to any property or asset of the Borrower or any of its
Restricted Subsidiaries other than a Permitted Lien pursuant to the Loan
Documents and the Indentures. The foregoing shall not apply to (a) restrictions
and conditions imposed by law, (b) customary restrictions and conditions
contained in agreements relating to the sale of any asset or property pending
such sale, provided such restrictions and conditions apply only to the asset or
property that is to be sold and such sale is permitted hereunder,
(c) restrictions or conditions imposed by any agreement relating to Capital
Leases, Purchase Money Indebtedness and Sale and Leaseback Transactions
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets subject to such Capital Leases, Purchase Money Indebtedness
and Sale and Leaseback Transactions, (d) customary provisions in leases and
other contracts restricting the assignment thereof, (e) restrictions on Liens on
any Excluded Key-Man Policies; provided that the Borrower or applicable
Restricted Subsidiary shall use commercially reasonable efforts to avoid the
creation of any such restrictions and (f) restrictions on Liens contained in the
Indentures and related security documents.

 

114

--------------------------------------------------------------------------------


 

8.3                               Investments, Loans, Acquisitions, Etc.

 

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, make or permit to exist any Investment or make any
Acquisition, except that the Borrower and its Restricted Subsidiaries may make
or permit to exist, any of the following Investments and Acquisitions:

 

(a)                                 Investments and Acquisitions by the Borrower
or any Restricted Subsidiary in a Person that is in the same line of business of
the Borrower and which Investment or Acquisition is not a Permitted Investment
(collectively, “Restricted Investments”), which at the time of and after giving
effect to the proposed Restricted Investment, together with any Restricted
Payments made pursuant to clause (a) of Section 8.4 (Restricted Payments) and
all other Investments and Acquisitions made pursuant to this clause (a), on or
prior to such date, does not exceed the sum (without duplication) of:

 

(i)                                     50% of Net Income (or if Net Income
shall be a deficit, minus 100% of such deficit) accrued on a cumulative basis
since the Closing Date, plus

 

(ii)                                  100% of the aggregate net proceeds
received by the Borrower from the issuance and sale of Capital Stock (other than
to a Restricted Subsidiary) that shall occur on or after the Closing Date, plus

 

(iii)                               an amount equal to the sum of (A) the net
reduction in Restricted Investments, subsequent to the Closing Date, in any
Person, resulting from payments of interest on Indebtedness, dividends,
distributions, repurchases, redemptions, repayments of loans or advances,
proceeds realized on the sale of such Restricted Investment and proceeds
representing a return of capital (but only to the extent such interest,
dividends, distributions, repurchases, redemption, repayments or proceeds are
not included in the calculation of Net Income), in each case to the Borrower or
any Restricted Subsidiary from any Person (including, without limitation, from
Unrestricted Subsidiaries); plus (B) the portion (proportionate to the equity
interest of the Borrower and its Restricted Subsidiaries in such Unrestricted
Subsidiary) of the fair market value of the net assets of an Unrestricted
Subsidiary at the time such Unrestricted Subsidiary is designated as a
Restricted Subsidiary in accordance with the terms of the definition of
Unrestricted Subsidiary, provided, however, that the amount determined in the
case of (A) or (B) above shall not exceed, in the case of any such Person, the
amount of Investments and Acquisitions (excluding Permitted Investments)
previously made by the Borrower or any Restricted Subsidiary of the Borrower in
such Person or Unrestricted Subsidiary, as the case may be;

 

provided, that no such Investment or Acquisition shall be made under this
paragraph (a) of Subsection 8.3 (Investments, Loans, Acquisitions, Etc.) if
(x) as of the date of the proposed Acquisition or Investment, the average Excess
Availability for the 180 day period ending on such date (or, if shorter, the
period beginning on the Closing Date and ending on the

 

115

--------------------------------------------------------------------------------


 

aforementioned date) is less than $75,000,000, (y) a Default or Event of Default
is then existing or will exist after giving effect to the proposed Investment,
or (z) the Fixed Charge Coverage Ratio for the four most recently ended fiscal
quarters after giving pro forma effect to the proposed Investment is less than
1.1:1.0;

 

(b)                                 Investments and Acquisitions in existence on
the Closing Date and listed on Schedule 8.3(b);

 

(c)                                  Investments and Acquisitions required
pursuant to any agreement or obligation of the Borrower or a Restricted
Subsidiary, in effect on the Closing Date, to make such Investments and listed
on Schedule 8.3(c);

 

(d)                                 Cash Equivalents;

 

(e)                                  [Reserved;]

 

(f)                                   Investments by the Borrower or by any of
its Restricted Subsidiaries that are Guarantors in any Restricted Subsidiary
that is a Guarantor or in the Borrower;

 

(g)                                  Investments and Acquisitions by the
Borrower or any Restricted Subsidiary in a Person in the same or related line of
business, if, as a result of such Investment or Acquisition, (i) such Person
becomes a Restricted Subsidiary and a Guarantor in accordance with the
provisions of Section 8.24 (Certain Obligations Respecting Subsidiaries), or
(ii) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated or
wound-up into, the Borrower or a Restricted Subsidiary that is a Guarantor;
provided, that (x) that no Default or Event of Default is then existing or will
exist after giving effect to the proposed Investment, (y) the Fixed Charge
Coverage Ratio for the four most recently ended fiscal quarters is at least
1.1:1.0, and (z) as of the date of the proposed Acquisition or Investment, the
average Excess Availability for the 180 day period ending on such date (or, if
shorter, the period beginning on the Closing Date and ending on the
aforementioned date) is at least $75,000,000;

 

(h)                                 Hedging Obligations permitted pursuant to
Section 8.1 (Indebtedness);

 

(i)                                     Non-cash consideration received in
conjunction with an asset sale that is otherwise permitted under Section 8.7.2
(Sales and Other Dispositions);

 

(j)                                    Investments received in settlement of
obligations owed to the Borrower or any Restricted Subsidiary by and unrelated
Person and as a result of bankruptcy or insolvency proceedings of such Person or
a foreclosure or enforcement of a Lien in favor of the Borrower or a Restricted
Subsidiary;

 

(k)                                 Investments and Acquisitions by the Borrower
or any Restricted Subsidiary (other than in an Affiliate that is not a joint
venture or an Unrestricted Subsidiary) in the same line or similar business not
otherwise permitted under this Section 8.3, in an aggregate

 

116

--------------------------------------------------------------------------------


 

amount which together with the net amount of all other Investments and
Acquisitions then outstanding pursuant to this clause (k) does not exceed
$30,000,000; provided, that (w) no Default or Event of Default shall have then
occurred and be continuing or be created thereby, (x) such Investment or
Acquisition is permitted under the Indentures, (y) the Fixed Charge Coverage
Ratio for the four most recently ended fiscal quarters is at least 1.1:1.0, and
(z) as of the date of the proposed Acquisition or Investment, the average Excess
Availability for the 180 day period ending on such date (or, if shorter, the
period beginning on the Closing Date and ending on the aforementioned date) is
at least $75,000,000;

 

(l)                                     Loans and advances (including for travel
and relocation) to employees in an amount not to exceed $2,500,000 in the
aggregate at any one time outstanding;

 

(m)                             any Investment consisting of a Guaranty
permitted under Section 8.1 (Indebtedness); and

 

(n)                                 any Investment in Rock Solid Insurance or
any other Person formed by the Borrower or by the Borrower and other Persons for
the purpose of, and to the extent necessary or, in the good faith determination
of the Board of Directors of the Borrower, desirable to fund self-insurance
obligations in the ordinary course of business or consistent with the Borrower’s
past practice provided, however, the Loan Parties shall make no Investment in
Rock Solid Insurance in excess of the amount that is required by applicable Law
to fund such self-insurance obligations if there is a Default or Event of
Default then in existence or caused thereby;

 

provided, however, the Loan Parties shall not make, or allow to
exist, Investments or Acquisitions pursuant to this Section 8.3 if they are
prohibited by the Indentures. Premiums paid to Rock Solid Insurance by a Loan
Party on terms that are no less favorable to the Loan Party than would be paid
in connection with an arm’s length transaction to an unaffiliated insurance
company are not Investments within the meaning of this Agreement.

 

8.4                               Restricted Payments.

 

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, declare, order, pay, make or set apart any sum or
property for any Restricted Payment, except that so long as (in the case of any
Restricted Payment other than those permitted by paragraphs (b), (c) and
(e) below) no Default or Event of Default then exists or would be caused
thereby, the Borrower and its Restricted Subsidiaries may permit to be made and
may make, any of the following Restricted Payments:

 

(a)                                 Restricted Payments made by the Borrower or
any Restricted Subsidiary (other than Restricted Payments under clause (g) of
the definition of Restricted Payments) which at the time of and after giving
effect to the proposed Restricted Payment, together with any Investments and
Acquisitions made pursuant to clause (a) of Section 8.3 (Investments, Loans,
Acquisitions, Etc.) and any other Restricted Payments made pursuant to this
clause (a) on or prior to such date, does not exceed the sum (without
duplication) of:

 

117

--------------------------------------------------------------------------------


 

(i)                                     50% of Net Income (or if Net Income
shall be a deficit, minus 100% of such deficit) accrued on a cumulative basis
since the Closing Date, plus

 

(ii)                                  100% of the aggregate net proceeds
received by the Borrower from the issuance and sale of Capital Stock (other than
to a Restricted Subsidiary) that shall occur on or after the Closing Date, plus

 

(iii)                               an amount equal to the sum of (A) the net
reduction in Restricted Investments, subsequent to the Closing Date, in any
Person, resulting from payments of interest on Indebtedness, dividends,
distributions, repurchases, redemptions, repayments of loans or advances,
proceeds realized on the sale of such Restricted Investment and proceeds
representing a return of capital (but only to the extent such interest,
dividends, distributions, repurchases, redemption, repayments or proceeds are
not included in the calculation of Net Income), in each case to the Borrower or
any Restricted Subsidiary from any Person (including, without limitation, from
Unrestricted Subsidiaries); plus (B) the portion (proportionate to the equity
interest of the Borrower and its Restricted Subsidiaries in such Unrestricted
Subsidiary) of the fair market value of the net assets of an Unrestricted
Subsidiary at the time such Unrestricted Subsidiary is designated as a
Restricted Subsidiary in accordance with the terms of the Indentures, provided,
however, that the amount determined in the case of (A) or (B) above shall not
exceed, in the case of any such Person, the amount of Investments (excluding
Permitted Investments) previously made by the Borrower or any Restricted
Subsidiary of the Borrower in such Person or Unrestricted Subsidiary, as the
case may be;

 

provided, that no such Restricted Payment shall be made under paragraph (a) of
this Section 8.4 if (x) if, as of the date of the proposed Restricted Payment,
the average Excess Availability for the 180 day period ending on such (or, if
shorter, the period beginning on the Closing Date and ending on the
aforementioned date) date is less than $75,000,000; or (y) the Fixed Charge
Coverage Ratio for the four most recently ended fiscal quarters after giving pro
forma effect to the proposed Restricted Payment is less than 1.1:1.0;

 

(b)                                 the retirement of any Capital Stock of the
Borrower by conversion into or by exchange for Common Stock of the Borrower;

 

(c)                                  any Restricted Payment paid to the Borrower
or a Restricted Subsidiary that is a Guarantor;

 

(d)                                 so long as there is no Default or Event of
Default that has occurred and is continuing or would be caused thereby,
regularly scheduled payments of principal, interest, fees or other amounts in
respect of Indebtedness that is subordinated in right of payment to the Secured
Obligations, to the extent not prohibited by the terms of such subordination;

 

(e)                                  the redemption, defeasance, repurchase or
acquisition or retirement for value of any Indebtedness of the Borrower or any
Guarantor that is subordinated by its terms

 

118

--------------------------------------------------------------------------------


 

in right of payment to the Loans, out of the net cash proceeds of a
substantially concurrent issue and sale or incurrence (other than to a
Subsidiary of the Borrower), including any such issuance or sale or incurrence
within ninety (90) days of such redemption, defeasance, repurchase or
acquisition or retirement for value, of (x) new subordinated Refinancing
Indebtedness of the Borrower or a Restricted Subsidiary incurred in accordance
with Section 8.1 (Indebtedness) subordinated on terms at least as favorable to
the Agent and the Lenders than the terms then in existence, (y) Common Stock of
the Borrower or from the proceeds of a contribution to the Common Stock of the
Borrower;

 

(f)                                   the purchase, redemption, retirement or
other acquisition for value of Capital Stock in the Borrower held by future,
current or former employees, officers, directors or shareholders of the Borrower
or any Restricted Subsidiary (or their estates or beneficiaries under their
estates) upon death, disability, retirement or termination of employment or
pursuant to the terms of any agreement under which such Capital Stock were
issued; provided that the aggregate cash consideration paid for such purchase,
redemption, retirement or other acquisition of such Capital Stock does not
exceed $1,500,000 in any calendar year; provided, however that any unused
amounts in any calendar year may be carried forward to one or more future
periods (in each case, plus the amount of any proceeds received in respect of
key-man life insurance);

 

(g)                                  payment on account of Disqualified Stock
incurred in accordance with Section 8.1 (Indebtedness); and

 

(h)                                 as at any date, repurchase of Existing Notes
and First Lien Notes; provided that (i) the aggregate amount expended for such
repurchases on such date, together with the aggregate amount expended for all
such repurchases made during the four most recently ended fiscal quarters, may
not exceed fifty percent (50%) of Excess Cash Flow for the four most recently
ended fiscal quarters, (ii) as of the date of the proposed Restricted Payment,
the average Excess Availability for the 180 day period ending on such date (or,
if shorter, the period beginning on the Closing Date and ending on the
aforementioned date) is at least $75,000,000; and (iii) the pro forma Fixed
Charge Coverage Ratio for the four most recently ended fiscal quarters (taking
into consideration such repurchase in Fixed Charges) is at least 1.20 to 1.00;

 

provided, however, the Loan Parties shall not make Restricted Payments under
this Section 8.4 if they are prohibited by the Indentures.

 

8.5                               Corporate Separateness.

 

The Borrower shall, and shall cause each of its Restricted Subsidiaries that are
Guarantors to, conduct its business and operations separate from that of each
other Affiliate of the Borrower and its Restricted Subsidiaries that are
Guarantors (except the Borrower, itself and other Restricted Subsidiaries that
are Guarantors, themselves). Without limiting the generality of the foregoing,
the Borrower shall not, and shall not permit any of its Restricted Subsidiaries
that are Guarantors, to commingle funds with any Person that is not the Borrower
or a Restricted Subsidiary that is a Guarantor.

 

119

--------------------------------------------------------------------------------


 

8.6                               Transactions with Affiliates.

 

The Borrower will not, and will not permit any of its Restricted Subsidiaries
that are Guarantors to, directly or indirectly, conduct any business or enter
into or permit to exist any transaction or series of related transactions
(including, but not limited to, the purchase, sale or exchange of property, the
making of any Investment, the giving of any Guaranty or the rendering of any
service) with any Non-Guarantor Restricted Subsidiary, Unrestricted Subsidiary
or any Affiliate of the Borrower or any Restricted Subsidiary other than
transactions solely among any of the Borrower and its Restricted Subsidiaries
that are Guarantors (an “Affiliate Transaction”) involving aggregate
consideration in excess of $2,500,000, unless:

 

(i)                                     such business, transaction or series of
related transactions is on terms not materially less favorable to the Borrower
or such Restricted Subsidiary that is a Guarantor than those that could be
obtained in a comparable arm’s length transaction between unaffiliated parties;
and

 

(ii)                                  with respect to an Affiliate Transaction
involving an amount or having a value in excess of $5,000,000 the Borrower
delivers to the Agent an Officer’s Certificate stating that such business,
transaction or series of related transactions complies with clause (i) above;

 

provided, that except as set forth in (a), (b) and (c) below, in no event shall
Borrower or any of its Restricted Subsidiaries that are Guarantors enter into or
permit to exist any transaction or series of related transactions with any
Affiliate of the Borrower involving aggregate consideration in excess of
$10,000,000. The limitation in amount set forth in the preceding proviso shall
not apply, however, to (a) the annual rental payments (not to exceed $3,000,000
per year) to South Woodbury in respect of the Headquarters Lease or
(b) Investments in Rock Solid Insurance permitted by clause (n) of Section 8.3
(Investments, Loan, Advances) or (c) premiums paid to Rock Solid Insurance by a
Loan Party on terms that are no less favorable to the Loan Party than would paid
in connection with an arm’s length transaction to an unaffiliated insurance
company.

 

8.7                               Mergers and Dispositions.

 

8.7.1                                        Consolidations and Mergers. The
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly:

 

(a)                                 consolidate with or merge with or into any
other Person or allow any other Person to merge with or into it except so long
as no Default or Event of Default has occurred and is continuing or would be
created thereby (i) solely for the purpose of re-domestication within a state of
the United States so long as the successor complies with any and all applicable
notice requirements in connection with such re-domestication under the Loan
Documents and takes such action as may be necessary to ensure that its equity
and assets are subject to a first-priority Lien in favor of the Agent, subject
only to Permitted Liens, (ii) a Restricted Subsidiary of the Borrower that is a
Guarantor may consolidate with or merge into the Borrower or a wholly-owned
Restricted Subsidiary of the Borrower that is a Guarantor, (iii) a Non-Guarantor
Restricted Subsidiary of the Borrower may consolidate with or merge into the

 

120

--------------------------------------------------------------------------------


 

Borrower or a wholly-owned Restricted Subsidiary of the Borrower, and (iv) a
Restricted Subsidiary of the Borrower may merge with or into a Person and a
Person that is not a Restricted Subsidiary of the Borrower may merge with or
into the Borrower or a wholly-owned Restricted Subsidiary of the Borrower to
effect an Acquisition permitted by Section 8.3 (Investments; Loans,
Acquisitions, Etc.) or a disposition permitted by Subsection 8.7.2 (Sales and
Other Dispositions) below so long as, the Borrower or applicable Restricted
Subsidiary notifies the Agent and, in the case of an Acquisition, the successor
takes such action as may be necessary to ensure that its assets are subject to a
first-priority Lien in favor of the Agent (or if the assets are not ABL Priority
Collateral, such other priority as is permitted by this Agreement); or

 

(b)                                 enter into or suffer any winding-up,
liquidation, dissolution, division or similar transaction except that a
Restricted Subsidiary of the Borrower may be dissolved following the transfer of
all of its assets to the Borrower or one or more wholly-owned Restricted
Subsidiaries of the Borrower (“Transferee”), subject to the conditions that
(i) both before and after the transfer and subsequent dissolution, no Event of
Default or Default shall exist, and (ii) all of the equity of the Transferee
(unless the Transferee is the Borrower) shall have been pledged to the
Collateral Agent and the Agent, all of the material assets of the Transferee
shall have been pledged as security pursuant to the Security Agreement, and the
Transferee (unless it is the Borrower) shall be party to one or more Subsidiary
Suretyships.

 

In the case of any merger or winding up permitted by paragraphs (a) or (b) of
this Subsection 8.7.1, the Borrower shall give prompt written notice to the
Agent (for further distribution to the Lenders) of the occurrence thereof and
promptly deliver to the Agent (for further distribution to the Lenders) a true,
correct and complete (and filed-stamped, if applicable) copy of any certificate
of merger, dissolution, or other documents evidencing such transaction, together
with copies of all notices to and consents of third parties required or
appropriate to effect such merger or winding up.

 

8.7.2                                        Sales and Other Dispositions.
(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, sell, lease, abandon or otherwise
transfer or dispose of any of its assets or property of any nature (including,
without limitation, the sale of any receivables and leasehold interests and any
Sale and Leaseback Transaction or similar transaction), whether now owned or
hereafter acquired, except for sales of assets or property of any nature in
which all of the following are satisfied:

 

(i)                                     the Borrower or Restricted Subsidiary,
as applicable, receives consideration at the time of the sale at least equal to
the Fair Market Value of the asset sold or otherwise disposed of,

 

(ii)                                  at least 75% of the consideration is in
the form of cash or Cash Equivalents, and

 

(iii)                               (x) if the assets so transferred or disposed
of constitutes ABL Priority Collateral, the net cash proceeds are used to prepay
the Loans and any non-cash proceeds are delivered to the Agent as additional ABL
Priority Collateral and (y) if the assets so disposed of are First Lien Note
Priority

 

121

--------------------------------------------------------------------------------


 

Collateral, the net cash proceeds are used in a manner permitted by the First
Lien Indenture;

 

(b)                                 Notwithstanding the foregoing, the
requirements of clause (a) above shall not apply to any of the following:

 

(i)                                     sales of inventory in the ordinary
course of its business;

 

(ii)                                  dispositions or transfers of assets or
property to the Borrower or a Restricted Subsidiary of the Borrower that is a
Guarantor, so long as such assets remain subject to a valid, perfected first
priority Lien in favor of the Agent, subject only to Permitted Liens or, as
applicable, Permitted Additional ABL Liens;

 

(iii)                               dispositions involving a trade-in of
equipment in exchange for other equipment useful in the business of the Borrower
or any of its Restricted Subsidiaries and provided, that in the good faith
judgment of the Borrower, the Borrower or such Restricted Subsidiary receives
equipment (or credit toward the acquisition cost of equipment) having a fair
market value equal to or greater than the equipment being traded-in;

 

(iv)                              sales or dispositions of equipment which is
obsolete or no longer used or useful in the business of the Borrower or any of
its Restricted Subsidiaries;

 

(v)                                 leases or subleases permitted by clause
(o) of Section 8.2 (Liens; Licenses);

 

(vi)                              sales or dispositions of the assets of the
Borrower or any of its Restricted Subsidiaries not in the ordinary course of
business with a fair market value not to exceed $1,000,000 in the aggregate in
any fiscal year;

 

(vii)                           dispositions or transfers of any asset is
effected by a Sale and Leaseback Transaction so long as (x) the imputed
principal component of the lease entered into in connection with such Sale and
Leaseback Transaction together with the Capital Lease Obligations and Purchase
Money Indebtedness pursuant to Subsection 8.1.1 (Indebtedness — In General) does
not exceed $75,000,000 at any one time outstanding, and (y) the disposition or
transfer of such asset shall occur within 365 days of the acquisition thereof;

 

(viii)                        other sales or dispositions of property of the
Borrower or any of its Restricted Subsidiaries (other than Specific Real
Property) having a fair market value of up to, and the gross proceeds derived
therefrom (exclusive of indemnities), not exceeding (in any one or a related
series of transactions) $5,000,000 and, in the aggregate in any fiscal year of
$20,000,000; provided, that no Default or Event of Default shall exist at such
time or be caused thereby;

 

122

--------------------------------------------------------------------------------


 

(ix)                              dispositions by the Borrower and its
Restricted Subsidiaries that are like-kind exchanges pursuant to Section 1031 of
the Code and other exchanges of assets by the Borrower or a Restricted
Subsidiary in which the consideration received by the Borrower or a Restricted
Subsidiary consists solely of (1) cash or Cash Equivalents, (2) long-term assets
(and current assets that are ancillary to such long-term assets) that are used
or useful in a Permitted Business, or (3) any combination of (1) or (2) of this
clause (ix); provided, that (x) any consideration received which consists of
cash or Cash Equivalents shall be considered proceeds of the asset so disposed
of; (y) to the extent that assets constituting ABL Priority Collateral are
exchanged pursuant to this clause (ix), the assets received by the Borrower or
the Restricted Subsidiary in such exchange shall, in the discretion of the
Majority Lenders, be added to the ABL Priority Collateral on terms and pursuant
to documents reasonably satisfactory to the Majority Lenders, subject to receipt
by the Majority Lenders of usual and customary valuations and diligence
materials acceptable to the Majority Lenders, and (z) no Default or Event of
Default then exists or would result therefrom;

 

(x)                                 dispositions of Cash Equivalents;

 

(xi)                              any Restricted Payment permitted by
Section 8.4 (Restricted Payments) or any Investment or Acquisition permitted by
Section 8.3 (Investments, Loans, Acquisitions, Etc.); and

 

(xii)                           the creation of a Permitted Lien;

 

provided, however, the Loan Parties shall not dispose of assets pursuant to this
Subsection 8.7.2 if they are prohibited from doing so under the Indentures and
provided, further, that no Loan Party shall dispose of any Specific Real
Property when a Default or Event of Default shall have occurred and be
continuing or would be caused thereby.

 

8.8                               Existence.

 

Subject to the provisions of Subsection 8.7.1 (Consolidations and Mergers), the
Borrower shall at all times preserve and keep in full force and effect (a) its
corporate existence and (b) the corporate, partnership or other existence of
each of its Restricted Subsidiaries, and the good standing of such Persons in
all states in which they are formed or required to qualify to do business,
except, as to qualification only, where the failure to keep in full force and
effect any such good standing could not reasonably be expected to result in a
Material Adverse Change.

 

8.9                               Compliance with Law.

 

The Borrower shall, and shall cause each of its Restricted Subsidiaries to,
comply in all material respects with all Laws, and obtain or maintain all
material permits, franchises and other Governmental Licenses necessary for the
ownership, acquisition and disposition of their respective properties and the
conduct of their respective businesses. Without limiting the generality of the
foregoing, the Borrower and its Restricted Subsidiaries shall be in compliance
with all orders, rules, regulations issued by, and recommendations of, the U.S.
Department of the

 

123

--------------------------------------------------------------------------------


 

Treasury and OFAC pursuant to IEEPA, the PATRIOT Act, other legal requirements
relating to money laundering or terrorism and any executive orders related
thereto, which at the time apply to them.

 

8.10                        Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each of its Restricted Subsidiaries to, pay
all federal and other material Taxes, assessments, water and sewer rents and
other governmental charges which may be assessed, levied or filed against or
imposed upon it or any of its properties or assets (including, without
limitation, the Specific Real Property and the Material Real Property) or in
respect of any of its franchises, business, income or profits before any penalty
or interest accrues thereon, and all claims (including, without limitation,
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by Law have or might become a Lien upon any of its
properties or assets, provided that no such charge or claim need be paid if
being contested in good faith by appropriate proceedings promptly initiated and
diligently conducted and if such reserve or other appropriate provision, if any,
as shall be required by GAAP shall have been made therefor and, if the filing of
a bond or other indemnity is necessary to avoid the creation of a Lien against
any of the assets of the Borrower or any of its Restricted Subsidiaries, such
bond shall have been filed or indemnity posted. The Borrower shall produce to
the Agent, upon request (acting at the direction of the Majority Lenders),
receipts for the payment of all such Taxes, assessments, water and sewer rents
and other governmental charges. In the event the Borrower or any of its
Restricted Subsidiaries fails to make such payment within five (5) days after
written notice thereof from the Agent, then the Agent (acting at the direction
of the Majority Lenders) shall have the right, but shall not be obligated, to
pay the amount due, and the Borrower shall, on demand, reimburse the Agent (for
further distribution to the Lenders) for said amount.

 

8.11                        Tax Consolidation.

 

The Borrower will not file or consent to or permit the filing of any
consolidated income tax return on behalf of it or any of its Restricted
Subsidiaries with any Person (other than a consolidated return of the Borrower
and its Restricted Subsidiaries). The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, enter into any agreement with any Person
which would cause the Borrower or any of such Restricted Subsidiaries to bear
more than the amount of Taxes to which it would have been subject had it
separately filed (or filed as part of a consolidated return among the Borrower
and its Restricted Subsidiaries).

 

8.12                        Compliance with ERISA.

 

(a)                                 The Borrower shall not, and shall not permit
its Restricted Subsidiaries and their respective ERISA Affiliates to, cause
there to be an unpaid “minimum required contribution” as defined in Section 430
of the Code and Section 303 of ERISA with respect to any Employee Pension Plan.

 

(b)                                 The Borrower shall, and shall cause its
Restricted Subsidiaries and their respective ERISA Affiliates to, comply in all
material respects with the provisions of

 

124

--------------------------------------------------------------------------------


 

ERISA and the Code with respect to any Plan both in form and operation,
including, but not limited to, the timely filing of required annual reports and
the payment of PBGC premiums.

 

(c)                                  The Borrower shall, and shall cause its
Restricted Subsidiaries and their respective ERISA Affiliates to, comply in all
material respects with the requirements of COBRA regarding continued health
coverage and of the Health Insurance Portability and Accountability Act of 1996
with respect to any Plans subject to the requirements thereof.

 

(d)                                 The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries or any of their respective ERISA Affiliates
to, take, or fail to take, any of the following actions or permit any of the
following events to occur if such action or event individually or together with
all other such actions or events would subject the Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates to any
material Tax, penalty, or other liabilities:

 

(i)                                     engage in or knowingly consent to any
“party in interest” or any “disqualified person,” as such terms are defined in
Section 3(14) of ERISA and Section 4975(e)(2) of the Code respectively, engaging
in any Prohibited Transaction in connection with which the Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates could be
subject to either a civil penalty assessed pursuant to Section 502(i) of ERISA
or a Tax imposed by Section 4975 of the Code;

 

(ii)                                  terminate any Employee Pension Plan in a
manner, or take any other action, which could result in any liability of the
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates to the PBGC;

 

(iii)                               fail to make full payment when due of all
amounts which, under the provisions of any Plan or any Multiemployer Plan, the
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates is required to pay as contributions thereto, or cause there to be an
unpaid “minimum required contribution” as defined in Section 430 of the Code and
Section 303 of ERISA, whether or not there has been a waiver of any funding
deficiency within the meaning of Section 412 of the Code or Section 303 of
ERISA, with respect to any Employee Pension Plan or fail to pay PBGC premiums
when due;

 

(iv)                              permit the current value of all vested accrued
benefits under all Plans which are subject to Title IV of ERISA to exceed the
current value of the assets of such Plans allocable to such vested accrued
benefits, except as may be permitted under actuarial funding standards adopted
in accordance with Section 430 of the Code; or

 

(v)                                 withdraw from any Multiemployer Plan, if
such withdrawal would result in the imposition of Withdrawal Liability.

 

(e)                                  The Borrower shall comply with the ERISA
reporting requirements set forth in Section 6.4 (ERISA Notices).

 

125

--------------------------------------------------------------------------------


 

As used in this Section 8.12, the term “accrued benefit” has the meaning
specified in Section 3(23) of ERISA and the term “current value” has the meaning
specified in Section 4001(a)( 18)(B) of ERISA.

 

8.13                        Insurance.

 

8.13.1                                 Liability, Property Damage, Etc. The
Borrower shall maintain, and shall cause each of its Restricted Subsidiaries to
maintain, with financially sound and reputable insurers, Insurance against loss
or damage and liability of the kinds customarily insured against by Persons of
established reputation engaged in the same or similar businesses and similarly
situated and in such amounts as are customarily carried under similar
circumstances by other such Persons and otherwise as is prudent for Persons
engaged in such business. All such Insurance shall name the Agent (for the
benefit of the Secured Parties) as mortgagee, lender loss payee and additional
insured, as applicable and shall provide for at least thirty (30) days advance
notice to the Agent prior to any non-renewal or cancellation of any such
Insurance, except as may otherwise be agreed to by the Majority Lenders. In
addition, the Borrower shall, and shall cause each of its Restricted
Subsidiaries to, maintain such other Insurance as may be required by the
Majority Lenders. Annually (and from time to time upon request of the Majority
Lenders), the Borrower shall promptly furnish to the Majority Lenders evidence,
in form and substance reasonably satisfactory to the Majority Lenders, of the
maintenance of all Insurance, indemnities or bonds required by this
Section 8.13.

 

8.13.2                                 PBGC. The Borrower shall maintain or
cause to be maintained all insurance available through the PBGC and/or insurers
reasonably acceptable to the Majority Lenders against its obligations and the
obligations of its Restricted Subsidiaries to the PBGC.

 

8.14                        Maintenance of Properties.

 

The Borrower shall, and shall cause each of its Restricted Subsidiaries to:
(a) maintain its properties in good repair, working order and condition,
ordinary wear and tear excepted; and (b) make all appropriate and proper
repairs, renewals, replacements, additions and improvements thereto, ordinary
wear and tear excepted; and (c) keep all systems and equipment that may now or
in the future be subject to compliance with any material standards or
rules imposed by any Governmental Authority in compliance in all material
respects with such standards or rules. The Borrower shall, and shall cause each
of its Restricted Subsidiaries to, take all commercially reasonable steps
necessary to prosecute, maintain, preserve, defend and protect, and, when
necessary, renew: (i) all material Governmental Licenses, franchises, licenses,
permits, patent applications, patents, trademarks, service marks, trade dress,
domain names, trade names, trade secrets, copyrights and other general
intangibles and other Intellectual Property owned or licensed by any of them,
including the payment of all necessary maintenance fees and the filing of all
statutory declarations, and Intellectual Property necessary for the operation of
their businesses, including but not limited to the payment of all necessary
maintenance fees and the filing of all statutory declarations, and (ii) all
material agreements to which any of them are parties that are necessary to
conduct the Borrower’s or the applicable Restricted Subsidiary’s

 

126

--------------------------------------------------------------------------------


 

business. Without limiting the generality of the foregoing, the Borrower shall,
and shall cause each of its Restricted Subsidiaries to: (w) abstain from and not
permit the commission of waste in or about the Specific Real Property and the
Material Real Property, (x) except in the ordinary course of business, not
remove, demolish, or alter the structural character of any building erected at
any time on the Specific Real Property and the Material Real Property, without
the prior written consent of the Majority Lenders, (y) except in the ordinary
course of business, not permit the Specific Real Property and the Material Real
Property to become vacant or deserted, and (z) maintain the Specific Real
Property and the Material Real Property in good condition and repair, reasonable
wear and tear, condemnation and casualty excepted, making, as and when
necessary, all repairs of every nature.

 

8.15                        Maintenance of Records; Fiscal Year.

 

The Borrower shall, and shall cause each of its Restricted Subsidiaries to, keep
at all times books of record and account in which full, true and correct entries
shall be made of all dealings or transactions in relation to its business and
affairs. The Borrower shall, and shall cause each of its Restricted Subsidiaries
to, keep its books of account and financial statements in accordance with GAAP
and in compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties and to report on the basis of a
fiscal year ending February 28 (or 29, as applicable).

 

8.16                        Inspection.

 

Upon reasonable notice (and for this purpose no more than two (2) Business Days’
notice shall be required under any circumstances) if no Event of Default or
Default shall exist, or at any time with or without notice after the occurrence
and during the continuance of an Event of Default or Default, the Borrower
shall, and shall cause each of its

 

Restricted Subsidiaries to, allow any representative of the Agent, the Issuing
Bank or any Lender to visit and inspect any of the properties of the Borrower
and any of its Restricted Subsidiaries, to examine the books of account and
other records and files of the Borrower and any of its Restricted Subsidiaries
(including, without limitation, the financial statements (audited and unaudited,
to the extent prepared) of each Restricted Subsidiary and information with
respect to each business operated by the Borrower and any of its Restricted
Subsidiaries), to make copies thereof and to discuss the affairs, business,
finances and accounts of the Borrower and its Restricted Subsidiaries with their
personnel and accountants.

 

8.17                        Exchange of Notes.

 

Upon receipt of a written notice certifying the loss, theft, destruction or
mutilation of any or all of the Notes and of a letter of indemnity as to such
loss, theft, destruction or mutilation, as the case may be, from the affected
Lender or its successors or assigns, and upon surrendering for cancellation such
Notes if mutilated (in which event no indemnity shall be required), the Borrower
shall execute and deliver a new Note or Notes of like tenor in lieu of such
lost, stolen, destroyed or mutilated Notes, as the case may be.

 

127

--------------------------------------------------------------------------------


 

8.18                        Type of Business.

 

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly enter into any business that is not a Permitted
Business.

 

8.19                        Change in Documents.

 

(a)                                 The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, amend or otherwise modify the respective
Organizational Documents or any shareholders’ agreement of such Person in any
manner adverse in any respect to the rights or interests of the Lenders. No Loan
Party shall enter into a Bonding Arrangement with any surety unless it is a
Permitted Bonding Company.

 

(b)                                 The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, amend any Indenture (i) to increase the
principal amount of such Indenture in excess of the amount permitted by clause
(b) of Section 8.1 (Indebtedness), (ii) to increase the amount of cash interest
payments on such Indenture if on a pro forma basis the Fixed Charge Coverage
Ratio would be less than 1.0 to 1.0, or the amount of non-cash interest by more
than 2% per annum, (iii) to cause any scheduled prepayments or the final
maturity of such Indenture to be accelerated, (iv) to provide additional
covenants or render more restrictive the covenants, taken as a whole, set forth
in such Indenture on the Closing Date or add, or make more restrictive, any
financial covenants under such Indenture, (v) to provide any collateral security
in contravention of the provisions of Section 8.2 (Liens; Licenses), or (vi) in
any other manner that could reasonably be adverse to the rights or interests of
the Lenders. No Loan Party shall take any action to cause the Intercreditor
Agreement to be amended to add additional parties without the prior written
consent of the Majority Lenders.

 

8.20                        Certain Restrictions on Capital Stock. If the
Borrower or any of its Restricted Subsidiaries shall issue any Disqualified
Stock, it shall constitute Indebtedness subject to the limitations of
Section 8.1 (Indebtedness).

 

8.21                        Compliance with Federal Reserve Regulations.

 

No proceeds of the Loans shall be used, in whole or in part, by the Borrower,
any of its Restricted Subsidiaries or other Person, directly or indirectly, to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any “margin security” or “margin stock,” or to extend credit
to others for the purpose of purchasing or carrying any “margin security” or
“margin stock.” Neither the Borrower nor any of its Restricted Subsidiaries
shall, directly or indirectly, otherwise take or permit to be taken any action
which would result in the Loans or the carrying out of any of the other
transactions contemplated by this Agreement being violative of Regulation T, U
or X of the Board of Governors of the Federal Reserve System or any other
regulation of the Board of Governors of the Federal Reserve System. If requested
by the Majority Lenders, the Borrower shall complete and sign Part I of a copy
of the Federal Reserve Form U-1 referred to in Regulation U of the board of
governors of the Federal Reserve System and deliver such copy to each Lender.

 

128

--------------------------------------------------------------------------------


 

8.22                        Limitations on Certain Restrictive Provisions.

 

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, (a) permit or place any restriction, directly or indirectly, on (i) the
payment of dividends or distributions by any of such Restricted Subsidiaries,
(ii) the making of advances or other cash payments by any of such Restricted
Subsidiaries, or (iii) the transfer by any of such Restricted Subsidiaries of
any of its properties or assets, in each case, to the Borrower or its Restricted
Subsidiaries, or, (b) agree with any Person that the Borrower and/or any of its
Restricted Subsidiaries shall not amend the Loan Documents except for any such
agreement with the Agent, the Issuing Bank or the Lenders set forth in the Loan
Documents and with the Trustee and the Collateral Agent pursuant to the
Indenture.

 

The restrictions in clause (a) above will not apply to the following
encumbrances or restrictions existing under or by reason of:

 

(a)                                 any encumbrance or restriction in existence
on the Closing Date;

 

(b)                                 any encumbrance or restriction contained in
any agreement, document or instrument governing Purchase Money Indebtedness,
Sale and Leaseback Transactions and Capital Leases entered into after the
Closing Date in accordance with this Agreement, provided that such agreements,
documents and instruments only restrict the transfer of the assets subject to
such agreements, documents and instruments;

 

(c)                                  any restriction contained in an agreement
respecting Indebtedness of a Subsidiary that is permitted under Section 8.1
(Indebtedness) (which is not guaranteed by the Borrower) so long as such
restriction (i) does not prohibit the ability to pay dividends or make any other
distributions for purposes of making principal and interest payments on the Loan
absent an event of default or failure to achieve or maintain a specified
financial ratio under such agreement or (ii) will not, as determined in good
faith by the Board of Directors of the Borrower, be likely to materially
adversely affect the ability of the Borrower to make principal and interest
payments on the Loan when due;

 

(d)                                 any encumbrance or restriction pursuant to
any agreement effecting a permitted Refinancing Indebtedness issued pursuant to
an agreement containing any encumbrance or restriction referred to in the
foregoing clauses (a) through (d), so long as the encumbrances and restrictions
contained in any such refinancing agreement are no less favorable to the holders
of such Refinancing Indebtedness than the encumbrances and restrictions
contained in the agreements governing the Indebtedness being renewed, refunded,
replaced, refinanced or extended in the good faith judgment of the Board of
Directors of the Borrower;

 

(e)                                  customary provisions restricting subletting
or assignment of any lease, contract, or license of any Restricted Subsidiary so
long as, in the good faith judgment of the Board of Directors of the Borrower,
those restrictions do not impair the value of the same to the Borrower;

 

(f)                                   any encumbrance or restriction by reason
of applicable law, rule, regulation or order; and

 

129

--------------------------------------------------------------------------------


 

(g)                                  any encumbrance or restriction under an
agreement for the sale or disposition of assets of a Subsidiary of the Borrower
(including assets consisting of equity interests owned by such Subsidiary) that
restricts distributions of those assets by that Subsidiary pending its sale or
other disposition;

 

provided, however, none of the exceptions in this Section 8.22 shall be
construed to allow any Loan Party to enter into any agreement, instrument or
document that is prohibited by any other provisions of this Agreement or the
other Loan Documents.

 

8.23                        Environmental Matters.

 

(a)                                 The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to:

 

(i)                                     cause a Release of any Hazardous
Substance in violation of any Environmental Law or so as to create a risk of
harm to public or occupant health or safety or to the environment, or

 

(ii)                                  permit to exist any Release of any
Hazardous Substance on any real property owned or occupied by the Borrower or
any of its Restricted Subsidiaries in violation of any Environmental Law or so
as to create a risk of harm to public or occupant health or safety or to the
environment, or

 

(iii)                               take any other action (or fail to take any
action) in violation of any Environmental Law or take any action (or fail to
take any action) so as to create a risk of harm to public or occupant health or
safety or to the environment.

 

(b)                                 The Borrower shall and shall require its
Restricted Subsidiaries to (i) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, and (ii) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under, and to
ensure compliance with, Environmental Laws, and promptly comply with all lawful
orders and directives of any Governmental Authority regarding Environmental
Laws.

 

8.24                        Certain Obligations Respecting Subsidiaries.

 

The Borrower will take such action, and will cause each of its Restricted
Subsidiaries to take such action, from time to time as shall be necessary to
ensure that all new Restricted Subsidiaries are guarantors of the Secured
Obligations and that all of the Collateral of such Restricted Subsidiaries is
subject to a valid and enforceable first (or, in the case of First Lien Note
Priority Collateral, second) priority Lien securing the Secured Obligations,
subject to no other Lien except in the case of ABL Priority Collateral,
Permitted Additional ABL Liens, and in the case of other Collateral, Permitted
Liens. Without limiting the generality of the foregoing, in the event that the
Borrower or any of its Restricted Subsidiaries shall form or

 

130

--------------------------------------------------------------------------------


 

acquire any new Restricted Subsidiary (which it shall only do in conformity with
the provisions of this Agreement and only if no Default or Event of Default
shall then be in existence or caused thereby), the Borrower, contemporaneously
with the formation or acquisition of such new Restricted Subsidiary: (i) will
execute and deliver, and shall cause the holders of any equity interests not
owned by the Borrower to execute and deliver, such documents as shall be
necessary to cause all of the Capital Stock of such new Restricted Subsidiary to
be duly pledged to the Collateral Agent under the First Lien Indenture and to
execute a negative pledge in favor of the Agent with respect to such Capital
Stock; (ii) will cause such new Restricted Subsidiary to execute and deliver a
Subsidiary Suretyship (or a joinder thereto), and joinders to the Security
Agreement, UCC-1 financing statements, and such other documents as may be
necessary to cause such new Restricted Subsidiary to be a guarantor of the
Secured Obligations and its Collateral to be pledged to secure such guaranty;
(iii) will cause such new Restricted Subsidiary to deliver such proof of
corporate action, incumbency of officers, opinions of counsel and other
documents as is consistent with those delivered by the Borrower pursuant to
Section 4.1 (Conditions to Effectiveness) upon the Closing Date or as the
Majority Lenders shall have reasonably requested, and to take such other action
as (x) the Majority Lenders shall request to perfect the Agent’s security
interest in the Collateral of such new Restricted Subsidiary created pursuant to
the Loan Documents, and (y) the Collateral Agent shall request to perfect the
Collateral Agent’s security interest in the Capital Stock pursuant to the First
Lien Indenture; and (iv) if such new Restricted Subsidiary is the owner or
lessee of real estate, the Borrower shall cause such Restricted Subsidiary to
comply with the provisions of Section 8.25 (Real Property).

 

8.25                        Real Property.

 

(a)                                 Without limiting any other restrictions set
forth in this Agreement, if any Material Real Property located in the
Commonwealth of Pennsylvania in which a Loan Party owns a fee interest that is
not subject to a Material Real Property Mortgage on the Closing Date but becomes
subject to a Material Real Property Mortgage after the Closing Date, such Loan
Party shall: (i) promptly execute and deliver to the Agent a mortgage in form
and substance reasonably satisfactory to the Majority Lenders encumbering such
Loan Party’s fee interest in and to such real property subject to Liens in favor
of the Collateral Agent securing the First Lien Notes and any other Permitted
Liens which is pari passu or senior to the Liens in favor of the Collateral
Agent, including without limitation, improvements thereon, fixtures attached
thereto, extractions, and Dedicated Processing Equipment used thereat other than
Rolling Stock and subject to such other Permitted Liens as the Collateral Agent
may permit to be senior to or pari passu to its Lien, in substantially the form
attached to this Agreement as Exhibit G-1 (the “Additional Fee Mortgages”, and
collectively, together with the Closing Fee Mortgages, the “Fee Mortgages”) and
(ii) authorize the Agent to file such Uniform Commercial Code financing
statements as may be necessary to perfect the security interests in fixtures and
extractions created thereby, in each case, in form appropriate for recording in
the relevant jurisdiction, securing the Secured Obligations. In addition, such
Loan Party shall deliver such opinions of counsel, environmental reports, flood
certifications, title commitments and insurance policies, surveys, lease
agreements, landlord consents and waivers, mortgagee waivers and other
instruments, agreements, documents and certificates as may be reasonably
requested by the Majority Lenders in connection therewith, all in form and
substance reasonably satisfactory to the Majority Lenders.

 

131

--------------------------------------------------------------------------------


 

(b)                                 Without limiting any other restrictions set
forth in this Agreement, if any Material Real Property located in the
Commonwealth of Pennsylvania in which a Loan Party leases or in which it
otherwise owns a leasehold interest that is not subject to a Material Real
Property Mortgage on the Closing Date but becomes subject to a Material Real
Property Mortgage after the Closing Date, such Loan Party shall: (i) use
commercially reasonable efforts to deliver to the Agent (A) if no Leasehold
Recording Document has theretofore been recorded with respect to such real
property, a Leasehold Recording Document executed by the relevant landlord and
the tenant in form appropriate for recording in the relevant jurisdiction,
(B) if required by the lease creating the leasehold, a Consent to Leasehold
Mortgage, and (C) in the case of leaseholds where any fee mortgage is of record
prior to the Leasehold Recording Document, a subordination, non-disturbance and
attornment agreement executed by each fee mortgagee in form and substance
reasonably satisfactory to the Majority Lenders; and (ii) as to each such parcel
as to which a Leasehold Recording Document has been recorded or delivered to the
Agent and as to which a Consent to Leasehold Mortgage has been delivered to the
Agent, (A) execute and deliver to the Agent a leasehold mortgage subject to any
Liens in favor of the Collateral Agent securing the First Lien Notes and other
Permitted Liens that are pari passu or senior to the Lien in favor of the
Collateral Agent encumbering the Loan Party’s leasehold interest in and to such
real property, including without limitation, improvements thereon, fixtures
attached thereto, extractions, and Dedicated Processing Equipment used thereat
other than Rolling Stock, in substantially the form attached to this Agreement
as Exhibit G-1 (the “Additional Leasehold Mortgages”, and collectively, together
with the Closing Leasehold Mortgages and the Closing First Lien Leasehold
Mortgage, the “Leasehold Mortgages”, and together with the Closing Leasehold
Mortgages, the Fee Mortgages and the Additional ABL Mortgages, the “Mortgages”),
and (B) authorize the Agent to file such Uniform Commercial Code financing
statements as may be necessary to perfect the security interests in fixtures and
extractions created thereby, in each case, in form appropriate for recording in
the relevant jurisdiction, securing the Secured Obligations. In addition, such
Loan Party shall deliver such opinions of counsel, environmental reports, flood
certifications, title commitments and insurance policies, surveys, lease
agreements, landlord consents and waivers, mortgagee waivers and other
instruments, agreements, documents and certificates as may be reasonably
requested by the Majority Lenders in connection therewith, all in form and
substance reasonably satisfactory to the Majority Lenders.

 

(c)                                  The Borrower shall cause to be delivered to
the Agent (for further distribution to the Lenders) (i) within forty-five (45)
days following the Closing Date, environmental reports for each Specific Real
Property, and (ii) within sixty (60) days following the Closing Date, surveys
for each Specific Real Property as to which the survey reading at the Closing
Date was not satisfactory to the Agent, in each case, in form and substance
reasonably acceptable to the Agent and Majority Lenders and within such
extensions of time for delivery as the Majority Lenders may grant in the
exercise of their reasonable discretion. Should any survey delivered pursuant to
clause (ii) of the preceding sentence reveal that a legal description recorded
on a Closing Mortgage was erroneous or otherwise needs to be revised to ensure
that the description of the Specific Real Property is the same as survey, the
relevant Loan Party shall execute and deliver an amended Mortgage and have the
respective title insurance policy updated accordingly. Notwithstanding the
foregoing, any failure by the Borrower to deliver the aforementioned
environmental reports or surveys within the periods described above shall not be

 

132

--------------------------------------------------------------------------------


 

a Default or Event of Default under this Agreement; provided that the Specific
Real Property to which any such environmental report or survey relates will, as
from the date on which such report or survey is due, be excluded from the scope
of Eligible Real Property until the receipt by the Agent of such report or
survey in form and substance acceptable to the Agent and the Majority Lenders.

 

(d)                                 Except to the extent otherwise agreed to by
the Majority Lenders, in the event that Collateral is located at a location not
owned by a Loan Party, the Loan Parties shall use commercially reasonable
efforts to deliver to the Agent Landlord/Warehousemen Agreement with respect to
such location.

 

8.26                        Additional Pari Passu Collateral. At any time that a
Loan Party is required to provide a Lien on assets to the Collateral Agent for
the benefit of the holders of the First Lien Notes on assets that are not First
Lien Note Priority Collateral nor ABL Priority Collateral, such Loan Party shall
give the Agent a Lien on such assets that is pari passu with that given to the
Collateral Agent and shall take such actions with respect to such Lien in favor
of the Agent as it takes with respect to the Lien in favor of the Collateral
Agent.

 

8.27                        Primary Operating Accounts; Proceeds Into Blocked
Account.

 

(a)                                 At all times, the Borrower shall cause to be
delivered to the Agent account control agreements, in form and substance
satisfactory to the Agent and the Majority Lenders, for any deposit account of
the Borrower or any of the Loan Parties as shall be necessary to ensure that,
except with respect to (i) accounts maintained at the Agent and (ii) Excluded
Bank Accounts, all deposit accounts of the Borrower and the other Loan Parties
are subject to such account control agreements.

 

(b)                                 At the Majority Lenders’ direction (which
direction shall be deemed to have been delivered as of the Amendment No. 4
Effective Date) and to the extent the Agent is the Borrower’s primary cash
management provider and has ability to provide lockbox services, the Borrower
shall, and shall cause the other Loan Parties to, maintain with the Agent
lockbox agreements and collateral control agreements and shall cause all monies
payable to the Borrower and the other Loan Parties by their respective account
debtors and other proceeds of Collateral to be deposited into a cash collateral
account maintained with the Agent and subject to such agreements, to be applied
in accordance with the Agent’s cash management system in place from time to time
with the Agent.

 

133

--------------------------------------------------------------------------------


 

8.28                        Further Assurances. At its sole cost and expense,
upon the reasonable request of the Majority Lenders, the Borrower shall, and
shall cause each other Loan Party to, execute and deliver to the Agent and the
Lenders such further instruments and do or cause to be done such further acts as
may be necessary or proper in the reasonable opinion of the Majority Lenders to
carry out more effectively the provisions and purpose of this Agreement and the
other Loan Documents.

 

8.29                        Post-Closing Undertakings.

 

The Loan Parties shall take such actions as are specified on Schedule 8.29
hereto within the time periods specified on said Schedule.

 

ARTICLE 9

 

EVENTS OF DEFAULT

 

9.1                               Events of Default.

 

“Event of Default” wherever used herein means any one of the following events
(whatever the reason for such Event of Default, whether it shall be voluntary or
involuntary or be effected by operation of Law or pursuant to any judgment,
decree or order of any court, or any order, rule or regulation of any
administrative or governmental instrumentality):

 

9.1.1                                        Failure to Pay Principal or
Reimbursement Obligations. If the Borrower shall fail to make any payment of
(a) the principal, interest or Applicable Premium on the Loans on the dates when
the same shall become due and payable, whether at stated maturity or at a date
fixed for any installment or prepayment thereof or otherwise or
(b) reimbursement obligations in respect of Letters of Credit on the dates when
the same shall become due and payable, it being understood that the failure to
pay such reimbursement obligations shall not constitute an Event of Default to
the extent an RC Loan is deemed made in respect of Available RC Commitment under
Subsection 3.1.2 (Reimbursement Obligations) in payment of such reimbursement
obligations; or

 

9.1.2                                        Failure to Pay, Fees, Etc. If the
Borrower shall fail to make any payment of the Commitment Fees, or any other
amounts owing hereunder (other than principal of the Loans and reimbursement
obligations in respect of Letters of Credit) on the dates when such Commitment
Fees or other amounts shall become due and payable and such failure continues
for more than two (2) Business Days; or

 

9.1.3                                        Cross-Default to Indebtedness.
(a) If the Borrower or any of the other Loan Parties shall default (as payor or
guarantor or other surety) in the payment of any Indebtedness (other than
obligations which are covered in Subsections 9.1.1 (Failure to Pay Principal or
Reimbursement Obligations) and 9.1.2 (Failure to Pay Interest, Fees, Etc.)) and
the underlying obligation with respect to which a default has occurred
aggregates Three Million Dollars ($3,000,000) or more or could result in a
required payment of Three Million Dollars ($3,000,000) or more, or (b) if any
event shall occur or condition shall exist in respect of any Indebtedness
referred to in clause (a) which would permit, or shall have

 

134

--------------------------------------------------------------------------------


 

caused, the acceleration of the payment, time for payment or maturity of any
such Indebtedness; or

 

9.1.4                                        Bonding Arrangements. (a) If any
claims, individually in excess of $1,000,000 or in the aggregate, in excess of
$5,000,000, shall be paid by any surety under any Bonding Arrangement or (b) if
an event of default shall occur or exist under any Bonding Arrangement or any
other event or condition shall occur or exist (including any claim paid under
any Bonding Arrangement whether or not it constitutes an Event of Default under
clause (a) above) that would entitle the surety under any Bonding Arrangement
(with the giving of notice or passage of time or both) to take action against
any of the Collateral; or

 

9.1.5                                        Other Cross-Defaults. If the
Borrower or any of its Subsidiaries shall default in the payment when due, or in
the performance or observance, of any obligation or condition, except
obligations and conditions which are covered in Subsections 9.1.1 (Failure to
Pay Principal or Reimbursement Obligations), 9.1.2 (Failure to Pay Interest,
Fees, Etc.), 9.1.3 (Cross Default to Indebtedness) and 9.1.4 (Bonding
Arrangements), whether now or hereafter incurred, which default results in or
could reasonably be expected to result in a required payment of Three Million
Dollars ($3,000,000) or more or results in or could reasonably be expected to
result in a Material Adverse Change, unless the existence of any such default is
being contested by the Borrower or such Subsidiary in good faith by appropriate
proceedings and adequate reserves in respect thereof have been established on
the books of the Borrower or such Subsidiary to the extent required by GAAP; or

 

9.1.6                                        Misrepresentations. If any
representation or warranty made by any Loan Party in this Agreement or in any
other Loan Document, shall be false or misleading in any material respect when
made or, pursuant to Subsection 4.2.4 (Method of Certifying Certain Conditions),
deemed made; or

 

9.1.7                                        Certain Covenant Defaults. If there
shall occur a default in the due performance or observance of any term, covenant
or agreement to be performed or observed pursuant to any of (a) Subsections
6.1.1 (Delivery of Monthly Financial Statements) through 6.1.5 (SEC
Filings, Etc.), Subsection 6.1.7 (Borrowing Base Certificate), Subsection 6.1.9
(Field Examinations) and Section 6.2 (Notice of Defaults) of ARTICLE 6
(Financial Data and Reporting Requirements; Notice of Certain Events),
(b) ARTICLE 7 (Financial Covenants), or (c) Sections 8.1 (Indebtedness) through
8.10 (Payment of Taxes and Claims), 8.13 (Insurance), 8.16 (Inspection), 8.18
(Type of Business) through 8.22 (Limitations on Certain Restrictive Provisions)
and Section 8.30 (Advisor and Plan); or

 

9.1.8                                        Other Covenant Defaults. If there
shall occur any default in the due performance or observance of any term,
covenant or agreement to be performed or observed pursuant to the provisions of
this Agreement, other than as provided in Subsections 9.1.1 (Failure to Pay
Principal or Reimbursement Obligations), 9.1.2 (Failure to Pay Interest,
Fees, Etc.) and 9.1.7 (Certain Covenant Defaults), or any other Loan Documents,
and, if capable of being remedied, such default shall continue unremedied for
forty-five (45) days

 

135

--------------------------------------------------------------------------------


 

after the commencement of such default; provided, however, that, no such default
under Section 8.23 (Environmental Matters) shall constitute an Event of Default
unless such default, singly or in the aggregate with all other defaults under
Section 8.23 (Environmental Matters), could reasonably be expected to result in
an Environmental Material Adverse Change; or

 

9.1.9                                        Validity of Loan Documents;
Security. If the validity of this Agreement or any of the other Loan Documents
shall have been challenged or disaffirmed by or on behalf of any of such parties
thereto; or if any lessor or mortgagee of any Specific Real Property or Material
Real Property shall challenge the right of the Agent to any Collateral purported
to be subject to the Lien in favor of the Agent; or if, other than as a direct
result of any action of the Agent, the Issuing Bank or the Lenders, any Liens
created or intended to be created by any of the Loan Documents shall at any time
cease to be valid and perfected Liens in favor of the Agent (for the benefit of
the Secured Parties), subject to no equal or prior Liens except Permitted
Additional ABL Liens or Permitted Liens, as applicable; or if any material
covenant, agreement or obligation of any Loan Party (or other party to an
intercreditor agreement which constitutes a Loan Document) contained in or
evidenced by any of the Loan Documents shall cease to be enforceable in
accordance with its terms; or if any Loan Document shall be cancelled,
terminated, revoked or rescinded without the express prior written consent of
the Majority Lenders or other applicable Lenders; or if any court or other
Governmental Authority shall issue a judgment, order, decree or ruling to the
effect that any material covenant, agreement or obligation of any Loan Party
under any Loan Document (or other party to an intercreditor agreement
constituting a Loan Document) is illegal, invalid or unenforceable; or

 

9.1.10                                 Custody or Control of Assets. If custody
or control of any substantial part of the property of the Borrower or any of the
other Loan Parties shall be assumed by any Governmental Authority or any court
of competent jurisdiction, or any other Person at the insistence of any
Governmental Authority or any court of competent jurisdiction; or

 

9.1.11                                 Discontinuance of Business. If the
Borrower or any of the other Loan Parties shall suspend or discontinue its
business or any line thereof except, in the case of any of the other Loan
Parties, pursuant to a dissolution or merger of such other Loan Party permitted
by the terms of this Agreement, and, in the case of the suspension or
discontinuance of any such line of business, such suspension or discontinuance
results in a Material Adverse Change; or

 

9.1.12                                 Insolvency. (a) If the Borrower or any of
the other Loan Parties shall (i) make an assignment for the benefit of creditors
or a composition with creditors, (ii) generally not be paying its debts as they
mature, (iii) admit its inability to pay its debts as they mature, (iv) file a
petition in bankruptcy, (v) become insolvent (howsoever such insolvency may be
evidenced), (vi) be adjudicated insolvent or bankrupt, (vii) petition or apply
to any tribunal for the appointment of any receiver, custodian, liquidator or
trustee of or for it or any substantial part of its property or assets, or
(viii) commence any proceeding relating to it under any bankruptcy,
reorganization, arrangement, readjustment of debt, receivership, dissolution or
liquidation law or statute of any jurisdiction, whether now or

 

136

--------------------------------------------------------------------------------


 

hereafter in effect; or (b) if there shall be commenced against the Borrower or
any of the other Loan Parties any such proceeding and the same shall not be
dismissed within sixty (60) days or an order, judgment or decree approving the
petition in any such proceeding shall be entered against the Borrower or any of
the other Loan Parties; or (c) if the Borrower or any of the other Loan Parties
shall have concealed, removed, or permitted to be concealed or removed, any part
of its property, with intent to hinder, delay or defraud its creditors, or any
of them, or shall have made or suffered a transfer of any of its property which
may be fraudulent under any bankruptcy, fraudulent conveyance or similar law; or
(d) if the Borrower or any of the other Loan Parties shall have suffered or
permitted, while insolvent, any creditor to obtain a lien upon any of its
property through legal proceedings or distraint; or

 

9.1.13                                 Material Adverse Change. If there shall
occur or be threatened any event, or if there shall exist any fact or condition,
including, without limitation, any loss, revocation, reduction or other
impairment of any Governmental License, which results in or could reasonably be
expected to result in a Material Adverse Change; or

 

9.1.14                                 Judgments. If any final judgment or
judgments or non-appealable assessment or assessments for the payment of money
which is not fully covered by Insurance in excess of Two Million Dollars
($2,000,000) in the aggregate shall be rendered against the Borrower or any of
the other Loan Parties and such judgment remains either unstayed or unsatisfied
for a period of thirty (30) days or more; or

 

9.1.15                                 Change of Control. If there shall occur a
Change of Control; or

 

9.1.16                                 Hedging Obligations. If at any time that
the Borrower or any of its Restricted Subsidiaries is a party to any Hedging
Obligations with any Swap Party, the Borrower or applicable Restricted
Subsidiary shall default in any payment or performance of any such Hedging
Obligations, regardless of the amount involved in such default and such payment
or performance shall not be made within two (2) Business Days.

 

9.2                               Acceleration; Remedies.

 

9.2.1                                        Acceleration upon Insolvency. Upon
the occurrence of any event described in Subsection 9.1.12 (Insolvency), the
entire unpaid principal balance of the Notes, and interest accrued and premium
(including any Applicable Premium), if any, thereon, and any unpaid accrued
Commitment Fees and all other amounts accrued hereunder or under the other Loan
Documents, shall be immediately due and payable by the Borrower and the
Commitments shall terminate without presentation, demand, protest, notice of
protest or other notice of dishonor of any kind, all of which are hereby
expressly waived by the Borrower.

 

9.2.2                                        Acceleration upon Other Defaults.
Upon the occurrence and during the continuance of any Event of Default other
than any event described in Subsection 9.1.12 (Insolvency), the Agent shall, if
directed by the Majority Lenders, (a) by written notice to the Borrower, declare
the entire unpaid principal balance or any portion of the principal balance of
all or any of the Loans, and interest accrued and premium (including any

 

137

--------------------------------------------------------------------------------


 

Applicable Premium), if any, thereon and any unpaid accrued Commitment Fees and
all other amounts accrued hereunder or under the other Loan Documents, to be
immediately due and payable by the Borrower, and/or (b) terminate the
Commitments.

 

9.2.3                                        Remedies in General. In the event
of acceleration pursuant to Subsection 9.2.1 (Acceleration upon Insolvency) or
Subsection 9.2.2 (Acceleration upon Other Defaults), all principal and interest,
premium (including any Applicable Premium), fees, and other amounts shall
thereupon become and be immediately due and payable, without presentation,
demand, protest, notice of protest or other notice of dishonor of any kind, all
of which are hereby expressly waived by the Borrower; and the Agent (acting at
the direction of the Majority Lenders and acting directly or through appointment
of one or more trustees of the Agent’s choosing) may proceed to protect and
enforce its rights and those of the Issuing Bank and the Lenders under the Loan
Documents in any manner or order it deems expedient without regard to any
equitable principles of marshalling or otherwise. In addition to all other
rights hereunder or under Law, the Agent (acting at the direction of the
Majority Lenders) shall have the right to institute proceedings in equity or
other appropriate proceedings for the specific performance of any covenant or
agreement made in any of the Loan Documents or for an injunction against the
violation of any of the terms of any of the Loan Documents or in aid of the
exercise of any power granted in any of the Loan Documents or by Law or
otherwise. Further, the Agent (acting at the direction of the Majority Lenders)
shall be entitled to the appointment of a trustee or receiver for all or any
part of the businesses of the Borrower or any of its Restricted Subsidiaries,
which trustee or receiver shall have such powers as may be conferred by the
appointing authority. All rights and remedies given by this Agreement, the Notes
and the other Loan Documents are cumulative and not exclusive of any of such
rights or remedies or of any other rights or remedies available to the Agent,
the Issuing Bank or any Lender, and no course of dealing between the Borrower or
any of its Restricted Subsidiaries, on one hand, and the Agent, the Issuing Bank
or any Lender, on the other hand, or any delay or omission in exercising any
right or remedy shall operate as a waiver of any right or remedy, and every
right and remedy may be exercised from time to time and as often as shall be
deemed appropriate by the Agent (acting at the direction of the Majority
Lenders).

 

9.3                               Proceeds of Collateral.

 

Following an Event of Default and acceleration of the Obligations (including the
Applicable Premium), the Agent shall (subject to the terms of the Intercreditor
Agreement, if applicable) apply proceeds of Collateral as follows:

 

first, to payment of that portion of the Secured Obligations constituting fees,
expenses (including, without limitation, expenses relating to attorneys’ fees
and other professionals’ fees), indemnities and other amounts due to the Agent
in its capacity as such;

 

second, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest and accrued and unpaid Commitment Fees or other
fees,

 

138

--------------------------------------------------------------------------------


 

ratably amongst the Secured Parties in proportion to the respective amounts
described in this clause “second” due to them;

 

third, to payment of (i) that portion of the Secured Obligations constituting
unpaid principal of the Loans, and reimbursement obligations under Letters of
Credit, and any Applicable Premium due to the Lenders and (ii) that portion of
the Secured Obligations constituting fees, expenses (including, without
limitation, expense relating to attorneys’ fees and other professionals’ fees),
indemnities and other amounts due to M&T in its capacity as the Issuing Bank or
a Banking Services Provider, in the case of clauses (i) and (ii), ratably
amongst the Lenders and M&T, in its capacity as the Issuing Bank or a Banking
Services Provider, in proportion to the respective amounts described in this
clause “third” due to them;

 

fourth, to payment of all other Secured Obligations, ratably amongst the Secured
Parties in proportion to the respective amounts described in this clause
“fourth” due to them; and

 

Finally, the balance, if any, after all of the Secured Obligations have been
satisfied, to the applicable Loan Party or as otherwise required by Law.

 

For purposes of this Subsection 9.3, if there are Secured Obligations arising
out of Hedging Agreements, the Agent (acting at the direction of the Majority
Lenders) shall determine whether such obligations are most appropriately
characterized as interest, principal, fees or other and shall add those
obligations to the appropriate category above. Any determination of the Agent
(acting at the direction of the Majority Lenders) in this regard shall be
conclusive absent manifest error, provided, however, that the characterization
of such obligations shall be the same with respect to all Secured Parties. By
way of example, the Agent (acting at the direction of the Majority Lenders) may
determine that (a) obligations such as the net amount of Settlement Amounts (as
defined in the 1992 form of Master Agreement (Multicurrency — Cross Border) or
the 1992 form of Master Agreement (Local Currency — Single Jurisdiction)
published by the International Swaps and Derivatives Association or any
successor forms) owing by the Borrower to the relevant Secured Party (as reduced
by the net amount of Unpaid Amounts (as so defined), if any, or owing by the
relevant Secured Party to the Borrower shall be treated, for purposes of this
Subsection 9.3, as principal on the Loans, and (b) Unpaid Amounts, interest on
Unpaid Amounts and interest on Settlement Amounts owing by Borrower to the
relevant Secured Party shall be treated, for purposes of this Subsection 9.3, as
interest.

 

ARTICLE 10

 

AGENCY

 

10.1                        Appointment and Authority.

 

10.1.1                                 General. Each of the Lenders and the
Issuing Bank hereby irrevocably appoints M&T to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof, together with such

 

139

--------------------------------------------------------------------------------


 

actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent, the Lenders and the Issuing
Bank, and the Borrower shall not have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

10.1.2                                 Certain Specific Authorizations. Without
limiting the generality of the foregoing, the Lenders and the Issuing Bank
hereby authorize the Agent (in its sole discretion):

 

(a)                                 to appoint subagents to be the holder of
record of a Lien to be granted to the Agent (for the benefit of the Secured
Parties) or to hold on behalf of the Agent the Collateral or instruments
relating thereto;

 

(b)                                 to enter into and perform its obligations
under the other Loan Documents; and

 

(c)                                  at the direction of the Majority Lenders,
to execute and deliver the agreements contemplated by Section 11.4 (Amendments,
Waivers and Consents).

 

10.1.3                                 Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Agent, at the direction of
the Majority Lenders (irrespective of whether the principal of any Loan or LC
Outstandings shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
the Borrower), shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LC Outstandings and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Bank and the Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Agent and their respective agents and counsel
and all other amounts due the Lenders, the Issuing Bank and the Agent hereunder
and under the other Loan Documents allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Agent and, in the
event that the Agent (at the direction of the Majority Lenders) shall consent to
the making of such payments directly to the Lenders and the Issuing

 

140

--------------------------------------------------------------------------------


 

Bank, to pay to the Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agent and its agents and counsel,
and any other amounts due the Agent under Section 11.13 (Expenses; Indemnity;
Damage Waiver).

 

10.1.4                                 Collateral and Guaranty Matters.

 

(a)                                 The Secured Parties irrevocably authorize
the Agent, acting at the direction of the Majority Lenders, to:

 

(i)                                     without limiting the Agent’s authority
to release Liens in accordance with Section 11.15 (Termination of Security;
Partial Release of Security), to release any Lien on any property granted to or
held by the Agent under any Loan Document (x) upon termination of all
Commitments and payment in full of the Secured Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Agent and the Issuing Bank shall have been made), (y) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted under the Loan
Documents, or (z) subject to Section 11.4 (Amendments, Waivers and Consents), if
approved, authorized or ratified in writing by the Majority Lenders;

 

(ii)                                  to subordinate any Lien on any property
granted to or held by the Agent under any Loan Document to the holder of any
Permitted Lien;

 

(iii)                               to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted under the Loan Documents;

 

(iv)                              to enter into landlord waivers and similar
agreements which release or subordinate its Lien on fixtures; and

 

(v)                                 to fail to obtain a perfected Lien on any
assets if the Majority Lenders, in their sole discretion, deem that the value
thereof does not justify the cost or difficulty of obtaining the same.

 

Upon request by the Agent at any time, the Majority Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.1.4.

 

(b)                                 The Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith.

 

141

--------------------------------------------------------------------------------


 

10.1.5                                 Certain Actions During a Default. In
addition to any other rights and remedies hereunder or under the other Loan
Documents or applicable Law, upon the occurrence and during the continuance of
an Event of Default, each of the Secured Parties hereby authorizes the Agent to,
at the direction of the Majority Lenders, take such actions on behalf of the
Secured Parties and to exercise such powers as are delegated to the Agent by the
terms hereof and the other Loan Documents together with such actions and powers
as are reasonably incidental thereto and exercise any other rights and remedies
under applicable Law, in the name of the Secured Parties or otherwise, including
sell, assign, lease, license (on an exclusive or nonexclusive basis) or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Agent’s offices or elsewhere, for cash,
on credit or for future delivery, at such time or times and at such price or
prices and upon such other terms as the Majority Lenders may deem commercially
reasonable and, at the direction of the Majority Lenders, to credit bid any or
all of the Secured Obligations on behalf of the Secured Parties in connection
with any sale or other disposition of any or all assets or equity of any or all
Loan Parties.

 

10.2                        Rights as a Lender.

 

The Persons serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Person serving as the Agent hereunder in its individual capacity. Each such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

 

10.3                        Exculpatory Provisions.

 

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Agent shall not:

 

(a)                                 be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing;

 

(b)                                 have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Agent is required to exercise as directed in writing by the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor

 

142

--------------------------------------------------------------------------------


 

Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)                                  except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, nor be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

 

The Agent shall not be liable for any action taken or not taken by them (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.4 (Amendments, Waivers and Consents) and 9.2 (Acceleration;
Remedies) or (ii) in the absence of their own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment. If the Agent so reasonably requests, it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall not be deemed to have
knowledge of any Event of Default unless and until written notice describing
such Event of Default is given to it by the Borrower, a Lender or the Issuing
Bank which notice states that it is a “Notice of a Default” or a “Notice of an
Event of Default”.

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in ARTICLE 4 (Conditions to Fundings and Issuances of Letters of
Credit) or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to it.

 

No provision of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby shall require the Agent to: (i) risk its own funds or provide
indemnities in the performance of any of its duties hereunder or the exercise of
any of its rights or power or (ii) otherwise incur any financial liability in
the performance of its duties or the exercise of any of its rights or powers.

 

The Agent shall not be responsible for (i) perfecting, maintaining, monitoring,
preserving or protecting the security interest or lien granted under this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, (ii) the filing, re-filing, recording, re-recording or
continuing or any document, financing statement, mortgage, assignment, notice,
instrument of further assurance or other instrument in any public office at any
time or times or (iii) providing, maintaining, monitoring or preserving
insurance on or the payment of taxes with respect to any of the Collateral.  The
actions described in items (i) through (iii) shall be the sole responsibility of
the Loan Parties (it being understood and agreed that in the

 

143

--------------------------------------------------------------------------------


 

event that the Majority Lenders request that the Agent take the actions
described in items (i) through (iii), the Agent shall follow the Majority
Lenders’ instructions with respect to such actions).

 

The Agent shall not be required to qualify in any jurisdiction in which it is
not presently qualified to perform its obligations as Agent.

 

The Agent has accepted and is bound by the Loan Documents executed by the Agent
as of the date of this Agreement and, as directed in writing by the Majority
Lenders, the Agent shall execute additional Loan Documents delivered to it after
the date of this Agreement; provided, however, that such additional Loan
Documents do not adversely affect the rights, privileges, benefits and
immunities of the Agent under the Loan Documents.  The Agent will not otherwise
be bound by, or be held obligated by, the provisions of any loan agreement,
indenture or other agreement governing the Obligations (other than this
Agreement and the other Loan Documents to which the Agent is a party).

 

No written direction given to the Agent by the Majority Lenders or any Loan
Party that in the reasonable judgment of the Agent imposes, purports to impose
or might reasonably be expected to impose upon the Agent any obligation or
liability not set forth in or arising under this Agreement and the other Loan
Documents will be binding upon the Agent unless the Agent elects, at its sole
option, to accept such direction.

 

The Agent shall not be responsible or liable for any failure or delay in the
performance of its obligations under this Agreement or the other Loan Documents
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including, without limitation, acts of God; earthquakes;
fire; flood; terrorism; wars and other military disturbances; sabotage;
epidemics; riots; business interruptions; loss or malfunctions of utilities,
computer (hardware or software) or communication services; accidents; labor
disputes; acts of civil or military authority and governmental action.

 

Beyond the exercise of reasonable care in the custody of the Collateral in its
possession, the Agent will have no duty as to any Collateral in its possession
or control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto.  The Agent will be deemed to have exercised
reasonable care in the custody of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which it accords
its own property, and the Agent will not be liable or responsible for any loss
or diminution in the value of any of the Collateral by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such carrier, forwarding agency or other agent or
bailee.

 

The Agent will not be responsible for the existence, genuineness or value of any
of the Collateral or for the validity, perfection, priority or enforceability of
the Liens in any of the Collateral, whether impaired by operation of law or by
reason of any action or omission to act on its part hereunder, except to the
extent such action or omission constitutes gross

 

144

--------------------------------------------------------------------------------


 

negligence or willful misconduct on the part of the Agent, as determined by a
court of competent jurisdiction in a final, nonappealable order, for the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of any grantor to the
Collateral, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral.  The Agent hereby disclaims any representation or warranty to
the present and future holders of the Obligations concerning the perfection of
the Liens granted hereunder or in the value of any of the Collateral.

 

In the event that the Agent is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any fiduciary or trust obligation for the benefit of another, which in
the Agent’s sole discretion may cause the Agent to be considered an “owner or
operator” under any environmental laws or otherwise cause the Agent to incur, or
be exposed to, any environmental liability or any liability under any other
federal, state or local law, the Agent reserves the right, instead of taking
such action, either to resign as Agent or to arrange for the transfer of the
title or control of the asset to a court appointed receiver.  The Agent will not
be liable to any person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Agent’s actions and conduct as authorized, empowered
and directed hereunder or relating to any kind of discharge or release or
threatened discharge or release of any hazardous materials into the environment.

 

10.4                        Reliance by Issuing Bank and Agent.

 

The Issuing Bank and Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Agent shall have received notice to the contrary from such Lender or
the Issuing Bank prior to the making of such Loan or the issuance of such Letter
of Credit. The Issuing Bank and Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

10.5                        Delegation of Duties.

 

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by it. The Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the

 

145

--------------------------------------------------------------------------------


 

Agent and any such sub-agent. The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

 

10.6                        Resignation; Termination.

 

10.6.1                                 Resignation. The Agent may at any time
give notice of its resignation to the Lenders, the Issuing Bank and the
Borrower; provided, that M&T hereby agrees that no resignation by it as Agent
shall be effective prior to March 31, 2014 (unless a successor Agent has been
appointed). Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be an Eligible Agent. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its resignation
(or in the case of any resignation by M&T, thirty (30) days prior to the date
such resignation becomes effective), then the retiring Agent may within the next
thirty (30) days on behalf of the Lenders and the Issuing Bank, after
consultation with the Borrower, appoint a successor Agent meeting the
qualifications set forth above, or if no Lender accepts such appointment, then
the Agent may appoint any successor Agent that is an Eligible Agent; provided
that if the Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective at the time specified above in accordance with such notice and
the retiring Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents (except that in the case of any collateral
security held by the Agent on behalf of the Lenders or the Issuing Bank under
any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed);
provided, however, without limiting the Agent’s right to resign as aforesaid
before any such resignation shall become effective, the Agent shall use
commercially reasonable efforts to work with the Majority Lenders (and if no
Event of Default shall have occurred and be continuing, the Borrower) to find a
suitable replacement.  In the event the Agent resigns, Borrower agrees to
cooperate in good faith with the Lenders to make any reasonable amendments or
modifications to the administrative portions of the agency provisions of the
Loan Documents (including, for the avoidance of doubt, reasonable modifications
to the deadlines for delivery of any borrowing notices and similar items) to the
extent requested by the Agent, the Majority Lenders or any proposed successor
agent in order to facilitate the appointment of a successor agent.

 

10.6.2                                 Termination. The Agent may be terminated
at any time with or without cause by the Majority Lenders. Upon notice of any
such termination, the Majority Lenders shall have the right to appoint from
among the Lenders a successor Agent subject to the written consent of Borrower
(which consent shall not be unreasonably withheld, delayed, or conditioned and
which shall not be required if a Default or Event of Default shall then exist),
unless none of the Lenders is willing to act as successor Agent hereunder, in
which event Majority Lenders shall appoint a successor Agent, subject to the
written consent of Borrower (which consent shall not be unreasonably withheld,
delayed, or conditioned and which shall not be required if a Default or Event of
Default shall then

 

146

--------------------------------------------------------------------------------


 

exist). If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within thirty (30) days after
the Majority Lenders give notice to the Agent of its termination, then such
termination shall nonetheless become effective in accordance with such notice
and the terminated Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Agent on the behalf of the Lenders or the
Issuing Bank under any of the Loan Documents, the terminated Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed).  In the event the Agent is terminated, Borrower agrees to
cooperate in good faith with the Lenders to make any reasonable amendments or
modifications to the administrative portions of the agency provisions of the
Loan Documents (including, for the avoidance of doubt, reasonable modifications
to the deadlines for delivery of any borrowing notices and similar items) to the
extent requested by the Agent, the Majority Lenders or any proposed successor
agent in order to facilitate the appointment of a successor agent.

 

10.6.3                                 Successor Agent. Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retired or terminated Agent (other than any rights to indemnity payments owed to
the retiring or terminated Agent), and the retired or terminated Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retired or terminated Agent’s resignation or termination
hereunder and under the other Loan Documents, the provisions of this ARTICLE 10
and Section 11.13 (Expenses; Indemnity; Damage Waiver) shall continue in effect
for the benefit of such retired or terminated Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retired or terminated Agent was acting as Agent.
During any period that there shall not be a duly appointed and acting Agent, all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Majority Lenders appoint a successor Agent
as provided for above.

 

10.7                        Non-Reliance on Agent and Other Lenders.

 

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Agent or other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and the Issuing Bank also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

147

--------------------------------------------------------------------------------


 

10.8                        No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Agent or the
Issuing Bank shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except as specifically expressly
set forth in this Agreement.

 

10.9                        Collateral Agency Arrangement.

 

(a)                                 Each of the Lenders acknowledges that M&T
may be acting in multiple capacities under the Loan Documents and it waives any
conflict of interest that may now exist or hereafter arise relating to such
multiple capacities and specifically waives any rights to assert any claims
against the Agent in connection therewith. Each Lender authorizes the Agent to
execute, on its behalf, each of the Loan Documents. Each Lender authorizes the
Agent to take any and all actions as it may deem appropriate or to refrain from
taking any and all actions as it may deem appropriate under or as contemplated
by the Loan Documents. Without limiting the rights and powers of the Agent to
take such actions or refrain from taking such actions, each Lender agrees that
it will not oppose any action taken or omitted to be taken at the direction of
the Majority Lenders, or that is otherwise supported by the Majority Lenders in
connection with the enforcement by the Agent of any rights under the Loan
Documents.

 

(b)                                 Each of the Lenders acknowledges that M&T
may, now or hereafter, be acting as collateral agent with respect to the
Mortgages and other collateral documents in connection herewith. Each Lender
waives any conflict of interest that may now exist or hereafter arise relating
to M&T’s service as collateral agent under any collateral agency agreement and
specifically waives any rights to assert any claims against the Agent in
connection therewith. Each Lender agrees that in connection with M&T’s service
as collateral agent under any collateral agency agreement, M&T shall be entitled
to the rights and protections afforded to it as Agent hereunder, including the
protections under Section 10.3 (Exculpatory Provisions).

 

10.10                 Assignment of Credit Facility. If any or all of the
Indebtedness under this Agreement is refinanced at any time, the Lenders
authorize the Agent to assign to any Person so refinancing any or all of such
Indebtedness, the rights and obligations under the Loan Documents and take all
actions related thereto as the Majority Lenders may deem appropriate.

 

10.11                 No Reliance on Agent’s Customer Identification Program.

 

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any Borrower, its Affiliates
or its agents, this Agreement, the Other Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government

 

148

--------------------------------------------------------------------------------


 

lists, (4) customer notices or (5) other procedures required under the CIP
Regulations or such other laws.

 

ARTICLE 11

 

MISCELLANEOUS

 

11.1                        Notices; Effectiveness; Electronic Communication.

 

11.1.1                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Subsection 11.1.2 (Electronic Communications)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

 

(a)                                 if to the Borrower, to it at 3912 Brumbaugh
Road, P.O. Box 77, New Enterprise, PA 16664, Attention of Mr. Paul I.
Detwiler, III (Telecopier No. 814-766-4402; Telephone No. 814-776-2211) with a
copy to Pepper Hamilton LLP, 3000 Two Logan Square, 18th & Arch Streets,
Philadelphia, PA 19103, Attention of Cary S. Levinson, Esquire (Telecopier No.
215-981-4750; Telephone No. 215-981-4091);

 

(b)                                 if to the Agent, to it at Manufacturers and
Traders Trust Company, 301 W. Plank Road, Altoona, PA 16602, Attention of Robert
L. Bilger (Telecopier No. 814-947-5908; Telephone No. 814-946-6761) with a copy
to Bingham McCutchen LLP, 399 Park Avenue, New York, New York, 10022, Attention
of Frederick F. Eisenbiegler, Esquire (Telecopier No. 212-702-3646; Telephone
No. 212-705-7745);

 

(c)                                  if to the Issuing Bank, to it at
Manufacturers and Traders Trust Company, 301 W. Plank Road, Altoona, PA 16602,
Attention of Robert L. Bilger (Telecopier No. 814-947-5908; Telephone
No. 814-946-6761) with a copy to Bingham McCutchen LLP, 399 Park Avenue, New
York, New York, 10022, Attention of Frederick F. Eisenbiegler, Esquire
(Telecopier No. 212-702-3646; Telephone No. 212-705-7745); and

 

(d)                                 if to a Lender, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient); and notices delivered through electronic communications, to the
extent provided in Subsection 11.1.2 (Electronic Communications), shall be
effective as provided in Subsection 11.1.2 (Electronic Communications). In the
event of a discrepancy between any telephonic and any written notice, the
written notice shall control. Any Lender giving any notice to the Borrower shall
send simultaneously a copy of such notice to the Agent.

 

149

--------------------------------------------------------------------------------


 

11.1.2                                 Electronic Communications. Notices and
other communications to the Lenders and the Issuing Bank hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Bank pursuant to Section 2.15 (Mechanics of Payments: Lender Payments)
or Subsection 2.3.3 (Participation by Lenders) if such Lender or the Issuing
Bank, as applicable, has notified the Agent that it is incapable of receiving
notices under such section by electronic communication. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Agent otherwise prescribes, (a) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (b) notices or communications posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(a) and (b) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

11.1.3                                 Change of Address, Etc. Any party hereto
may change its address or telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.

 

11.1.4                                 Platform.

 

11.1.4.1                       The Borrower agrees that the Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).

 

11.1.4.2                       The Platform is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material

 

150

--------------------------------------------------------------------------------


 

provided by or on behalf of the Borrower pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agent, any Lender
or the Issuing Bank by means of electronic communications pursuant to this
Section 11.1, including through the Platform.

 

11.2                        No Implied Waivers.

 

No failure or delay on the part of the Agent, the Issuing Bank or any Lender in
exercising any right, power or privilege under the Loan Documents and no course
of dealing between the Borrower or any of its Subsidiaries, on the one hand, and
the Agent, the Issuing Bank or any Lender, on the other hand, shall operate as a
waiver of any such right, power or privilege. No single or partial exercise of
any right, power or privilege under the Loan Documents precludes any other or
further exercise of any such right, power or privilege or the exercise of any
other right, power or privilege. The rights and remedies expressly provided in
the Loan Documents are cumulative and not exclusive of any rights or remedies
which the Agent, the Issuing Bank or any Lender would otherwise have. No notice
to or demand on the Borrower in any case shall entitle the Borrower to any other
or further notice or demand in similar or other circumstances or shall
constitute a waiver of the right of the Agent, the Issuing Bank or any Lender to
take any other or further action in any circumstances without notice or demand.
Any waiver that is given shall be effective only if in writing and only for the
limited purposes expressly stated in the applicable waiver.

 

11.3                        Severability.

 

Every provision of the Loan Documents is intended to be severable. If any term
or provision of the Loan Documents shall be invalid, illegal or unenforceable
for any reason, the validity, legality and enforceability of the remaining
provisions shall not be affected or impaired thereby. Any invalidity, illegality
or unenforceability of any term or provision of the Loan Documents in any
jurisdiction shall not affect the validity, legality or enforceability of any
such term or provision in any other jurisdiction.

 

11.4                        Amendments, Waivers and Consents.

 

11.4.1                                 In General. This Agreement and the other
Loan Documents may not be amended or modified except by a written instrument
describing such amendment or modification executed by the Borrower and the Agent
with the consent of the Lenders as provided in this Subsection 11.4.1. With the
written consent of the Majority Lenders, the Agent may, on behalf of the
Lenders, enter into agreements that modify, amend or supplement this Agreement
or any other Loan Document, and with such consent, the Agent may waive
compliance with any provision of any of the Loan Documents, all as referred to
in this Subsection 11.4.1. However, no such modification, amendment, supplement
or waiver shall:

 

(a)                                 except in accordance with RC Commitment
Increases, increase the maximum amount of the RC Commitment of any Lender
without such Lender’s consent,

 

151

--------------------------------------------------------------------------------


 

(b)                                 extend the Maturity Date or any date for
payment of interest on the Loans of any Lender, or the time for any scheduled
payment of fees payable to any Lender, in each case without such Lender’s
consent,

 

(c)                                  forgive the payment of any principal amount
or Applicable Premium owing to any Lender or decrease the rate of interest
applicable to the Loans of any Lender without such Lender’s consent, provided
that the written consent of the Majority Lenders, rather than the consent of all
Lenders, shall be sufficient to waive imposition of the Default Rate pursuant to
Subsection 2.11.6 (Default Rate),

 

(d)                                 reduce the amount of the fees payable to any
Lender under Subsection 2.10.1 (Commitment Fees) or other fees payable to any
Lender, in each case without such Lender’s consent,

 

(e)                                  amend, modify or waive the provisions of
this Section 11.4 or any provision herein providing for consent or other action
by all Lenders without the consent of all Lenders,

 

(f)                                   amend or modify the definition of
“Majority Lenders” without the consent of all Lenders,

 

(g)                                  release all or substantially all of the
guaranties or all or substantially all of the Collateral that secures the
Obligations without the consent of all Lenders; provided, however, the Agent may
without the consent of any Person, but shall at the written direction of the
Majority Lenders, release any guarantor or any Collateral granted pursuant to
the Loan Documents and file UCC-3 termination statements or statements of
amendment or take other appropriate action (i) as a court of competent
jurisdiction may direct, (ii) in connection with a disposition (other than to
the Borrower or any of its Subsidiaries) permitted under Subsection 8.7.2 (Sales
and Other Dispositions) (it being understood that an amendment to Subsection
8.7.2 (Sales and Other Dispositions) requires the consent of the Majority
Lenders) or as otherwise provided under the Loan Documents, or (iii) if, in
accordance with this Agreement, cash proceeds from any sale or transfer of the
Collateral are used to prepay outstanding sums due under this Agreement or are
reinvested in the Borrower and its Subsidiaries,

 

(h)                                 reduce or extend the date of payment for
reimbursement obligations in respect of Letters of Credit without the consent of
each Lender which has a participation interest in such Letter of Credit,

 

(i)                                     waive an Event of Default under
Subsection 9.1.1 (Failure to Pay Principal or Reimbursement Obligations) or
9.1.2 (Failure to Pay Interest, Fees, Etc.) (other than in respect of the
imposition of the Default Rate) after such Event of Default shall have occurred
without the consent of all Lenders (but the Majority Lenders may direct the
Agent to forbear under such circumstances),

 

(j)                                    alter the treatment of Secured
Obligations arising under Banking Services in a manner adverse to any Banking
Services Provider without the written consent of such Banking Services Provider,
or

 

152

--------------------------------------------------------------------------------


 

(k)                                 unless in writing and signed by the Agent or
the Issuing Bank, as the case may be, in addition to the Majority Lenders or all
Lenders directly affected thereby, as the case may be (or by Agent with the
consent of the Majority Lenders or all the Lenders directly affected thereby, as
the case may be), affect the rights or duties of the Agent or the Issuing Bank,
as applicable, under this Agreement or any other Loan Document.

 

11.4.2                                 Exception. Notwithstanding the foregoing
provisions of this Section 11.4 or anything to the contrary contained in this
Agreement, any Lender that has requested that it not receive material,
non-public information concerning the Borrower, and that is therefore unable or
unwilling to vote with respect to an issue arising under this Agreement, agrees
to vote, and will be deemed to have voted, its Loans and Commitments under this
Agreement pro rata in accordance with the percentage of Loans and Commitments
voted in favor of, and the percentage of Loans and Commitments voted against,
any such issue under this Agreement.

 

11.5                        Successors and Assigns.

 

11.5.1                                 Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (a) to an Eligible Assignee in accordance with the provisions
of Subsection 11.5.2 (Assignments by Lenders), (b) by way of participation in
accordance with the provisions of Subsection 11.5.4 (Participations) or (c) by
way of pledge or assignment of a security interest subject to the restrictions
of Subsection 11.5.6 (Certain Pledges) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Subsection 11.5.4 (Participations) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

11.5.2                                 Assignments by Lenders. Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that:

 

(a)                                 except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is

 

153

--------------------------------------------------------------------------------


 

delivered to the Agent or, if a “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of a RC Loan and RC Commitment, unless each of the
Agent, at the written direction of the Majority Lenders, and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consent
(each such consent not to be unreasonably withheld or delayed);

 

(b)                                 each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or Commitment
assigned;

 

(c)                                  [Reserved];

 

(d)                                 the parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (in the aggregate per assignment), and
the Eligible Assignee, if it is not a Lender, shall deliver to the Agent an
Administrative Questionnaire;

 

(e)                                  Certain Additional Payments. In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or sub-participations, or
other compensating actions, including funding, with the consent of the Borrower
and the Agent (at the direction of the Majority Lenders), the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, the Issuing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs;

 

(f)                                   Subject to clause (h) below, unless all RC
Commitments have been terminated, any assignment of RC Loans or RC Commitments
by any Lender shall be accompanied by a proportional assignment of Term Loans
such that the principal amount of Term Loans assigned is equal to (x) the
aggregate principal amount of Term Loans held by such Lender multiplied by a
percentage equal to (y) (1) the aggregate RC Commitments of such Lender divided
by (2) the aggregate RC Commitments of all Lenders, and any assignment not
complying with the foregoing shall be void ab initio (any such assignment, a
“Pro Rata RC Commitment Assignment”);

 

(g)                                  Subject to clause (h) below, unless all RC
Commitments have been terminated, any assignment of Term Loans by any Lender
shall be accompanied by a

 

154

--------------------------------------------------------------------------------


 

proportional assignment of RC Commitments such that the principal amount of RC
Commitments (or RC Loans if the RC Commitment has been terminated) assigned is
equal to the (x) the aggregate principal amount of RC Commitments held by such
Lender multiplied by a percentage equal to (y) (1) the aggregate principal
amount of Term Loans held by such Lender divided by (2) the aggregate principal
amounts of Term Loans held by all Lenders, and any assignment not complying with
the foregoing shall be void ab initio (any such assignment, a “Pro Rata Term
Loan Assignment”); and

 

(h)                                 Notwithstanding anything to the contrary set
forth in clause (f) or (g) above, (i) assignments of RC Commitments and RC Loans
by a Lender to any Affiliate of such Lender shall not be required to be Pro Rata
RC Commitment Assignments (it being understood that the RC Commitments of any
Lender with RC Commitments that were assigned in an assignment that is not a Pro
Rata RC Commitment Assignment shall be increased by the amount of any RC
Commitment Increase that would have applied to the portion of such Lender’s RC
Commitments that were not assigned in a Pro Rata Commitment Assignment as if
such RC Commitments had been assigned in a Pro Rata RC Commitment Assignment)
and (ii) assignments of Term Loans by a Lender to any Affiliate of such Lender
shall not be required to be Pro Rata Term Loan Assignments.

 

Subject to acceptance and recording thereof by the Agent pursuant to Subsection
11.5.3 (Register), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Subsection 2.11.5 (Breakage), Section 2.12
(Increased Costs; Unavailability) and Section 11.13 (Expenses; Indemnity; Damage
Waiver) with respect to the facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Subsection 11.5.4 (Participations).

 

11.5.3                                 Register. The Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in the United States a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The

 

155

--------------------------------------------------------------------------------


 

Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

11.5.4                                 Participations.

 

(a)                                 Any Lender may at any time, without the
consent of, or notice to, the Agent or the Borrower, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Agent, the Issuing
Bank and the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any Lender may furnish any information concerning the Borrower in its possession
from time to time to prospective Participants, provided that such Lender shall
require any such prospective Participants to agree in writing to maintain the
confidentiality of such information as provided in Section 11.12 (Treatment of
Certain Information; Confidentiality; Advertisement). For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Subsection
11.13.3 (Reimbursement by Lenders) with respect to any payments made by such
Lender to its Participant(s).

 

(b)                                 Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver with
respect to the matters specifically referred to in paragraphs (a), (b), (c),
(d) and (g) of Section 11.4 (Amendments, Waivers and Consents) as such matters
apply to such Lender. Subject to Subsection 11.5.5 (Limitations upon
Participation Rights), the Borrower agrees that each Participant shall be
entitled to the benefits of Subsection 2.11.5 (Breakage) and Section 2.12
(Increased Costs; Unavailability) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Subsection 11.5.2
(Assignments by Lenders), provided that such Participant agrees to be subject to
the provisions of Section 2.17.1 (Designation of Different Lending Office) and
Section 2.17.2 ( Replacement of Lenders) as if it were an assignee under
Section 11.5.2 (Assignments by Lenders). Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.17.2
(Replacement of Lenders) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.10 (Right of Setoff) as though it were a Lender, provided that such
Participant agrees to be subject to Subsection 2.14.5 (Sharing of Payments by
Lenders) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the

 

156

--------------------------------------------------------------------------------


 

identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as administrative agent)
shall have no responsibility for maintaining a Participant Register.

 

11.5.5                                 Limitations upon Participant Rights. A
Participant shall not be entitled to receive any greater payment under
Section 2.12 (Increased Costs; Unavailability) or Section 2.16 (Taxes) than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent that the Borrower
shall have consented in writing to such greater payment or such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 (Taxes) unless the Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Subsection 2.16.5 (Status of Lenders) as though it were
a Lender.

 

11.5.6                                 Certain Pledges. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

11.5.7                                 Assignment of Mortgages. Upon the
termination of any commitment to make financial accommodations to the Borrower
pursuant to the terms hereof and the receipt by the Secured Parties of cash in
an amount sufficient to pay and satisfy in full all of the Secured Obligations,
the Agent is authorized, in the name and on behalf of the Secured Parties, to
assign and shall assign any Mortgages and the underlying debt to such lending
institutions providing replacement financing arrangements to the Borrower and/or
its Subsidiaries (and/or any administrative agent for such lending institutions)
as the Borrower may request and pursuant to documentation satisfactory to the
Majority Lenders (so long as such documentation expressly provides that such
assignment is made without any representation or warranty of any kind and
without recourse to any of the Secured Parties).

 

11.6                        Calculations and Financial Data.

 

Except as otherwise provided in this Agreement, calculations under this
Agreement shall be made and financial data and terms referred to in this
Agreement shall be prepared and interpreted both as to classification of items
and as to amounts in accordance with GAAP.

 

157

--------------------------------------------------------------------------------


 

11.7                        Descriptive Headings.

 

The descriptive headings of the several sections of this Agreement are inserted
for convenience only and shall not affect the meaning or construction of any of
the provisions of this Agreement.

 

11.8                        Governing Law; Jurisdiction; Etc.

 

11.8.1                                 Governing Law. This Agreement shall be
governed by, and construed in accordance with, the law of the Commonwealth of
Pennsylvania (excluding the laws applicable to conflicts or choice of law).

 

11.8.2                                 Submission to Jurisdiction. The Borrower
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the Commonwealth of Pennsylvania
sitting in Philadelphia County and of the United States District Court of the
Eastern District of Pennsylvania, and any appellate court from any thereof, in
any action, litigation or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Pennsylvania state court or, to the fullest extent permitted
by applicable law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Agent, any Lender or the Issuing Bank may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or its properties in the courts of any
jurisdiction.

 

11.8.3                                 Waiver of Venue. The Borrower irrevocably
and unconditionally waives, to the fullest extent permitted by applicable law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Subsection 11.8.2 (Submission to
Jurisdiction). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court. The Borrower
irrevocably waives, to the fullest extent permitted by applicable law, any right
to bring any action or proceeding against (a) the Agent in any court outside the
county of Philadelphia, Commonwealth of Pennsylvania, or (b) the Issuing Bank or
any other Lender other than a state within the United States designated by the
Issuing Bank or such Lender.

 

11.8.4                                 Service of Process. Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 11.1 (Notices; Effectiveness; Electronic Communication). Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 

158

--------------------------------------------------------------------------------


 

11.9                        Maximum Lawful Interest Rate.

 

If, at any time, the rate of interest, together with all amounts that constitute
interest and that are reserved, charged or taken hereunder as compensation for
fees, services or expenses incidental to the making, negotiating or collecting
of the Loans, shall be deemed by a court of law with competent jurisdiction, a
governmental agency or a tribunal to exceed the maximum rate of interest
permitted to be charged by the Lenders to the Borrower under applicable Law, or
if such interest, fees and expenses are in excess of the maximum amount
permitted by applicable Law, then, during such time as such rate of interest
would be deemed excessive, that portion of each sum paid attributable to that
portion of such interest rate that exceeds the maximum rate of interest so
permitted shall be deemed a voluntary prepayment of the unpaid principal amount
due pursuant to this Agreement and the Notes. As used in this Section 11.9, the
term “applicable law” shall mean the law in effect as of the date hereof;
provided, however, that in the event there is a change in the law that results
in a higher permissible rate of interest, then this Agreement shall be governed
by such new law as of its effective date.

 

11.10                 Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Bank or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the Issuing
Bank or their respective Affiliates, irrespective of whether or not such
Lender, Issuing Bank or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the Agent
for further application in accordance with the provisions of Section 2.18
(Defaulting Lenders) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Agent, the Issuing Bank, and the Lenders, and (y) the Defaulting Lender
shall provide promptly to the Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the Issuing Bank and their
respective Affiliates under this Section 11.10 are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify the Borrower and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. ANY AND ALL RIGHTS TO REQUIRE ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
THAT SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT TO

 

159

--------------------------------------------------------------------------------


 

SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER
OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

11.11                 Counterparts; Integration; Effectiveness; Electronic
Execution.

 

11.11.1                          Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, any separate fee letters among the Borrower and the
Agent or the Borrower and any Lender (which survive closing of this Agreement),
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in ARTICLE 4
(Conditions to Effectiveness and Fundings and issuance of Letters of Credit),
this Agreement shall become effective when it shall have been executed by the
Agent and when the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties thereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

11.11.2                          Electronic Execution of Assignments. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.12                 Treatment of Certain Information; Confidentiality;
Advertisement.

 

11.12.1                          Confidentiality. Each of the Agent, the Lenders
and the Issuing Bank agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any Hedging Agreement
with any Lender or any of its Affiliates or any action or proceeding relating to
this Agreement or any other Loan Document or any Hedging Agreement with any
Lender or any of its Affiliates or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section

 

160

--------------------------------------------------------------------------------


 

11.12, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities hereunder,
(h) with the consent of the Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 11.12 or (y) becomes available to the Agent, any Lender, the Issuing
Bank or any of their respective Affiliates on a non-confidential basis from a
source other than the Borrower. The Agent, the Lenders and the Issuing Bank
further agree to use reasonable efforts to notify the Borrower of any required
disclosure under clause (c) of this Subsection 11.12.1 as far in advance as is
reasonably practicable under the circumstances in order to give the Borrower an
opportunity to obtain appropriate relief or protection from a court of competent
jurisdiction regarding such disclosure; provided, however that failure to use
such efforts shall not subject the Agent, any Lender or the Issuing Bank to
liability unless such failure was done in bad faith.

 

11.12.2                          Information. For purposes of this
Section 11.12, “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Agent, any Lender or the Issuing Bank on a non-confidential
basis prior to disclosure by the Borrower or any of its Subsidiaries; provided
that, in the case of information received from the Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

11.12.3                          Advertisement. The Borrower hereby authorizes
the Agent to publish the name of the Borrower and the amount of the financing
evidenced hereby in any “tombstone” or comparable advertisement which the Agent
elects to publish. In addition, the Borrower agrees that the Agent may provide
lending industry trade organizations with information necessary and customary
(including, without limitation, the amount and type of facilities, the rates and
counsel’s name) for inclusion in league table measurements after the Closing
Date. Without limiting the generality of the foregoing, the Borrower
acknowledges and agrees to the disclosure by the Agent after the Closing Date of
information relating to the Loans to Gold Sheets, and other similar bank trade
publications, with such information to consist of deal terms consisting of
(i) the Borrower’s name, (ii) principal loan amounts, (iii) interest rate,
(iv) term length and (v) commitment fees and other fees to the Lenders, the
identity of their attorneys and other information customarily found in such
publications.

 

161

--------------------------------------------------------------------------------


 

11.13                 Expenses; Indemnity; Damage Waiver.

 

11.13.1                          Costs and Expenses. The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Agent, Fortress and
their respective Affiliates (including, without limitation, the reasonable fees,
charges and disbursements of counsel for such Persons and fees and time charges
and disbursements for attorneys who may be employees of such Persons), in
connection with the due diligence performed in connection with the transactions
contemplated hereby, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out of pocket expenses incurred
by the Agent, any Lender or the Issuing Bank (including the fees, charges and
disbursements of any counsel for such Persons and fees and time charges for
attorneys who may be employees of such Persons), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 11.13, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including, without limitation, all such out of pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

 

11.13.2                          Indemnification by the Borrower. The Borrower
shall indemnify the Agent (and any sub-agent thereof), each Lender and the
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any Indemnitee
and fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee), incurred by or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party other than such Indemnitee and
its Related Parties) arising out of, in connection with, or as a result of
(a) any letter of interest, letter of intent or commitment letter or similar
type of agreement related to the credit facilities provided for herein or any
due diligence or negotiations in connection therewith, (b) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (c) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (d) any actual or alleged
presence or Release of Hazardous Substances on or from any property owned or
operated by the Borrower or any of the other Loan Parties, or the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower or any of the other Loan Parties, or any orders,
requirements or demands of Governmental Authorities related thereto, or any
other environmental liability related in any way to the Borrower or any of the
other Loan Parties, or (e) any actual or prospective claim,

 

162

--------------------------------------------------------------------------------


 

litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

 

11.13.3                          Reimbursement by Lenders. To the extent that
the Borrower fails to pay any amount required under Subsections 11.13.1 (Costs
and Expenses) and 11.13.2 (Indemnification by the Borrower) to be paid by it to
the Agent (or any sub-agent thereof), the Issuing Bank or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Agent (or any
such sub-agent), the Issuing Bank or its Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought by dividing (x) the amount
of outstanding Loans of such Lender by (y) the amount of outstanding Loans of
all Lenders) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent (or any such sub-agent) or the
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Agent (or any such sub-agent) or Issuing Bank in
connection with such capacity. The obligations of the Lenders under this
Subsection 11.13.3 are subject to the provisions of Section 2.8 (Lenders’
Obligations Several).

 

11.13.4                          Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Loan or
Letter of Credit or the use of the proceeds thereof. No Indemnitee referred to
in Subsection 11.13.2 (Indemnification by the Borrower) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

11.13.5                          Payments. All amounts due under this
Section 11.13 shall be payable promptly after demand therefor.

 

11.14                 Certification of Amounts.

 

The certification by the Agent, the Issuing Bank or a Lender of the amount of
liabilities, losses, costs, expenses, claims and/or charges pursuant to
Section 11.13 (Expenses; Indemnity; Damage Waiver) shall be conclusive if such
amounts have been computed or reached in a reasonable manner.

 

163

--------------------------------------------------------------------------------


 

11.15                 Termination of Security; Partial Release of Security.

 

11.15.1                          Termination of Security. At such time as no
Secured Party has any commitment to make financial accommodations to the
Borrower pursuant to the terms hereof and all the Secured Obligations have been
indefeasibly paid and performed in full, then the security provided for in the
Loan Documents shall terminate, provided, however, that all expense
reimbursement and indemnities of the Borrower and each other Loan Party
contained in this Agreement or any other Loan Document shall survive and remain
operative and in full force and effect regardless of the termination of such
security and any payment of the obligations hereunder.

 

11.15.2                          Partial Release of Security. Effective upon the
closing of a disposition of any Collateral to any Person (other than the
Borrower or any of its Subsidiaries) and the application of proceeds thereof in
conformity with the provisions of this Agreement, and receipt by the Agent and
the Lenders of a certification to such effect from the chief financial officer
of the Borrower, the security interest granted under the Loan Documents in the
Collateral so disposed of shall terminate and the Agent, at the direction of the
Majority Lenders, shall deliver such releases as may be appropriate, provided,
however, the security interest granted under the Loan Documents in all remaining
Collateral shall remain in full force and effect.

 

11.16                 Intercreditor Agreement and Bonding Intercreditor
Agreement. The Agent is authorized to enter into the Intercreditor Agreement and
each Bonding Intercreditor Agreement, and the parties hereto acknowledge that
each of the Intercreditor Agreement and each Bonding Intercreditor Agreement is
binding upon them. Each Lender (a) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of the Intercreditor Agreement
or any Bonding Intercreditor Agreement and (b) hereby authorizes and instructs
the Agent to enter into the Intercreditor Agreement and each Bonding
Intercreditor Agreement and to subject the Liens on the Collateral securing the
Obligations to the provisions of each thereof. The foregoing provisions are
intended as an inducement to the Secured Parties to extend credit to the
Borrower and such Secured Parties are intended third-party beneficiaries of such
provisions and the provisions of the Intercreditor Agreement and each Bonding
Intercreditor Agreement.

 

11.17                 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE

 

164

--------------------------------------------------------------------------------


 

OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

11.18                 Excluded Swap Obligations. Notwithstanding anything herein
or in any Loan Document to the contrary, in no event shall any Secured Party
directly or indirectly have the benefit of any Excluded Swap Obligation or any
Collateral with respect to any Excluded Swap Obligation.

 

11.19                 Banking Services Providers. Each Banking Services Provider
shall be an express third party beneficiary hereof (including, without
limitation, in respect of the provisions of Section 11.4.1(j)) and of the
provisions of the other Loan Documents for purposes of any reference in a Loan
Document to the parties for whom Agent is acting.  Agent hereby agrees to act as
agent for such Banking Services Providers and, by virtue of entering into an
agreement in respect of Banking Services with any of the Loan Parties, the
applicable Banking Services Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents; it being understood and agreed that the rights and benefits of each
Banking Services Provider under the Loan Documents consist exclusively of such
Banking Services Provider’s being a beneficiary of the Liens and security
interests (and, if applicable, guarantees) granted to Agent and the right to
share in payments and collections out of the Collateral as more fully set forth
herein. In connection with any such distribution of payments or proceeds of
Collateral, Agent shall be entitled to assume no amounts are due or owing to any
Banking Services Provider unless such Banking Services Provider has provided a
written certification (setting forth a reasonably detailed calculation) to Agent
as to the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution.  Agent shall have no obligation to calculate the amount due and
payable with respect to any Banking Services, but may rely upon the written
certification of the amount due and payable from the relevant Banking Services
Provider.  In the absence of an updated certification, Agent shall be entitled
to assume that the amount due and payable to the relevant Banking Services
Provider is the amount last certified to Agent by such Banking Services Provider
as being due and payable (less any distributions made to such Banking Services
Provider on account thereof).  Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, no provider or holder of any Banking
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.

 

[Signature pages to follow]

 

165

--------------------------------------------------------------------------------